Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 1 of 283 PageID #:
                                   7317




                        EXHIBIT 8
                                                                       MOBILITY
2905249
02/04/2020                    AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                              AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                              UTC.



Run Date:             02/04/2020
Run Time:             06:46:02
Voice Usage For:      (972)897-0197

Item    Conn.       Conn.       Seizure    ET      Originating          Terminating               IMEI               IMSI         CT       Feature
        Date         Time         Time             Number               Number
                    (UTC)
1      07/10/16    12:28:54      0:05      4:19    19728970197          12028246369         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
2      07/10/16    12:53:38      0:03     17:06    16176403999          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
3      07/10/16    13:20:13      0:03      1:39    18325496605          19728970197                                               MO      [VCORR]
4      07/10/16    13:20:13      0:03      1:39    18325496605          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
5      07/10/16    13:25:47      0:10      3:16    19728970197          12123015140         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
6      07/10/16    13:51:34      0:04      0:41    18325496605          19728970197                                               MO      [VCORR]
7      07/10/16    13:51:34      0:04      0:41    18325496605          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
8      07/10/16    14:11:36      0:03      2:12    16176403999          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
                                                                                                                                                                                          7318




9      07/10/16    15:09:44      0:34      0:23    19728970197          17089645826         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
10     07/10/16    15:14:37      0:30      1:27    19728970197          19202160621         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
11     07/10/16    15:22:06      0:11      6:51    19728970197          16176403999         3569910642256713    310410782837752   MO       [VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6
12     07/10/16    15:32:11      0:03      6:46    17089645826          19728970197         3569910642256713    310410782837752   MT [NIOP:CMH:MPS:VCORR
                                                                                                  APPLE                                       ]
                                                                                                 IPHONE6
13     07/10/16    15:34:39      0:09      4:18    19728970197          16176403999          35699106422567     310410782837752   MO      [CMH:MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
14     07/10/16    15:34:42      0:00      4:15    19728970197          -1                   35699106422567     310410782837752   MO        [MPS]
                                                                                                  APPLE
                                                                                                 IPHONE6
15     07/10/16    16:11:07      0:06      6:34    17187163540          19728970197         3569910642256713    310410782837752   MT    [NIOP:VCORR]
                                                                                                  APPLE
                                                                                                 IPHONE6




                                                                  AT&T Proprietary
                                                                                                                                                       Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 2 of 283 PageID #:




                                                                                                                                              Page 1
                        The information contained here is for use by authorized persons only and is not
                                                   for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:13
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5018     11/30/16     20:43:13      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5019     11/30/16     21:06:42      19728970197        13104208293                                       310410782837752      SMSO
5020     11/30/16     21:06:42      19728970197        13104208293                                                            SMST
5021     11/30/16     21:06:42      19728970197        17076230729                                       310410782837752      SMSO
5022     11/30/16     21:06:42      19728970197        17076230729                                                            SMST
5023     11/30/16     21:07:41      12882564782        19728970197                                       310410782837752      SMST
5024     11/30/16     21:07:41      12882564782        19728970197                                       310410782837752      SMST
5025     11/30/16     21:12:30      17076230729        19728970197                                       310410782837752      SMST
5026     11/30/16     22:17:00      13108495634        19728970197                                                            SMSO
5027     11/30/16     22:17:00      13108495634        19728970197                                       310410782837752      SMST
5028     12/01/16     03:00:34      19728970197        14696678128                                       310410782837752      SMSO
5029     12/01/16     03:02:16      19728970197        19034453501                                       310410782837752      SMSO
5030     12/01/16     03:04:50      19034453501        19728970197                                       310410782837752      SMST
5031     12/01/16     03:50:20      17076230729        19728970197                                       310410782837752      SMST
5032     12/01/16     11:04:29      19728970197        17076230729              3569910642256717         310410782837752      SMSO
                                                                                      APPLE
                                                                                                                                                                                  7319




                                                                                     IPHONE6
5033     12/01/16     11:04:29      19728970197        17076230729                                       310410782837752      SMSO
5034     12/01/16     11:04:44      19728970197        17076230729              3569910642256717         310410782837752      SMSO
                                                                                      APPLE
                                                                                     IPHONE6
5035     12/01/16     11:04:44      19728970197        17076230729                                       310410782837752      SMSO
5036     12/01/16     15:53:35      17076230729        19728970197                                       310410782837752      SMST
5037     12/01/16     16:10:25      13127588892        19728970197                                       310410782837752      SMST
5038     12/01/16     17:07:07      12195773103        19728970197                                       310410782837752      SMST
5039     12/01/16     17:47:05      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5040     12/01/16     17:47:06      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5041     12/01/16     18:19:09      19728970197        12195773103                                       310410782837752      SMSO
5042     12/02/16     00:49:02      19728970197        19034453501                                       310410782837752      SMSO
5043     12/02/16     00:49:50      19034453501        19728970197                                       310410782837752      SMST
5044     12/02/16     00:50:20      19034453501        19728970197                                       310410782837752      SMST
5045     12/02/16     00:54:53      19728970197        14696678128                                       310410782837752      SMSO




                                                                      AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 3 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   173
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:13
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5046     12/02/16     01:10:35      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5047     12/02/16     01:10:36      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5048     12/02/16     14:26:04      19034453501        19728970197                                       310410782837752      SMST
5049     12/02/16     16:37:17      19728970197        18625762723                                       310410782837752      SMSO
5050     12/02/16     16:37:18      19728970197        18625762723                                                            SMST
5051     12/02/16     20:52:10      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5052     12/02/16     20:52:11      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5053     12/02/16     21:44:01      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5054     12/02/16     21:44:02      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                                                                                                                  7320




                                                                                     IPHONE6
5055     12/03/16     02:35:14      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5056     12/03/16     02:35:15      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5057     12/03/16     11:50:33      19728970197                                                          310410782837752      SMSO
5058     12/03/16     11:50:33      19728970197                                                                               MMST
5059     12/03/16     14:45:12      1111301000         19728970197                                       310410782837752      SMST
5060     12/03/16     14:45:12      1111301000         19728970197                                       310410782837752      SMST
5061     12/03/16     14:45:12      12038320176        19728970197                                                            SMSO
5062     12/03/16     14:45:12      12038320176        19728970197                                       310410782837752      SMST
5063     12/03/16     15:14:05                         19728970197                                       310410782837752      SMST
5064     12/03/16     15:14:05                         19728970197                                                            MMSO
5065     12/03/16     15:14:05                         19728970197                                                            MMSO
5066     12/03/16     15:14:05      1111301000         19728970197                                       310410782837752      SMST
5067     12/03/16     15:14:05      1111301000         19728970197                                       310410782837752      SMST
5068     12/03/16     17:35:46                         19728970197                                       310410782837752      SMST




                                                                      AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 4 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   174
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:13
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5069     12/03/16     19:32:31      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5070     12/03/16     20:35:45      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5071     12/03/16     20:35:46      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5072     12/04/16     05:32:52      19728806230        19728970197                                                            SMSO
5073     12/04/16     05:32:52      19728806230        19728970197                                       310410782837752      SMST
5074     12/04/16     05:32:53      1111301000         19728970197                                       310410782837752      SMST
5075     12/04/16     05:32:53      1111301000         19728970197                                       310410782837752      SMST
5076     12/04/16     05:32:53      19728806230        19728970197                                                            SMSO
5077     12/04/16     05:32:53      19728806230        19728970197                                       310410782837752      SMST
5078     12/04/16     05:32:55                         19728970197                                       310410782837752      SMST
5079     12/04/16     11:00:58      1111301000         19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
                                                                                                                                                                                  7321




5080     12/04/16     11:00:58      19728806230        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5081     12/04/16     11:00:59      1111301000         19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5082     12/04/16     18:51:01      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5083     12/04/16     18:51:02      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5084     12/04/16     19:29:12      19728970197        18178455383                                       310410782837752      SMSO
5085     12/04/16     19:29:22      19728970197        18178455383                                       310410782837752      SMSO
5086     12/04/16     19:29:24      19728970197        18178455383                                       310410782837752      SMSO
5087     12/04/16     19:49:26      18178455383        19728970197                                       310410782837752      SMST
5088     12/04/16     20:05:17      19728970197        18178455383                                       310410782837752      SMSO
5089     12/04/16     20:05:22      19728970197        18178455383                                       310410782837752      SMSO
5090     12/04/16     20:06:13      18178455383        19728970197                                       310410782837752      SMST
5091     12/04/16     20:07:32      19728970197        18178455383                                       310410782837752      SMSO
5092     12/04/16     20:07:54      19728970197        18178455383                                       310410782837752      SMSO




                                                                      AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 5 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   175
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:13
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5093     12/04/16     20:09:07      19728970197        18178455383                                       310410782837752      SMSO
5094     12/04/16     20:09:21      19728970197        18178455383                                       310410782837752      SMSO
5095     12/04/16     20:09:28      18178455383        19728970197                                       310410782837752      SMST
5096     12/04/16     20:10:11      19728970197        18178455383                                       310410782837752      SMSO
5097     12/04/16     20:10:20      19728970197        18178455383                                       310410782837752      SMSO
5098     12/04/16     20:10:36      19728970197        18178455383                                       310410782837752      SMSO
5099     12/04/16     20:56:15      18178455383        19728970197                                       310410782837752      SMST
5100     12/04/16     20:56:16      18178455383        19728970197                                       310410782837752      SMST
5101     12/04/16     21:29:26      19728970197        19176263490                                       310410782837752      SMSO
5102     12/05/16     02:27:02                         19728970197                                       310410782837752      SMST
5103     12/05/16     10:56:20      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5104     12/05/16     11:04:10      19728970197        12142152081                                       310410782837752      SMSO
5105     12/05/16     11:04:10      19728970197        12142152081                                       310410782837752      SMSO
5106     12/05/16     11:04:10      19728970197        12142152081                                                            SMST
5107     12/05/16     11:04:10      19728970197        12142152081                                                            SMST
5108     12/05/16     15:15:29      19728970197        12142152081                                                            SMST
                                                                                                                                                                                  7322




5109     12/05/16     18:42:31      19728970197                                                          310410782837752      SMSO
5110     12/05/16     18:42:31      19728970197                                                                               MMST
5111     12/05/16     19:11:08      19728970197        12196291848                                       310410782837752      SMSO
5112     12/05/16     19:11:09      19728970197        12196291848                                                            SMST
5113     12/05/16     19:11:46      12196291848        19728970197                                                            SMSO
5114     12/05/16     19:11:47      12196291848        19728970197                                       310410782837752      SMST
5115     12/05/16     19:28:13                         19728970197                                       310410782837752      SMST
5116     12/05/16     19:28:34                         19728970197                                       310410782837752      SMST
5117     12/05/16     19:29:30      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5118     12/05/16     20:03:21      13109208193        19728970197                                       310410782837752      SMST
5119     12/05/16     20:03:25                         19728970197                                       310410782837752      SMST
5120     12/05/16     20:17:41      13109208193        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5121     12/05/16     22:50:04      18057388210        19728970197                                       310410782837752      SMST
5122     12/05/16     22:50:32                         19728970197                                       310410782837752      SMST
5123     12/05/16     22:51:59                         19728970197                                       310410782837752      SMST
5124     12/05/16     22:53:23                         19728970197                                       310410782837752      SMST



                                                                      AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 6 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   176
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:13
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5125     12/05/16     22:54:49                        19728970197                                        310410782837752      SMST
5126     12/05/16     22:57:13                        19728970197                                        310410782837752      SMST
5127     12/05/16     22:59:37                        19728970197                                        310410782837752      SMST
5128     12/05/16     23:02:04                        19728970197                                        310410782837752      SMST
5129     12/05/16     23:07:28                        19728970197                                        310410782837752      SMST
5130     12/05/16     23:12:53                        19728970197                                        310410782837752      SMST
5131     12/05/16     23:18:19                        19728970197                                        310410782837752      SMST
5132     12/05/16     23:23:44                        19728970197                                        310410782837752      SMST
5133     12/05/16     23:29:10                        19728970197                                        310410782837752      SMST
5134     12/05/16     23:44:36                        19728970197                                        310410782837752      SMST
5135     12/06/16     00:00:00                        19728970197                                        310410782837752      SMST
5136     12/06/16     00:15:25                        19728970197                                        310410782837752      SMST
5137     12/06/16     00:30:51                        19728970197                                        310410782837752      SMST
5138     12/06/16     00:46:16                        19728970197                                        310410782837752      SMST
5139     12/06/16     01:46:15      18057388210       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5140     12/06/16     02:01:48                        19728970197              3569910642256717          310410782837752      SMST
                                                                                                                                                                                  7323




                                                                                     APPLE
                                                                                    IPHONE6
5141     12/06/16     02:01:49                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5142     12/06/16     15:51:10                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5143     12/06/16     15:51:11                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5144     12/06/16     16:16:39      1111301000        19728970197                                        310410782837752      SMST
5145     12/06/16     16:16:39      1111301000        19728970197                                        310410782837752      SMST
5146     12/06/16     16:16:39      19034453501       19728970197                                                             SMSO
5147     12/06/16     16:16:39      19034453501       19728970197                                        310410782837752      SMST
5148     12/06/16     16:16:49      1111301000        19728970197                                        310410782837752      SMST
5149     12/06/16     16:16:49      1111301000        19728970197                                        310410782837752      SMST
5150     12/06/16     16:16:49      19034453501       19728970197                                                             SMSO
5151     12/06/16     16:16:49      19034453501       19728970197                                        310410782837752      SMST
5152     12/06/16     17:30:11      19034453501       19728970197                                        310410782837752      SMST
5153     12/06/16     17:30:11      19034453501       19728970197                                        310410782837752      SMST



                                                                     AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 7 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   177
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:13
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5154     12/06/16     18:22:36      1111301000         19728970197                                       310410782837752      SMST
5155     12/06/16     18:22:36      1111301000         19728970197                                       310410782837752      SMST
5156     12/06/16     18:22:36      12144057437        19728970197                                                            SMSO
5157     12/06/16     18:22:36      12144057437        19728970197                                       310410782837752      SMST
5158     12/06/16     18:53:20      19728970197        12144057437                                       310410782837752      SMSO
5159     12/06/16     18:53:32      19728970197        12144057437                                       310410782837752      SMSO
5160     12/06/16     18:53:59      12144057437        19728970197                                       310410782837752      SMST
5161     12/06/16     18:55:34      1111301000         19728970197                                       310410782837752      SMST
5162     12/06/16     18:55:34      1111301000         19728970197                                       310410782837752      SMST
5163     12/06/16     18:55:34      12144057437        19728970197                                                            SMSO
5164     12/06/16     18:55:34      12144057437        19728970197                                       310410782837752      SMST
5165     12/06/16     18:57:24      19728970197        19034453501                                       310410782837752      SMSO
5166     12/06/16     18:57:42      19034453501        19728970197                                       310410782837752      SMST
5167     12/06/16     19:29:11      15628220100        19728970197                                       310410782837752      SMST
5168     12/06/16     20:08:42                         19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5169     12/06/16     20:08:43                         19728970197              3569910642256717         310410782837752      SMST
                                                                                                                                                                                  7324




                                                                                      APPLE
                                                                                     IPHONE6
5170     12/06/16     22:10:28      19034453501        19728970197                                       310410782837752      SMST
5171     12/06/16     23:37:12      14178482210        19728970197                                                            SMSO
5172     12/06/16     23:37:12      14178482210        19728970197                                       310410782837752      SMST
5173     12/06/16     23:59:38                         19728970197                                       310410782837752      SMST
5174     12/07/16     00:00:12                         19728970197                                       310410782837752      SMST
5175     12/07/16     00:00:58                         19728970197                                       310410782837752      SMST
5176     12/07/16     00:01:06      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5177     12/07/16     00:02:24                         19728970197                                       310410782837752      SMST
5178     12/07/16     00:04:47      19034453501        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5179     12/07/16     00:04:48      14178482210        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5180     12/07/16     00:04:50                         19728970197                                       310410782837752      SMST




                                                                      AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 8 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   178
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5181     12/07/16     00:06:12      19728970197       14178482210              3569910642256717          310410782837752      SMSO
                                                                                     APPLE
                                                                                    IPHONE6
5182     12/07/16     00:06:12      19728970197       14178482210                                        310410782837752      SMSO
5183     12/07/16     00:06:12      19728970197       14178482210                                                             SMST
5184     12/07/16     00:07:29      14178482210       19728970197                                                             SMSO
5185     12/07/16     00:07:39      14178482210       19728970197                                        310410782837752      SMST
5186     12/07/16     00:08:07                        19728970197                                        310410782837752      SMST
5187     12/07/16     00:09:10      14178482210       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5188     12/07/16     00:10:24      19728970197       14178482210                                        310410782837752      SMSO
5189     12/07/16     00:10:32      19728970197       14178482210                                        310410782837752      SMSO
5190     12/07/16     00:10:32      19728970197       14178482210                                                             SMST
5191     12/07/16     00:10:32      19728970197       14178482210                                                             SMST
5192     12/07/16     00:13:01      14178482210       19728970197                                                             SMSO
5193     12/07/16     00:13:02      14178482210       19728970197                                        310410782837752      SMST
5194     12/07/16     00:18:39      14178482210       19728970197                                                             SMSO
                                                                                                                                                                                  7325




5195     12/07/16     00:18:39      14178482210       19728970197                                        310410782837752      SMST
5196     12/07/16     00:35:24      19728970197       14178482210                                        310410782837752      SMSO
5197     12/07/16     00:35:24      19728970197       14178482210                                                             SMST
5198     12/07/16     00:35:42      19728970197       14178482210                                        310410782837752      SMSO
5199     12/07/16     00:35:42      19728970197       14178482210                                                             SMST
5200     12/07/16     00:46:50      14178482210       19728970197                                                             SMSO
5201     12/07/16     00:46:50      14178482210       19728970197                                        310410782837752      SMST
5202     12/07/16     02:19:55      19727587972       19728970197                                        310410782837752      SMST
5203     12/07/16     02:19:56      19727587972       19728970197                                        310410782837752      SMST
5204     12/07/16     02:19:57      19727587972       19728970197                                        310410782837752      SMST
5205     12/07/16     03:19:40      12144057437       19728970197                                        310410782837752      SMST
5206     12/07/16     03:42:41      12144057437       19728970197                                        310410782837752      SMST
5207     12/07/16     14:11:51      19034453501       19728970197                                        310410782837752      SMST
5208     12/07/16     14:11:52      19034453501       19728970197                                        310410782837752      SMST
5209     12/07/16     14:12:01      19034453501       19728970197                                        310410782837752      SMST
5210     12/07/16     14:12:05                        19728970197                                        310410782837752      SMST
5211     12/07/16     14:13:03      19034453501       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5212     12/07/16     18:23:57      19034453501       19728970197                                        310410782837752      SMST



                                                                     AT&T Proprietary
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 9 of 283 PageID #:




                                                                                                                                        Page
                      The information contained here is for use by authorized persons only and is not                                   179
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5213     12/07/16     18:51:56      12146687860       19728970197                                                             SMSO
5214     12/07/16     18:51:56      12146687860       19728970197                                        310410782837752      SMST
5215     12/07/16     18:51:59                        19728970197                                        310410782837752      SMST
5216     12/07/16     18:52:08      12146687860       19728970197                                                             SMSO
5217     12/07/16     18:52:08      12146687860       19728970197                                                             SMSO
5218     12/07/16     18:52:08      12146687860       19728970197                                        310410782837752      SMST
5219     12/07/16     18:52:08      12146687860       19728970197                                        310410782837752      SMST
5220     12/07/16     19:43:41                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5221     12/07/16     19:43:42                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5222     12/07/16     19:43:52      12146687860       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5223     12/07/16     19:43:53      12146687860       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
                                                                                                                                                                                   7326




5224     12/07/16     19:56:29      12146687860       19728970197                                                             SMSO
5225     12/07/16     19:56:29      12146687860       19728970197                                        310410782837752      SMST
5226     12/07/16     23:25:06                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5227     12/07/16     23:25:07                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5228     12/07/16     23:31:48      15026091988       19728970197                                                             SMSO
5229     12/07/16     23:31:48      15026091988       19728970197                                                             SMSO
5230     12/07/16     23:31:48      15026091988       19728970197                                        310410782837752      SMST
5231     12/07/16     23:41:41      19728970197       15026091988                                        310410782837752      SMSO
5232     12/07/16     23:41:41      19728970197       15026091988                                                             SMST
5233     12/07/16     23:41:43      19728970197       15026091988                                                             SMST
5234     12/07/16     23:42:04      15026091988       19728970197                                                             SMSO
5235     12/07/16     23:42:04      15026091988       19728970197                                                             SMSO
5236     12/07/16     23:42:04      15026091988       19728970197                                        310410782837752      SMST
5237     12/08/16     00:09:16      12146687860       19728970197                                                             SMSO
5238     12/08/16     00:09:16      12146687860       19728970197                                        310410782837752      SMST
5239     12/08/16     00:24:13      14178482210       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 10 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   180
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5240     12/08/16     00:24:13      14178482210       19728970197                                        310410782837752      SMST
5241     12/08/16     00:54:40                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5242     12/08/16     00:54:41                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5243     12/08/16     02:05:22      19728970197       16176403999                                        310410782837752      SMSO
5244     12/08/16     02:05:22      19728970197       16176403999                                                             SMST
5245     12/08/16     02:05:22      19728970197       19177539129                                        310410782837752      SMSO
5246     12/08/16     02:05:22      19728970197       19177539129                                        310410782837752      SMSO
5247     12/08/16     02:05:39      19728970197       16176403999                                        310410782837752      SMSO
5248     12/08/16     02:05:39      19728970197       16176403999                                                             SMST
5249     12/08/16     02:05:39      19728970197       19177539129                                        310410782837752      SMSO
5250     12/08/16     02:05:39      19728970197       19177539129                                        310410782837752      SMSO
5251     12/08/16     02:20:44      14178482210       19728970197                                                             SMSO
5252     12/08/16     02:20:44      14178482210       19728970197                                                             SMSO
5253     12/08/16     02:20:44      14178482210       19728970197                                        310410782837752      SMST
                                                                                                                                                                                   7327




5254     12/08/16     02:20:44      14178482210       19728970197                                        310410782837752      SMST
5255     12/08/16     14:31:44      19728970197       15086810530                                        310410782837752      SMSO
5256     12/08/16     14:39:46      19034453501       19728970197                                        310410782837752      SMST
5257     12/08/16     14:39:47      19034453501       19728970197                                        310410782837752      SMST
5258     12/08/16     15:05:42      1111301000        19728970197                                        310410782837752      SMST
5259     12/08/16     15:05:42      1111301000        19728970197                                        310410782837752      SMST
5260     12/08/16     15:05:42      19034453501       19728970197                                                             SMSO
5261     12/08/16     15:05:42      19034453501       19728970197                                        310410782837752      SMST
5262     12/08/16     15:05:49      1111301000        19728970197                                        310410782837752      SMST
5263     12/08/16     15:05:49      19034453501       19728970197                                                             SMSO
5264     12/08/16     15:05:49      19034453501       19728970197                                        310410782837752      SMST
5265     12/08/16     15:05:50      1111301000        19728970197                                        310410782837752      SMST
5266     12/08/16     15:05:54      1111301000        19728970197                                        310410782837752      SMST
5267     12/08/16     15:05:54      1111301000        19728970197                                        310410782837752      SMST
5268     12/08/16     15:05:54      19034453501       19728970197                                                             SMSO
5269     12/08/16     15:05:54      19034453501       19728970197                                        310410782837752      SMST
5270     12/08/16     15:32:56      14178482210       19728970197                                                             SMSO
5271     12/08/16     15:32:56      14178482210       19728970197                                        310410782837752      SMST
5272     12/08/16     15:32:59      14178482210       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 11 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   181
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5273     12/08/16     15:32:59      14178482210        19728970197                                                            SMSO
5274     12/08/16     15:32:59      14178482210        19728970197                                       310410782837752      SMST
5275     12/08/16     15:32:59      14178482210        19728970197                                       310410782837752      SMST
5276     12/08/16     16:01:12      19034453501        19728970197                                       310410782837752      SMST
5277     12/08/16     16:19:24      19728970197        19034453501                                       310410782837752      SMSO
5278     12/08/16     16:20:18      19034453501        19728970197                                       310410782837752      SMST
5279     12/08/16     16:33:20      19034453501        19728970197                                       310410782837752      SMST
5280     12/08/16     16:33:20      19034453501        19728970197                                       310410782837752      SMST
5281     12/08/16     16:51:28      19728970197        14178482210                                       310410782837752      SMSO
5282     12/08/16     16:51:28      19728970197        14178482210                                                            SMST
5283     12/08/16     16:51:59      14178482210        19728970197                                                            SMSO
5284     12/08/16     16:51:59      14178482210        19728970197                                       310410782837752      SMST
5285     12/08/16     17:01:59      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5286     12/08/16     17:02:00      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
                                                                                                                                                                                   7328




5287     12/08/16     18:23:06      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5288     12/08/16     18:23:07      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5289     12/08/16     19:53:41      19034453501        19728970197                                       310410782837752      SMST
5290     12/08/16     22:06:37      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5291     12/08/16     22:06:38      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5292     12/09/16     00:47:16      12882564782        19728970197                                       310410782837752      SMST
5293     12/09/16     00:47:16      12882564782        19728970197                                       310410782837752      SMST
5294     12/09/16     00:47:21                         19728970197                                       310410782837752      SMST
5295     12/09/16     01:36:41      2882564782         19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5296     12/09/16     01:43:13      19542405844        19728970197                                       310410782837752      SMST
5297     12/09/16     02:43:59      18067291979        19728970197                                       310410782837752      SMST
5298     12/09/16     02:44:00      18067291979        19728970197                                       310410782837752      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 12 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   182
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5299     12/09/16     02:44:03                        19728970197                                        310410782837752      SMST
5300     12/09/16     05:23:28      17192879602       19728970197                                        310410782837752      SMST
5301     12/09/16     05:24:12      17192879602       19728970197                                        310410782837752      SMST
5302     12/09/16     11:06:09      18067291979       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5303     12/09/16     11:06:10      17192879602       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5304     12/09/16     11:06:11      17192879602       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5305     12/09/16     12:52:13      18067291979       19728970197                                        310410782837752      SMST
5306     12/09/16     12:52:42                        19728970197                                        310410782837752      SMST
5307     12/09/16     12:54:06                        19728970197                                        310410782837752      SMST
5308     12/09/16     12:55:32                        19728970197                                        310410782837752      SMST
5309     12/09/16     12:56:58                        19728970197                                        310410782837752      SMST
5310     12/09/16     12:59:22                        19728970197                                        310410782837752      SMST
5311     12/09/16     13:01:49                        19728970197                                        310410782837752      SMST
                                                                                                                                                                                   7329




5312     12/09/16     13:04:13                        19728970197                                        310410782837752      SMST
5313     12/09/16     13:09:37                        19728970197                                        310410782837752      SMST
5314     12/09/16     13:15:02                        19728970197                                        310410782837752      SMST
5315     12/09/16     13:20:27                        19728970197                                        310410782837752      SMST
5316     12/09/16     13:23:28      12147040374       19728970197                                                             SMSO
5317     12/09/16     13:23:28      12147040374       19728970197                                                             SMSO
5318     12/09/16     13:23:38      12147040374       19728970197                                        310410782837752      SMST
5319     12/09/16     13:23:48      12147040374       19728970197                                        310410782837752      SMST
5320     12/09/16     13:24:05                        19728970197                                        310410782837752      SMST
5321     12/09/16     13:29:32                        19728970197                                        310410782837752      SMST
5322     12/09/16     13:44:57                        19728970197                                        310410782837752      SMST
5323     12/09/16     14:00:21                        19728970197                                        310410782837752      SMST
5324     12/09/16     14:16:21      12147040374       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5325     12/09/16     14:16:21      18067291979       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 13 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   183
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5326     12/09/16     14:16:22      12147040374        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5327     12/09/16     15:02:14      19728970197        19542405844                                       310410782837752      SMSO
5328     12/09/16     15:27:30      1111301000         19728970197                                       310410782837752      SMST
5329     12/09/16     15:27:30      1111301000         19728970197                                       310410782837752      SMST
5330     12/09/16     15:27:30      19034453501        19728970197                                                            SMSO
5331     12/09/16     15:27:30      19034453501        19728970197                                       310410782837752      SMST
5332     12/09/16     15:27:38      1111301000         19728970197                                       310410782837752      SMST
5333     12/09/16     15:27:38      1111301000         19728970197                                       310410782837752      SMST
5334     12/09/16     15:27:38      19034453501        19728970197                                                            SMSO
5335     12/09/16     15:27:38      19034453501        19728970197                                       310410782837752      SMST
5336     12/09/16     17:49:31      14696886388        19728970197                                       310410782837752      SMST
5337     12/09/16     18:10:42      19034453501        19728970197                                       310410782837752      SMST
5338     12/09/16     18:10:42      19034453501        19728970197                                       310410782837752      SMST
5339     12/09/16     20:32:18                         19728970197                                       310410782837752      SMST
5340     12/09/16     20:37:29      19177501033        19728970197                                       310410782837752      SMST
5341     12/09/16     20:59:31      16027542574        19728970197                                       310410782837752      SMST
                                                                                                                                                                                   7330




5342     12/09/16     20:59:32      16027542574        19728970197                                       310410782837752      SMST
5343     12/09/16     21:19:21      12149572477        19728970197                                                            SMSO
5344     12/09/16     21:19:21      12149572477        19728970197                                       310410782837752      SMST
5345     12/09/16     21:47:54      19082563195        19728970197                                       310410782837752      SMST
5346     12/09/16     22:03:58      18067291979        19728970197                                       310410782837752      SMST
5347     12/09/16     22:21:41      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5348     12/09/16     22:21:45      19177501033        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5349     12/09/16     22:21:46      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5350     12/09/16     22:21:47      16027542574        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5351     12/09/16     22:21:48      16027542574        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 14 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   184
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:15
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5352     12/09/16     22:21:49      12149572477       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5353     12/09/16     22:21:50      19082563195       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5354     12/09/16     22:21:54      18067291979       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5355     12/09/16     22:23:25      12142822920       19728970197                                                             SMSO
5356     12/09/16     22:23:25      12142822920       19728970197                                        310410782837752      SMST
5357     12/09/16     22:23:36      1111301000        19728970197                                        310410782837752      SMST
5358     12/09/16     22:23:46      1111301000        19728970197                                        310410782837752      SMST
5359     12/09/16     22:23:53      12142822920       19728970197                                                             SMSO
5360     12/09/16     22:23:53      12142822920       19728970197                                        310410782837752      SMST
5361     12/09/16     22:24:03      1111301000        19728970197                                        310410782837752      SMST
5362     12/09/16     22:24:04                        19728970197                                        310410782837752      SMST
5363     12/09/16     22:24:10      19728970197       19082563195                                        310410782837752      SMSO
5364     12/09/16     22:24:13      1111301000        19728970197                                        310410782837752      SMST
                                                                                                                                                                                   7331




5365     12/09/16     22:24:32                        19728970197                                        310410782837752      SMST
5366     12/09/16     22:24:41                        19728970197                                        310410782837752      SMST
5367     12/09/16     22:25:39      1111301000        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5368     12/09/16     22:25:40      1111301000        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5369     12/09/16     22:25:41      1111301000        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5370     12/09/16     22:30:24      19728970197       19082563195              3569910642256717          310410782837752      SMSO
                                                                                     APPLE
                                                                                    IPHONE6
5371     12/09/16     22:30:25      19728970197       19082563195                                        310410782837752      SMSO
5372     12/10/16     05:01:59      13109208193       19728970197                                        310410782837752      SMST
5373     12/10/16     05:02:10      13109208193       19728970197                                        310410782837752      SMST
5374     12/10/16     13:11:12      12195773103       19728970197                                        310410782837752      SMST
5375     12/10/16     13:46:49      19728970197       13473270432                                        310410782837752      SMSO
5376     12/10/16     13:46:49      19728970197       13473270432                                                             SMST
5377     12/10/16     13:46:49      19728970197       16464690300                                        310410782837752      SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 15 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   185
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5378     12/10/16     13:46:49      19728970197       16464690300                                                             SMST
5379     12/10/16     13:47:00      19728970197       13473270432                                        310410782837752      SMSO
5380     12/10/16     13:47:00      19728970197       13473270432                                                             SMST
5381     12/10/16     13:47:00      19728970197       16464690300                                        310410782837752      SMSO
5382     12/10/16     13:47:00      19728970197       16464690300                                                             SMST
5383     12/10/16     13:54:11      19728970197       12195773103                                        310410782837752      SMSO
5384     12/10/16     13:54:26      19728970197       12195773103                                        310410782837752      SMSO
5385     12/10/16     15:54:52                        19728970197                                        310410782837752      SMST
5386     12/10/16     15:55:11                        19728970197                                        310410782837752      SMST
5387     12/10/16     15:56:19                        19728970197                                        310410782837752      SMST
5388     12/10/16     15:57:29                        19728970197                                        310410782837752      SMST
5389     12/10/16     15:58:39                        19728970197                                        310410782837752      SMST
5390     12/10/16     16:00:49                        19728970197                                        310410782837752      SMST
5391     12/10/16     16:03:00                        19728970197                                        310410782837752      SMST
5392     12/10/16     16:05:10                        19728970197                                        310410782837752      SMST
5393     12/10/16     16:10:18                        19728970197                                        310410782837752      SMST
5394     12/10/16     16:15:28                        19728970197                                        310410782837752      SMST
                                                                                                                                                                                   7332




5395     12/10/16     16:20:37                        19728970197                                        310410782837752      SMST
5396     12/10/16     16:25:45                        19728970197                                        310410782837752      SMST
5397     12/10/16     16:30:56                        19728970197                                        310410782837752      SMST
5398     12/10/16     16:46:05                        19728970197                                        310410782837752      SMST
5399     12/10/16     17:01:07                        19728970197                                        310410782837752      SMST
5400     12/10/16     17:46:25      12144031955       19728970197                                                             SMSO
5401     12/10/16     17:46:25      12144031955       19728970197                                                             SMSO
5402     12/10/16     17:46:25      12144031955       19728970197                                        310410782837752      SMST
5403     12/10/16     17:48:35      19144007060       19728970197                                        310410782837752      SMST
5404     12/10/16     17:55:17      19173656163       19728970197                                                             SMSO
5405     12/10/16     17:55:17      19173656163       19728970197                                        310410782837752      SMST
5406     12/10/16     18:04:08      12142822920       19728970197                                                             SMSO
5407     12/10/16     18:04:08      12142822920       19728970197                                                             SMSO
5408     12/10/16     18:04:08      12142822920       19728970197                                        310410782837752      SMST
5409     12/10/16     18:04:08      12142822920       19728970197                                        310410782837752      SMST
5410     12/10/16     18:20:18                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 16 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   186
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5411     12/10/16     18:20:20                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5412     12/10/16     18:20:37      12144031955       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5413     12/10/16     18:21:08      19144007060       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5414     12/10/16     18:21:09      19173656163       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5415     12/10/16     18:21:11      12142822920       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5416     12/10/16     18:21:13      12142822920       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5417     12/10/16     18:34:02      19728970197       19542405844                                        310410782837752      SMSO
5418     12/10/16     19:31:13      14178482210       19728970197                                                             SMSO
                                                                                                                                                                                   7333




5419     12/10/16     19:31:13      14178482210       19728970197                                                             SMSO
5420     12/10/16     19:31:13      14178482210       19728970197                                        310410782837752      SMST
5421     12/10/16     19:31:14      14178482210       19728970197                                        310410782837752      SMST
5422     12/10/16     19:55:42      14178482210       19728970197                                                             SMSO
5423     12/10/16     19:55:42      14178482210       19728970197                                        310410782837752      SMST
5424     12/10/16     22:26:09      12195773103       19728970197                                        310410782837752      SMST
5425     12/11/16     15:22:00      50478             19728970197                                        310410782837752      SMST
5426     12/11/16     15:53:21      17738294237       19728970197                                        310410782837752      SMST
5427     12/11/16     16:27:36      15163306281       19728970197                                        310410782837752      SMST
5428     12/11/16     17:21:21      15163306281       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5429     12/11/16     19:31:48      19728970197       12147706565                                        310410782837752      SMSO
5430     12/11/16     19:31:48      19728970197       12147706565                                                             SMST
5431     12/11/16     20:01:47      19728970197       12147706565                                        310410782837752      SMSO
5432     12/11/16     20:01:48      19728970197       12147706565                                                             SMST
5433     12/11/16     21:12:27      19728970197       12147706565                                        310410782837752      SMSO
5434     12/11/16     21:12:27      19728970197       12147706565                                                             SMST
5435     12/11/16     21:16:50      19728970197       12147706565                                        310410782837752      SMSO
5436     12/11/16     21:16:50      19728970197       12147706565                                                             SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 17 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   187
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5437     12/11/16     21:17:12      19728970197       12147706565                                        310410782837752      SMSO
5438     12/11/16     21:17:12      19728970197       12147706565                                                             SMST
5439     12/11/16     23:48:04      19728970197       12147706565                                        310410782837752      SMSO
5440     12/11/16     23:48:04      19728970197       12147706565                                                             SMST
5441     12/12/16     00:16:32      19728970197       12147706565                                        310410782837752      SMSO
5442     12/12/16     00:16:32      19728970197       12147706565                                                             SMST
5443     12/12/16     00:33:12      19728970197       19173595025                                        310410782837752      SMSO
5444     12/12/16     00:33:12      19728970197       19173595025                                                             SMST
5445     12/12/16     00:39:11      19728970197       12147706565                                        310410782837752      SMSO
5446     12/12/16     00:39:11      19728970197       12147706565                                                             SMST
5447     12/12/16     00:39:14      19728970197       12147706565                                                             SMST
5448     12/12/16     00:39:30      19728970197       12147706565                                        310410782837752      SMSO
5449     12/12/16     00:39:30      19728970197       12147706565                                                             SMST
5450     12/12/16     00:39:32      19728970197       12147706565                                                             SMST
5451     12/12/16     01:21:33      12144031955       19728970197                                                             SMSO
5452     12/12/16     01:21:33      12144031955       19728970197                                                             SMSO
5453     12/12/16     01:21:34      1111301000        19728970197                                        310410782837752      SMST
                                                                                                                                                                                   7334




5454     12/12/16     01:21:34      1111301000        19728970197                                        310410782837752      SMST
5455     12/12/16     12:20:21      15163306281       19728970197                                        310410782837752      SMST
5456     12/12/16     12:59:37      15163306281       19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5457     12/12/16     13:43:01      19728970197       15717338146                                        310410782837752      SMSO
5458     12/12/16     13:43:02      19728970197       15717338146                                        310410782837752      SMSO
5459     12/12/16     15:16:20      19728970197       12038320176                                        310410782837752      SMSO
5460     12/12/16     15:16:20      19728970197       12038320176                                                             SMST
5461     12/12/16     15:16:22      19728970197       12038320176                                                             SMST
5462     12/12/16     15:20:51      12038320176       19728970197                                                             SMSO
5463     12/12/16     15:20:51      12038320176       19728970197                                                             SMSO
5464     12/12/16     15:20:51      12038320176       19728970197                                        310410782837752      SMST
5465     12/12/16     15:27:03      19034453501       19728970197                                        310410782837752      SMST
5466     12/12/16     15:27:42      19728970197       19034453501                                        310410782837752      SMSO
5467     12/12/16     15:28:16      19034453501       19728970197                                        310410782837752      SMST
5468     12/12/16     15:28:18      19728970197       19034453501                                        310410782837752      SMSO
5469     12/12/16     15:28:18      19728970197       19034453501                                                             SMST
5470     12/12/16     15:29:30      1111301000        19728970197                                        310410782837752      SMST
5471     12/12/16     15:29:30      1111301000        19728970197                                        310410782837752      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 18 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   188
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5472     12/12/16     15:29:30      19034453501       19728970197                                                             SMSO
5473     12/12/16     15:29:30      19034453501       19728970197                                        310410782837752      SMST
5474     12/12/16     15:30:29      19034453501       19728970197                                        310410782837752      SMST
5475     12/12/16     15:30:37      19034453501       19728970197                                        310410782837752      SMST
5476     12/12/16     15:31:35      19034453501       19728970197                                        310410782837752      SMST
5477     12/12/16     15:34:18      19034453501       19728970197                                        310410782837752      SMST
5478     12/12/16     16:08:42                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5479     12/12/16     16:08:43                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5480     12/12/16     16:24:54                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5481     12/12/16     16:24:55                        19728970197              3569910642256717          310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5482     12/12/16     17:09:00      19034453501       19728970197                                        310410782837752      SMST
                                                                                                                                                                                   7335




5483     12/12/16     17:11:38      19728970197       19034453501                                        310410782837752      SMSO
5484     12/12/16     17:11:38      19728970197       19034453501                                                             SMST
5485     12/12/16     17:11:45      19728970197       19034453501                                        310410782837752      SMSO
5486     12/12/16     17:12:00      19034453501       19728970197                                        310410782837752      SMST
5487     12/12/16     17:38:30      19728970197       13109852307                                        310410782837752      SMSO
5488     12/12/16     17:38:30      19728970197       13109852307                                                             SMST
5489     12/12/16     17:38:35      19728970197       13109852307                                                             SMST
5490     12/12/16     17:38:40      19728970197       13109852307                                                             SMST
5491     12/12/16     17:49:55      19034453501       19728970197                                        310410782837752      SMST
5492     12/12/16     17:49:56      19034453501       19728970197                                        310410782837752      SMST
5493     12/12/16     19:39:18      19034453501       19728970197                                        310410782837752      SMST
5494     12/12/16     21:43:12      19728970197       14178482210                                        310410782837752      SMSO
5495     12/12/16     21:43:12      19728970197       14178482210                                                             SMST
5496     12/12/16     21:43:18      19728970197       14178482210                                        310410782837752      SMSO
5497     12/12/16     21:43:19      19728970197       14178482210                                                             SMST
5498     12/12/16     21:44:55      14178482210       19728970197                                                             SMSO
5499     12/12/16     21:44:55      14178482210       19728970197                                        310410782837752      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 19 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   189
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5500     12/12/16     22:16:12      14178482210        19728970197                                                            SMSO
5501     12/12/16     22:16:12      14178482210        19728970197                                       310410782837752      SMST
5502     12/12/16     22:16:19      14178482210        19728970197                                                            SMSO
5503     12/12/16     22:16:19      14178482210        19728970197                                       310410782837752      SMST
5504     12/13/16     01:07:57      19034453501        19728970197                                       310410782837752      SMST
5505     12/13/16     03:53:08                         19728970197                                       310410782837752      SMST
5506     12/13/16     03:53:18      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5507     12/13/16     03:53:18      19034453501        19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5508     12/13/16     03:53:19      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5509     12/13/16     14:22:35      19728970197        12146016822                                       310410782837752      SMSO
5510     12/13/16     14:44:43      12146016822        19728970197                                       310410782837752      SMST
5511     12/13/16     15:38:42      12149126054        19728970197                                                            SMSO
5512     12/13/16     15:38:42      12149126054        19728970197                                                            SMSO
                                                                                                                                                                                   7336




5513     12/13/16     15:38:42      12149126054        19728970197                                       310410782837752      SMST
5514     12/13/16     15:56:49      19728970197        12149126054                                       310410782837752      SMSO
5515     12/13/16     15:56:49      19728970197        12149126054                                                            SMST
5516     12/13/16     15:56:50      19728970197        12149126054                                                            SMST
5517     12/13/16     15:57:30      12149126054        19728970197                                                            SMSO
5518     12/13/16     15:57:30      12149126054        19728970197                                                            SMSO
5519     12/13/16     15:57:30      12149126054        19728970197                                       310410782837752      SMST
5520     12/13/16     15:57:41      19728970197        12149126054                                       310410782837752      SMSO
5521     12/13/16     15:57:43      19728970197        12149126054                                                            SMST
5522     12/13/16     15:57:44      19728970197        12149126054                                                            SMST
5523     12/13/16     17:49:08      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5524     12/13/16     17:49:09      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5525     12/13/16     20:19:09      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5526     12/13/16     20:39:54      19034453501        19728970197                                       310410782837752      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 20 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   190
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5527     12/13/16     20:53:55      19728970197        19034453501                                       310410782837752      SMSO
5528     12/13/16     20:54:14      19034453501        19728970197                                       310410782837752      SMST
5529     12/13/16     20:54:27      19034453501        19728970197                                       310410782837752      SMST
5530     12/13/16     21:01:30      19728970197        19034453501                                       310410782837752      SMSO
5531     12/13/16     21:02:31      19034453501        19728970197                                       310410782837752      SMST
5532     12/13/16     21:55:32      17076230729        19728970197                                       310410782837752      SMST
5533     12/13/16     22:53:57      19728970197        17076230729                                       310410782837752      SMSO
5534     12/13/16     23:04:58      17076230729        19728970197                                       310410782837752      SMST
5535     12/13/16     23:29:23      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5536     12/13/16     23:29:24      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5537     12/14/16     00:04:18      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5538     12/14/16     00:04:19      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                                                                                                                   7337




                                                                                     IPHONE6
5539     12/14/16     00:09:00      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5540     12/14/16     00:09:01      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5541     12/14/16     01:11:27      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5542     12/14/16     01:11:28      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5543     12/14/16     01:43:25      19728970197        12146016822                                       310410782837752      SMSO
5544     12/14/16     01:49:24      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5545     12/14/16     01:49:25      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5546     12/14/16     02:06:35      19728970197        12145291473                                       310410782837752      SMSO
5547     12/14/16     02:06:35      19728970197        12145291473                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 21 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   191
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5548     12/14/16     02:06:35      19728970197        12146687860                                       310410782837752      SMSO
5549     12/14/16     02:06:35      19728970197        12146687860                                                            SMST
5550     12/14/16     02:06:35      19728970197        19034453501                                       310410782837752      SMSO
5551     12/14/16     02:06:35      19728970197        19034453501                                                            SMST
5552     12/14/16     02:06:52      12146687860        19728970197                                                            SMSO
5553     12/14/16     02:06:52      12146687860        19728970197                                       310410782837752      SMST
5554     12/14/16     02:06:53      1111301000         19728970197                                       310410782837752      SMST
5555     12/14/16     02:06:53      1111301000         19728970197                                       310410782837752      SMST
5556     12/14/16     02:16:08      12882564782        19728970197                                       310410782837752      SMST
5557     12/14/16     02:16:08      12882564782        19728970197                                       310410782837752      SMST
5558     12/14/16     02:23:06      19034453501        19728970197                                       310410782837752      SMST
5559     12/14/16     02:41:25      12882564782        19728970197                                       310410782837752      SMST
5560     12/14/16     02:41:25      12882564782        19728970197                                       310410782837752      SMST
5561     12/14/16     02:47:06      12145291473        19728970197                                       310410782837752      SMST
5562     12/14/16     03:24:05      12146016822        19728970197                                       310410782837752      SMST
5563     12/14/16     03:24:50      19728970197        12146016822                                       310410782837752      SMSO
5564     12/14/16     03:24:59      19728970197        12146016822                                       310410782837752      SMSO
                                                                                                                                                                                   7338




5565     12/14/16     03:25:23      12146016822        19728970197                                       310410782837752      SMST
5566     12/14/16     03:25:56      19728970197        12146016822                                       310410782837752      SMSO
5567     12/14/16     03:26:58      12146016822        19728970197                                       310410782837752      SMST
5568     12/14/16     03:27:59      19728970197        12146016822                                       310410782837752      SMSO
5569     12/14/16     03:28:52      12146016822        19728970197                                       310410782837752      SMST
5570     12/14/16     19:02:51      19086270063        19728970197                                       310410782837752      SMST
5571     12/14/16     20:35:10      17076230729        19728970197                                       310410782837752      SMST
5572     12/14/16     20:43:12      16027542574        19728970197                                       310410782837752      SMST
5573     12/14/16     21:19:53      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5574     12/14/16     21:19:54      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5575     12/14/16     22:18:55      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5576     12/14/16     22:18:56      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5577     12/15/16     00:12:56      12195773103        19728970197                                       310410782837752      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 22 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   192
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5578     12/15/16     00:57:01      12144057437        19728970197                                       310410782837752      SMST
5579     12/15/16     11:39:13      19728970197        12144057437                                       310410782837752      SMSO
5580     12/15/16     11:47:21      12144057437        19728970197                                       310410782837752      SMST
5581     12/15/16     12:16:29      02                 19728970197              3569910642256717         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5582     12/15/16     13:00:14      19728970197        1111340002                                        310410782837752      SMSO
5583     12/15/16     13:29:37      19728970197        13109852307                                       310410782837752      SMSO
5584     12/15/16     13:29:37      19728970197        13109852307                                                            SMST
5585     12/15/16     13:29:48      19728970197        13109852307                                       310410782837752      SMSO
5586     12/15/16     13:29:48      19728970197        13109852307                                                            SMST
5587     12/15/16     13:29:49      19728970197        13109852307                                                            SMST
5588     12/15/16     13:34:05      13109852307        19728970197                                                            SMSO
5589     12/15/16     13:34:05      13109852307        19728970197                                                            SMSO
5590     12/15/16     13:34:05      13109852307        19728970197                                       310410782837752      SMST
5591     12/15/16     13:47:17      19034453501        19728970197                                       310410782837752      SMST
5592     12/15/16     13:47:35      19728970197        19034453501                                       310410782837752      SMSO
5593     12/15/16     13:48:17      19034453501        19728970197                                       310410782837752      SMST
                                                                                                                                                                                   7339




5594     12/15/16     16:05:53      19177548198        19728970197                                       310410782837752      SMST
5595     12/15/16     16:05:57                         19728970197                                       310410782837752      SMST
5596     12/15/16     17:29:16      19177548198        19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5597     12/15/16     17:33:41      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5598     12/15/16     17:33:42      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5599     12/15/16     18:50:46      17076230729        19728970197                                       310410782837752      SMST
5600     12/15/16     18:51:17      19728970197        17076230729                                       310410782837752      SMSO
5601     12/15/16     21:30:08      19728970197        13109208193                                       310410782837752      SMSO
5602     12/15/16     22:04:38      19728970197        19034453501                                       310410782837752      SMSO
5603     12/15/16     23:19:11      19728970197        13109208193                                       310410782837752      SMSO
5604     12/16/16     02:21:39      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 23 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   193
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5605     12/16/16     02:21:40      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5606     12/16/16     02:37:11      19728970197        13109852307                                       310410782837752      SMSO
5607     12/16/16     02:37:11      19728970197        13109852307                                                            SMST
5608     12/16/16     03:38:32      16155162999        19728970197                                                            SMSO
5609     12/16/16     03:38:32      16155162999        19728970197                                       310410782837752      SMST
5610     12/16/16     04:56:56      17192879602        19728970197                                       310410782837752      SMST
5611     12/16/16     04:56:59                         19728970197                                       310410782837752      SMST
5612     12/16/16     06:09:26      12142822920        19728970197                                                            SMSO
5613     12/16/16     06:09:26      12142822920        19728970197                                                            SMSO
5614     12/16/16     06:09:26      12142822920        19728970197                                       310410782837752      SMST
5615     12/16/16     06:09:26      12142822920        19728970197                                       310410782837752      SMST
5616     12/16/16     10:25:54      12142822920        19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5617     12/16/16     10:25:54      17192879602        19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
                                                                                                                                                                                   7340




5618     12/16/16     10:25:55      12142822920        19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5619     12/16/16     13:00:31      19728970197        19144504600                                       310410782837752      SMSO
5620     12/16/16     13:00:31      19728970197        19144504600                                       310410782837752      SMSO
5621     12/16/16     14:17:52      12882564782        19728970197                                       310410782837752      SMST
5622     12/16/16     14:17:52      12882564782        19728970197                                       310410782837752      SMST
5623     12/16/16     14:24:12      16027542574        19728970197                                       310410782837752      SMST
5624     12/16/16     14:38:02      19034453501        19728970197                                       310410782837752      SMST
5625     12/16/16     15:02:14      16155162999        19728970197                                                            SMSO
5626     12/16/16     15:02:14      16155162999        19728970197                                       310410782837752      SMST
5627     12/16/16     16:12:32      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5628     12/16/16     16:12:33      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5629     12/16/16     17:26:35      19034453501        19728970197                                       310410782837752      SMST
5630     12/16/16     17:26:36      19034453501        19728970197                                       310410782837752      SMST
5631     12/16/16     17:27:23      19728970197        19034453501                                       310410782837752      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 24 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   194
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5632     12/16/16     17:27:23      19728970197        19034453501                                                            SMST
5633     12/16/16     17:27:55      19034453501        19728970197                                       310410782837752      SMST
5634     12/16/16     17:33:21      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5635     12/16/16     17:33:22      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5636     12/16/16     17:37:23      19034453501        19728970197                                       310410782837752      SMST
5637     12/16/16     17:37:24      19034453501        19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5638     12/16/16     17:37:33      19034453501        19728970197                                       310410782837752      SMST
5639     12/16/16     18:16:57      19034453501        19728970197                                                            SMSO
5640     12/16/16     18:16:57      19034453501        19728970197                                       310410782837752      SMST
5641     12/16/16     18:16:58      1111301000         19728970197                                       310410782837752      SMST
5642     12/16/16     18:16:58      1111301000         19728970197                                       310410782837752      SMST
5643     12/16/16     18:16:58      19034453501        19728970197                                                            SMSO
5644     12/16/16     18:16:58      19034453501        19728970197                                       310410782837752      SMST
                                                                                                                                                                                   7341




5645     12/16/16     18:16:59      1111301000         19728970197                                       310410782837752      SMST
5646     12/16/16     18:16:59      1111301000         19728970197                                       310410782837752      SMST
5647     12/16/16     19:39:33      19728970197        19034453501                                       310410782837752      SMSO
5648     12/16/16     20:41:33      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5649     12/16/16     20:41:34      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5650     12/16/16     23:52:58      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5651     12/17/16     01:54:02      19728970197        19034453501                                       310410782837752      SMSO
5652     12/17/16     18:08:30      19728970197        14022165853                                       310410782837752      SMSO
5653     12/17/16     20:29:52      14023194225        19728970197                                       310410782837752      SMST
5654     12/17/16     20:29:53      14023194225        19728970197                                       310410782837752      SMST
5655     12/17/16     20:29:56                         19728970197                                       310410782837752      SMST
5656     12/17/16     21:04:38      14023194225        19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 25 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   195
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
5657     12/17/16     21:12:14      02                 19728970197              3569910642256718         310410782837752      SMST
                                                                                      APPLE
                                                                                     IPHONE6
5658     12/18/16     00:50:28      19728970197        15122947330                                       310410782837752      SMSO
5659     12/18/16     00:50:29      19728970197        15122947330                                                            SMST
5660     12/18/16     00:50:35      19728970197        15122947330                                       310410782837752      SMSO
5661     12/18/16     00:50:36      19728970197        15122947330                                                            SMST
5662     12/18/16     00:51:18      19728970197        15122947330                                       310410782837752      SMSO
5663     12/18/16     00:51:18      19728970197        15122947330                                                            SMST
5664     12/18/16     00:51:21      19728970197        15122947330                                                            SMST
5665     12/18/16     01:35:05      15122947330        19728970197                                                            SMSO
5666     12/18/16     01:35:05      15122947330        19728970197                                       310410782837752      SMST
5667     12/18/16     12:10:37      19728970197        12038320176                                       310410782837752      SMSO
5668     12/18/16     12:10:37      19728970197        12038320176                                                            SMST
5669     12/18/16     12:10:40      19728970197        12038320176                                                            SMST
5670     12/18/16     12:11:06      19728970197        12038320176                                       310410782837752      SMSO
5671     12/18/16     12:11:07      19728970197        12038320176                                                            SMST
5672     12/18/16     12:11:07      19728970197        12038320176                                                            SMST
                                                                                                                                                                                   7342




5673     12/18/16     16:00:42      14694752003        19728970197                                                            SMSO
5674     12/18/16     16:00:43      14694752003        19728970197                                                            SMSO
5675     12/18/16     16:00:43      14694752003        19728970197                                       310410782837752      SMST
5676     12/18/16     16:00:48      14694752003        19728970197                                                            SMSO
5677     12/18/16     16:00:48      14694752003        19728970197                                                            SMSO
5678     12/18/16     16:00:48      14694752003        19728970197                                       310410782837752      SMST
5679     12/18/16     16:13:31      12149126054        19728970197                                                            SMSO
5680     12/18/16     16:13:32      12149126054        19728970197                                                            SMSO
5681     12/18/16     16:13:32      12149126054        19728970197                                                            SMSO
5682     12/18/16     16:13:32      12149126054        19728970197                                                            SMSO
5683     12/18/16     16:13:32      12149126054        19728970197                                       310410782837752      SMST
5684     12/18/16     16:13:32      12149126054        19728970197                                       310410782837752      SMST
5685     12/18/16     16:17:05      19728970197        12149126054                                       310410782837752      SMSO
5686     12/18/16     16:17:05      19728970197        12149126054                                                            SMST
5687     12/18/16     16:17:06      19728970197        12149126054                                                            SMST
5688     12/18/16     16:18:30      19728970197        12149126054                                       310410782837752      SMSO
5689     12/18/16     16:18:30      19728970197        12149126054                                                            SMST
5690     12/18/16     16:18:31      19728970197        12149126054                                                            SMST
5691     12/18/16     16:18:46      12149126054        19728970197                                                            SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 26 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   196
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5692     12/18/16     16:18:46      12149126054       19728970197                                                             SMSO
5693     12/18/16     16:18:46      12149126054       19728970197                                        310410782837752      SMST
5694     12/18/16     16:18:47      12149126054       19728970197                                                             SMSO
5695     12/18/16     16:18:47      12149126054       19728970197                                                             SMSO
5696     12/18/16     16:18:47      12149126054       19728970197                                        310410782837752      SMST
5697     12/18/16     16:19:28      19728970197       12149126054                                        310410782837752      SMSO
5698     12/18/16     16:19:28      19728970197       12149126054                                                             SMST
5699     12/18/16     16:19:29      19728970197       12149126054                                                             SMST
5700     12/18/16     16:28:12      12149126054       19728970197                                                             SMSO
5701     12/18/16     16:28:12      12149126054       19728970197                                                             SMSO
5702     12/18/16     16:28:12      12149126054       19728970197                                        310410782837752      SMST
5703     12/18/16     17:08:06      1111301000        19728970197                                        310410782837752      SMST
5704     12/18/16     17:08:06      1111301000        19728970197                                        310410782837752      SMST
5705     12/18/16     17:08:06      12149126054       19728970197                                                             SMSO
5706     12/18/16     17:08:06      12149126054       19728970197                                        310410782837752      SMST
5707     12/18/16     17:08:35      19728970197       12149126054                                        310410782837752      SMSO
5708     12/18/16     17:08:36      19728970197       12149126054                                                             SMST
                                                                                                                                                                                   7343




5709     12/18/16     17:08:36      19728970197       12149126054                                                             SMST
5710     12/18/16     17:10:04      12149126054       19728970197                                                             SMSO
5711     12/18/16     17:10:05      12149126054       19728970197                                                             SMSO
5712     12/18/16     17:10:05      12149126054       19728970197                                        310410782837752      SMST
5713     12/18/16     20:26:56                        19728970197                                        310410782837752      SMST
5714     12/18/16     20:27:16                        19728970197                                        310410782837752      SMST
5715     12/18/16     20:28:26                        19728970197                                        310410782837752      SMST
5716     12/18/16     20:29:35                        19728970197                                        310410782837752      SMST
5717     12/18/16     20:30:45                        19728970197                                        310410782837752      SMST
5718     12/18/16     20:32:56                        19728970197                                        310410782837752      SMST
5719     12/18/16     20:35:02                        19728970197                                        310410782837752      SMST
5720     12/18/16     20:37:13                        19728970197                                        310410782837752      SMST
5721     12/18/16     20:42:24                        19728970197                                        310410782837752      SMST
5722     12/18/16     20:47:31                        19728970197                                        310410782837752      SMST
5723     12/18/16     20:52:43                        19728970197                                        310410782837752      SMST
5724     12/18/16     20:58:09                        19728970197                                        310410782837752      SMST
5725     12/18/16     21:03:31                        19728970197                                        310410782837752      SMST
5726     12/18/16     21:18:58                        19728970197                                        310410782837752      SMST
5727     12/18/16     21:34:23                        19728970197                                        310410782837752      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 27 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   197
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5728     12/18/16     21:49:47                        19728970197                                        310410782837752      SMST
5729     12/18/16     22:05:12                        19728970197                                        310410782837752      SMST
5730     12/18/16     22:20:37                        19728970197                                        310410782837752      SMST
5731     12/18/16     23:04:38      28888             19728970197                                        310410782837752      SMST
5732     12/18/16     23:04:38      28888             19728970197                                        310410782837752      SMST
5733     12/18/16     23:04:39      11113271913       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5734     12/18/16     23:04:39      28888             19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5735     12/18/16     23:04:40      28888             19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5736     12/18/16     23:04:41      28888             19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5737     12/18/16     23:05:54      11113271913       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
                                                                                                                                                                                   7344




5738     12/18/16     23:05:56      11113271913       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5739     12/19/16     00:09:46      12142822920       19728970197                                                             SMSO
5740     12/19/16     00:09:46      12142822920       19728970197                                        310410782837752      SMST
5741     12/19/16     00:13:26      16363848186       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5742     12/19/16     00:13:27      16363848186       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5743     12/19/16     00:13:29      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5744     12/19/16     03:09:16      1111301000        19728970197                                        310410782837752      SMST
5745     12/19/16     03:09:16      1111301000        19728970197                                        310410782837752      SMST
5746     12/19/16     03:09:16      12142822920       19728970197                                                             SMSO
5747     12/19/16     03:09:16      12142822920       19728970197                                        310410782837752      SMST
5748     12/19/16     03:09:19      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 28 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   198
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:16
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5749     12/19/16     03:09:20      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5750     12/19/16     15:47:48      12142822920       19728970197                                                             SMSO
5751     12/19/16     15:47:48      12142822920       19728970197                                        310410782837752      SMST
5752     12/19/16     15:47:53      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5753     12/19/16     16:42:04      12146687860       19728970197                                                             SMSO
5754     12/19/16     16:42:04      12146687860       19728970197                                        310410782837752      SMST
5755     12/19/16     16:42:05      1111301000        19728970197                                        310410782837752      SMST
5756     12/19/16     16:42:05      1111301000        19728970197                                        310410782837752      SMST
5757     12/19/16     16:43:51      16027542574       19728970197                                        310410782837752      SMST
5758     12/19/16     16:43:51      16027542574       19728970197                                        310410782837752      SMST
5759     12/19/16     17:05:51      15163306281       19728970197                                        310410782837752      SMST
5760     12/19/16     17:09:19      18083063161       19728970197                                        310410782837752      SMST
5761     12/19/16     17:09:21      16363848186       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
                                                                                                                                                                                   7345




5762     12/19/16     17:09:22      16363848186       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5763     12/19/16     17:09:24      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5764     12/19/16     17:09:25      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5765     12/19/16     17:09:26      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5766     12/19/16     17:09:27      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5767     12/19/16     17:09:28      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5768     12/19/16     17:09:29      16363848923       19728970197               35699106422567           310410782837752      SMST
                                                                                     APPLE
                                                                                    IPHONE6
5769     12/19/16     18:19:21      1111301000        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 29 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   199
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5770     12/19/16     18:19:21      1111301000        19728970197                                        310410933034475      SMST
5771     12/19/16     18:19:21      12142822920       19728970197                                                             SMSO
5772     12/19/16     18:19:21      12142822920       19728970197                                        310410933034475      SMST
5773     12/19/16     19:31:15      17182191370       19728970197                                        310410933034475      SMST
5774     12/19/16     21:40:34      16466605129       19728970197                                        310410933034475      SMST
5775     12/19/16     21:41:14      16466605129       19728970197                                                             SMSO
5776     12/19/16     21:41:14      16466605129       19728970197                                        310410933034475      SMST
5777     12/19/16     21:41:15      1111301000        19728970197                                        310410933034475      SMST
5778     12/19/16     21:41:15      1111301000        19728970197                                        310410933034475      SMST
5779     12/19/16     22:27:45      14694752003       19728970197                                                             SMSO
5780     12/19/16     22:27:46      14694752003       19728970197                                                             SMSO
5781     12/19/16     22:27:51      14694752003       19728970197                                                             SMSO
5782     12/19/16     22:27:51      14694752003       19728970197                                                             SMSO
5783     12/19/16     22:27:51      14694752003       19728970197                                        310410933034475      SMST
5784     12/19/16     23:10:16      12195773103       19728970197                                        310410933034475      SMST
5785     12/20/16     02:56:38      15163306281       19728970197                                        310410933034475      SMST
5786     12/20/16     09:55:32      12144031955       19728970197                                                             SMSO
                                                                                                                                                                                   7346




5787     12/20/16     09:55:32      12144031955       19728970197                                        310410933034475      SMST
5788     12/20/16     09:56:03      12144031955       19728970197                                                             SMSO
5789     12/20/16     09:56:03      12144031955       19728970197                                        310410933034475      SMST
5790     12/20/16     09:59:42      12142152081       19728970197                                                             SMSO
5791     12/20/16     09:59:42      12142152081       19728970197                                        310410933034475      SMST
5792     12/20/16     09:59:43      1111301000        19728970197                                        310410933034475      SMST
5793     12/20/16     09:59:43      1111301000        19728970197                                        310410933034475      SMST
5794     12/20/16     15:10:58      17182191370       19728970197                                        310410933034475      SMST
5795     12/20/16     15:10:59      17182191370       19728970197                                        310410933034475      SMST
5796     12/20/16     18:20:21      15616283155       19728970197                                        310410933034475      SMST
5797     12/20/16     18:20:33      15616283155       19728970197                                        310410933034475      SMST
5798     12/20/16     19:42:43      16462342794       19728970197                                        310410933034475      SMST
5799     12/20/16     20:40:37      15616283155       19728970197                                        310410933034475      SMST
5800     12/20/16     21:16:04      19728970197       94183566                 3557220700307611          310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5801     12/20/16     21:16:04      19728970197       94183566                                           310410782837752      SMSO
5802     12/20/16     21:16:05                        19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 30 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   200
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5803     12/20/16     21:16:05      19728970197       1111340002               3557220700307611          310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5804     12/20/16     21:16:19      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5805     12/20/16     21:16:20      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5806     12/20/16     21:16:52      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5807     12/20/16     21:17:27      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5808     12/20/16     21:17:29      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5809     12/20/16     21:17:30      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                   7347




5810     12/20/16     21:17:32      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5811     12/20/16     21:17:34      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5812     12/20/16     21:17:46      11113271911       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5813     12/20/16     21:18:04      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5814     12/20/16     21:18:05      11113271912       19728970197              3557220700307611          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5815     12/20/16     21:39:52      19728970197       1111340002                                         310410933034475      SMSO
5816     12/20/16     21:40:41      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5817     12/20/16     21:40:42      17182191370       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 31 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   201
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5818     12/20/16     21:40:43      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5819     12/20/16     21:40:43      16466605129       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5820     12/20/16     21:40:44      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5821     12/20/16     21:40:45      14694752003       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5822     12/20/16     21:40:45      14694752003       19728970197                                        310410933034475      SMST
5823     12/20/16     21:40:46      12195773103       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5824     12/20/16     21:40:47      12144031955       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5825     12/20/16     21:40:47      15163306281       19728970197              3557220700307612          310410933034475      SMST
                                                                                                                                                                                   7348




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5826     12/20/16     21:40:48      12144031955       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5827     12/20/16     21:40:49      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5828     12/20/16     21:40:50      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5829     12/20/16     21:40:51      17182191370       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5830     12/20/16     21:40:52      17182191370       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5831     12/20/16     21:40:53      15616283155       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5832     12/20/16     21:40:54      15616283155       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 32 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   202
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5833     12/20/16     21:40:55      15616283155       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5834     12/20/16     21:40:55      16462342794       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5835     12/20/16     21:42:11      22000             19728970197                                        310410933034475      SMST
5836     12/20/16     21:53:04      19728970197       94183566                                           310410933034475      SMSO
5837     12/20/16     21:58:13      22649             19728970197                                        310410933034475      SMST
5838     12/20/16     22:05:20      19728970197       94183566                 3557220700307612          310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5839     12/20/16     22:05:20      19728970197       94183566                                           310410933034475      SMSO
5840     12/20/16     22:05:21                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5841     12/20/16     23:23:02      35422             19728970197                                        310410933034475      SMST
5842     12/20/16     23:27:32      77917             19728970197                                        310410933034475      SMST
5843     12/20/16     23:42:18      19728970197       77917                                              310410933034475      SMSO
                                                                                                                                                                                   7349




5844     12/20/16     23:42:19      77917             19728970197                                        310410933034475      SMST
5845     12/21/16     01:32:54      02                19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5846     12/21/16     11:48:47      19728970197       13473270432                                        310410933034475      SMSO
5847     12/21/16     11:48:47      19728970197       13473270432                                                             SMST
5848     12/21/16     11:48:47      19728970197       16464690300                                        310410933034475      SMSO
5849     12/21/16     11:48:47      19728970197       16464690300                                                             SMST
5850     12/21/16     15:11:53      15616283155       19728970197                                        310410933034475      SMST
5851     12/21/16     15:12:43      19728970197       15616283155                                        310410933034475      SMSO
5852     12/21/16     15:13:07      15616283155       19728970197                                        310410933034475      SMST
5853     12/21/16     15:42:20      15616283155       19728970197                                        310410933034475      SMST
5854     12/21/16     15:42:46      19728970197       15616283155                                        310410933034475      SMSO
5855     12/21/16     15:43:01      15616283155       19728970197                                        310410933034475      SMST
5856     12/21/16     17:54:04      19728970197       12146016822                                        310410933034475      SMSO
5857     12/21/16     20:59:58      19082563195       19728970197                                        310410933034475      SMST
5858     12/21/16     21:00:43      19728970197       16155162999                                        310410933034475      SMSO
5859     12/21/16     21:00:43      19728970197       16155162999                                                             SMST
5860     12/21/16     21:04:08      19728970197       19082563195                                        310410933034475      SMSO
5861     12/21/16     21:04:39      19082563195       19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 33 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   203
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5862     12/21/16     21:04:44      19082563195       19728970197                                        310410933034475      SMST
5863     12/21/16     21:13:22      19728970197       17733186208                                        310410933034475      SMSO
5864     12/21/16     21:16:57      02                19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5865     12/21/16     22:53:36      16505164685       19728970197                                        310410933034475      SMST
5866     12/21/16     23:12:35      19728970197       19082563195                                        310410933034475      SMSO
5867     12/21/16     23:13:04      19082563195       19728970197                                        310410933034475      SMST
5868     12/21/16     23:21:18      17022967668       19728970197                                        310410933034475      SMST
5869     12/22/16     00:56:26      1111487799        19728970197                                        310410933034475      SMST
5870     12/22/16     03:03:27      19728970197       12144057437                                        310410933034475      SMSO
5871     12/22/16     03:03:27      19728970197       12144057437                                        310410933034475      SMSO
5872     12/22/16     03:11:27      12144057437       19728970197                                        310410933034475      SMST
5873     12/22/16     03:14:43      19728970197       12144057437                                        310410933034475      SMSO
5874     12/22/16     03:14:43      19728970197       12144057437                                        310410933034475      SMSO
5875     12/22/16     03:15:22      19728970197       12144057437                                        310410933034475      SMSO
5876     12/22/16     03:17:49      12144057437       19728970197                                        310410933034475      SMST
5877     12/22/16     03:56:40      13109208193       19728970197                                        310410933034475      SMST
                                                                                                                                                                                   7350




5878     12/22/16     03:57:19      19728970197       13109208193                                        310410933034475      SMSO
5879     12/22/16     04:17:18      12144057437       19728970197                                        310410933034475      SMST
5880     12/22/16     12:49:09      12027584448       19728970197                                        310410933034475      SMST
5881     12/22/16     12:50:33      19728970197       12027584448                                        310410933034475      SMSO
5882     12/22/16     12:50:57      12027584448       19728970197                                        310410933034475      SMST
5883     12/22/16     12:51:11      19728970197       12027584448                                        310410933034475      SMSO
5884     12/22/16     12:51:52      19728970197       12027584448                                        310410933034475      SMSO
5885     12/22/16     12:52:24      12027584448       19728970197                                        310410933034475      SMST
5886     12/22/16     13:07:22      12027584448       19728970197                                        310410933034475      SMST
5887     12/22/16     13:14:47      19728970197       14696678128                                        310410933034475      SMSO
5888     12/22/16     13:26:55      14696678128       19728970197                                        310410933034475      SMST
5889     12/22/16     14:10:29      19728970197       14696678128                                        310410933034475      SMSO
5890     12/22/16     14:16:20      12144485844       19728970197                                                             SMSO   Wi-Fi
5891     12/22/16     14:16:20      12144485844       19728970197                                                             SMSO   Wi-Fi
5892     12/22/16     14:16:20      12144485844       19728970197                                        310410933034475      SMST
5893     12/22/16     14:16:20      12144485844       19728970197                                        310410933034475      SMST
5894     12/22/16     14:46:21      14695715537       19728970197                                                             SMSO
5895     12/22/16     14:46:21      14695715537       19728970197                                                             SMSO
5896     12/22/16     14:46:21      14695715537       19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 34 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   204
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5897     12/22/16     14:46:26      14695715537       19728970197                                                             SMSO
5898     12/22/16     14:46:26      14695715537       19728970197                                                             SMSO
5899     12/22/16     14:46:27      14695715537       19728970197                                        310410933034475      SMST
5900     12/22/16     15:18:13      12027584448       19728970197                                        310410933034475      SMST
5901     12/22/16     16:15:50      12144031955       19728970197                                                             SMSO
5902     12/22/16     16:15:50      12144031955       19728970197                                        310410933034475      SMST
5903     12/22/16     16:21:17      19728970197       12144031955                                        310410933034475      SMSO
5904     12/22/16     16:21:17      19728970197       12144031955                                                             SMST
5905     12/22/16     16:22:19      19728970197       12144031955                                        310410933034475      SMSO
5906     12/22/16     16:22:19      19728970197       12144031955                                                             SMST
5907     12/22/16     16:22:43      12144031955       19728970197                                                             SMSO
5908     12/22/16     16:22:43      12144031955       19728970197                                        310410933034475      SMST
5909     12/22/16     16:23:15      1111301000        19728970197                                        310410933034475      SMST
5910     12/22/16     16:23:15      1111301000        19728970197                                        310410933034475      SMST
5911     12/22/16     16:23:15      12144031955       19728970197                                                             SMSO
5912     12/22/16     16:23:15      12144031955       19728970197                                        310410933034475      SMST
5913     12/22/16     16:23:56      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                   7351




5914     12/22/16     16:23:56      1111301000        19728970197                                        310410933034475      SMST
5915     12/22/16     16:23:56      12144031955       19728970197                                                             SMSO
5916     12/22/16     16:23:56      12144031955       19728970197                                        310410933034475      SMST
5917     12/22/16     16:24:36      19728970197       12144031955                                        310410933034475      SMSO
5918     12/22/16     16:24:36      19728970197       12144031955                                                             SMST
5919     12/22/16     16:25:42      12144031955       19728970197                                                             SMSO
5920     12/22/16     16:25:42      12144031955       19728970197                                        310410933034475      SMST
5921     12/22/16     16:25:43      12144031955       19728970197                                                             SMSO
5922     12/22/16     16:25:43      12144031955       19728970197                                        310410933034475      SMST
5923     12/22/16     16:58:26      14696678128       19728970197                                        310410933034475      SMST
5924     12/22/16     16:58:30                        19728970197                                        310410933034475      SMST
5925     12/22/16     17:01:56      12146016822       19728970197                                        310410933034475      SMST
5926     12/22/16     17:02:03      12146016822       19728970197                                        310410933034475      SMST
5927     12/22/16     17:24:04      1111301000        19728970197                                        310410933034475      SMST
5928     12/22/16     17:24:04      1111301000        19728970197                                        310410933034475      SMST
5929     12/22/16     17:24:04      12144031955       19728970197                                                             SMSO
5930     12/22/16     17:24:04      12144031955       19728970197                                        310410933034475      SMST
5931     12/22/16     18:18:47      12149126054       19728970197                                                             SMSO
5932     12/22/16     18:18:47      12149126054       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 35 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   205
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5933     12/22/16     18:18:48      12149126054       19728970197                                        310410933034475      SMST
5934     12/22/16     18:19:55      12149126054       19728970197                                                             SMSO
5935     12/22/16     18:19:55      12149126054       19728970197                                                             SMSO
5936     12/22/16     18:19:55      12149126054       19728970197                                        310410933034475      SMST
5937     12/22/16     18:20:07      4889              19728970197                                        310410933034475      SMST
5938     12/22/16     18:20:27      4889              19728970197                                        310410933034475      SMST
5939     12/22/16     18:34:58      13603399748       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5940     12/22/16     18:35:19      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5941     12/22/16     18:35:20      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5942     12/22/16     18:35:21      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5943     12/22/16     18:35:22      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                                                                                                                   7352




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5944     12/22/16     18:35:23      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5945     12/22/16     18:35:25      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5946     12/22/16     18:35:26      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5947     12/22/16     18:35:27      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5948     12/22/16     18:35:29      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5949     12/22/16     18:36:15      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5950     12/22/16     18:36:18      13603399748       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 36 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   206
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5951     12/22/16     18:46:05      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5952     12/22/16     18:46:07      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5953     12/22/16     18:46:29      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5954     12/22/16     19:46:12      19728970197       12146016822                                        310410933034475      SMSO
5955     12/22/16     19:46:29      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5956     12/22/16     20:08:57      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5957     12/22/16     20:20:33      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5958     12/22/16     20:20:43      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                                                                                                                   7353




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5959     12/22/16     21:08:40      19728970197       13127145705                                        310410933034475      SMSO
5960     12/22/16     21:08:40      19728970197       13127145705                                                             SMST
5961     12/22/16     21:08:57      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5962     12/23/16     02:18:11      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5963     12/23/16     03:17:54      19728970197       12146016822                                        310410933034475      SMSO
5964     12/23/16     03:18:11      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5965     12/23/16     16:31:14      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5966     12/23/16     17:30:55      15082083169       19728970197                                        310410933034475      SMST
5967     12/23/16     19:08:11      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 37 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   207
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5968     12/23/16     19:08:12      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5969     12/23/16     21:03:24      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5970     12/23/16     22:03:06      14178482210       19728970197                                                             SMSO
5971     12/23/16     22:03:06      14178482210       19728970197                                        310410933034475      SMST
5972     12/24/16     14:50:03      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5973     12/24/16     14:50:08      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5974     12/24/16     15:20:40      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5975     12/24/16     15:37:39      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                   7354




5976     12/24/16     15:37:43      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5977     12/24/16     15:49:43      12027584448       19728970197                                        310410933034475      SMST
5978     12/24/16     15:49:43      12027584448       19728970197                                        310410933034475      SMST
5979     12/24/16     16:20:23      19728970197       12027584448                                        310410933034475      SMSO
5980     12/24/16     16:20:40      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5981     12/24/16     16:37:19      12027584448       19728970197                                        310410933034475      SMST
5982     12/24/16     16:37:19      12027584448       19728970197                                        310410933034475      SMST
5983     12/24/16     19:35:54      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5984     12/24/16     19:35:59      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5985     12/24/16     20:35:33      1111301000        19728970197                                        310410933034475      SMST
5986     12/24/16     20:35:33      12148821500       19728970197                                                             SMSO
5987     12/24/16     20:35:33      12148821500       19728970197                                        310410933034475      SMST
5988     12/24/16     20:35:34      1111301000        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 38 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   208
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
5989     12/24/16     20:57:41      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5990     12/24/16     20:57:41      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5991     12/24/16     21:57:40      19728970197       12027584448                                        310410933034475      SMSO
5992     12/25/16     01:15:34      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5993     12/25/16     01:16:35      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5994     12/25/16     02:15:17      19728970197       12142152081                                        310410933034475      SMSO
5995     12/25/16     02:15:17      19728970197       12142152081                                                             SMST
5996     12/25/16     02:15:34      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
5997     12/25/16     02:16:18      19728970197       12142152081                                        310410933034475      SMSO
5998     12/25/16     02:16:18      19728970197       12142152081                                                             SMST
                                                                                                                                                                                   7355




5999     12/25/16     02:16:35      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6000     12/25/16     11:46:21      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6001     12/25/16     11:46:25      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6002     12/25/16     11:46:28      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6003     12/25/16     11:46:31      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6004     12/25/16     11:46:34      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6005     12/25/16     12:12:45      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 39 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   209
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6006     12/25/16     12:16:30      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6007     12/25/16     12:17:01      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6008     12/25/16     12:18:29      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6009     12/25/16     12:46:04      19728970197       12126012384                                        310410933034475      SMSO
6010     12/25/16     12:46:08      19728970197       12126012384                                        310410933034475      SMSO
6011     12/25/16     12:46:11      19728970197       12126012384                                        310410933034475      SMSO
6012     12/25/16     12:46:14      19728970197       12126012384                                        310410933034475      SMSO
6013     12/25/16     12:46:16      19728970197       12126012384                                        310410933034475      SMSO
6014     12/25/16     12:46:21      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6015     12/25/16     12:46:25      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                   7356




6016     12/25/16     12:46:28      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6017     12/25/16     12:46:31      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6018     12/25/16     12:46:34      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6019     12/25/16     13:12:28      19728970197       12038320176                                        310410933034475      SMSO
6020     12/25/16     13:12:28      19728970197       12038320176                                                             SMST
6021     12/25/16     13:12:29      19728970197       12038320176                                                             SMST
6022     12/25/16     13:12:45      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6023     12/25/16     13:16:10      12038320176       19728970197                                                             SMSO
6024     12/25/16     13:16:10      12038320176       19728970197                                                             SMSO
6025     12/25/16     13:16:10      12038320176       19728970197                                        310410933034475      SMST
6026     12/25/16     13:16:44      19728970197       12038320176                                        310410933034475      SMSO
6027     12/25/16     13:16:44      19728970197       12038320176                                                             SMST
6028     12/25/16     13:16:46      19728970197       12038320176                                                             SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 40 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   210
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6029     12/25/16     13:17:01      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6030     12/25/16     13:18:08      12038320176       19728970197                                                             SMSO
6031     12/25/16     13:18:09      12038320176       19728970197                                                             SMSO
6032     12/25/16     13:18:09      12038320176       19728970197                                        310410933034475      SMST
6033     12/25/16     15:29:06      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6034     12/25/16     15:29:10      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6035     12/25/16     16:28:46      1111301000        19728970197                                        310410933034475      SMST
6036     12/25/16     16:28:46      1111301000        19728970197                                        310410933034475      SMST
6037     12/25/16     16:28:46      19498780393       19728970197                                                             SMSO
6038     12/25/16     16:28:46      19498780393       19728970197                                        310410933034475      SMST
6039     12/25/16     17:54:21      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                   7357




6040     12/25/16     17:54:24      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6041     12/25/16     17:58:21      19728970197       16616441232                                        310410933034475      SMSO
6042     12/25/16     17:58:21      19728970197       16616441232                                                             SMST
6043     12/25/16     18:54:00      1111301000        19728970197                                        310410933034475      SMST
6044     12/25/16     18:54:00      1111301000        19728970197                                        310410933034475      SMST
6045     12/25/16     18:54:00      16027542574       19728970197                                                             SMSO
6046     12/25/16     18:54:00      16027542574       19728970197                                        310410933034475      SMST
6047     12/25/16     19:58:46      14694752003       19728970197                                                             SMSO
6048     12/25/16     19:58:47      14694752003       19728970197                                                             SMSO
6049     12/25/16     19:58:47      14694752003       19728970197                                        310410933034475      SMST
6050     12/25/16     19:58:51      14694752003       19728970197                                                             SMSO
6051     12/25/16     19:58:52      14694752003       19728970197                                                             SMSO
6052     12/25/16     19:58:52      14694752003       19728970197                                        310410933034475      SMST
6053     12/25/16     20:35:35                        19728970197                                        310410933034475      SMST
6054     12/25/16     20:50:45                        19728970197                                        310410933034475      SMST
6055     12/25/16     21:05:42      14694752003       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 41 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   211
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6056     12/25/16     21:05:43      14694752003        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6057     12/25/16     21:11:43      14695715537        19728970197                                                            SMSO
6058     12/25/16     21:11:43      14695715537        19728970197                                                            SMSO
6059     12/25/16     21:11:43      14695715537        19728970197                                       310410933034475      SMST
6060     12/25/16     21:11:49      14695715537        19728970197                                                            SMSO
6061     12/25/16     21:11:49      14695715537        19728970197                                                            SMSO
6062     12/25/16     21:11:49      14695715537        19728970197                                       310410933034475      SMST
6063     12/26/16     01:20:36      19728970197        12147972388                                       310410933034475      SMSO
6064     12/26/16     01:20:36      19728970197        12147972388                                                            SMST
6065     12/26/16     14:35:28      1121611611         19728970197                                       310410933034475      SMST
6066     12/26/16     14:35:28      19728970197        13057541802                                       310410933034475      SMSO
6067     12/26/16     14:36:26      19728970197        13057641802                                       310410933034475      SMSO
6068     12/26/16     14:37:24      13057641802        19728970197                                       310410933034475      SMST
6069     12/26/16     14:37:42      19728970197        13057641802                                       310410933034475      SMSO
6070     12/26/16     14:37:51      19728970197        13057641802                                       310410933034475      SMSO
6071     12/26/16     14:38:10      13057641802        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7358




6072     12/26/16     14:40:02      13057641802        19728970197                                       310410933034475      SMST
6073     12/26/16     14:42:18      19728970197        13057641802                                       310410933034475      SMSO
6074     12/26/16     16:50:41      14242034469        19728970197                                       310410933034475      SMST
6075     12/26/16     18:53:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6076     12/26/16     18:53:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6077     12/26/16     19:04:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6078     12/26/16     19:04:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6079     12/27/16     19:59:48      12195773103        19728970197                                       310410933034475      SMST
6080     12/27/16     20:31:39      19728970197        12142134220                                       310410933034475      SMSO
6081     12/27/16     20:31:49      19728970197        12142134220                                                            SMST
6082     12/28/16     00:22:02      19728970197        12146016822                                       310410933034475      SMSO
6083     12/28/16     00:36:15      12146016822        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 42 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   212
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6084     12/28/16     14:38:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6085     12/28/16     14:38:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6086     12/28/16     14:54:09      12195773103        19728970197                                       310410933034475      SMST
6087     12/28/16     14:55:10      12195773103        19728970197                                       310410933034475      SMST
6088     12/28/16     19:10:33      19728970197        12144777469              3557220700307612         310410933034475      SMSO
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6089     12/28/16     19:10:33      19728970197        12144777469                                       310410933034475      SMSO
6090     12/28/16     19:10:33      19728970197        12144777469                                                            SMST
6091     12/28/16     19:11:01      19728970197        12144777469              3557220700307612         310410933034475      SMSO
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6092     12/28/16     19:11:01      19728970197        12144777469                                       310410933034475      SMSO
6093     12/28/16     19:11:01      19728970197        12144777469                                                            SMST
6094     12/29/16     14:57:58      19728970197        13109852307                                       310410933034475      SMSO
                                                                                                                                                                                   7359




6095     12/29/16     14:57:58      19728970197        13109852307                                       310410933034475      SMSO
6096     12/29/16     14:57:58      19728970197        13109852307                                                            SMST
6097     12/29/16     14:57:58      19728970197        13109852307                                                            SMST
6098     12/29/16     14:58:01      19728970197        13109852307                                                            SMST
6099     12/29/16     14:58:04      19728970197        13109852307                                                            SMST
6100     12/29/16     15:37:39      17738294237        19728970197                                       310410933034475      SMST
6101     12/29/16     15:40:01      15612993479        19728970197                                       310410933034475      SMST
6102     12/29/16     16:41:53                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6103     12/29/16     16:41:54                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6104     12/29/16     18:10:03                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6105     12/29/16     18:10:04                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6106     12/29/16     18:15:47      16155162999        19728970197                                                            SMSO
6107     12/29/16     18:15:47      16155162999        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 43 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   213
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6108     12/29/16     19:18:58      19728970197        16155162999                                       310410933034475      SMSO
6109     12/29/16     19:18:58      19728970197        16155162999                                                            SMST
6110     12/29/16     19:20:56      16155162999        19728970197                                                            SMSO
6111     12/29/16     19:20:56      16155162999        19728970197                                       310410933034475      SMST
6112     12/29/16     19:20:56      16155162999        19728970197                                       310410933034475      SMST
6113     12/29/16     23:14:11      52894              19728970197                                       310410933034475      SMST
6114     12/30/16     16:30:23      16155162999        19728970197                                                            SMSO
6115     12/30/16     16:30:23      16155162999        19728970197                                       310410933034475      SMST
6116     12/30/16     16:30:23      16155162999        19728970197                                       310410933034475      SMST
6117     12/30/16     21:09:31      14242034469        19728970197                                       310410933034475      SMST
6118     12/30/16     21:09:31      14242034469        19728970197                                       310410933034475      SMST
6119     12/30/16     21:09:35                         19728970197                                       310410933034475      SMST
6120     12/30/16     21:52:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6121     12/30/16     21:52:23      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7360




6122     12/30/16     21:52:23      14242034469        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6123     12/30/16     21:52:24      14242034469        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6124     12/30/16     21:52:25      14242034469        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6125     12/31/16     04:07:46      19728970197        14696675075                                       310410933034475      SMSO
6126     12/31/16     04:07:46      19728970197        14696675075                                                            SMST
6127     12/31/16     16:28:01      19728970197        12146016822                                       310410933034475      SMSO
6128     12/31/16     16:28:01      19728970197        12146016822                                       310410933034475      SMSO
6129     12/31/16     18:23:11      82061              19728970197                                       310410933034475      SMST
6130     12/31/16     23:58:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6131     12/31/16     23:58:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6132     01/01/17     00:37:05      12882564782        19728970197                                       310410933034475      SMST
6133     01/01/17     00:37:05      12882564782        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 44 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   214
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6134     01/01/17     00:37:09                         19728970197                                       310410933034475      SMST
6135     01/01/17     00:39:24      2882564782         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6136     01/01/17     00:39:25      2882564782         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6137     01/01/17     00:44:44      17192879602        19728970197                                       310410933034475      SMST
6138     01/01/17     01:33:14      82061              19728970197                                       310410933034475      SMST
6139     01/01/17     07:02:03      19729989222        19728970197                                       310410933034475      SMST
6140     01/01/17     07:02:50                         19728970197                                       310410933034475      SMST
6141     01/01/17     12:49:27      19729989222        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6142     01/01/17     18:05:54      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6143     01/01/17     18:05:55      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7361




6144     01/02/17     18:27:09      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6145     01/02/17     19:52:28      35422              19728970197                                       310410933034475      SMST
6146     01/02/17     21:05:07      19728970197        15616283155                                       310410933034475      SMSO
6147     01/02/17     22:58:24      15616283155        19728970197                                       310410933034475      SMST
6148     01/03/17     18:42:15      19728970197        14055681717                                       310410933034475      SMSO
6149     01/03/17     18:42:15      19728970197        14055681717                                                            SMST
6150     01/03/17     18:42:20      19728970197        14055681717                                                            SMST
6151     01/03/17     18:42:21      19728970197        14055681717                                       310410933034475      SMSO
6152     01/03/17     18:42:21      19728970197        14055681717                                                            SMST
6153     01/03/17     18:42:32      19728970197        14055681717                                                            SMST
6154     01/03/17     18:56:21      19727481023        19728970197                                       310410933034475      SMST
6155     01/03/17     20:28:20      19728970197        19178605032                                       310410933034475      SMSO
6156     01/03/17     20:28:20      19728970197        19178605032                                       310410933034475      SMSO
6157     01/03/17     20:28:20      19728970197        19178605032                                                            SMST
6158     01/03/17     20:28:20      19728970197        19178605032                                                            SMST
6159     01/03/17     20:33:44      14695717131        19728970197                                                            SMSO
6160     01/03/17     20:33:44      14695717131        19728970197                                                            SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 45 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   215
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6161     01/03/17     20:33:44      14695717131        19728970197                                       310410933034475      SMST
6162     01/03/17     20:33:49      14695717131        19728970197                                                            SMSO
6163     01/03/17     20:33:49      14695717131        19728970197                                                            SMSO
6164     01/03/17     20:33:49      14695717131        19728970197                                       310410933034475      SMST
6165     01/03/17     20:40:57      19178605032        19728970197                                                            SMSO
6166     01/03/17     20:40:57      19178605032        19728970197                                       310410933034475      SMST
6167     01/04/17     01:40:07      19728970197        19727481023              3557220700307612         310410933034475      SMSO
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6168     01/04/17     01:40:07      19728970197        19727481023                                       310410933034475      SMSO
6169     01/04/17     01:40:28      19728970197        19727481023                                       310410933034475      SMSO
6170     01/04/17     01:50:55      19728970197        15616283155                                       310410933034475      SMSO
6171     01/04/17     01:51:10      19728970197        15616283155                                       310410933034475      SMSO
6172     01/04/17     01:56:19      19727481023        19728970197                                       310410933034475      SMST
6173     01/04/17     02:07:38      15616283155        19728970197                                       310410933034475      SMST
6174     01/04/17     13:03:53      15616283155        19728970197                                       310410933034475      SMST
6175     01/04/17     13:06:12      19728970197        15616283155                                       310410933034475      SMSO
6176     01/04/17     16:36:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7362




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6177     01/04/17     16:36:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6178     01/04/17     17:25:38      22000              19728970197                                       310410933034475      SMST
6179     01/04/17     20:36:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6180     01/04/17     20:36:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6181     01/04/17     20:53:39      35422              19728970197                                       310410933034475      SMST
6182     01/04/17     20:53:40      35422              19728970197                                       310410933034475      SMST
6183     01/04/17     20:53:40      35422              19728970197                                       310410933034475      SMST
6184     01/04/17     21:37:19      19728970197        18456291275                                       310410933034475      SMSO
6185     01/04/17     21:57:14      19728970197        35422                                             310410933034475      SMSO
6186     01/04/17     21:57:21      35422              19728970197                                       310410933034475      SMST
6187     01/05/17     01:05:23      14692370543        19728970197                                       310410933034475      SMST
6188     01/05/17     01:05:28      14692370543        19728970197                                       310410933034475      SMST
6189     01/05/17     04:44:37      14692379449        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 46 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   216
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6190     01/05/17     04:44:42      14692379449        19728970197                                       310410933034475      SMST
6191     01/05/17     04:58:29      19728970197        16155162999                                       310410933034475      SMSO
6192     01/05/17     04:58:29      19728970197        16155162999                                                            SMST
6193     01/05/17     10:12:22                         19728970197                                       310410933034475      SMST
6194     01/05/17     12:22:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6195     01/05/17     12:22:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6196     01/05/17     15:28:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6197     01/05/17     15:28:50      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6198     01/05/17     16:30:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6199     01/05/17     16:30:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7363




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6200     01/05/17     16:49:58      19728970197        12146016822                                       310410933034475      SMSO
6201     01/05/17     17:21:15      17864204169        19728970197                                       310410933034475      SMST
6202     01/05/17     18:23:46      16155162999        19728970197                                                            SMSO
6203     01/05/17     18:23:46      16155162999        19728970197                                       310410933034475      SMST
6204     01/05/17     18:43:09      19728970197        16155162999                                       310410933034475      SMSO
6205     01/05/17     18:43:09      19728970197        16155162999                                                            SMST
6206     01/05/17     18:55:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6207     01/05/17     19:04:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6208     01/05/17     19:04:18      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6209     01/05/17     19:12:53      16155162999        19728970197                                                            SMSO
6210     01/05/17     19:12:53      16155162999        19728970197                                       310410933034475      SMST
6211     01/05/17     19:34:59      16155162999        19728970197                                                            SMSO
6212     01/05/17     19:35:00      16155162999        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 47 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   217
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:17
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6213     01/05/17     19:47:11      16155162999        19728970197                                                            SMSO
6214     01/05/17     19:47:12      16155162999        19728970197                                       310410933034475      SMST
6215     01/05/17     20:26:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6216     01/05/17     20:44:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6217     01/05/17     20:44:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6218     01/05/17     21:42:50      19728970197        16155162999                                       310410933034475      SMSO
6219     01/05/17     21:42:51      19728970197        16155162999                                                            SMST
6220     01/05/17     21:44:29      16155162999        19728970197                                                            SMSO
6221     01/05/17     21:44:30      16155162999        19728970197                                       310410933034475      SMST
6222     01/05/17     21:44:33      16155162999        19728970197                                                            SMSO
6223     01/05/17     21:44:33      16155162999        19728970197                                       310410933034475      SMST
6224     01/05/17     22:43:03      19728970197        12147706565                                       310410933034475      SMSO
6225     01/05/17     22:43:03      19728970197        12147706565                                                            SMST
                                                                                                                                                                                   7364




6226     01/05/17     23:05:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6227     01/06/17     03:41:50      13109208193        19728970197                                       310410933034475      SMST
6228     01/06/17     03:50:53      19728970197        13109208193                                       310410933034475      SMSO
6229     01/06/17     11:21:29      19728970197        14696678128                                       310410933034475      SMSO
6230     01/06/17     11:21:47      19728970197        14696678128                                       310410933034475      SMSO
6231     01/06/17     11:21:55      19728970197        14696678128                                       310410933034475      SMSO
6232     01/06/17     11:26:29      14696678128        19728970197                                       310410933034475      SMST
6233     01/06/17     12:12:34      19728970197        14696678128                                       310410933034475      SMSO
6234     01/06/17     12:13:45      19728970197        14696678128                                       310410933034475      SMSO
6235     01/06/17     12:16:42      14696678128        19728970197                                       310410933034475      SMST
6236     01/06/17     12:17:01      19728970197        14696678128                                       310410933034475      SMSO
6237     01/06/17     12:40:07      19728970197        12038320176                                       310410933034475      SMSO
6238     01/06/17     12:40:07      19728970197        12038320176                                                            SMST
6239     01/06/17     12:40:09      19728970197        12038320176                                                            SMST
6240     01/06/17     13:58:04      12038320176        19728970197                                                            SMSO
6241     01/06/17     13:58:04      12038320176        19728970197                                                            SMSO
6242     01/06/17     13:58:04      12038320176        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 48 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   218
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6243     01/07/17     16:40:42      83372              19728970197                                       310410933034475      SMST
6244     01/07/17     16:40:44      83372              19728970197                                       310410933034475      SMST
6245     01/07/17     17:09:32      19728970197        12533356476                                       310410933034475      SMSO
6246     01/07/17     17:09:33      19728970197        12533356476                                                            SMST
6247     01/07/17     17:54:12      83372              19728970197                                       310410933034475      SMST
6248     01/07/17     17:54:14      83372              19728970197                                       310410933034475      SMST
6249     01/07/17     19:18:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6250     01/07/17     19:18:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6251     01/07/17     19:20:04      19728970197        19038410604                                       310410933034475      SMSO
6252     01/07/17     19:58:25      19728970197        19038410604                                       310410933034475      SMSO
6253     01/07/17     19:58:25      19728970197        19038410604                                                            SMST
6254     01/07/17     19:58:31      19728970197        19038410604                                       310410933034475      SMSO
6255     01/07/17     19:58:48      19728970197        19038410604                                       310410933034475      SMSO
6256     01/07/17     20:00:07      19038410604        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7365




6257     01/07/17     22:48:05      19728970197        12146016822                                       310410933034475      SMSO
6258     01/07/17     22:58:21      12146016822        19728970197                                       310410933034475      SMST
6259     01/07/17     23:00:11      19728970197        12146016822                                       310410933034475      SMSO
6260     01/07/17     23:00:42      19728970197        12146016822                                       310410933034475      SMSO
6261     01/07/17     23:02:32      12146016822        19728970197                                       310410933034475      SMST
6262     01/07/17     23:02:33      12146016822        19728970197                                       310410933034475      SMST
6263     01/07/17     23:03:39      19728970197        12146016822                                       310410933034475      SMSO
6264     01/07/17     23:03:39      19728970197        12146016822                                                            SMST
6265     01/07/17     23:03:43      19728970197        12146016822                                       310410933034475      SMSO
6266     01/07/17     23:04:07      19728970197        12146016822                                       310410933034475      SMSO
6267     01/07/17     23:04:42      12146016822        19728970197                                       310410933034475      SMST
6268     01/07/17     23:04:47      12146016822        19728970197                                       310410933034475      SMST
6269     01/08/17     16:59:36      19728970197        19729989222                                       310410933034475      SMSO
6270     01/08/17     17:58:10      19728970197        12144057437                                       310410933034475      SMSO
6271     01/08/17     17:59:19      12144057437        19728970197                                       310410933034475      SMST
6272     01/08/17     18:27:05      19729989222        19728970197                                       310410933034475      SMST
6273     01/09/17     00:12:15      19196564582        19728970197                                       310410933034475      SMST
6274     01/09/17     00:23:31      19728970197        19196564582                                       310410933034475      SMSO
6275     01/09/17     00:24:19      19196564582        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 49 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   219
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6276     01/09/17     03:49:19      19494660376        19728970197                                       310410933034475      SMST
6277     01/09/17     03:49:20                         19728970197                                       310410933034475      SMST
6278     01/09/17     11:35:12      19494660376        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6279     01/09/17     14:14:51      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6280     01/09/17     14:14:52      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6281     01/09/17     14:26:32      14082146509        19728970197                                       310410933034475      SMST
6282     01/09/17     14:29:51      40404              19728970197                                       310410933034475      SMST
6283     01/09/17     16:16:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6284     01/09/17     16:16:07      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6285     01/09/17     16:27:18      19728970197        12147706565                                       310410933034475      SMSO
                                                                                                                                                                                   7366




6286     01/09/17     16:27:18      19728970197        12147706565                                                            SMST
6287     01/09/17     16:27:45      19728970197        12147706565                                       310410933034475      SMSO
6288     01/09/17     16:27:46      19728970197        12147706565                                                            SMST
6289     01/09/17     16:27:58      19728970197        12147706565                                       310410933034475      SMSO
6290     01/09/17     16:27:58      19728970197        12147706565                                                            SMST
6291     01/09/17     17:06:45      19728970197        12038320176                                       310410933034475      SMSO
6292     01/09/17     17:06:45      19728970197        12038320176                                                            SMST
6293     01/09/17     17:06:46      19728970197        12038320176                                                            SMST
6294     01/09/17     17:09:04      19728970197        12147706565                                       310410933034475      SMSO
6295     01/09/17     17:09:04      19728970197        12147706565                                                            SMST
6296     01/09/17     17:09:08      19728970197        12147706565                                       310410933034475      SMSO
6297     01/09/17     17:09:08      19728970197        12147706565                                                            SMST
6298     01/09/17     17:09:10      12038320176        19728970197                                                            SMSO
6299     01/09/17     17:09:10      12038320176        19728970197                                                            SMSO
6300     01/09/17     17:09:10      12038320176        19728970197                                       310410933034475      SMST
6301     01/09/17     17:09:17      19728970197        12038320176                                       310410933034475      SMSO
6302     01/09/17     17:09:17      19728970197        12038320176                                                            SMST
6303     01/09/17     17:09:17      19728970197        12038320176                                                            SMST
6304     01/09/17     17:44:51      19728970197        16155162999                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 50 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   220
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6305     01/09/17     17:44:51      19728970197        16155162999                                                            SMST
6306     01/09/17     17:44:55      19728970197        16155162999                                                            SMST
6307     01/09/17     17:51:38      19728970197        16155162999                                       310410933034475      SMSO
6308     01/09/17     17:51:38      19728970197        16155162999                                                            SMST
6309     01/09/17     17:51:39      19728970197        16155162999                                                            SMST
6310     01/09/17     19:21:55      13109208193        19728970197                                       310410933034475      SMST
6311     01/09/17     19:21:58      13109208193        19728970197                                       310410933034475      SMST
6312     01/09/17     19:22:05      13109208193        19728970197                                       310410933034475      SMST
6313     01/09/17     19:44:39      19728970197        13109208193                                       310410933034475      SMSO
6314     01/09/17     20:12:20      13109208193        19728970197                                       310410933034475      SMST
6315     01/09/17     20:12:26      13109208193        19728970197                                       310410933034475      SMST
6316     01/09/17     20:40:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6317     01/09/17     20:40:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6318     01/09/17     22:28:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7367




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6319     01/10/17     00:39:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6320     01/10/17     00:39:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6321     01/10/17     00:40:13      16027542574        19728970197                                       310410933034475      SMST
6322     01/10/17     00:40:13      16027542574        19728970197                                       310410933034475      SMST
6323     01/10/17     03:16:42      18083063161        19728970197                                       310410933034475      SMST
6324     01/10/17     03:16:55                         19728970197                                       310410933034475      SMST
6325     01/10/17     03:18:03                         19728970197                                       310410933034475      SMST
6326     01/10/17     03:19:13                         19728970197                                       310410933034475      SMST
6327     01/10/17     03:20:23                         19728970197                                       310410933034475      SMST
6328     01/10/17     03:22:34                         19728970197                                       310410933034475      SMST
6329     01/10/17     03:24:44                         19728970197                                       310410933034475      SMST
6330     01/10/17     03:26:54                         19728970197                                       310410933034475      SMST
6331     01/10/17     03:32:03                         19728970197                                       310410933034475      SMST
6332     01/10/17     03:37:13                         19728970197                                       310410933034475      SMST
6333     01/10/17     03:39:16      15163306281        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 51 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   221
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6334     01/10/17     03:39:28                        19728970197                                        310410933034475      SMST
6335     01/10/17     03:40:17      18083063161       19728970197                                        310410933034475      SMST
6336     01/10/17     03:40:30                        19728970197                                        310410933034475      SMST
6337     01/10/17     03:45:38                        19728970197                                        310410933034475      SMST
6338     01/10/17     04:00:48                        19728970197                                        310410933034475      SMST
6339     01/10/17     04:15:49                        19728970197                                        310410933034475      SMST
6340     01/10/17     10:58:47      15163306281       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6341     01/10/17     10:58:47      18083063161       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6342     01/10/17     15:54:46      89885             19728970197                                        310410933034475      SMST
6343     01/10/17     22:28:54      16155162999       19728970197                                                             SMSO
6344     01/10/17     22:28:54      16155162999       19728970197                                        310410933034475      SMST
6345     01/10/17     22:28:54      16155162999       19728970197                                        310410933034475      SMST
6346     01/11/17     03:56:42      16155162999       19728970197                                                             SMSO
6347     01/11/17     03:56:42      16155162999       19728970197                                        310410933034475      SMST
                                                                                                                                                                                   7368




6348     01/11/17     03:56:46                        19728970197                                        310410933034475      SMST
6349     01/11/17     11:39:41      16155162999       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6350     01/11/17     11:41:03      19728970197       16155162999                                        310410933034475      SMSO
6351     01/11/17     11:41:03      19728970197       16155162999                                                             SMST
6352     01/11/17     11:41:09      19728970197       16155162999                                        310410933034475      SMSO
6353     01/11/17     11:41:09      19728970197       16155162999                                                             SMST
6354     01/11/17     14:53:15      19728970197       19725238783                                        310410933034475      SMSO
6355     01/11/17     14:53:15      19728970197       19725238783                                                             SMST
6356     01/11/17     14:53:16      19728970197       19725238783                                                             SMST
6357     01/11/17     15:36:07      732873            19728970197                                        310410933034475      SMST
6358     01/11/17     16:10:29      02                19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6359     01/11/17     20:14:33      14692379449       19728970197                                        310410933034475      SMST
6360     01/11/17     20:14:38      14692379449       19728970197                                        310410933034475      SMST
6361     01/11/17     23:18:45      19728970197       16027542574                                        310410933034475      SMSO
6362     01/11/17     23:19:41      16027542574       19728970197                                        310410933034475      SMST
6363     01/11/17     23:19:42      16027542574       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 52 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   222
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6364     01/11/17     23:19:50      16027542574        19728970197                                       310410933034475      SMST
6365     01/12/17     00:20:16                         19728970197                                       310410933034475      SMST
6366     01/12/17     00:20:35                         19728970197                                       310410933034475      SMST
6367     01/12/17     00:21:46                         19728970197                                       310410933034475      SMST
6368     01/12/17     00:22:56                         19728970197                                       310410933034475      SMST
6369     01/12/17     00:24:05                         19728970197                                       310410933034475      SMST
6370     01/12/17     00:26:15                         19728970197                                       310410933034475      SMST
6371     01/12/17     00:28:26                         19728970197                                       310410933034475      SMST
6372     01/12/17     00:30:34                         19728970197                                       310410933034475      SMST
6373     01/12/17     00:35:43                         19728970197                                       310410933034475      SMST
6374     01/12/17     00:40:53                         19728970197                                       310410933034475      SMST
6375     01/12/17     00:46:03                         19728970197                                       310410933034475      SMST
6376     01/12/17     00:51:11                         19728970197                                       310410933034475      SMST
6377     01/12/17     00:56:21                         19728970197                                       310410933034475      SMST
6378     01/12/17     01:11:22                         19728970197                                       310410933034475      SMST
6379     01/12/17     02:15:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7369




6380     01/12/17     02:15:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6381     01/12/17     02:18:18      11113271912        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6382     01/12/17     02:19:34      11113271911        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6383     01/12/17     02:19:36      11113271911        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6384     01/12/17     02:57:05      19728970197                                                          310410933034475      SMSO
6385     01/12/17     02:57:05      19728970197                                                                               MMST
6386     01/12/17     20:47:44      14692379449        19728970197                                       310410933034475      SMST
6387     01/12/17     20:47:49      14692379449        19728970197                                       310410933034475      SMST
6388     01/12/17     21:30:59      14692377030        19728970197                                       310410933034475      SMST
6389     01/12/17     21:31:04      14692377030        19728970197                                       310410933034475      SMST
6390     01/13/17     00:00:48      14692371625        19728970197                                       310410933034475      SMST
6391     01/13/17     00:00:54      14692371625        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 53 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   223
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6392     01/13/17     00:23:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6393     01/13/17     00:23:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6394     01/13/17     00:53:21      11113271911        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6395     01/13/17     00:54:36      11113271912        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6396     01/13/17     00:54:38      11113271912        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6397     01/13/17     02:02:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6398     01/13/17     02:02:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7370




6399     01/13/17     03:31:45      19728970197        13109852307                                       310410933034475      SMSO
6400     01/13/17     03:31:45      19728970197        13109852307                                                            SMST
6401     01/13/17     03:32:14      19728970197        13109852307                                       310410933034475      SMSO
6402     01/13/17     03:32:14      19728970197        13109852307                                                            SMST
6403     01/13/17     03:32:17      19728970197        13109852307                                                            SMST
6404     01/13/17     03:39:00      19728970197        13109208193                                       310410933034475      SMSO
6405     01/13/17     03:39:09      19728970197        13109208193                                       310410933034475      SMSO
6406     01/13/17     03:43:01      13109208193        19728970197                                       310410933034475      SMST
6407     01/13/17     03:43:12      13109208193        19728970197                                       310410933034475      SMST
6408     01/13/17     03:50:17      19728970197        13109208193                                       310410933034475      SMSO
6409     01/13/17     04:06:11      19728970197        13109852307                                       310410933034475      SMSO
6410     01/13/17     04:06:11      19728970197        13109852307                                                            SMST
6411     01/13/17     04:18:00      1121611611         19728970197                                       310410933034475      SMST
6412     01/13/17     04:18:00      19728970197        13017670825                                       310410933034475      SMSO
6413     01/13/17     04:20:04      19728970197        13109208193                                       310410933034475      SMSO
6414     01/13/17     06:02:34      13109208193        19728970197                                       310410933034475      SMST
6415     01/13/17     06:02:36                         19728970197                                       310410933034475      SMST
6416     01/13/17     06:02:47      13109208193        19728970197                                       310410933034475      SMST
6417     01/13/17     06:02:51      13109208193        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 54 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   224
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6418     01/13/17     10:34:11      13109208193        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6419     01/13/17     10:34:12      13109208193        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6420     01/13/17     13:25:56      19728970197        13109208193                                       310410933034475      SMSO
6421     01/13/17     13:28:32      19728970197        13109852307                                       310410933034475      SMSO
6422     01/13/17     13:28:32      19728970197        13109852307                                                            SMST
6423     01/13/17     13:28:34      19728970197        13109852307                                                            SMST
6424     01/13/17     15:46:29      19728970197        15628220100                                       310410933034475      SMSO
6425     01/13/17     15:50:44      15628220100        19728970197                                       310410933034475      SMST
6426     01/13/17     15:50:55      15628220100        19728970197                                       310410933034475      SMST
6427     01/13/17     15:52:00      19728970197        15628220100                                       310410933034475      SMSO
6428     01/13/17     15:52:15      19728970197        15628220100                                       310410933034475      SMSO
6429     01/13/17     15:57:13      211922660054       19728970197                                       310410933034475      SMST
6430     01/13/17     15:57:20      211922660054       19728970197                                       310410933034475      SMST
6431     01/13/17     15:58:06      19728970197        211922660054                                      310410933034475      SMSO
                                                                                                                                                                                   7371




6432     01/13/17     15:59:32      15628220100        19728970197                                       310410933034475      SMST
6433     01/13/17     16:01:19      19728970197        15628220100                                       310410933034475      SMSO
6434     01/13/17     16:01:41      19728970197        15628220100                                       310410933034475      SMSO
6435     01/13/17     16:05:40      15628220100        19728970197                                       310410933034475      SMST
6436     01/13/17     16:06:35      19727526660        19728970197                                       310410933034475      SMST
6437     01/13/17     16:22:23      14178482210        19728970197                                                            SMSO
6438     01/13/17     16:22:23      14178482210        19728970197                                       310410933034475      SMST
6439     01/13/17     16:22:27      14178482210        19728970197                                                            SMSO
6440     01/13/17     16:22:27      14178482210        19728970197                                       310410933034475      SMST
6441     01/13/17     16:23:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6442     01/13/17     16:23:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6443     01/13/17     16:24:25      19728970197        13109208193                                       310410933034475      SMSO
6444     01/13/17     16:34:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 55 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   225
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6445     01/13/17     16:34:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6446     01/13/17     18:00:08      19728970197        15628220100                                       310410933034475      SMSO
6447     01/13/17     18:00:33      19728970197        15628220100                                       310410933034475      SMSO
6448     01/13/17     18:03:46      15628220100        19728970197                                       310410933034475      SMST
6449     01/13/17     19:12:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6450     01/13/17     19:12:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6451     01/13/17     19:14:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6452     01/13/17     19:14:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6453     01/13/17     19:26:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                   7372




                                                                                  IPHONE6SPLUS
6454     01/13/17     19:26:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6455     01/13/17     20:06:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6456     01/13/17     20:06:27      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6457     01/13/17     20:47:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6458     01/13/17     20:47:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6459     01/13/17     20:48:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6460     01/13/17     20:48:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6461     01/13/17     20:51:28      35422              19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 56 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   226
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6462     01/13/17     20:51:32      16155162999        19728970197                                                            SMSO
6463     01/13/17     20:51:32      16155162999        19728970197                                       310410933034475      SMST
6464     01/13/17     20:51:56      16155162999        19728970197                                                            SMSO
6465     01/13/17     20:51:56      16155162999        19728970197                                       310410933034475      SMST
6466     01/13/17     20:52:06      16155162999        19728970197                                                            SMSO
6467     01/13/17     20:52:06      16155162999        19728970197                                       310410933034475      SMST
6468     01/13/17     23:00:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6469     01/13/17     23:01:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6470     01/14/17     05:47:56      15592881919        19728970197                                       310410933034475      SMST
6471     01/14/17     05:48:00                         19728970197                                       310410933034475      SMST
6472     01/14/17     11:20:57      15592881919        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6473     01/14/17     14:19:06      19728970197        19402551856                                       310410933034475      SMSO
6474     01/14/17     14:19:06      19728970197        19402551856                                                            SMST
                                                                                                                                                                                   7373




6475     01/14/17     14:23:40      19728970197        12146016822                                       310410933034475      SMSO
6476     01/14/17     14:23:40      19728970197        12146016822                                       310410933034475      SMSO
6477     01/14/17     14:24:09      19728970197        12146016822                                       310410933034475      SMSO
6478     01/14/17     14:24:09      19728970197        12146016822                                       310410933034475      SMSO
6479     01/14/17     15:12:53      12146016822        19728970197                                       310410933034475      SMST
6480     01/14/17     15:15:13      19728970197        12146016822                                       310410933034475      SMSO
6481     01/14/17     15:39:28      19402551856        19728970197                                                            SMSO
6482     01/14/17     15:39:29      19402551856        19728970197                                                            SMSO
6483     01/14/17     15:39:29      19402551856        19728970197                                                            SMSO
6484     01/14/17     15:39:29      19402551856        19728970197                                       310410933034475      SMST
6485     01/14/17     15:39:29      19402551856        19728970197                                       310410933034475      SMST
6486     01/14/17     16:12:49      19728970197        19402551856                                       310410933034475      SMSO
6487     01/14/17     16:12:49      19728970197        19402551856                                                            SMST
6488     01/14/17     16:27:05      19402551856        19728970197                                                            SMSO
6489     01/14/17     16:27:06      19402551856        19728970197                                       310410933034475      SMST
6490     01/14/17     19:41:52      19728970197        15592881919                                       310410933034475      SMSO
6491     01/14/17     19:41:53      19728970197        15592881919                                       310410933034475      SMSO
6492     01/14/17     19:41:53      19728970197        15592881919                                                            SMST
6493     01/14/17     20:53:49      19728970197        15592881919                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 57 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   227
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6494     01/14/17     21:07:54      19728970197        13109208193                                       310410933034475      SMSO
6495     01/15/17     02:21:13      15628220100        19728970197                                       310410933034475      SMST
6496     01/15/17     02:37:20      19728970197        15628220100                                       310410933034475      SMSO
6497     01/15/17     02:41:16      15628220100        19728970197                                       310410933034475      SMST
6498     01/15/17     04:26:53      19728970197        18329423235                                       310410933034475      SMSO
6499     01/15/17     11:42:23      19728970197        12146016822                                       310410933034475      SMSO
6500     01/15/17     11:42:50      12146016822        19728970197                                       310410933034475      SMST
6501     01/15/17     11:46:13      19728970197        12146016822                                       310410933034475      SMSO
6502     01/15/17     11:46:13      19728970197        12146016822                                       310410933034475      SMSO
6503     01/15/17     13:49:31      19728970197        18175653557                                       310410933034475      SMSO
6504     01/15/17     13:49:31      19728970197        18175653557                                                            SMST
6505     01/15/17     13:59:44      19728970197        18175653557                                                            SMST
6506     01/15/17     14:02:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6507     01/15/17     14:02:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7374




6508     01/15/17     14:19:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6509     01/15/17     14:19:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6510     01/15/17     14:58:23      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6511     01/15/17     14:58:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6512     01/15/17     15:03:20      19728970197        13109208193                                       310410933034475      SMSO
6513     01/15/17     15:03:21      19728970197        13109208193                                       310410933034475      SMSO
6514     01/15/17     15:39:01      15628220100        19728970197                                       310410933034475      SMST
6515     01/15/17     15:58:37      19728970197        15628220100                                       310410933034475      SMSO
6516     01/15/17     20:03:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6517     01/15/17     22:19:27      19728970197        13109208193                                       310410933034475      SMSO
6518     01/15/17     22:47:48      13109208193        19728970197                                       310410933034475      SMST
6519     01/15/17     22:47:54      13109208193        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 58 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   228
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6520     01/15/17     22:48:29      19728970197        13109208193                                       310410933034475      SMSO
6521     01/15/17     22:48:47      19728970197        13109208193                                       310410933034475      SMSO
6522     01/15/17     22:49:21      19728970197        13109208193                                       310410933034475      SMSO
6523     01/16/17     03:11:47      17182191370        19728970197                                       310410933034475      SMST
6524     01/16/17     03:11:50                         19728970197                                       310410933034475      SMST
6525     01/16/17     03:12:10      17182191370        19728970197                                       310410933034475      SMST
6526     01/16/17     03:13:02      17182191370        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6527     01/16/17     14:21:53                         19728970197                                       310410933034475      SMST
6528     01/16/17     14:22:29                         19728970197                                       310410933034475      SMST
6529     01/16/17     14:23:53                         19728970197                                       310410933034475      SMST
6530     01/16/17     14:25:18                         19728970197                                       310410933034475      SMST
6531     01/16/17     14:26:44                         19728970197                                       310410933034475      SMST
6532     01/16/17     14:29:06                         19728970197                                       310410933034475      SMST
6533     01/16/17     14:31:32                         19728970197                                       310410933034475      SMST
6534     01/16/17     14:33:59                         19728970197                                       310410933034475      SMST
6535     01/16/17     14:39:22                         19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7375




6536     01/16/17     14:44:47                         19728970197                                       310410933034475      SMST
6537     01/16/17     14:49:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6538     01/16/17     18:45:40      19728970197        17326727837                                       310410933034475      SMSO
6539     01/16/17     18:45:40      19728970197        17326727837                                                            SMST
6540     01/16/17     19:14:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6541     01/16/17     19:23:18      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6542     01/16/17     19:23:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6543     01/16/17     21:59:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6544     01/16/17     21:59:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6545     01/17/17     15:08:22      12149261135        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 59 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   229
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6546     01/17/17     15:10:43      19728970197        12149261135                                       310410933034475      SMSO
6547     01/17/17     15:10:59      12149261135        19728970197                                       310410933034475      SMST
6548     01/17/17     16:07:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6549     01/17/17     16:07:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6550     01/17/17     16:09:50      4891               19728970197                                       310410933034475      SMST
6551     01/17/17     16:10:02      4891               19728970197                                       310410933034475      SMST
6552     01/17/17     16:48:44      19402551856        19728970197                                                            SMSO
6553     01/17/17     16:48:44      19402551856        19728970197                                       310410933034475      SMST
6554     01/17/17     21:03:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6555     01/17/17     21:03:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6556     01/17/17     22:14:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7376




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6557     01/17/17     22:14:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6558     01/17/17     22:55:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6559     01/17/17     23:19:35      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6560     01/18/17     04:59:30      16824789898        19728970197                                       310410933034475      SMST
6561     01/18/17     04:59:34                         19728970197                                       310410933034475      SMST
6562     01/18/17     05:02:26      16824789898        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6563     01/18/17     13:10:27      19728970197        16824789898                                       310410933034475      SMSO
6564     01/18/17     13:12:41      16824789898        19728970197                                       310410933034475      SMST
6565     01/18/17     13:13:40      16824789898        19728970197                                       310410933034475      SMST
6566     01/18/17     16:42:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 60 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   230
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6567     01/18/17     16:42:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6568     01/18/17     16:43:33      32858              19728970197                                       310410933034475      SMST
6569     01/18/17     17:04:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6570     01/18/17     17:14:36      17022195151        19728970197                                                            SMSO
6571     01/18/17     17:14:36      17022195151        19728970197                                       310410933034475      SMST
6572     01/18/17     17:16:22      17022195151        19728970197                                                            SMSO
6573     01/18/17     17:16:22      17022195151        19728970197                                       310410933034475      SMST
6574     01/18/17     18:19:29      19728970197        17022195151                                       310410933034475      SMSO
6575     01/18/17     18:19:29      19728970197        17022195151                                                            SMST
6576     01/18/17     18:44:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6577     01/18/17     18:44:27      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7377




6578     01/18/17     19:07:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6579     01/18/17     19:07:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6580     01/18/17     22:11:14                         19728970197                                       310410933034475      SMST
6581     01/18/17     22:40:33                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6582     01/18/17     22:42:36                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6583     01/18/17     22:42:37                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6584     01/19/17     00:33:56      13107702530        19728970197                                       310410933034475      SMST
6585     01/19/17     00:38:49                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6586     01/19/17     00:38:50                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 61 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   231
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6587     01/19/17     14:02:35      19728970197       14696678128                                        310410933034475      SMSO
6588     01/19/17     14:16:58      14696678128       19728970197                                        310410933034475      SMST
6589     01/19/17     14:20:35      19728970197       14696678128                                        310410933034475      SMSO
6590     01/19/17     14:20:51      19728970197       14696678128                                        310410933034475      SMSO
6591     01/19/17     14:30:45      19728970197       17022195151                                        310410933034475      SMSO
6592     01/19/17     14:30:45      19728970197       17022195151                                                             SMST
6593     01/19/17     14:31:02      19728970197       17022195151                                        310410933034475      SMSO
6594     01/19/17     14:31:02      19728970197       17022195151                                                             SMST
6595     01/19/17     14:33:42      17022195151       19728970197                                                             SMSO
6596     01/19/17     14:33:42      17022195151       19728970197                                        310410933034475      SMST
6597     01/19/17     14:34:10      19728970197       17022195151                                        310410933034475      SMSO
6598     01/19/17     14:34:10      19728970197       17022195151                                                             SMST
6599     01/19/17     14:34:22      19178805351       19728970197                                        310410933034475      SMST
6600     01/19/17     14:34:55      17022195151       19728970197                                                             SMSO
6601     01/19/17     14:34:55      17022195151       19728970197                                        310410933034475      SMST
6602     01/19/17     14:35:07      19728970197       17022195151                                        310410933034475      SMSO
6603     01/19/17     14:35:07      19728970197       17022195151                                                             SMST
                                                                                                                                                                                   7378




6604     01/19/17     15:08:39      19728970197       13109852307                                        310410933034475      SMSO
6605     01/19/17     15:08:39      19728970197       13109852307                                                             SMST
6606     01/19/17     16:42:47      14696678128       19728970197                                        310410933034475      SMST
6607     01/19/17     16:44:36      14696678128       19728970197                                        310410933034475      SMST
6608     01/19/17     16:54:23                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6609     01/19/17     16:54:24                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6610     01/19/17     17:00:50      19728970197       14696678128                                        310410933034475      SMSO
6611     01/19/17     19:44:14                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6612     01/19/17     20:02:44                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6613     01/19/17     20:21:44                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 62 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   232
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6614     01/19/17     20:21:45                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6615     01/19/17     20:28:35      14696678128       19728970197                                        310410933034475      SMST
6616     01/19/17     20:45:13      19728970197       14696678128                                        310410933034475      SMSO
6617     01/19/17     20:52:17      14696678128       19728970197                                        310410933034475      SMST
6618     01/19/17     20:53:24      19728970197       14696678128                                        310410933034475      SMSO
6619     01/19/17     20:53:37      19728970197       14696678128                                        310410933034475      SMSO
6620     01/19/17     20:54:34      14696678128       19728970197                                        310410933034475      SMST
6621     01/19/17     21:05:27                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6622     01/19/17     21:05:28                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6623     01/19/17     23:39:46                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6624     01/19/17     23:39:47                        19728970197              3557220700307612          310410933034475      SMST
                                                                                                                                                                                   7379




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6625     01/20/17     01:05:22      19728970197       18175653557                                        310410933034475      SMSO
6626     01/20/17     01:05:22      19728970197       18175653557                                                             SMST
6627     01/20/17     01:06:42      19728970197       14696678128                                        310410933034475      SMSO
6628     01/20/17     01:30:25      19728970197       14696678128                                        310410933034475      SMSO
6629     01/20/17     02:09:55      14696678128       19728970197                                        310410933034475      SMST
6630     01/20/17     02:15:45      19728970197       14696678128                                        310410933034475      SMSO
6631     01/20/17     02:15:53      19728970197       14696678128                                        310410933034475      SMSO
6632     01/20/17     02:17:19      19728970197       14696678128                                        310410933034475      SMSO
6633     01/20/17     02:19:10      19728970197       14696678128                                        310410933034475      SMSO
6634     01/20/17     02:29:34      19728970197       14696678128                                        310410933034475      SMSO
6635     01/20/17     02:33:35      19728970197       14696678128                                        310410933034475      SMSO
6636     01/20/17     02:56:19      13109208193       19728970197                                        310410933034475      SMST
6637     01/20/17     02:58:38                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6638     01/20/17     02:58:39                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6639     01/20/17     03:06:11      19728970197       13109208193                                        310410933034475      SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 63 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   233
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6640     01/20/17     03:08:15      13109208193       19728970197                                        310410933034475      SMST
6641     01/20/17     03:08:16      13109208193       19728970197                                        310410933034475      SMST
6642     01/20/17     03:08:57      13109208193       19728970197                                        310410933034475      SMST
6643     01/20/17     03:08:58      13109208193       19728970197                                        310410933034475      SMST
6644     01/20/17     03:09:01      13109208193       19728970197                                        310410933034475      SMST
6645     01/20/17     03:09:02      13109208193       19728970197                                        310410933034475      SMST
6646     01/20/17     03:13:28      13109208193       19728970197                                        310410933034475      SMST
6647     01/20/17     05:32:06      19728970197       18175653557                                                             SMST
6648     01/20/17     14:56:48      19728970197       17036184915                                        310410933034475      SMSO
6649     01/20/17     14:56:48      19728970197       17036184915                                                             SMST
6650     01/20/17     14:57:00      19728970197       17036184915                                        310410933034475      SMSO
6651     01/20/17     14:57:00      19728970197       17036184915                                                             SMST
6652     01/20/17     14:57:26      17036184915       19728970197                                                             SMSO
6653     01/20/17     14:57:38      17036184915       19728970197                                        310410933034475      SMST
6654     01/20/17     14:57:39      17036184915       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6655     01/20/17     14:57:50      17036184915       19728970197                                                             SMSO
                                                                                                                                                                                   7380




6656     01/20/17     14:57:51      17036184915       19728970197                                        310410933034475      SMST
6657     01/20/17     14:58:41      17036184915       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6658     01/20/17     22:56:42                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6659     01/20/17     22:56:43                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6660     01/21/17     15:30:02      19728970197       14692098163                                        310410933034475      SMSO
6661     01/21/17     15:30:06      14692098163       19728970197                                        310410933034475      SMST
6662     01/21/17     15:30:38      14692098163       19728970197                                        310410933034475      SMST
6663     01/22/17     17:56:23      19728970197       12146016822                                        310410933034475      SMSO
6664     01/22/17     17:56:23      19728970197       12146016822                                                             SMST
6665     01/22/17     18:31:18      19728970197       12144057437                                        310410933034475      SMSO
6666     01/22/17     18:31:18      19728970197       12144057437                                                             SMST
6667     01/22/17     18:34:29      12144057437       19728970197                                        310410933034475      SMST
6668     01/22/17     18:52:28      19728970197       12144057437                                        310410933034475      SMSO
6669     01/23/17     00:19:46      19728970197       16095299982                                        310410933034475      SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 64 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   234
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6670     01/23/17     00:19:46      19728970197        16095299982                                                            SMST
6671     01/23/17     16:01:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6672     01/23/17     16:01:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6673     01/23/17     17:02:54      16027542574        19728970197                                       310410933034475      SMST
6674     01/24/17     00:34:40      19728970197        12144057437                                       310410933034475      SMSO
6675     01/24/17     00:35:15      12144057437        19728970197                                       310410933034475      SMST
6676     01/24/17     02:25:32                         19728970197                                       310410933034475      SMST
6677     01/24/17     11:55:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6678     01/24/17     11:55:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6679     01/24/17     14:06:00      19728970197        12142152081                                       310410933034475      SMSO
6680     01/24/17     14:06:00      19728970197        12142152081                                                            SMST
                                                                                                                                                                                   7381




6681     01/24/17     14:39:16      19728970197        12142152081                                                            SMST
6682     01/24/17     14:39:30      19728970197        14696678128                                       310410933034475      SMSO
6683     01/24/17     15:24:54      61480              19728970197                                       310410933034475      SMST
6684     01/24/17     15:55:29      14696678128        19728970197                                       310410933034475      SMST
6685     01/24/17     16:11:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6686     01/24/17     16:11:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6687     01/24/17     16:24:21      12149126054        19728970197                                                            SMSO
6688     01/24/17     16:24:21      12149126054        19728970197                                                            SMSO
6689     01/24/17     16:24:21      12149126054        19728970197                                       310410933034475      SMST
6690     01/24/17     19:59:19      19402551856        19728970197                                                            SMSO
6691     01/24/17     19:59:19      19402551856        19728970197                                       310410933034475      SMST
6692     01/24/17     19:59:43      19402551856        19728970197                                                            SMSO
6693     01/24/17     19:59:43      19402551856        19728970197                                       310410933034475      SMST
6694     01/24/17     20:02:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 65 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   235
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6695     01/24/17     20:21:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6696     01/24/17     20:21:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6697     01/24/17     20:21:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6698     01/24/17     20:21:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6699     01/24/17     20:49:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6700     01/24/17     20:49:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6701     01/24/17     21:31:00      19728970197        14696678128                                       310410933034475      SMSO
6702     01/24/17     22:02:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7382




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6703     01/24/17     22:02:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6704     01/24/17     22:03:39      15087404188        19728970197                                       310410933034475      SMST
6705     01/24/17     22:04:15      19728970197        15087404188                                       310410933034475      SMSO
6706     01/24/17     22:07:47      1121611611         19728970197                                       310410933034475      SMST
6707     01/24/17     22:07:47      19728970197        13017670825                                       310410933034475      SMSO
6708     01/24/17     22:08:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6709     01/24/17     22:08:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6710     01/24/17     22:09:48      19728970197        15087404188                                       310410933034475      SMSO
6711     01/24/17     22:09:56      19728970197        15087404188                                       310410933034475      SMSO
6712     01/24/17     22:10:25      15087404188        19728970197                                       310410933034475      SMST
6713     01/24/17     22:52:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 66 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   236
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:18
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6714     01/24/17     23:28:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6715     01/24/17     23:28:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6716     01/25/17     03:44:07      14696678128        19728970197                                       310410933034475      SMST
6717     01/25/17     04:01:08      19728970197        14696678128                                       310410933034475      SMSO
6718     01/25/17     12:18:55      19728970197        13109852307                                       310410933034475      SMSO
6719     01/25/17     12:18:55      19728970197        13109852307                                                            SMST
6720     01/25/17     15:33:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6721     01/25/17     16:28:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6722     01/25/17     16:28:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6723     01/25/17     18:25:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7383




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6724     01/25/17     18:25:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6725     01/25/17     19:28:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6726     01/25/17     19:28:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6727     01/25/17     20:51:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6728     01/25/17     20:51:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6729     01/25/17     21:48:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6730     01/25/17     22:23:01      14692377030        19728970197                                       310410933034475      SMST
6731     01/25/17     22:23:07      14692377030        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 67 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   237
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6732     01/25/17     23:02:35      52894              19728970197                                       310410933034475      SMST
6733     01/26/17     13:44:09      19728970197        12142134220                                       310410933034475      SMSO
6734     01/26/17     13:44:09      19728970197        12142134220                                                            SMST
6735     01/26/17     14:24:24      19728970197        12142134220                                                            SMST
6736     01/26/17     17:21:19      19176012902        19728970197                                                            SMSO
6737     01/26/17     17:21:19      19176012902        19728970197                                                            SMSO
6738     01/26/17     17:21:19      19176012902        19728970197                                       310410933034475      SMST
6739     01/26/17     17:44:35      16155162999        19728970197                                                            SMSO
6740     01/26/17     17:44:35      16155162999        19728970197                                       310410933034475      SMST
6741     01/26/17     18:02:08      19728970197        13109208193                                       310410933034475      SMSO
6742     01/26/17     18:08:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6743     01/26/17     18:08:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6744     01/26/17     18:24:43      1111301000         19728970197                                       310410933034475      SMST
6745     01/26/17     18:24:43      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7384




6746     01/26/17     18:24:43      19542147609        19728970197                                                            SMSO
6747     01/26/17     18:24:43      19542147609        19728970197                                       310410933034475      SMST
6748     01/26/17     18:53:54      1111301000         19728970197                                       310410933034475      SMST
6749     01/26/17     18:53:54      1111301000         19728970197                                       310410933034475      SMST
6750     01/26/17     18:53:54      19546737190        19728970197                                                            SMSO
6751     01/26/17     18:53:54      19546737190        19728970197                                       310410933034475      SMST
6752     01/26/17     18:54:31      19728970197        14696678128                                       310410933034475      SMSO
6753     01/26/17     19:43:19      14696678128        19728970197                                       310410933034475      SMST
6754     01/26/17     19:43:42      14696678128        19728970197                                       310410933034475      SMST
6755     01/26/17     19:43:51      19728970197        14696678128                                       310410933034475      SMSO
6756     01/26/17     20:18:03      14692370543        19728970197                                       310410933034475      SMST
6757     01/26/17     20:18:08      14692370543        19728970197                                       310410933034475      SMST
6758     01/26/17     20:52:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6759     01/26/17     20:52:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6760     01/26/17     21:28:14                         19728970197                                       310410933034475      SMST
6761     01/26/17     22:51:27      14692379449        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 68 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   238
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6762     01/26/17     22:51:32      14692379449        19728970197                                       310410933034475      SMST
6763     01/26/17     23:46:15                         19728970197                                       310410933034475      SMST
6764     01/26/17     23:46:53                         19728970197                                       310410933034475      SMST
6765     01/26/17     23:47:43                         19728970197                                       310410933034475      SMST
6766     01/26/17     23:48:16                         19728970197                                       310410933034475      SMST
6767     01/26/17     23:49:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6768     01/26/17     23:49:40      14692379449        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6769     01/26/17     23:49:41      14692379449        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6770     01/26/17     23:59:57      14692379449        19728970197                                       310410933034475      SMST
6771     01/27/17     00:00:02      14692379449        19728970197                                       310410933034475      SMST
6772     01/27/17     00:04:55      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7385




6773     01/27/17     01:18:07      19728970197        16155162999                                       310410933034475      SMSO
6774     01/27/17     01:18:07      19728970197        16155162999                                                            SMST
6775     01/27/17     02:31:41      16155162999        19728970197                                                            SMSO
6776     01/27/17     02:31:41      16155162999        19728970197                                       310410933034475      SMST
6777     01/27/17     15:44:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6778     01/27/17     15:44:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6779     01/27/17     19:05:21      16155162999        19728970197                                                            SMSO
6780     01/27/17     19:05:21      16155162999        19728970197                                       310410933034475      SMST
6781     01/27/17     19:05:32      19728970197        16155162999                                       310410933034475      SMSO
6782     01/27/17     19:05:32      19728970197        16155162999                                                            SMST
6783     01/27/17     19:10:37      61480              19728970197                                       310410933034475      SMST
6784     01/27/17     21:38:34      19727481023        19728970197                                       310410933034475      SMST
6785     01/27/17     21:50:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 69 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   239
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6786     01/27/17     21:50:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6787     01/27/17     22:05:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6788     01/27/17     22:06:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6789     01/27/17     22:32:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6790     01/27/17     22:33:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6791     01/27/17     22:33:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6792     01/28/17     01:27:38      19728970197        12144057437                                       310410933034475      SMSO
6793     01/28/17     01:29:48      12144057437        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7386




6794     01/28/17     01:35:42      19728970197        12144057437                                       310410933034475      SMSO
6795     01/28/17     01:37:13      12144057437        19728970197                                       310410933034475      SMST
6796     01/28/17     01:37:34      19728970197        12144057437                                       310410933034475      SMSO
6797     01/28/17     01:37:48      19728970197        12144057437                                       310410933034475      SMSO
6798     01/28/17     01:38:12      12144057437        19728970197                                       310410933034475      SMST
6799     01/28/17     01:38:37      19728970197        12144057437                                       310410933034475      SMSO
6800     01/28/17     01:39:31      12144057437        19728970197                                       310410933034475      SMST
6801     01/28/17     01:44:30      12144057437        19728970197                                       310410933034475      SMST
6802     01/28/17     01:52:42      19728970197        12144057437                                       310410933034475      SMSO
6803     01/28/17     06:01:31      17022195151        19728970197                                                            SMSO
6804     01/28/17     06:01:32      17022195151        19728970197                                       310410933034475      SMST
6805     01/28/17     06:01:35                         19728970197                                       310410933034475      SMST
6806     01/28/17     11:48:33      17022195151        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6807     01/28/17     17:05:13      1111301000         19728970197                                       310410933034475      SMST
6808     01/28/17     17:05:13      1111301000         19728970197                                       310410933034475      SMST
6809     01/28/17     17:05:13      12144057437        19728970197                                                            SMSO
6810     01/28/17     17:05:13      12144057437        19728970197                                       310410933034475      SMST
6811     01/28/17     17:08:06      1111301000         19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 70 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   240
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6812     01/28/17     17:08:06      1111301000         19728970197                                       310410933034475      SMST
6813     01/28/17     17:08:06      12142822920        19728970197                                                            SMSO
6814     01/28/17     17:08:06      12142822920        19728970197                                       310410933034475      SMST
6815     01/28/17     17:14:24      1111301000         19728970197                                       310410933034475      SMST
6816     01/28/17     17:14:24      1111301000         19728970197                                       310410933034475      SMST
6817     01/28/17     17:14:24      12144057437        19728970197                                                            SMSO
6818     01/28/17     17:14:24      12144057437        19728970197                                       310410933034475      SMST
6819     01/28/17     17:54:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6820     01/28/17     17:54:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6821     01/28/17     18:26:51      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6822     01/28/17     18:26:52      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7387




6823     01/28/17     18:44:27      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6824     01/28/17     18:44:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6825     01/28/17     22:33:17      1121611611         19728970197                                       310410933034475      SMST
6826     01/28/17     22:33:17      19728970197        12028720703                                       310410933034475      SMSO
6827     01/29/17     03:23:07      1111301000         19728970197                                       310410933034475      SMST
6828     01/29/17     03:23:07      1111301000         19728970197                                       310410933034475      SMST
6829     01/29/17     03:23:07      12144057437        19728970197                                                            SMSO
6830     01/29/17     03:23:07      12144057437        19728970197                                       310410933034475      SMST
6831     01/29/17     12:47:54      19728970197        19172246039                                       310410933034475      SMSO
6832     01/29/17     12:47:54      19728970197        19172246039                                                            SMST
6833     01/29/17     15:50:20      19728970197        19727481023                                       310410933034475      SMSO
6834     01/29/17     15:50:45      19728970197        19727481023                                       310410933034475      SMSO
6835     01/29/17     15:51:42      19728970197        19727481023                                       310410933034475      SMSO
6836     01/29/17     15:52:44      19727481023        19728970197                                       310410933034475      SMST
6837     01/29/17     15:53:08      19727481023        19728970197                                       310410933034475      SMST
6838     01/29/17     20:56:17      19728970197        12144057437                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 71 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   241
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6839     01/29/17     21:03:50      12144057437        19728970197                                       310410933034475      SMST
6840     01/29/17     21:04:22      12144057437        19728970197                                       310410933034475      SMST
6841     01/30/17     02:05:43      13109208193        19728970197                                       310410933034475      SMST
6842     01/30/17     02:07:07      19728970197        13109208193                                       310410933034475      SMSO
6843     01/30/17     02:07:38      13109208193        19728970197                                       310410933034475      SMST
6844     01/30/17     02:07:40                         19728970197                                       310410933034475      SMST
6845     01/30/17     12:00:55      13109208193        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6846     01/30/17     12:04:12      19728970197        13109208193                                       310410933034475      SMSO
6847     01/30/17     12:10:54      19728970197        13109208193                                       310410933034475      SMSO
6848     01/30/17     12:10:54      19728970197        13109208193                                                            SMST
6849     01/30/17     18:26:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6850     01/30/17     20:16:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6851     01/30/17     20:16:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7388




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6852     01/30/17     21:23:49      18083063161        19728970197                                                            SMSO
6853     01/30/17     21:23:49      18083063161        19728970197                                       310410933034475      SMST
6854     01/30/17     21:23:50      1111301000         19728970197                                       310410933034475      SMST
6855     01/30/17     21:23:50      1111301000         19728970197                                       310410933034475      SMST
6856     01/30/17     22:03:34      1111301000         19728970197                                       310410933034475      SMST
6857     01/30/17     22:03:34      1111301000         19728970197                                       310410933034475      SMST
6858     01/30/17     22:03:34      13109208193        19728970197                                                            SMSO
6859     01/30/17     22:03:34      13109208193        19728970197                                       310410933034475      SMST
6860     01/30/17     22:11:06      1111301000         19728970197                                       310410933034475      SMST
6861     01/30/17     22:11:06      1111301000         19728970197                                       310410933034475      SMST
6862     01/30/17     22:11:06      18083063161        19728970197                                                            SMSO
6863     01/30/17     22:11:06      18083063161        19728970197                                       310410933034475      SMST
6864     01/30/17     23:24:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6865     01/30/17     23:24:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 72 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   242
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6866     01/31/17     11:40:39      19728970197        12142152081                                       310410933034475      SMSO
6867     01/31/17     11:40:39      19728970197        12142152081                                                            SMST
6868     01/31/17     13:07:31      19728970197        17326727837                                       310410933034475      SMSO
6869     01/31/17     13:07:31      19728970197        17326727837                                                            SMST
6870     01/31/17     13:47:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6871     01/31/17     14:07:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6872     01/31/17     14:07:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6873     01/31/17     14:46:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6874     01/31/17     14:46:50      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6875     01/31/17     14:47:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7389




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6876     01/31/17     14:47:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6877     01/31/17     15:04:17      19728970197        12142152081                                                            SMST
6878     01/31/17     17:00:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6879     01/31/17     17:00:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6880     01/31/17     17:45:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6881     01/31/17     17:45:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6882     01/31/17     19:57:29      1111301000         19728970197                                       310410933034475      SMST
6883     01/31/17     19:57:29      1111301000         19728970197                                       310410933034475      SMST
6884     01/31/17     19:57:29      18083063161        19728970197                                                            SMSO
6885     01/31/17     19:57:29      18083063161        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 73 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   243
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6886     01/31/17     20:21:23      17326727837       19728970197                                                             SMSO
6887     01/31/17     20:21:24      17326727837       19728970197                                                             SMSO
6888     01/31/17     20:21:24      17326727837       19728970197                                        310410933034475      SMST
6889     01/31/17     20:51:26      19728970197       17326727837                                        310410933034475      SMSO
6890     01/31/17     20:51:26      19728970197       17326727837                                                             SMST
6891     01/31/17     20:51:27      19728970197       17326727837                                                             SMST
6892     01/31/17     20:51:59      19728970197       13109208193                                        310410933034475      SMSO
6893     01/31/17     20:51:59      19728970197       13109208193                                                             SMST
6894     01/31/17     20:51:59      19728970197       18083063161                                        310410933034475      SMSO
6895     01/31/17     20:51:59      19728970197       18083063161                                                             SMST
6896     01/31/17     20:53:18      1111301000        19728970197                                        310410933034475      SMST
6897     01/31/17     20:53:18      1111301000        19728970197                                        310410933034475      SMST
6898     01/31/17     20:53:18      13109208193       19728970197                                                             SMSO
6899     01/31/17     20:53:18      13109208193       19728970197                                        310410933034475      SMST
6900     01/31/17     20:53:21      1111301000        19728970197                                        310410933034475      SMST
6901     01/31/17     20:53:21      1111301000        19728970197                                        310410933034475      SMST
6902     01/31/17     20:53:21      13109208193       19728970197                                                             SMSO
                                                                                                                                                                                   7390




6903     01/31/17     20:53:21      13109208193       19728970197                                        310410933034475      SMST
6904     01/31/17     20:53:22      1111301000        19728970197                                        310410933034475      SMST
6905     01/31/17     20:53:22      1111301000        19728970197                                        310410933034475      SMST
6906     01/31/17     20:53:22      13109208193       19728970197                                                             SMSO
6907     01/31/17     20:53:22      13109208193       19728970197                                        310410933034475      SMST
6908     02/01/17     03:26:03                        19728970197                                        310410933034475      SMST
6909     02/01/17     03:46:47      1111301000        19728970197                                        310410933034475      SMST
6910     02/01/17     03:46:47      1111301000        19728970197                                        310410933034475      SMST
6911     02/01/17     03:46:47      18083063161       19728970197                                                             SMSO
6912     02/01/17     03:46:47      18083063161       19728970197                                        310410933034475      SMST
6913     02/01/17     03:48:25      13109208193       19728970197                                                             SMSO
6914     02/01/17     03:48:25      13109208193       19728970197                                        310410933034475      SMST
6915     02/01/17     03:48:26      1111301000        19728970197                                        310410933034475      SMST
6916     02/01/17     03:48:26      1111301000        19728970197                                        310410933034475      SMST
6917     02/01/17     10:47:41      02                19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6918     02/01/17     10:47:41      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 74 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   244
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
6919     02/01/17     10:47:42      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6920     02/01/17     10:47:43      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6921     02/01/17     14:04:32      19728970197        12147557076                                       310410933034475      SMSO
6922     02/01/17     15:01:14      12147664699        19728970197                                                            SMSO
6923     02/01/17     15:01:15      12147664699        19728970197                                       310410933034475      SMST
6924     02/01/17     15:07:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6925     02/01/17     15:33:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6926     02/01/17     15:33:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
6927     02/01/17     16:16:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                   7391




                                                                                  IPHONE6SPLUS
6928     02/01/17     19:41:25      12146765318        19728970197                                                            SMSO
6929     02/01/17     19:41:26      12146765318        19728970197                                                            SMSO
6930     02/01/17     19:41:26      12146765318        19728970197                                                            SMSO
6931     02/01/17     19:41:26      12146765318        19728970197                                                            SMSO
6932     02/01/17     19:41:26      12146765318        19728970197                                       310410933034475      SMST
6933     02/01/17     19:41:27      12146765318        19728970197                                       310410933034475      SMST
6934     02/01/17     20:07:00      52894              19728970197                                       310410933034475      SMST
6935     02/01/17     21:57:09      12147557076        19728970197                                       310410933034475      SMST
6936     02/01/17     21:57:21      12147557076        19728970197                                       310410933034475      SMST
6937     02/02/17     00:55:57      1111301000         19728970197                                       310410933034475      SMST
6938     02/02/17     00:55:57      1111301000         19728970197                                       310410933034475      SMST
6939     02/02/17     00:55:57      18083063161        19728970197                                                            SMSO
6940     02/02/17     00:55:57      18083063161        19728970197                                       310410933034475      SMST
6941     02/02/17     01:00:46      13109208193        19728970197                                                            SMSO
6942     02/02/17     01:00:46      13109208193        19728970197                                       310410933034475      SMST
6943     02/02/17     01:00:47      1111301000         19728970197                                       310410933034475      SMST
6944     02/02/17     01:00:47      1111301000         19728970197                                       310410933034475      SMST
6945     02/02/17     01:01:05      19728970197        13109208193                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 75 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   245
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6946     02/02/17     01:01:05      19728970197       13109208193                                                             SMST
6947     02/02/17     01:01:05      19728970197       18083063161                                        310410933034475      SMSO
6948     02/02/17     01:01:05      19728970197       18083063161                                                             SMST
6949     02/02/17     01:01:16      19728970197       13109208193                                        310410933034475      SMSO
6950     02/02/17     01:01:16      19728970197       13109208193                                                             SMST
6951     02/02/17     01:01:16      19728970197       18083063161                                        310410933034475      SMSO
6952     02/02/17     01:01:16      19728970197       18083063161                                                             SMST
6953     02/02/17     01:01:43      1111301000        19728970197                                        310410933034475      SMST
6954     02/02/17     01:01:43      1111301000        19728970197                                        310410933034475      SMST
6955     02/02/17     01:01:43      13109208193       19728970197                                                             SMSO
6956     02/02/17     01:01:43      13109208193       19728970197                                        310410933034475      SMST
6957     02/02/17     01:05:03      1111301000        19728970197                                        310410933034475      SMST
6958     02/02/17     01:05:03      1111301000        19728970197                                        310410933034475      SMST
6959     02/02/17     01:05:03      18083063161       19728970197                                                             SMSO
6960     02/02/17     01:05:03      18083063161       19728970197                                        310410933034475      SMST
6961     02/02/17     01:05:22      1111301000        19728970197                                        310410933034475      SMST
6962     02/02/17     01:05:22      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                   7392




6963     02/02/17     01:05:22      18083063161       19728970197                                                             SMSO
6964     02/02/17     01:05:22      18083063161       19728970197                                        310410933034475      SMST
6965     02/02/17     01:05:58      1111301000        19728970197                                        310410933034475      SMST
6966     02/02/17     01:05:58      1111301000        19728970197                                        310410933034475      SMST
6967     02/02/17     01:05:58      18083063161       19728970197                                                             SMSO
6968     02/02/17     01:05:58      18083063161       19728970197                                        310410933034475      SMST
6969     02/02/17     01:33:43      19728970197       13109208193                                        310410933034475      SMSO
6970     02/02/17     01:33:43      19728970197       13109208193                                                             SMST
6971     02/02/17     01:33:43      19728970197       18083063161                                        310410933034475      SMSO
6972     02/02/17     01:33:43      19728970197       18083063161                                                             SMST
6973     02/02/17     01:34:05      19728970197       12147557076                                        310410933034475      SMSO
6974     02/02/17     01:50:50      1111301000        19728970197                                        310410933034475      SMST
6975     02/02/17     01:50:50      13109208193       19728970197                                                             SMSO
6976     02/02/17     01:50:50      13109208193       19728970197                                        310410933034475      SMST
6977     02/02/17     01:50:51      1111301000        19728970197                                        310410933034475      SMST
6978     02/02/17     01:51:14      1111301000        19728970197                                        310410933034475      SMST
6979     02/02/17     01:51:14      1111301000        19728970197                                        310410933034475      SMST
6980     02/02/17     01:51:14      18083063161       19728970197                                                             SMSO
6981     02/02/17     01:51:14      18083063161       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 76 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   246
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
6982     02/02/17     05:43:57      1111301000        19728970197                                        310410933034475      SMST
6983     02/02/17     05:43:57      1111301000        19728970197                                        310410933034475      SMST
6984     02/02/17     05:43:57      12143353819       19728970197                                                             SMSO
6985     02/02/17     05:43:57      12143353819       19728970197                                        310410933034475      SMST
6986     02/02/17     05:44:01                        19728970197                                        310410933034475      SMST
6987     02/02/17     10:41:57      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
6988     02/02/17     20:12:17      19728970197       15087404188                                        310410933034475      SMSO
6989     02/02/17     20:14:16      15087404188       19728970197                                        310410933034475      SMST
6990     02/02/17     20:23:39      19728970197       15087404188                                        310410933034475      SMSO
6991     02/02/17     20:48:24      12196291848       19728970197                                                             SMSO
6992     02/02/17     20:48:24      12196291848       19728970197                                                             SMSO
6993     02/02/17     20:48:25      12196291848       19728970197                                        310410933034475      SMST
6994     02/02/17     20:48:25      12196291848       19728970197                                        310410933034475      SMST
6995     02/02/17     20:49:06      19728970197       12196291848                                        310410933034475      SMSO
6996     02/02/17     20:49:07      19728970197       12196291848                                                             SMST
6997     02/02/17     20:49:17      19728970197       12196291848                                        310410933034475      SMSO
                                                                                                                                                                                   7393




6998     02/02/17     20:49:17      19728970197       12196291848                                                             SMST
6999     02/02/17     20:50:25      12196291848       19728970197                                                             SMSO
7000     02/02/17     22:20:28      19728970197       19728800198                                        310410933034475      SMSO
7001     02/02/17     22:20:38      19728970197       19728800198                                        310410933034475      SMSO
7002     02/03/17     00:23:12      19728970197       12196291848                                        310410933034475      SMSO
7003     02/03/17     00:23:12      19728970197       12196291848                                                             SMST
7004     02/03/17     00:23:31      19728970197       12196291848                                        310410933034475      SMSO
7005     02/03/17     00:23:31      19728970197       12196291848                                                             SMST
7006     02/03/17     02:36:05      12196291848       19728970197                                                             SMSO
7007     02/03/17     02:36:05      12196291848       19728970197                                        310410933034475      SMST
7008     02/03/17     02:36:08                        19728970197                                        310410933034475      SMST
7009     02/03/17     11:23:58      12196291848       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7010     02/03/17     18:06:13      1111301000        19728970197                                        310410933034475      SMST
7011     02/03/17     18:06:13      1111301000        19728970197                                        310410933034475      SMST
7012     02/03/17     18:06:13      12032338715       19728970197                                                             SMSO
7013     02/03/17     18:06:13      12032338715       19728970197                                        310410933034475      SMST
7014     02/04/17     00:33:26      19728970197                                                          310410933034475      SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 77 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   247
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7015     02/04/17     00:50:30      19728970197                                                          310410933034475      SMSO
7016     02/04/17     00:50:30      19728970197                                                                               MMST
7017     02/04/17     04:18:59      19728970197       13109208193                                                             SMST
7018     02/04/17     04:18:59      19728970197       18083063161                                                             SMST
7019     02/04/17     06:00:36      1111301000        19728970197                                        310410933034475      SMST
7020     02/04/17     06:00:36      1111301000        19728970197                                        310410933034475      SMST
7021     02/04/17     06:00:36      18083063161       19728970197                                                             SMSO
7022     02/04/17     06:00:36      18083063161       19728970197                                        310410933034475      SMST
7023     02/04/17     06:00:41                        19728970197                                        310410933034475      SMST
7024     02/04/17     11:36:42      1111301000        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7025     02/04/17     13:02:57      19728970197       12146016822                                        310410933034475      SMSO
7026     02/04/17     13:03:51      12146016822       19728970197                                        310410933034475      SMST
7027     02/04/17     13:05:12      19728970197       12146016822                                        310410933034475      SMSO
7028     02/04/17     13:06:04      12146016822       19728970197                                        310410933034475      SMST
7029     02/04/17     13:06:10      12146016822       19728970197                                        310410933034475      SMST
7030     02/04/17     13:10:43      19728970197       12146016822                                        310410933034475      SMSO
                                                                                                                                                                                   7394




7031     02/04/17     13:11:03      12146016822       19728970197                                        310410933034475      SMST
7032     02/04/17     21:47:17      02                19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7033     02/05/17     01:01:00      73958             19728970197                                        310410933034475      SMST
7034     02/05/17     01:01:01      73958             19728970197                                        310410933034475      SMST
7035     02/05/17     01:01:01      73958             19728970197                                        310410933034475      SMST
7036     02/05/17     02:30:57      19728970197       12147018181                                        310410933034475      SMSO
7037     02/05/17     02:30:57      19728970197       12147018181                                                             SMST
7038     02/05/17     02:37:31      19728970197       12147018181                                        310410933034475      SMSO
7039     02/05/17     06:02:50      17192879602       19728970197                                        310410933034475      SMST
7040     02/05/17     06:02:53                        19728970197                                        310410933034475      SMST
7041     02/05/17     11:15:15      17192879602       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7042     02/05/17     15:40:02      1111301000        19728970197                                        310410933034475      SMST
7043     02/05/17     15:40:02      1111301000        19728970197                                        310410933034475      SMST
7044     02/05/17     15:40:02      12144057437       19728970197                                                             SMSO
7045     02/05/17     15:40:02      12144057437       19728970197                                        310410933034475      SMST
7046     02/05/17     16:03:14      1111301000        19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 78 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   248
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7047     02/05/17     16:03:14      1111301000        19728970197                                        310410933034475      SMST
7048     02/05/17     16:03:14      17276428415       19728970197                                                             SMSO
7049     02/05/17     16:03:14      17276428415       19728970197                                        310410933034475      SMST
7050     02/05/17     18:13:36      02                19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7051     02/05/17     18:47:16      19728970197       19513139341                                        310410933034475      SMSO
7052     02/05/17     18:47:37      19513139341       19728970197                                        310410933034475      SMST
7053     02/05/17     19:27:31      19728970197       13109208193                                        310410933034475      SMSO
7054     02/05/17     19:35:27      13109208193       19728970197                                        310410933034475      SMST
7055     02/05/17     20:40:12      19728970197       18186790007                                        310410933034475      SMSO
7056     02/05/17     22:13:39      1111301000        19728970197                                        310410933034475      SMST
7057     02/05/17     22:13:39      1111301000        19728970197                                        310410933034475      SMST
7058     02/05/17     22:13:39      19144037755       19728970197                                                             SMSO
7059     02/05/17     22:13:39      19144037755       19728970197                                        310410933034475      SMST
7060     02/05/17     22:48:10      19728970197       18453990911                                        310410933034475      SMSO
7061     02/05/17     22:48:10      19728970197       18453990911                                                             SMST
7062     02/05/17     22:48:10      19728970197       19144037755                                        310410933034475      SMSO
                                                                                                                                                                                   7395




7063     02/05/17     22:48:10      19728970197       19144037755                                                             SMST
7064     02/05/17     22:48:10      19728970197       19147151104                                        310410933034475      SMSO
7065     02/05/17     22:48:10      19728970197       19147151104                                                             SMST
7066     02/05/17     22:58:02      1111301000        19728970197                                        310410933034475      SMST
7067     02/05/17     22:58:02      1111301000        19728970197                                        310410933034475      SMST
7068     02/05/17     22:58:02      18453990911       19728970197                                                             SMSO
7069     02/05/17     22:58:02      18453990911       19728970197                                        310410933034475      SMST
7070     02/05/17     23:01:26      1111301000        19728970197                                        310410933034475      SMST
7071     02/05/17     23:01:26      1111301000        19728970197                                        310410933034475      SMST
7072     02/05/17     23:01:26      19144037755       19728970197                                                             SMSO
7073     02/05/17     23:01:26      19144037755       19728970197                                        310410933034475      SMST
7074     02/05/17     23:03:06      1111301000        19728970197                                        310410933034475      SMST
7075     02/05/17     23:03:06      1111301000        19728970197                                        310410933034475      SMST
7076     02/05/17     23:03:06      19147151104       19728970197                                                             SMSO
7077     02/05/17     23:03:06      19147151104       19728970197                                        310410933034475      SMST
7078     02/05/17     23:04:36      1111301000        19728970197                                        310410933034475      SMST
7079     02/05/17     23:04:36      1111301000        19728970197                                        310410933034475      SMST
7080     02/05/17     23:04:36      19144037755       19728970197                                                             SMSO
7081     02/05/17     23:04:36      19144037755       19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 79 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   249
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7082     02/05/17     23:05:53      1111301000        19728970197                                        310410933034475      SMST
7083     02/05/17     23:05:53      1111301000        19728970197                                        310410933034475      SMST
7084     02/05/17     23:05:53      19147151104       19728970197                                                             SMSO
7085     02/05/17     23:05:53      19147151104       19728970197                                        310410933034475      SMST
7086     02/05/17     23:06:07      19728970197       18453990911                                        310410933034475      SMSO
7087     02/05/17     23:06:07      19728970197       18453990911                                                             SMST
7088     02/05/17     23:06:07      19728970197       19144037755                                        310410933034475      SMSO
7089     02/05/17     23:06:07      19728970197       19144037755                                                             SMST
7090     02/05/17     23:06:07      19728970197       19147151104                                        310410933034475      SMSO
7091     02/05/17     23:06:07      19728970197       19147151104                                                             SMST
7092     02/05/17     23:06:25      19728970197       18453990911                                        310410933034475      SMSO
7093     02/05/17     23:06:25      19728970197       18453990911                                                             SMST
7094     02/05/17     23:06:25      19728970197       19144037755                                        310410933034475      SMSO
7095     02/05/17     23:06:25      19728970197       19144037755                                                             SMST
7096     02/05/17     23:06:25      19728970197       19147151104                                        310410933034475      SMSO
7097     02/05/17     23:06:25      19728970197       19147151104                                                             SMST
7098     02/05/17     23:13:54      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                   7396




7099     02/05/17     23:13:54      1111301000        19728970197                                        310410933034475      SMST
7100     02/05/17     23:13:54      19144037755       19728970197                                                             SMSO
7101     02/05/17     23:13:54      19144037755       19728970197                                        310410933034475      SMST
7102     02/05/17     23:51:35      1111301000        19728970197                                        310410933034475      SMST
7103     02/05/17     23:51:35      1111301000        19728970197                                        310410933034475      SMST
7104     02/05/17     23:51:35      19144037755       19728970197                                                             SMSO
7105     02/05/17     23:51:35      19144037755       19728970197                                        310410933034475      SMST
7106     02/05/17     23:56:05      19728970197       18453990911                                        310410933034475      SMSO
7107     02/05/17     23:56:05      19728970197       18453990911                                                             SMST
7108     02/05/17     23:56:05      19728970197       19144037755                                        310410933034475      SMSO
7109     02/05/17     23:56:05      19728970197       19144037755                                                             SMST
7110     02/05/17     23:56:05      19728970197       19147151104                                        310410933034475      SMSO
7111     02/05/17     23:56:05      19728970197       19147151104                                                             SMST
7112     02/06/17     04:21:53      13105256477       19728970197                                                             SMSO
7113     02/06/17     04:21:53      13105256477       19728970197                                        310410933034475      SMST
7114     02/06/17     04:21:57      13105256477       19728970197                                                             SMSO
7115     02/06/17     04:21:57      13105256477       19728970197                                        310410933034475      SMST
7116     02/06/17     04:21:58                        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 80 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   250
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7117     02/06/17     11:14:11      13105256477        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7118     02/06/17     11:14:12      13105256477        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7119     02/06/17     14:19:16      18453990911        19728970197                                                            SMSO
7120     02/06/17     14:19:16      18453990911        19728970197                                       310410933034475      SMST
7121     02/06/17     14:19:17      1111301000         19728970197                                       310410933034475      SMST
7122     02/06/17     14:19:17      1111301000         19728970197                                       310410933034475      SMST
7123     02/06/17     15:09:11      19728970197        13109208193                                       310410933034475      SMSO
7124     02/06/17     15:34:13      13109208193        19728970197                                       310410933034475      SMST
7125     02/06/17     17:28:40      19728970197        19723486446                                       310410933034475      SMSO
7126     02/06/17     17:28:40      19728970197        19723486446                                                            SMST
7127     02/06/17     18:29:49      1111301000         19728970197                                       310410933034475      SMST
7128     02/06/17     18:29:49      1111301000         19728970197                                       310410933034475      SMST
7129     02/06/17     18:29:49      12144057437        19728970197                                                            SMSO
7130     02/06/17     18:29:49      12144057437        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7397




7131     02/06/17     18:33:40      1111301000         19728970197                                       310410933034475      SMST
7132     02/06/17     18:33:40      1111301000         19728970197                                       310410933034475      SMST
7133     02/06/17     18:33:40      17276428415        19728970197                                                            SMSO
7134     02/06/17     18:33:40      17276428415        19728970197                                       310410933034475      SMST
7135     02/06/17     19:05:10      19726777172        19728970197                                       310410933034475      SMST
7136     02/06/17     19:05:10      19726777172        19728970197                                       310410933034475      SMST
7137     02/06/17     19:05:25      19726777172        19728970197                                       310410933034475      SMST
7138     02/06/17     19:34:07      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7139     02/06/17     19:34:08      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7140     02/06/17     20:02:16                         19728970197                                       310410933034475      SMST
7141     02/06/17     20:57:53      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7142     02/06/17     20:57:54      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 81 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   251
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7143     02/06/17     21:27:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7144     02/06/17     21:59:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7145     02/07/17     01:28:25                         19728970197                                       310410933034475      SMST
7146     02/07/17     01:28:46                         19728970197                                       310410933034475      SMST
7147     02/07/17     01:29:56                         19728970197                                       310410933034475      SMST
7148     02/07/17     01:31:05                         19728970197                                       310410933034475      SMST
7149     02/07/17     01:32:14                         19728970197                                       310410933034475      SMST
7150     02/07/17     01:34:16                         19728970197                                       310410933034475      SMST
7151     02/07/17     03:35:29                         19728970197                                       310410933034475      SMST
7152     02/07/17     04:20:29      35422              19728970197                                       310410933034475      SMST
7153     02/07/17     04:20:30      35422              19728970197                                       310410933034475      SMST
7154     02/07/17     04:20:30      35422              19728970197                                       310410933034475      SMST
7155     02/07/17     04:24:11      19728970197        35422                                             310410933034475      SMSO
7156     02/07/17     04:24:20      35422              19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7398




7157     02/07/17     04:35:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7158     02/07/17     14:01:21      1121611611         19728970197                                       310410933034475      SMST
7159     02/07/17     14:01:21      19728970197        19723486446                                       310410933034475      SMSO
7160     02/07/17     14:40:44      1111301000         19728970197                                       310410933034475      SMST
7161     02/07/17     14:40:44      1111301000         19728970197                                       310410933034475      SMST
7162     02/07/17     14:40:44      19144037755        19728970197                                                            SMSO
7163     02/07/17     14:40:44      19144037755        19728970197                                       310410933034475      SMST
7164     02/07/17     15:52:26      1111301000         19728970197                                       310410933034475      SMST
7165     02/07/17     15:52:26      1111301000         19728970197                                       310410933034475      SMST
7166     02/07/17     15:52:26      19144037755        19728970197                                                            SMSO
7167     02/07/17     15:52:26      19144037755        19728970197                                       310410933034475      SMST
7168     02/07/17     16:31:08      19728970197        13104208293                                       310410933034475      SMSO
7169     02/07/17     17:26:39      12144485844        19728970197                                                            SMSO   Wi-Fi
7170     02/07/17     17:26:39      12144485844        19728970197                                       310410933034475      SMST
7171     02/07/17     19:27:12      19728970197                                                          310410933034475      SMSO
7172     02/07/17     19:27:12      19728970197                                                                               MMST
7173     02/07/17     19:45:08                         19728970197                                       310410933034475      SMST
7174     02/07/17     19:45:08                         19728970197                                                            MMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 82 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   252
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7175     02/07/17     19:45:08      1111301000         19728970197                                       310410933034475      SMST
7176     02/07/17     19:45:08      1111301000         19728970197                                       310410933034475      SMST
7177     02/07/17     19:51:09                         19728970197                                       310410933034475      SMST
7178     02/07/17     19:51:09                         19728970197                                                            MMSO
7179     02/07/17     19:51:09      1111301000         19728970197                                       310410933034475      SMST
7180     02/07/17     19:51:09      1111301000         19728970197                                       310410933034475      SMST
7181     02/07/17     19:52:31      19728970197                                                          310410933034475      SMSO
7182     02/07/17     19:52:31      19728970197                                                                               MMST
7183     02/07/17     19:56:46                         19728970197                                       310410933034475      SMST
7184     02/07/17     19:56:46                         19728970197                                                            MMSO
7185     02/07/17     19:56:46      1111301000         19728970197                                       310410933034475      SMST
7186     02/07/17     19:56:46      1111301000         19728970197                                       310410933034475      SMST
7187     02/07/17     19:59:49      19728970197                                                          310410933034475      SMSO
7188     02/07/17     19:59:49      19728970197                                                                               MMST
7189     02/07/17     20:24:36      18083063161        19728970197                                                            SMSO
7190     02/07/17     20:24:36      18083063161        19728970197                                       310410933034475      SMST
7191     02/07/17     20:24:57      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7399




7192     02/07/17     20:24:57      1111301000         19728970197                                       310410933034475      SMST
7193     02/07/17     20:24:57      18083063161        19728970197                                                            SMSO
7194     02/07/17     20:24:57      18083063161        19728970197                                       310410933034475      SMST
7195     02/07/17     20:27:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7196     02/07/17     20:27:07      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7197     02/07/17     21:44:04      19728970197        13107031740                                       310410933034475      SMSO
7198     02/07/17     21:44:04      19728970197        13107031740                                                            SMST
7199     02/07/17     21:44:04      19728970197        13107031799                                       310410933034475      SMSO
7200     02/07/17     21:44:04      19728970197        13107031799                                                            SMST
7201     02/07/17     23:56:39                         19728970197                                       310410933034475      SMST
7202     02/07/17     23:56:39                         19728970197                                                            MMSO
7203     02/07/17     23:56:39      1111301000         19728970197                                       310410933034475      SMST
7204     02/07/17     23:56:39      1111301000         19728970197                                       310410933034475      SMST
7205     02/08/17     00:06:11      12195773103        19728970197                                       310410933034475      SMST
7206     02/08/17     04:02:57      1121611611         19728970197                                       310410933034475      SMST
7207     02/08/17     04:02:57      19728970197        14694847722                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 83 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   253
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:19
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7208     02/08/17     04:03:38      19728970197        14692098163                                       310410933034475      SMSO
7209     02/08/17     04:03:46      14692098163        19728970197                                       310410933034475      SMST
7210     02/08/17     04:04:20      14692098163        19728970197                                       310410933034475      SMST
7211     02/08/17     14:12:38      19728970197        16176403999                                       310410933034475      SMSO
7212     02/08/17     15:20:01      12195773103        19728970197                                       310410933034475      SMST
7213     02/08/17     15:20:08      12195773103        19728970197                                       310410933034475      SMST
7214     02/08/17     16:24:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7215     02/08/17     16:24:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7216     02/08/17     17:13:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7217     02/08/17     17:20:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7218     02/08/17     17:20:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7400




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7219     02/08/17     18:49:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7220     02/08/17     18:49:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7221     02/08/17     19:46:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7222     02/08/17     19:46:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7223     02/08/17     19:47:29                         19728970197                                       310410933034475      SMST
7224     02/08/17     19:47:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7225     02/08/17     21:48:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 84 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   254
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7226     02/08/17     21:49:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7227     02/08/17     23:50:43      12144485844        19728970197                                                            SMSO   Wi-Fi
7228     02/08/17     23:50:43      12144485844        19728970197                                                            SMSO   Wi-Fi
7229     02/08/17     23:50:43      12144485844        19728970197                                       310410933034475      SMST
7230     02/08/17     23:50:43      12144485844        19728970197                                       310410933034475      SMST
7231     02/08/17     23:52:02      19728970197        12144485844                                       310410933034475      SMSO
7232     02/08/17     23:52:03      19728970197        12144485844                                                            SMST   Wi-Fi
7233     02/09/17     02:16:53      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7234     02/09/17     12:40:13      19728970197        19729748156                                       310410933034475      SMSO
7235     02/09/17     12:40:13      19728970197        19729748156                                                            SMST
7236     02/09/17     12:40:14      19728970197        19729748156                                                            SMST
7237     02/09/17     16:58:25      15087404188        19728970197                                       310410933034475      SMST
7238     02/09/17     16:58:26      15087404188        19728970197                                       310410933034475      SMST
7239     02/09/17     16:58:27      15087404188        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7401




7240     02/09/17     16:58:28      15087404188        19728970197                                       310410933034475      SMST
7241     02/09/17     16:58:29      15087404188        19728970197                                       310410933034475      SMST
7242     02/09/17     16:58:30      15087404188        19728970197                                       310410933034475      SMST
7243     02/09/17     17:09:20      19728970197        15087404188                                       310410933034475      SMSO
7244     02/09/17     17:47:58      15087404188        19728970197                                       310410933034475      SMST
7245     02/09/17     17:47:59      15087404188        19728970197                                       310410933034475      SMST
7246     02/09/17     17:48:01      15087404188        19728970197                                       310410933034475      SMST
7247     02/09/17     17:48:02      15087404188        19728970197                                       310410933034475      SMST
7248     02/09/17     17:48:03      15087404188        19728970197                                       310410933034475      SMST
7249     02/09/17     17:48:04      15087404188        19728970197                                       310410933034475      SMST
7250     02/09/17     20:09:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7251     02/09/17     23:11:07      19729748156        19728970197                                                            SMSO
7252     02/09/17     23:11:07      19729748156        19728970197                                                            SMSO
7253     02/09/17     23:11:07      19729748156        19728970197                                       310410933034475      SMST
7254     02/10/17     14:20:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7255     02/10/17     15:00:52      14692379449        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 85 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   255
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7256     02/10/17     15:00:58      14692379449        19728970197                                       310410933034475      SMST
7257     02/10/17     16:45:54      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7258     02/10/17     16:45:55      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7259     02/10/17     17:21:01                         19728970197                                       310410933034475      SMST
7260     02/10/17     17:21:22                         19728970197                                       310410933034475      SMST
7261     02/10/17     17:22:29                         19728970197                                       310410933034475      SMST
7262     02/10/17     17:23:42                         19728970197                                       310410933034475      SMST
7263     02/10/17     17:24:50                         19728970197                                       310410933034475      SMST
7264     02/10/17     17:26:58                         19728970197                                       310410933034475      SMST
7265     02/10/17     17:29:07                         19728970197                                       310410933034475      SMST
7266     02/10/17     17:31:20                         19728970197                                       310410933034475      SMST
7267     02/10/17     17:36:28                         19728970197                                       310410933034475      SMST
7268     02/10/17     17:41:50                         19728970197                                       310410933034475      SMST
7269     02/10/17     17:46:58                         19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7402




7270     02/10/17     17:52:08                         19728970197                                       310410933034475      SMST
7271     02/10/17     17:57:18                         19728970197                                       310410933034475      SMST
7272     02/10/17     18:12:18                         19728970197                                       310410933034475      SMST
7273     02/10/17     18:16:23                         19728970197                                       310410933034475      SMST
7274     02/10/17     18:16:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7275     02/10/17     18:18:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7276     02/10/17     18:18:23      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7277     02/10/17     19:04:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7278     02/10/17     19:04:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7279     02/10/17     19:29:38      19402551856        19728970197                                                            SMSO
7280     02/10/17     19:29:38      19402551856        19728970197                                                            SMSO
7281     02/10/17     19:29:38      19402551856        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 86 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   256
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7282     02/10/17     19:29:38      19402551856       19728970197                                        310410933034475      SMST
7283     02/10/17     19:41:03      19728970197       19402551856                                        310410933034475      SMSO
7284     02/10/17     19:41:03      19728970197       19402551856                                                             SMST
7285     02/10/17     22:01:51      19402551856       19728970197                                                             SMSO
7286     02/10/17     22:01:52      19402551856       19728970197                                        310410933034475      SMST
7287     02/11/17     00:20:37      22000             19728970197                                        310410933034475      SMST
7288     02/11/17     03:27:33      19728970197       16155162999                                        310410933034475      SMSO
7289     02/11/17     03:27:33      19728970197       16155162999                                                             SMST
7290     02/11/17     03:28:38      16155162999       19728970197                                                             SMSO
7291     02/11/17     03:28:49      16155162999       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7292     02/11/17     03:28:49      16155162999       19728970197                                        310410933034475      SMST
7293     02/11/17     03:30:11      16155162999       19728970197                                                             SMSO
7294     02/11/17     03:30:11      16155162999       19728970197                                        310410933034475      SMST
7295     02/11/17     03:36:37      19728970197       16155162999                                        310410933034475      SMSO
7296     02/11/17     03:36:38      19728970197       16155162999                                                             SMST
7297     02/11/17     03:37:10      16155162999       19728970197                                                             SMSO
                                                                                                                                                                                   7403




7298     02/11/17     03:37:10      16155162999       19728970197                                        310410933034475      SMST
7299     02/11/17     03:37:48      16155162999       19728970197                                                             SMSO
7300     02/11/17     03:37:48      16155162999       19728970197                                        310410933034475      SMST
7301     02/11/17     03:38:27      19728970197       16155162999                                        310410933034475      SMSO
7302     02/11/17     03:38:27      19728970197       16155162999                                                             SMST
7303     02/11/17     03:39:00      16155162999       19728970197                                                             SMSO
7304     02/11/17     03:39:00      16155162999       19728970197                                        310410933034475      SMST
7305     02/11/17     03:49:09      16155162999       19728970197                                                             SMSO
7306     02/11/17     03:49:09      16155162999       19728970197                                        310410933034475      SMST
7307     02/11/17     03:49:18      19728970197       16155162999                                        310410933034475      SMSO
7308     02/11/17     03:49:18      19728970197       16155162999                                                             SMST
7309     02/11/17     03:49:26      19728970197       16155162999                                        310410933034475      SMSO
7310     02/11/17     03:49:26      19728970197       16155162999                                                             SMST
7311     02/11/17     03:49:32      16155162999       19728970197                                                             SMSO
7312     02/11/17     03:49:32      16155162999       19728970197                                        310410933034475      SMST
7313     02/11/17     03:49:41      16155162999       19728970197                                                             SMSO
7314     02/11/17     03:49:41      16155162999       19728970197                                        310410933034475      SMST
7315     02/11/17     15:33:02      19728970197       14696678128                                        310410933034475      SMSO
7316     02/11/17     15:37:50      19728970197       12144485844                                        310410933034475      SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 87 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   257
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7317     02/11/17     15:37:50      19728970197        12144485844                                                            SMST   Wi-Fi
7318     02/11/17     15:45:06      12144485844        19728970197                                                            SMSO   Wi-Fi
7319     02/11/17     15:45:06      12144485844        19728970197                                       310410933034475      SMST
7320     02/11/17     15:50:20      19728970197        12144485844                                       310410933034475      SMSO
7321     02/11/17     15:50:20      19728970197        12144485844                                                            SMST   Wi-Fi
7322     02/11/17     15:55:29      12144485844        19728970197                                                            SMSO   Wi-Fi
7323     02/11/17     15:55:29      12144485844        19728970197                                                            SMSO   Wi-Fi
7324     02/11/17     15:55:29      12144485844        19728970197                                       310410933034475      SMST
7325     02/11/17     15:55:29      12144485844        19728970197                                       310410933034475      SMST
7326     02/11/17     15:55:31                         19728970197                                       310410933034475      SMST
7327     02/11/17     15:57:01      12144485844        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7328     02/11/17     15:57:02      12144485844        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7329     02/11/17     15:58:03      19728970197        12144485844                                       310410933034475      SMSO
7330     02/11/17     15:58:04      19728970197        12144485844                                                            SMST   Wi-Fi
                                                                                                                                                                                   7404




7331     02/11/17     15:58:22      19728970197        12144485844                                       310410933034475      SMSO
7332     02/11/17     15:58:22      19728970197        12144485844                                                            SMST   Wi-Fi
7333     02/11/17     15:58:44      12144485844        19728970197                                                            SMSO   Wi-Fi
7334     02/11/17     15:58:46      12144485844        19728970197                                       310410933034475      SMST
7335     02/11/17     15:59:32      12144485844        19728970197                                                            SMSO   Wi-Fi
7336     02/11/17     15:59:32      12144485844        19728970197                                       310410933034475      SMST
7337     02/11/17     16:24:22      19728970197        12144485844                                       310410933034475      SMSO
7338     02/11/17     16:24:22      19728970197        12144485844                                                            SMST   Wi-Fi
7339     02/11/17     18:34:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7340     02/11/17     18:34:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7341     02/12/17     00:18:50      12146765318        19728970197                                                            SMSO
7342     02/12/17     00:18:51      12146765318        19728970197                                                            SMSO
7343     02/12/17     00:18:51      12146765318        19728970197                                                            SMSO
7344     02/12/17     00:18:51      12146765318        19728970197                                                            SMSO
7345     02/12/17     00:18:51      12146765318        19728970197                                       310410933034475      SMST
7346     02/12/17     00:18:51      12146765318        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 88 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   258
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7347     02/12/17     00:58:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7348     02/12/17     00:58:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7349     02/12/17     11:53:53                         19728970197                                       310410933034475      SMST
7350     02/12/17     11:58:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7351     02/12/17     16:38:03      16155162999        19728970197                                                            SMSO
7352     02/12/17     16:38:03      16155162999        19728970197                                       310410933034475      SMST
7353     02/12/17     17:06:51      1111301000         19728970197                                       310410933034475      SMST
7354     02/12/17     17:06:51      19144037755        19728970197                                                            SMSO
7355     02/12/17     17:06:51      19144037755        19728970197                                       310410933034475      SMST
7356     02/12/17     17:06:52      1111301000         19728970197                                       310410933034475      SMST
7357     02/12/17     17:08:07      1111301000         19728970197                                       310410933034475      SMST
7358     02/12/17     17:08:07      1111301000         19728970197                                       310410933034475      SMST
7359     02/12/17     17:08:07      19147151104        19728970197                                                            SMSO
                                                                                                                                                                                   7405




7360     02/12/17     17:08:07      19147151104        19728970197                                       310410933034475      SMST
7361     02/12/17     17:37:20      18453990911        19728970197                                                            SMSO
7362     02/12/17     17:37:20      18453990911        19728970197                                       310410933034475      SMST
7363     02/12/17     17:37:21      1111301000         19728970197                                       310410933034475      SMST
7364     02/12/17     17:37:21      1111301000         19728970197                                       310410933034475      SMST
7365     02/12/17     17:58:22      19728970197        12142822920                                       310410933034475      SMSO
7366     02/12/17     17:58:22      19728970197        12142822920                                                            SMST
7367     02/12/17     18:20:22      14692379449        19728970197                                       310410933034475      SMST
7368     02/12/17     18:20:27      14692379449        19728970197                                       310410933034475      SMST
7369     02/12/17     19:00:58      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7370     02/12/17     19:01:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7371     02/12/17     19:23:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7372     02/12/17     19:23:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 89 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   259
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7373     02/12/17     21:17:35      14692371625        19728970197                                       310410933034475      SMST
7374     02/12/17     21:17:39      14692371625        19728970197                                       310410933034475      SMST
7375     02/12/17     21:29:48      12144057437        19728970197                                       310410933034475      SMST
7376     02/12/17     22:08:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7377     02/13/17     01:23:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7378     02/13/17     01:23:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7379     02/13/17     02:58:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7380     02/13/17     02:58:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7381     02/13/17     14:07:50      19728970197        16177554555                                       310410933034475      SMSO
7382     02/13/17     14:07:50      19728970197        16177554555                                                            SMST
                                                                                                                                                                                   7406




7383     02/13/17     14:08:03      19728970197        16177554555                                       310410933034475      SMSO
7384     02/13/17     14:08:03      19728970197        16177554555                                                            SMST
7385     02/13/17     14:08:17      19728970197        16177554555                                                            SMST
7386     02/13/17     14:09:40      16177554555        19728970197                                                            SMSO
7387     02/13/17     14:09:40      16177554555        19728970197                                                            SMSO
7388     02/13/17     14:09:40      16177554555        19728970197                                       310410933034475      SMST
7389     02/13/17     14:11:48      19728970197        16177554555                                       310410933034475      SMSO
7390     02/13/17     14:11:49      19728970197        16177554555                                                            SMST
7391     02/13/17     14:11:49      19728970197        16177554555                                                            SMST
7392     02/13/17     15:15:40      16177554555        19728970197                                                            SMSO
7393     02/13/17     15:15:40      16177554555        19728970197                                                            SMSO
7394     02/13/17     15:15:40      16177554555        19728970197                                       310410933034475      SMST
7395     02/13/17     15:42:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7396     02/13/17     15:42:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7397     02/13/17     16:00:28      12195773103        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 90 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   260
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7398     02/13/17     17:06:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7399     02/13/17     17:06:07      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7400     02/13/17     17:45:56      19728970197        12532320467                                       310410933034475      SMSO
7401     02/13/17     17:45:56      19728970197        12532320467                                                            SMST
7402     02/13/17     18:03:23      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7403     02/13/17     18:03:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7404     02/13/17     19:38:15      12532320467        19728970197                                       310410933034475      SMST
7405     02/13/17     19:38:18      12532320467        19728970197                                       310410933034475      SMST
7406     02/13/17     19:38:19      12532320467        19728970197                                       310410933034475      SMST
7407     02/13/17     19:38:21      12532320467        19728970197                                       310410933034475      SMST
7408     02/13/17     19:38:22      12532320467        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7407




7409     02/13/17     19:38:23      12532320467        19728970197                                       310410933034475      SMST
7410     02/13/17     19:38:25      12532320467        19728970197                                       310410933034475      SMST
7411     02/13/17     19:38:26      12532320467        19728970197                                       310410933034475      SMST
7412     02/13/17     19:38:27      12532320467        19728970197                                       310410933034475      SMST
7413     02/13/17     20:09:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7414     02/13/17     20:57:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7415     02/13/17     20:57:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7416     02/13/17     22:40:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7417     02/13/17     22:40:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7418     02/13/17     23:12:08      96167              19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 91 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   261
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7419     02/13/17     23:37:52      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7420     02/13/17     23:37:53      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7421     02/14/17     12:40:08      19728970197        13109852307                                       310410933034475      SMSO
7422     02/14/17     12:40:08      19728970197        13109852307                                       310410933034475      SMSO
7423     02/14/17     14:16:28      12195773103        19728970197                                       310410933034475      SMST
7424     02/14/17     14:25:57      12195773103        19728970197                                       310410933034475      SMST
7425     02/14/17     14:26:04      19728970197        12195773103                                       310410933034475      SMSO
7426     02/14/17     14:34:56      19728970197        12142152081                                       310410933034475      SMSO
7427     02/14/17     14:34:56      19728970197        12142152081                                                            SMST
7428     02/14/17     14:35:33                         19728970197                                       310410933034475      SMST
7429     02/14/17     14:35:33                         19728970197                                                            MMSO
7430     02/14/17     14:35:34      1111301000         19728970197                                       310410933034475      SMST
7431     02/14/17     14:35:34      1111301000         19728970197                                       310410933034475      SMST
7432     02/14/17     14:38:39      12195773103        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7408




7433     02/14/17     14:38:50      12195773103        19728970197                                       310410933034475      SMST
7434     02/14/17     14:39:05      12195773103        19728970197                                       310410933034475      SMST
7435     02/14/17     15:11:12      19728970197        12142152081                                                            SMST
7436     02/14/17     22:21:35      19728970197        13109208193                                       310410933034475      SMSO
7437     02/14/17     22:29:50      19402551856        19728970197                                                            SMSO
7438     02/14/17     22:29:50      19402551856        19728970197                                                            SMSO
7439     02/14/17     22:29:50      19402551856        19728970197                                       310410933034475      SMST
7440     02/14/17     22:29:50      19402551856        19728970197                                       310410933034475      SMST
7441     02/15/17     00:10:52                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7442     02/15/17     00:10:53                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7443     02/15/17     03:58:09      19728970197        19402551856                                       310410933034475      SMSO
7444     02/15/17     03:58:09      19728970197        19402551856                                                            SMST
7445     02/15/17     04:04:03      19402551856        19728970197                                                            SMSO
7446     02/15/17     04:04:03      19402551856        19728970197                                       310410933034475      SMST
7447     02/15/17     16:47:46      19728970197        17326727837                                       310410933034475      SMSO
7448     02/15/17     16:47:46      19728970197        17326727837                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 92 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   262
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7449     02/15/17     16:55:56      17326727837       19728970197                                                             SMSO
7450     02/15/17     16:55:56      17326727837       19728970197                                                             SMSO
7451     02/15/17     16:55:56      17326727837       19728970197                                        310410933034475      SMST
7452     02/15/17     16:55:57      17326727837       19728970197                                                             SMSO
7453     02/15/17     16:55:57      17326727837       19728970197                                        310410933034475      SMST
7454     02/15/17     16:57:07      19728970197       17326727837                                        310410933034475      SMSO
7455     02/15/17     16:57:07      19728970197       17326727837                                                             SMST
7456     02/15/17     16:57:07      19728970197       17326727837                                                             SMST
7457     02/15/17     17:11:41                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7458     02/15/17     17:11:42                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7459     02/15/17     17:12:39      17326727837       19728970197                                                             SMSO
7460     02/15/17     17:12:39      17326727837       19728970197                                                             SMSO
7461     02/15/17     17:12:39      17326727837       19728970197                                        310410933034475      SMST
7462     02/15/17     17:33:09      19728970197       15717338146                                        310410933034475      SMSO
                                                                                                                                                                                   7409




7463     02/15/17     17:33:09      19728970197       15717338146                                                             SMST
7464     02/15/17     20:25:14      12124866628       19728970197                                        310410933034475      SMST
7465     02/15/17     21:23:19      13109208193       19728970197                                        310410933034475      SMST
7466     02/15/17     21:32:16      19728970197       13109208193                                        310410933034475      SMSO
7467     02/15/17     21:32:24      19728970197       13109208193                                        310410933034475      SMSO
7468     02/15/17     22:10:19      14178482210       19728970197                                                             SMSO
7469     02/15/17     22:10:19      14178482210       19728970197                                        310410933034475      SMST
7470     02/15/17     22:25:02      13109208193       19728970197                                        310410933034475      SMST
7471     02/15/17     22:25:06      13109208193       19728970197                                        310410933034475      SMST
7472     02/15/17     22:25:30      19728970197       13109208193                                        310410933034475      SMSO
7473     02/15/17     22:26:51      13109208193       19728970197                                        310410933034475      SMST
7474     02/15/17     22:26:56      13109208193       19728970197                                        310410933034475      SMST
7475     02/15/17     22:34:00      19728970197       13109208193                                        310410933034475      SMSO
7476     02/15/17     22:34:43      13109208193       19728970197                                        310410933034475      SMST
7477     02/15/17     22:34:53      13109208193       19728970197                                        310410933034475      SMST
7478     02/15/17     22:40:11      19728970197       13109208193                                        310410933034475      SMSO
7479     02/15/17     22:40:42      13109208193       19728970197                                        310410933034475      SMST
7480     02/15/17     22:40:44      13109208193       19728970197                                        310410933034475      SMST
7481     02/15/17     22:41:00      13109208193       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 93 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   263
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7482     02/15/17     22:42:18      19728970197       13109208193                                        310410933034475      SMSO
7483     02/15/17     22:42:31      13109208193       19728970197                                        310410933034475      SMST
7484     02/15/17     22:43:07      19728970197       13109208193                                        310410933034475      SMSO
7485     02/15/17     22:43:07      19728970197       13109208193                                        310410933034475      SMSO
7486     02/15/17     22:45:28      13109208193       19728970197                                        310410933034475      SMST
7487     02/15/17     22:45:35      13109208193       19728970197                                        310410933034475      SMST
7488     02/15/17     22:53:08      19728970197       13107702530                                        310410933034475      SMSO
7489     02/15/17     22:53:08      19728970197       13107702530                                                             SMST
7490     02/15/17     22:53:08      19728970197       13109208193                                        310410933034475      SMSO
7491     02/15/17     22:53:08      19728970197       13109208193                                                             SMST
7492     02/15/17     22:54:11      1111301000        19728970197                                        310410933034475      SMST
7493     02/15/17     22:54:11      13109208193       19728970197                                                             SMSO
7494     02/15/17     22:54:11      13109208193       19728970197                                        310410933034475      SMST
7495     02/15/17     22:54:12      1111301000        19728970197                                        310410933034475      SMST
7496     02/15/17     23:28:02                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7497     02/15/17     23:28:03                        19728970197              3557220700307612          310410933034475      SMST
                                                                                                                                                                                   7410




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7498     02/16/17     04:16:31      13109208193       19728970197                                        310410933034475      SMST
7499     02/16/17     04:16:39      19728970197       13109208193                                        310410933034475      SMSO
7500     02/16/17     12:43:39      19728970197       13109208193                                        310410933034475      SMSO
7501     02/16/17     12:43:39      19728970197       13109208193                                        310410933034475      SMSO
7502     02/16/17     13:48:20      19728970197       19739437712                                        310410933034475      SMSO
7503     02/16/17     13:48:20      19728970197       19739437712                                                             SMST
7504     02/16/17     13:55:09      19728970197       16466605129                                        310410933034475      SMSO
7505     02/16/17     13:55:14      19728970197       16466605129                                        310410933034475      SMSO
7506     02/16/17     14:51:21      19739437712       19728970197                                        310410933034475      SMST
7507     02/16/17     14:52:57      19728970197       19739437712                                        310410933034475      SMSO
7508     02/16/17     15:47:55      19739437712       19728970197                                        310410933034475      SMST
7509     02/16/17     16:44:08      19728970197       13109208193                                        310410933034475      SMSO
7510     02/16/17     16:52:59      13109208193       19728970197                                        310410933034475      SMST
7511     02/16/17     16:53:06      13109208193       19728970197                                        310410933034475      SMST
7512     02/16/17     16:53:31      19728970197       13109208193                                        310410933034475      SMSO
7513     02/16/17     16:54:06      19728970197       13109208193                                        310410933034475      SMSO
7514     02/16/17     16:58:13      13109208193       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 94 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   264
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7515     02/16/17     16:58:16      13109208193        19728970197                                       310410933034475      SMST
7516     02/16/17     16:58:24      13109208193        19728970197                                       310410933034475      SMST
7517     02/16/17     17:03:22      19728970197        13109208193                                       310410933034475      SMSO
7518     02/16/17     17:45:32      19728970197        13109208193                                       310410933034475      SMSO
7519     02/16/17     20:36:40                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7520     02/16/17     20:36:41                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7521     02/16/17     21:03:07      19728970197        14696678128                                       310410933034475      SMSO
7522     02/16/17     21:03:07      19728970197        14696678128                                                            SMST
7523     02/16/17     21:16:04      17192879602        19728970197                                       310410933034475      SMST
7524     02/16/17     21:16:19                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7525     02/16/17     21:16:20                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                   7411




7526     02/16/17     22:41:12      17182191370        19728970197                                       310410933034475      SMST
7527     02/17/17     01:00:58      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7528     02/17/17     01:00:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7529     02/17/17     01:00:59      17182191370        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7530     02/17/17     01:14:13      19728970197        13109208193                                       310410933034475      SMSO
7531     02/17/17     02:41:33      1111301000         19728970197                                       310410933034475      SMST
7532     02/17/17     02:41:33      1111301000         19728970197                                       310410933034475      SMST
7533     02/17/17     02:41:33      18083063161        19728970197                                                            SMSO
7534     02/17/17     02:41:33      18083063161        19728970197                                       310410933034475      SMST
7535     02/17/17     03:55:37      19728970197        13109208193                                       310410933034475      SMSO
7536     02/17/17     04:04:14      13109208193        19728970197                                       310410933034475      SMST
7537     02/17/17     04:04:18      13109208193        19728970197                                       310410933034475      SMST
7538     02/17/17     04:46:15      19728970197        13109208193                                       310410933034475      SMSO
7539     02/17/17     05:07:17      19728970197        13109208193                                       310410933034475      SMSO
7540     02/17/17     05:19:26      19728970197        13109208193                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 95 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   265
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7541     02/17/17     18:50:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7542     02/18/17     18:39:22      16027542574        19728970197                                       310410933034475      SMST
7543     02/18/17     20:24:02      12195773103        19728970197                                       310410933034475      SMST
7544     02/18/17     23:12:31      18057388210        19728970197                                       310410933034475      SMST
7545     02/18/17     23:13:31      19728970197        18057388210                                       310410933034475      SMSO
7546     02/18/17     23:13:46      19728970197        18057388210                                       310410933034475      SMSO
7547     02/18/17     23:19:35      18057388210        19728970197                                       310410933034475      SMST
7548     02/19/17     01:16:25      19723705032        19728970197                                       310410933034475      SMST
7549     02/19/17     15:03:34      19728970197        12146687860                                       310410933034475      SMSO
7550     02/19/17     15:03:35      19728970197        12146687860                                                            SMST
7551     02/19/17     15:50:02      19725238783        19728970197                                                            SMSO
7552     02/19/17     15:50:02      19725238783        19728970197                                                            SMSO
7553     02/19/17     15:50:02      19725238783        19728970197                                       310410933034475      SMST
7554     02/19/17     15:51:34      19728970197        19725238783                                       310410933034475      SMSO
7555     02/19/17     15:51:34      19728970197        19725238783                                                            SMST
7556     02/19/17     15:51:36      19728970197        19725238783                                                            SMST
                                                                                                                                                                                   7412




7557     02/19/17     16:31:12      19728970197        12146687860                                                            SMST
7558     02/19/17     21:04:08      19728970197        19725238783                                       310410933034475      SMSO
7559     02/19/17     21:04:08      19728970197        19725238783                                                            SMST
7560     02/19/17     21:04:09      19728970197        19725238783                                                            SMST
7561     02/19/17     22:35:22      19728970197        19725238783                                       310410933034475      SMSO
7562     02/19/17     22:35:22      19728970197        19725238783                                                            SMST
7563     02/20/17     00:40:49      19728970197        13163936830                                       310410933034475      SMSO
7564     02/20/17     00:40:49      19728970197        13163936830                                                            SMST
7565     02/20/17     03:31:31      40404              19728970197                                       310410933034475      SMST
7566     02/20/17     16:52:09      16155162999        19728970197                                                            SMSO
7567     02/20/17     16:52:09      16155162999        19728970197                                       310410933034475      SMST
7568     02/20/17     16:58:02      16155162999        19728970197                                                            SMSO
7569     02/20/17     16:58:02      16155162999        19728970197                                       310410933034475      SMST
7570     02/20/17     17:00:44      19728970197        16155162999                                       310410933034475      SMSO
7571     02/20/17     17:00:44      19728970197        16155162999                                                            SMST
7572     02/20/17     17:21:02      19725238783        19728970197                                                            SMSO
7573     02/20/17     17:21:02      19725238783        19728970197                                                            SMSO
7574     02/20/17     17:21:02      19725238783        19728970197                                       310410933034475      SMST
7575     02/20/17     17:21:39      19728970197        19725238783                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 96 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   266
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7576     02/20/17     17:21:39      19728970197        19725238783                                                            SMST
7577     02/20/17     17:21:42      19728970197        19725238783                                                            SMST
7578     02/20/17     17:21:55      19728970197        19725238783                                       310410933034475      SMSO
7579     02/20/17     17:21:55      19728970197        19725238783                                                            SMST
7580     02/20/17     17:23:22      19728970197        19725238783                                                            SMST
7581     02/20/17     19:30:34      19739437712        19728970197                                       310410933034475      SMST
7582     02/20/17     20:56:35      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7583     02/20/17     20:56:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7584     02/20/17     21:07:49      19728970197        12038320176                                       310410933034475      SMSO
7585     02/20/17     21:07:50      19728970197        12038320176                                                            SMST
7586     02/20/17     21:07:50      19728970197        12038320176                                                            SMST
7587     02/20/17     22:25:42      12038320176        19728970197                                                            SMSO
7588     02/20/17     22:25:42      12038320176        19728970197                                                            SMSO
7589     02/20/17     22:25:42      12038320176        19728970197                                       310410933034475      SMST
                                                                                                                                                                                   7413




7590     02/20/17     22:25:53      19728970197        12038320176                                       310410933034475      SMSO
7591     02/20/17     22:25:53      19728970197        12038320176                                                            SMST
7592     02/20/17     22:25:54      19728970197        12038320176                                                            SMST
7593     02/20/17     23:19:26      19728970197        19725238783                                       310410933034475      SMSO
7594     02/20/17     23:19:26      19728970197        19725238783                                                            SMST
7595     02/20/17     23:19:28      19728970197        19725238783                                                            SMST
7596     02/20/17     23:36:59      16027542574        19728970197                                       310410933034475      SMST
7597     02/20/17     23:48:40      19725238783        19728970197                                                            SMSO
7598     02/20/17     23:48:40      19725238783        19728970197                                                            SMSO
7599     02/20/17     23:48:40      19725238783        19728970197                                       310410933034475      SMST
7600     02/20/17     23:51:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7601     02/20/17     23:51:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7602     02/21/17     01:10:07      19728970197        19723486446                                       310410933034475      SMSO
7603     02/21/17     01:10:07      19728970197        19723486446                                                            SMST
7604     02/21/17     01:10:07      19728970197        19724898393                                       310410933034475      SMSO
7605     02/21/17     01:10:07      19728970197        19724898393                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 97 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   267
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7606     02/21/17     01:38:37                         19728970197                                       310410933034475      SMST
7607     02/21/17     01:45:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7608     02/21/17     12:01:53      19728970197        12146016822                                       310410933034475      SMSO
7609     02/21/17     12:02:51      12146016822        19728970197                                       310410933034475      SMST
7610     02/21/17     12:03:39      19728970197        12146016822                                       310410933034475      SMSO
7611     02/21/17     12:07:18      12146016822        19728970197                                       310410933034475      SMST
7612     02/21/17     12:28:49      19728970197                                                          310410933034475      SMSO
7613     02/21/17     12:28:49      19728970197                                                                               MMST
7614     02/21/17     12:28:49      19728970197        12147425005                                       310410933034475      SMSO
7615     02/21/17     12:28:49      19728970197        12147425005                                                            SMST
7616     02/21/17     14:57:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7617     02/21/17     14:57:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7618     02/21/17     16:33:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                   7414




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7619     02/21/17     16:54:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7620     02/21/17     17:09:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7621     02/21/17     17:09:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7622     02/21/17     17:26:20      16027542574        19728970197                                       310410933034475      SMST
7623     02/21/17     17:34:53      19728970197        16027542574                                       310410933034475      SMSO
7624     02/21/17     17:35:32      19728970197        16027542574                                       310410933034475      SMSO
7625     02/21/17     17:35:32      19728970197        16027542574                                                            SMST
7626     02/21/17     17:36:37      16027542574        19728970197                                       310410933034475      SMST
7627     02/21/17     17:36:42      16027542574        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7628     02/21/17     17:37:31      16027542574        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 98 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   268
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7629     02/21/17     17:51:13      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7630     02/21/17     17:51:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7631     02/21/17     19:02:29      19727460420        19728970197                                                            SMSO
7632     02/21/17     19:02:29      19727460420        19728970197                                       310410933034475      SMST
7633     02/21/17     19:02:29      19727460420        19728970197                                       310410933034475      SMST
7634     02/21/17     19:27:38      18057388210        19728970197                                       310410933034475      SMST
7635     02/21/17     20:00:20      12038320176        19728970197                                                            SMSO
7636     02/21/17     20:00:20      12038320176        19728970197                                                            SMSO
7637     02/21/17     20:00:20      12038320176        19728970197                                       310410933034475      SMST
7638     02/21/17     20:00:54      19728970197        12038320176                                       310410933034475      SMSO
7639     02/21/17     20:00:54      19728970197        12038320176                                                            SMST
7640     02/21/17     20:00:55      19728970197        12038320176                                                            SMST
7641     02/21/17     20:01:23      19728970197        19727460420                                       310410933034475      SMSO
7642     02/21/17     20:01:23      19728970197        19727460420                                                            SMST
                                                                                                                                                                                   7415




7643     02/21/17     20:01:24      12038320176        19728970197                                                            SMSO
7644     02/21/17     20:01:24      12038320176        19728970197                                                            SMSO
7645     02/21/17     20:01:24      12038320176        19728970197                                       310410933034475      SMST
7646     02/21/17     20:01:33      19728970197        19727460420                                       310410933034475      SMSO
7647     02/21/17     20:01:33      19728970197        19727460420                                                            SMST
7648     02/21/17     20:04:19      19728970197        15127320892                                       310410933034475      SMSO
7649     02/21/17     20:04:20      1121611611         19728970197                                       310410933034475      SMST
7650     02/21/17     20:05:20      19728970197        15128505755                                       310410933034475      SMSO
7651     02/21/17     20:06:31      19727460420        19728970197                                                            SMSO
7652     02/21/17     20:06:31      19727460420        19728970197                                       310410933034475      SMST
7653     02/21/17     20:08:16      19727460420        19728970197                                                            SMSO
7654     02/21/17     20:08:16      19727460420        19728970197                                       310410933034475      SMST
7655     02/21/17     20:28:05      19728970197        19727460420                                       310410933034475      SMSO
7656     02/21/17     20:28:05      19728970197        19727460420                                                            SMST
7657     02/21/17     20:28:35      19728970197        19727460420                                       310410933034475      SMSO
7658     02/21/17     20:28:35      19728970197        19727460420                                                            SMST
7659     02/21/17     20:29:10      19727460420        19728970197                                                            SMSO
7660     02/21/17     20:29:10      19727460420        19728970197                                       310410933034475      SMST
7661     02/21/17     20:52:41      19728970197        15128505755                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 99 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   269
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7662     02/21/17     20:53:32      19727460420        19728970197                                                            SMSO
7663     02/21/17     20:53:32      19727460420        19728970197                                       310410933034475      SMST
7664     02/21/17     20:54:54      19728970197        15128505755                                       310410933034475      SMSO
7665     02/21/17     20:58:30      19728970197        19727460420                                       310410933034475      SMSO
7666     02/21/17     20:58:30      19728970197        19727460420                                                            SMST
7667     02/21/17     20:59:00      19727460420        19728970197                                                            SMSO
7668     02/21/17     20:59:00      19727460420        19728970197                                       310410933034475      SMST
7669     02/21/17     21:06:39      19728970197        19727460420                                       310410933034475      SMSO
7670     02/21/17     21:06:39      19728970197        19727460420                                                            SMST
7671     02/21/17     21:16:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7672     02/21/17     21:16:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7673     02/21/17     22:22:49      35842              19728970197                                       310410933034475      SMST
7674     02/21/17     22:29:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7416




7675     02/21/17     22:30:33      35842              19728970197                                       310410933034475      SMST
7676     02/21/17     23:13:17      19727460420        19728970197                                                            SMSO
7677     02/21/17     23:13:17      19727460420        19728970197                                       310410933034475      SMST
7678     02/21/17     23:13:17      19727460420        19728970197                                       310410933034475      SMST
7679     02/21/17     23:13:19      19727460420        19728970197                                                            SMSO
7680     02/21/17     23:13:19      19727460420        19728970197                                       310410933034475      SMST
7681     02/21/17     23:13:20      1111301000         19728970197                                       310410933034475      SMST
7682     02/21/17     23:13:20      1111301000         19728970197                                       310410933034475      SMST
7683     02/21/17     23:13:20      19727460420        19728970197                                       310410933034475      SMST
7684     02/21/17     23:14:20      19727460420        19728970197                                                            SMSO
7685     02/22/17     00:31:39      15128505755        19728970197                                       310410933034475      SMST
7686     02/22/17     00:45:22      19728970197        15128505755                                       310410933034475      SMSO
7687     02/22/17     00:45:22      19728970197        15128505755                                       310410933034475      SMSO
7688     02/22/17     01:04:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7689     02/22/17     01:04:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7690     02/22/17     01:48:09      19728970197        13109208193                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 100 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   270
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7691     02/22/17     02:26:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7692     02/22/17     02:26:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7693     02/22/17     02:59:06      19727460420        19728970197                                                            SMSO
7694     02/22/17     02:59:06      19727460420        19728970197                                       310410933034475      SMST
7695     02/22/17     11:32:07      19728970197        19727460420                                       310410933034475      SMSO
7696     02/22/17     11:32:07      19728970197        19727460420                                                            SMST
7697     02/22/17     11:32:15      19728970197        19727460420                                       310410933034475      SMSO
7698     02/22/17     11:32:15      19728970197        19727460420                                                            SMST
7699     02/22/17     13:20:59      19727460420        19728970197                                                            SMSO
7700     02/22/17     13:20:59      19727460420        19728970197                                       310410933034475      SMST
7701     02/22/17     13:20:59      19727460420        19728970197                                       310410933034475      SMST
7702     02/22/17     14:27:08      19728970197        16315468772                                       310410933034475      SMSO
7703     02/22/17     14:33:56      19728970197        18057388210                                       310410933034475      SMSO
7704     02/22/17     14:48:57      16027542574        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7417




7705     02/22/17     14:53:17      19728970197        13109208193                                       310410933034475      SMSO
7706     02/22/17     15:52:50      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7707     02/22/17     15:52:51      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7708     02/22/17     16:08:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7709     02/22/17     16:59:27      18057388210        19728970197                                       310410933034475      SMST
7710     02/22/17     17:31:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7711     02/22/17     18:54:54                         19728970197                                       310410933034475      SMST
7712     02/22/17     19:35:12      18083063161        19728970197                                       310410933034475      SMST
7713     02/22/17     19:36:08      18083063161        19728970197                                       310410933034475      SMST
7714     02/22/17     19:40:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 101 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   271
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:20
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7715     02/22/17     19:40:16      18083063161        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7716     02/22/17     19:40:17      18083063161        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7717     02/22/17     20:02:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7718     02/22/17     20:02:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7719     02/22/17     20:13:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7720     02/22/17     21:23:59      16027542574        19728970197                                       310410933034475      SMST
7721     02/22/17     21:59:39      18083063161        19728970197                                       310410933034475      SMST
7722     02/22/17     22:07:25      1111301000         19728970197                                       310410933034475      SMST
7723     02/22/17     22:07:25      1111301000         19728970197                                       310410933034475      SMST
7724     02/22/17     22:07:25      18083063161        19728970197                                                            SMSO
                                                                                                                                                                                    7418




7725     02/22/17     22:07:25      18083063161        19728970197                                       310410933034475      SMST
7726     02/22/17     23:18:02      19728970197        16027542574                                       310410933034475      SMSO
7727     02/23/17     01:21:43      16027542574        19728970197                                       310410933034475      SMST
7728     02/23/17     01:21:43      16027542574        19728970197                                       310410933034475      SMST
7729     02/23/17     01:37:25      19728970197        19549011626                                       310410933034475      SMSO
7730     02/23/17     03:45:11      19549011626        19728970197                                       310410933034475      SMST
7731     02/23/17     04:07:11      19728970197        19549011626                                       310410933034475      SMSO
7732     02/23/17     04:09:12      19549011626        19728970197                                       310410933034475      SMST
7733     02/23/17     04:09:16                         19728970197                                       310410933034475      SMST
7734     02/23/17     11:52:38      19549011626        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7735     02/23/17     14:27:00      19728970197        16027542574                                       310410933034475      SMSO
7736     02/23/17     14:27:09      19728970197        16027542574                                       310410933034475      SMSO
7737     02/23/17     14:56:19      16027542574        19728970197                                       310410933034475      SMST
7738     02/23/17     14:56:19      16027542574        19728970197                                       310410933034475      SMST
7739     02/23/17     15:08:34      16027542574        19728970197                                       310410933034475      SMST
7740     02/23/17     15:22:07      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 102 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   272
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7741     02/23/17     15:22:08      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7742     02/23/17     17:11:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7743     02/23/17     17:11:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7744     02/23/17     17:40:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7745     02/23/17     17:40:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7746     02/23/17     17:41:17      15616283155        19728970197                                       310410933034475      SMST
7747     02/23/17     19:53:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7748     02/23/17     19:53:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                    7419




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7749     02/23/17     20:03:33      16027542574        19728970197                                       310410933034475      SMST
7750     02/23/17     23:18:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7751     02/23/17     23:18:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7752     02/24/17     00:12:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7753     02/24/17     00:12:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7754     02/24/17     13:08:09      15616283155        19728970197                                       310410933034475      SMST
7755     02/24/17     13:09:52      19728970197        15616283155                                       310410933034475      SMSO
7756     02/24/17     13:10:00      19728970197        15616283155                                       310410933034475      SMSO
7757     02/24/17     13:10:47      15616283155        19728970197                                       310410933034475      SMST
7758     02/24/17     13:11:14      19728970197        15616283155                                       310410933034475      SMSO
7759     02/24/17     15:06:30      14806780411        19728970197                                       310410933034475      SMST
7760     02/24/17     15:19:20      15082083169        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 103 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   273
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7761     02/24/17     15:27:35      19728970197        15082083169                                       310410933034475      SMSO
7762     02/24/17     15:28:28      15082083169        19728970197                                       310410933034475      SMST
7763     02/24/17     16:00:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7764     02/24/17     18:04:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7765     02/24/17     18:04:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7766     02/24/17     18:42:52      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7767     02/24/17     18:42:53      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7768     02/24/17     19:07:43      19739437712        19728970197                                       310410933034475      SMST
7769     02/24/17     19:12:26      19728970197        19739437712                                       310410933034475      SMSO
7770     02/24/17     19:12:26      19728970197        19739437712                                       310410933034475      SMSO
                                                                                                                                                                                    7420




7771     02/24/17     19:15:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7772     02/24/17     19:15:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7773     02/24/17     20:50:23      19727460420        19728970197                                                            SMSO
7774     02/24/17     20:50:23      19727460420        19728970197                                       310410933034475      SMST
7775     02/24/17     23:24:29      16027542574        19728970197                                       310410933034475      SMST
7776     02/24/17     23:24:29      16027542574        19728970197                                       310410933034475      SMST
7777     02/25/17     00:04:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7778     02/25/17     00:12:25      19728970197        15616283155                                       310410933034475      SMSO
7779     02/25/17     00:13:26      15616283155        19728970197                                       310410933034475      SMST
7780     02/25/17     00:23:09      15616283155        19728970197                                       310410933034475      SMST
7781     02/25/17     00:29:50      19728970197        15616283155                                       310410933034475      SMSO
7782     02/25/17     01:25:23      15616283155        19728970197                                       310410933034475      SMST
7783     02/25/17     11:01:10      19728970197        12028412770                                       310410933034475      SMSO
7784     02/25/17     12:10:43      837401             19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 104 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   274
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7785     02/25/17     12:51:55      1121611611         19728970197                                       310410933034475      SMST
7786     02/25/17     12:51:55      19728970197        13017670825                                       310410933034475      SMSO
7787     02/25/17     15:17:34      19728970197        16027542574                                       310410933034475      SMSO
7788     02/25/17     15:22:36      16027542574        19728970197                                       310410933034475      SMST
7789     02/25/17     15:23:54      16027542574        19728970197                                       310410933034475      SMST
7790     02/25/17     15:33:03      16027542574        19728970197                                       310410933034475      SMST
7791     02/25/17     15:33:58      16027542574        19728970197                                       310410933034475      SMST
7792     02/25/17     18:07:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7793     02/25/17     18:07:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7794     02/25/17     19:00:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7795     02/25/17     19:56:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7421




7796     02/25/17     19:56:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7797     02/25/17     21:23:41      19728970197        16027542574                                       310410933034475      SMSO
7798     02/25/17     21:27:13      19728970197        16027542574                                       310410933034475      SMSO
7799     02/25/17     21:27:13      19728970197        16027542574                                       310410933034475      SMSO
7800     02/26/17     05:14:31      19728970197        12146016822                                       310410933034475      SMSO
7801     02/26/17     05:16:55      19728970197        12146016822                                       310410933034475      SMSO
7802     02/26/17     17:07:24      16027542574        19728970197                                                            SMSO
7803     02/26/17     17:07:24      16027542574        19728970197                                       310410933034475      SMST
7804     02/26/17     17:38:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7805     02/26/17     17:38:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7806     02/26/17     18:19:54      19728970197                                                          310410933034475      SMSO
7807     02/26/17     18:19:54      19728970197                                                                               MMST
7808     02/26/17     18:32:53      19728970197        16027542574                                       310410933034475      SMSO
7809     02/26/17     18:33:04      19728970197        16027542574                                       310410933034475      SMSO
7810     02/26/17     18:33:50      16027542574        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 105 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   275
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7811     02/26/17     19:23:41      16027542574        19728970197                                       310410933034475      SMST
7812     02/26/17     19:23:42      16027542574        19728970197                                       310410933034475      SMST
7813     02/26/17     21:16:48      19728970197        16027542574                                       310410933034475      SMSO
7814     02/26/17     22:25:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7815     02/26/17     22:25:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7816     02/27/17     03:44:40      19728970197        12149572477                                       310410933034475      SMSO
7817     02/27/17     03:44:40      19728970197        12149572477                                                            SMST
7818     02/27/17     05:35:54      19728970197        12149572477                                                            SMST
7819     02/27/17     14:04:53      18177179950        19728970197                                       310410933034475      SMST
7820     02/27/17     14:04:54      18177179950        19728970197                                       310410933034475      SMST
7821     02/27/17     15:40:20      16027542574        19728970197                                       310410933034475      SMST
7822     02/27/17     15:59:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7823     02/27/17     15:59:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                    7422




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7824     02/27/17     16:12:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7825     02/27/17     16:12:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7826     02/27/17     17:24:28                         19728970197                                       310410933034475      SMST
7827     02/27/17     17:54:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7828     02/27/17     18:15:20      16027542574        19728970197                                       310410933034475      SMST
7829     02/27/17     18:15:21      16027542574        19728970197                                       310410933034475      SMST
7830     02/27/17     18:15:59      16027542574        19728970197                                       310410933034475      SMST
7831     02/27/17     18:44:26      19728970197        16027542574                                       310410933034475      SMSO
7832     02/27/17     18:44:40      19728970197        16027542574                                       310410933034475      SMSO
7833     02/27/17     18:50:37      16027542574        19728970197                                       310410933034475      SMST
7834     02/27/17     19:19:43      19728970197        12532320467                                       310410933034475      SMSO
7835     02/27/17     19:26:09      19728970197        12532320467                                       310410933034475      SMSO
7836     02/27/17     19:42:01      12532320467        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 106 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   276
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7837     02/27/17     21:23:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7838     02/27/17     21:23:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7839     02/27/17     23:00:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7840     02/28/17     01:36:46      14435454921        19728970197                                       310410933034475      SMST
7841     02/28/17     01:36:48                         19728970197                                       310410933034475      SMST
7842     02/28/17     01:54:25      14435454921        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7843     02/28/17     02:46:49      19728970197        15717338146                                       310410933034475      SMSO
7844     02/28/17     02:46:49      19728970197        15717338146                                                            SMST
7845     02/28/17     13:39:15      19728970197        14696678128                                       310410933034475      SMSO
7846     02/28/17     13:39:15      19728970197        14696678128                                                            SMST
7847     02/28/17     13:54:03      19728970197        12532320467                                       310410933034475      SMSO
                                                                                                                                                                                    7423




7848     02/28/17     13:59:56      12532320467        19728970197                                       310410933034475      SMST
7849     02/28/17     13:59:59      12532320467        19728970197                                       310410933034475      SMST
7850     02/28/17     14:00:04      12532320467        19728970197                                       310410933034475      SMST
7851     02/28/17     14:00:16      12532320467        19728970197                                       310410933034475      SMST
7852     02/28/17     14:01:09      19728970197        12532320467                                       310410933034475      SMSO
7853     02/28/17     14:01:32      12532320467        19728970197                                       310410933034475      SMST
7854     02/28/17     14:10:23      19728970197        12532320467                                       310410933034475      SMSO
7855     02/28/17     14:12:03      12532320467        19728970197                                       310410933034475      SMST
7856     02/28/17     14:13:02      14696678128        19728970197                                       310410933034475      SMST
7857     02/28/17     14:13:37      19728970197        14696678128                                       310410933034475      SMSO
7858     02/28/17     14:13:53      19728970197        14696678128                                       310410933034475      SMSO
7859     02/28/17     14:15:04      12532320467        19728970197                                       310410933034475      SMST
7860     02/28/17     14:26:23      14696678128        19728970197                                       310410933034475      SMST
7861     02/28/17     14:28:32      19728970197        14696678128                                       310410933034475      SMSO
7862     02/28/17     14:37:13      12532320467        19728970197                                       310410933034475      SMST
7863     02/28/17     14:37:58      19728970197        12532320467                                       310410933034475      SMSO
7864     02/28/17     14:38:32      12532320467        19728970197                                       310410933034475      SMST
7865     02/28/17     15:11:30                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 107 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   277
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7866     02/28/17     15:11:31                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7867     02/28/17     16:00:13                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7868     02/28/17     16:00:14                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7869     02/28/17     17:09:20      14696678128       19728970197                                        310410933034475      SMST
7870     02/28/17     17:32:45      14696678128       19728970197                                        310410933034475      SMST
7871     02/28/17     18:14:13      19728970197       14696678128                                        310410933034475      SMSO
7872     02/28/17     18:14:26      19728970197       14696678128                                        310410933034475      SMSO
7873     02/28/17     18:23:28      14696678128       19728970197                                        310410933034475      SMST
7874     02/28/17     19:26:46      16027542574       19728970197                                        310410933034475      SMST
7875     02/28/17     21:22:17                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7876     02/28/17     21:22:18                        19728970197              3557220700307612          310410933034475      SMST
                                                                                                                                                                                    7424




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7877     02/28/17     21:23:57                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7878     02/28/17     21:23:58                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7879     02/28/17     22:15:53      19728970197       12532320467                                        310410933034475      SMSO
7880     02/28/17     22:16:15      19728970197       12532320467                                        310410933034475      SMSO
7881     02/28/17     22:17:09      12532320467       19728970197                                        310410933034475      SMST
7882     02/28/17     22:17:45      19728970197       12532320467                                        310410933034475      SMSO
7883     02/28/17     22:19:06      12532320467       19728970197                                        310410933034475      SMST
7884     02/28/17     22:19:17      12532320467       19728970197                                        310410933034475      SMST
7885     02/28/17     22:19:38      12532320467       19728970197                                        310410933034475      SMST
7886     02/28/17     22:19:46      12532320467       19728970197                                        310410933034475      SMST
7887     02/28/17     23:03:44      12532320467       19728970197                                        310410933034475      SMST
7888     02/28/17     23:10:55      19728970197       12532320467                                        310410933034475      SMSO
7889     02/28/17     23:10:55      19728970197       12532320467                                                             SMST
7890     02/28/17     23:11:41      19728970197       12532320467                                        310410933034475      SMSO
7891     02/28/17     23:32:43      12532320467       19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 108 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   278
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
7892     02/28/17     23:33:13      12532320467       19728970197                                        310410933034475      SMST
7893     03/01/17     03:51:25                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7894     03/01/17     03:51:26                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7895     03/01/17     03:52:15      12149126054       19728970197                                                             SMSO
7896     03/01/17     03:52:15      12149126054       19728970197                                                             SMSO
7897     03/01/17     03:52:15      12149126054       19728970197                                        310410933034475      SMST
7898     03/01/17     15:27:38      1111301000        19728970197                                        310410933034475      SMST
7899     03/01/17     15:27:38      1111301000        19728970197                                        310410933034475      SMST
7900     03/01/17     15:27:38      16027542574       19728970197                                                             SMSO
7901     03/01/17     15:27:38      16027542574       19728970197                                        310410933034475      SMST
7902     03/01/17     15:27:44      1111301000        19728970197                                        310410933034475      SMST
7903     03/01/17     15:27:44      1111301000        19728970197                                        310410933034475      SMST
7904     03/01/17     15:27:44      16027542574       19728970197                                                             SMSO
7905     03/01/17     15:27:44      16027542574       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7425




7906     03/01/17     15:27:46      1111301000        19728970197                                        310410933034475      SMST
7907     03/01/17     15:27:46      1111301000        19728970197                                        310410933034475      SMST
7908     03/01/17     15:27:46      1111301000        19728970197                                        310410933034475      SMST
7909     03/01/17     15:27:46      16027542574       19728970197                                                             SMSO
7910     03/01/17     15:27:46      16027542574       19728970197                                                             SMSO
7911     03/01/17     15:27:46      16027542574       19728970197                                        310410933034475      SMST
7912     03/01/17     15:27:46      16027542574       19728970197                                        310410933034475      SMST
7913     03/01/17     16:52:51      19728970197       14696678128                                        310410933034475      SMSO
7914     03/01/17     17:02:24      19728970197       14696678128                                        310410933034475      SMSO
7915     03/01/17     20:05:30      19728970197       14696678128                                        310410933034475      SMSO
7916     03/01/17     20:26:19                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7917     03/01/17     20:26:20                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
7918     03/01/17     20:28:36      19728970197       14696678128                                        310410933034475      SMSO
7919     03/01/17     20:32:03                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 109 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   279
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7920     03/01/17     20:32:04                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7921     03/01/17     20:52:49      19728970197        14696678128                                       310410933034475      SMSO
7922     03/01/17     20:52:49      19728970197        14696678128                                       310410933034475      SMSO
7923     03/01/17     20:57:38      19728970197        14696678128                                       310410933034475      SMSO
7924     03/01/17     20:57:38      19728970197        14696678128                                                            SMST
7925     03/01/17     21:10:43      19728970197        14696678128                                       310410933034475      SMSO
7926     03/01/17     21:10:43      19728970197        14696678128                                                            SMST
7927     03/01/17     23:11:50      12532320467        19728970197                                       310410933034475      SMST
7928     03/02/17     03:26:42                         19728970197                                       310410933034475      SMST
7929     03/02/17     03:27:18                         19728970197                                       310410933034475      SMST
7930     03/02/17     03:28:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7931     03/02/17     03:28:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7932     03/02/17     03:34:53      19728970197        14696678128                                       310410933034475      SMSO
                                                                                                                                                                                    7426




7933     03/02/17     03:34:53      19728970197        14696678128                                       310410933034475      SMSO
7934     03/02/17     03:34:59      19728970197        17192487002                                       310410933034475      SMSO
7935     03/02/17     03:34:59      19728970197        17192487002                                                            SMST
7936     03/02/17     03:36:50      19728970197        17192487002                                       310410933034475      SMSO
7937     03/02/17     03:36:50      19728970197        17192487002                                                            SMST
7938     03/02/17     04:23:27      19728970197        14696678128                                       310410933034475      SMSO
7939     03/02/17     13:08:59      19728970197        14696678128                                       310410933034475      SMSO
7940     03/02/17     14:17:06      19728970197        19177420998                                       310410933034475      SMSO
7941     03/02/17     14:17:06      19728970197        19177420998                                                            SMST
7942     03/02/17     15:26:18      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7943     03/02/17     15:26:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7944     03/02/17     15:52:04      19726796171        19728970197                                       310410933034475      SMST
7945     03/02/17     15:52:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 110 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   280
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7946     03/02/17     15:52:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7947     03/02/17     16:31:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7948     03/02/17     19:20:26      1111301000         19728970197                                       310410933034475      SMST
7949     03/02/17     19:20:26      1111301000         19728970197                                       310410933034475      SMST
7950     03/02/17     19:20:26      17192484047        19728970197                                                            SMSO
7951     03/02/17     19:20:26      17192484047        19728970197                                       310410933034475      SMST
7952     03/02/17     19:23:47      1111301000         19728970197                                       310410933034475      SMST
7953     03/02/17     19:23:47      1111301000         19728970197                                       310410933034475      SMST
7954     03/02/17     19:23:47      13235059000        19728970197                                                            SMSO
7955     03/02/17     19:23:47      13235059000        19728970197                                       310410933034475      SMST
7956     03/02/17     22:09:59      18057388210        19728970197                                       310410933034475      SMST
7957     03/02/17     22:09:59      18057388210        19728970197                                       310410933034475      SMST
7958     03/02/17     22:23:26      16027542574        19728970197                                       310410933034475      SMST
7959     03/02/17     22:35:19      19728970197        16027542574                                       310410933034475      SMSO
                                                                                                                                                                                    7427




7960     03/02/17     22:40:15      16027542574        19728970197                                       310410933034475      SMST
7961     03/02/17     22:40:15      16027542574        19728970197                                       310410933034475      SMST
7962     03/02/17     22:40:38      16027542574        19728970197                                       310410933034475      SMST
7963     03/02/17     22:40:38      16027542574        19728970197                                       310410933034475      SMST
7964     03/02/17     23:57:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7965     03/02/17     23:57:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7966     03/03/17     01:55:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7967     03/03/17     01:55:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7968     03/03/17     02:49:58      18133629788        19728970197                                                            SMSO
7969     03/03/17     02:49:58      18133629788        19728970197                                                            SMSO
7970     03/03/17     02:49:58      18133629788        19728970197                                       310410933034475      SMST
7971     03/03/17     02:49:58      18133629788        19728970197                                       310410933034475      SMST
7972     03/03/17     02:49:59      1111301000         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 111 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   281
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7973     03/03/17     02:49:59      1111301000         19728970197                                       310410933034475      SMST
7974     03/03/17     03:25:16      19728970197        15592881919                                       310410933034475      SMSO
7975     03/03/17     03:25:16      19728970197        15592881919                                       310410933034475      SMSO
7976     03/03/17     03:49:06      13109208193        19728970197                                       310410933034475      SMST
7977     03/03/17     03:49:48      19728970197        13109208193                                       310410933034475      SMSO
7978     03/03/17     03:49:55      19728970197        13109208193                                       310410933034475      SMSO
7979     03/03/17     03:52:34      13109208193        19728970197                                       310410933034475      SMST
7980     03/03/17     03:52:43      13109208193        19728970197                                       310410933034475      SMST
7981     03/03/17     03:52:57      19728970197        13109208193                                       310410933034475      SMSO
7982     03/03/17     03:53:22      13109208193        19728970197                                       310410933034475      SMST
7983     03/03/17     03:53:30      13109208193        19728970197                                       310410933034475      SMST
7984     03/03/17     03:53:49      19728970197        13109208193                                       310410933034475      SMSO
7985     03/03/17     13:48:58      15616283155        19728970197                                       310410933034475      SMST
7986     03/03/17     13:49:00      15616283155        19728970197                                       310410933034475      SMST
7987     03/03/17     14:49:07      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7988     03/03/17     14:49:08      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                    7428




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7989     03/03/17     15:26:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7990     03/03/17     15:26:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7991     03/03/17     16:29:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7992     03/03/17     16:29:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7993     03/03/17     16:49:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7994     03/03/17     16:49:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7995     03/03/17     17:14:58      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 112 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   282
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
7996     03/03/17     17:14:59      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7997     03/03/17     20:06:06      50472              19728970197                                       310410933034475      SMST
7998     03/03/17     22:17:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
7999     03/03/17     22:17:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8000     03/03/17     22:17:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8001     03/03/17     22:17:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8002     03/03/17     23:56:37                         19728970197                                       310410933034475      SMST
8003     03/04/17     00:30:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7429




8004     03/04/17     00:50:14      19728970197        14696678128                                       310410933034475      SMSO
8005     03/04/17     00:50:14      19728970197        14696678128                                       310410933034475      SMSO
8006     03/04/17     05:15:15      14696678128        19728970197                                       310410933034475      SMST
8007     03/04/17     05:15:18                         19728970197                                       310410933034475      SMST
8008     03/04/17     11:02:39      14696678128        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8009     03/04/17     11:03:35      19728970197        14696678128                                       310410933034475      SMSO
8010     03/04/17     18:41:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8011     03/04/17     18:41:58      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8012     03/05/17     00:23:04      19728970197        19143294379                                       310410933034475      SMSO
8013     03/05/17     00:30:33      19728970197        12146016822                                       310410933034475      SMSO
8014     03/05/17     00:30:57      19728970197        12146016822                                       310410933034475      SMSO
8015     03/05/17     00:31:10      12146016822        19728970197                                       310410933034475      SMST
8016     03/05/17     00:31:33      12146016822        19728970197                                       310410933034475      SMST
8017     03/05/17     00:33:52      19728970197        12146016822                                       310410933034475      SMSO
8018     03/05/17     00:33:53      19728970197        12146016822                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 113 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   283
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8019     03/05/17     00:36:18      12146016822        19728970197                                       310410933034475      SMST
8020     03/05/17     00:47:41      19728970197        12146016822                                       310410933034475      SMSO
8021     03/05/17     00:47:59      19728970197        12146016822                                       310410933034475      SMSO
8022     03/05/17     00:48:18      12146016822        19728970197                                       310410933034475      SMST
8023     03/05/17     00:48:35      12146016822        19728970197                                       310410933034475      SMST
8024     03/05/17     01:11:50      19728970197        12146016822                                       310410933034475      SMSO
8025     03/05/17     16:41:01      19728970197        14696678128                                       310410933034475      SMSO
8026     03/05/17     16:48:42      14696678128        19728970197                                       310410933034475      SMST
8027     03/05/17     16:48:58      19728970197        14696678128                                       310410933034475      SMSO
8028     03/05/17     18:19:14      19728970197        19144037755                                       310410933034475      SMSO
8029     03/05/17     18:19:14      19728970197        19144037755                                                            SMST
8030     03/05/17     21:28:35      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8031     03/05/17     21:28:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8032     03/06/17     02:14:17      19728970197        13107702530                                       310410933034475      SMSO
                                                                                                                                                                                    7430




8033     03/06/17     05:10:35      13108012503        19728970197                                                            SMSO   Wi-Fi
8034     03/06/17     05:10:35      13108012503        19728970197                                       310410933034475      SMST
8035     03/06/17     05:10:37                         19728970197                                       310410933034475      SMST
8036     03/06/17     12:02:32      13108012503        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8037     03/06/17     14:52:45      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8038     03/06/17     15:26:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8039     03/06/17     15:57:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8040     03/06/17     15:57:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8041     03/06/17     16:33:49      732873             19728970197                                       310410933034475      SMST
8042     03/06/17     17:27:59      12149261135        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 114 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   284
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8043     03/06/17     17:57:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8044     03/06/17     18:12:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8045     03/06/17     18:12:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8046     03/06/17     18:55:37      16027542574        19728970197                                       310410933034475      SMST
8047     03/06/17     19:03:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8048     03/06/17     19:03:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8049     03/06/17     21:08:27      1111301000         19728970197                                       310410933034475      SMST
8050     03/06/17     21:08:27      1111301000         19728970197                                       310410933034475      SMST
8051     03/06/17     21:08:27      18133629788        19728970197                                                            SMSO
8052     03/06/17     21:08:27      18133629788        19728970197                                                            SMSO
                                                                                                                                                                                    7431




8053     03/06/17     21:08:27      18133629788        19728970197                                       310410933034475      SMST
8054     03/06/17     21:08:27      18133629788        19728970197                                       310410933034475      SMST
8055     03/06/17     21:34:48      15082083169        19728970197                                       310410933034475      SMST
8056     03/06/17     22:01:43      17192484047        19728970197                                                            SMSO
8057     03/06/17     22:01:43      17192484047        19728970197                                       310410933034475      SMST
8058     03/06/17     22:01:44      1111301000         19728970197                                       310410933034475      SMST
8059     03/06/17     22:01:44      1111301000         19728970197                                       310410933034475      SMST
8060     03/06/17     22:04:19      1111301000         19728970197                                       310410933034475      SMST
8061     03/06/17     22:04:19      1111301000         19728970197                                       310410933034475      SMST
8062     03/06/17     22:04:19      18133629788        19728970197                                                            SMSO
8063     03/06/17     22:04:19      18133629788        19728970197                                                            SMSO
8064     03/06/17     22:04:19      18133629788        19728970197                                       310410933034475      SMST
8065     03/06/17     22:04:19      18133629788        19728970197                                       310410933034475      SMST
8066     03/06/17     22:32:28      19728970197        15082083169                                       310410933034475      SMSO
8067     03/06/17     22:49:15      15082083169        19728970197                                       310410933034475      SMST
8068     03/06/17     22:49:23      15082083169        19728970197                                       310410933034475      SMST
8069     03/06/17     23:32:54      19728970197        12144777469                                       310410933034475      SMSO
8070     03/06/17     23:32:54      19728970197        12144777469                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 115 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   285
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:21
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8071     03/06/17     23:45:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8072     03/07/17     00:18:38      19728970197        12144777469                                                            SMST
8073     03/07/17     04:27:45      12144031955        19728970197                                                            SMSO
8074     03/07/17     04:27:45      12144031955        19728970197                                                            SMSO
8075     03/07/17     04:27:45      12144031955        19728970197                                       310410933034475      SMST
8076     03/07/17     04:27:48      12144031955        19728970197                                                            SMSO
8077     03/07/17     04:27:48      12144031955        19728970197                                                            SMSO
8078     03/07/17     04:27:48      12144031955        19728970197                                       310410933034475      SMST
8079     03/07/17     04:32:14      19728970197        12144031955                                       310410933034475      SMSO
8080     03/07/17     04:32:14      19728970197        12144031955                                                            SMST
8081     03/07/17     04:32:15      19728970197        12144031955                                                            SMST
8082     03/07/17     11:15:47      15082083169        19728970197                                       310410933034475      SMST
8083     03/07/17     11:50:49      19728970197        15082083169                                       310410933034475      SMSO
8084     03/07/17     12:37:27      13235059000        19728970197                                                            SMSO
8085     03/07/17     12:37:27      13235059000        19728970197                                       310410933034475      SMST
8086     03/07/17     12:37:28      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7432




8087     03/07/17     12:37:28      1111301000         19728970197                                       310410933034475      SMST
8088     03/07/17     13:04:34      19728970197        13235059000                                       310410933034475      SMSO
8089     03/07/17     13:04:34      19728970197        13235059000                                                            SMST
8090     03/07/17     13:04:34      19728970197        17192484047                                       310410933034475      SMSO
8091     03/07/17     13:04:34      19728970197        17192484047                                                            SMST
8092     03/07/17     13:04:34      19728970197        18133629788                                       310410933034475      SMSO
8093     03/07/17     13:04:34      19728970197        18133629788                                                            SMST
8094     03/07/17     13:04:35      19728970197        18133629788                                                            SMST
8095     03/07/17     13:05:13      1111301000         19728970197                                       310410933034475      SMST
8096     03/07/17     13:05:13      1111301000         19728970197                                       310410933034475      SMST
8097     03/07/17     13:05:13      17192484047        19728970197                                                            SMSO
8098     03/07/17     13:05:13      17192484047        19728970197                                       310410933034475      SMST
8099     03/07/17     16:18:08      17022967668        19728970197                                       310410933034475      SMST
8100     03/07/17     16:18:12                         19728970197                                       310410933034475      SMST
8101     03/07/17     17:07:58      17022967668        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8102     03/07/17     17:32:00      17192879602        19728970197                                       310410933034475      SMST
8103     03/07/17     17:32:03                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 116 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   286
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8104     03/07/17     18:01:21      1111301000         19728970197                                       310410933034475      SMST
8105     03/07/17     18:01:21      1111301000         19728970197                                       310410933034475      SMST
8106     03/07/17     18:01:21      17192487002        19728970197                                                            SMSO
8107     03/07/17     18:01:21      17192487002        19728970197                                       310410933034475      SMST
8108     03/07/17     18:26:17      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8109     03/07/17     18:26:17      17192879602        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8110     03/07/17     18:26:18      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8111     03/07/17     19:34:15      12146687860        19728970197                                                            SMSO
8112     03/07/17     19:34:15      12146687860        19728970197                                       310410933034475      SMST
8113     03/07/17     19:34:17                         19728970197                                       310410933034475      SMST
8114     03/07/17     19:34:22      12146687860        19728970197                                                            SMSO
8115     03/07/17     19:34:22      12146687860        19728970197                                       310410933034475      SMST
8116     03/07/17     19:34:23      12146687860        19728970197                                                            SMSO
                                                                                                                                                                                    7433




8117     03/07/17     19:34:23      12146687860        19728970197                                       310410933034475      SMST
8118     03/07/17     19:56:04      12146687860        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8119     03/07/17     19:56:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8120     03/07/17     19:56:05      12146687860        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8121     03/07/17     19:56:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8122     03/07/17     19:56:09                         19728970197                                       310410933034475      SMST
8123     03/07/17     20:02:52      13108495634        19728970197                                                            SMSO
8124     03/07/17     20:02:52      13108495634        19728970197                                                            SMSO
8125     03/07/17     20:02:52      13108495634        19728970197                                       310410933034475      SMST
8126     03/07/17     20:02:52      13108495634        19728970197                                       310410933034475      SMST
8127     03/07/17     20:08:01      15082083169        19728970197                                       310410933034475      SMST
8128     03/07/17     20:08:02      15082083169        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 117 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   287
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8129     03/07/17     20:12:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8130     03/07/17     20:12:23      12146687860        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8131     03/07/17     20:12:23      13108495634        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8132     03/07/17     20:12:24      13108495634        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8133     03/07/17     20:12:25      15082083169        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8134     03/07/17     20:12:26      15082083169        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8135     03/07/17     20:30:22      12146687860        19728970197                                                            SMSO
8136     03/07/17     20:30:23      12146687860        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7434




8137     03/07/17     20:30:28                         19728970197                                       310410933034475      SMST
8138     03/07/17     21:13:26      12146687860        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8139     03/07/17     22:02:20      13108495634        19728970197                                                            SMSO
8140     03/07/17     22:02:20      13108495634        19728970197                                       310410933034475      SMST
8141     03/07/17     22:02:22                         19728970197                                       310410933034475      SMST
8142     03/07/17     22:36:00      13108495634        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8143     03/08/17     00:30:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8144     03/08/17     00:50:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8145     03/08/17     00:50:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8146     03/08/17     15:12:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 118 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   288
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8147     03/08/17     15:12:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8148     03/08/17     15:37:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8149     03/08/17     15:37:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8150     03/08/17     16:16:23      19728970197        14696678128                                       310410933034475      SMSO
8151     03/08/17     16:16:23      19728970197        14696678128                                       310410933034475      SMSO
8152     03/08/17     16:18:41      19728970197        14696678128                                       310410933034475      SMSO
8153     03/08/17     17:15:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8154     03/08/17     17:15:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8155     03/08/17     19:58:50      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7435




                                                                                  IPHONE6SPLUS
8156     03/08/17     19:58:51      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8157     03/08/17     23:20:22      19728970197        14696678128                                       310410933034475      SMSO
8158     03/08/17     23:40:14      19728970197        12146016822                                       310410933034475      SMSO
8159     03/09/17     04:04:36      12146016822        19728970197                                       310410933034475      SMST
8160     03/09/17     04:04:39                         19728970197                                       310410933034475      SMST
8161     03/09/17     04:12:48      12146016822        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8162     03/09/17     05:05:20      13109208193        19728970197                                       310410933034475      SMST
8163     03/09/17     05:05:25                         19728970197                                       310410933034475      SMST
8164     03/09/17     11:23:25      13109208193        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8165     03/09/17     11:23:59      19728970197        13109208193                                       310410933034475      SMSO
8166     03/09/17     12:32:28      19728970197        12146016822                                       310410933034475      SMSO
8167     03/09/17     12:46:08      12146016822        19728970197                                       310410933034475      SMST
8168     03/09/17     13:01:58      19728970197        12146016822                                       310410933034475      SMSO
8169     03/09/17     13:06:35      16824789898        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 119 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   289
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8170     03/09/17     14:34:53      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8171     03/09/17     14:34:54      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8172     03/09/17     14:37:11      12146016822        19728970197                                       310410933034475      SMST
8173     03/09/17     15:29:34      19728970197        12196291848                                       310410933034475      SMSO
8174     03/09/17     15:29:34      19728970197        12196291848                                                            SMST
8175     03/09/17     15:33:26      19728970197        12146016822                                       310410933034475      SMSO
8176     03/09/17     15:33:39      19728970197        12146016822                                       310410933034475      SMSO
8177     03/09/17     16:15:00      19728970197        12146016822                                       310410933034475      SMSO
8178     03/09/17     16:15:00      19728970197        12146016822                                                            SMST
8179     03/09/17     18:33:33      19728970197        12147070044                                       310410933034475      SMSO
8180     03/09/17     18:33:33      19728970197        12147070044                                                            SMST
8181     03/09/17     18:33:33      19728970197        13105256477                                       310410933034475      SMSO
8182     03/09/17     18:33:33      19728970197        13105256477                                                            SMST
8183     03/09/17     18:33:34      19728970197        12147070044                                                            SMST
                                                                                                                                                                                    7436




8184     03/09/17     19:07:54      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8185     03/09/17     19:07:55      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8186     03/09/17     20:24:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8187     03/09/17     22:44:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8188     03/09/17     22:44:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8189     03/09/17     23:45:38      19728970197        12023683007                                       310410933034475      SMSO
8190     03/09/17     23:45:38      19728970197        12023683007                                                            SMST
8191     03/09/17     23:45:38      19728970197        13109208193                                       310410933034475      SMSO
8192     03/09/17     23:45:38      19728970197        13109208193                                                            SMST
8193     03/09/17     23:45:38      19728970197        18083063161                                       310410933034475      SMSO
8194     03/09/17     23:45:38      19728970197        18083063161                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 120 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   290
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8195     03/10/17     00:48:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8196     03/10/17     00:48:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8197     03/10/17     01:53:42      19728970197        12024542809                                       310410933034475      SMSO
8198     03/10/17     01:53:42      19728970197        12024542809                                                            SMST
8199     03/10/17     01:53:57      19728970197        12024542809                                       310410933034475      SMSO
8200     03/10/17     14:47:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8201     03/10/17     14:47:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8202     03/10/17     17:10:09      14692379449        19728970197                                       310410933034475      SMST
8203     03/10/17     17:10:15      14692379449        19728970197                                       310410933034475      SMST
8204     03/10/17     17:10:19      14692379449        19728970197                                       310410933034475      SMST
8205     03/10/17     17:23:13      19728970197        15139066445                                       310410933034475      SMSO
                                                                                                                                                                                    7437




8206     03/10/17     17:23:14      1121611611         19728970197                                       310410933034475      SMST
8207     03/11/17     02:40:30      19728970197        17022195151                                       310410933034475      SMSO
8208     03/11/17     02:40:30      19728970197        17022195151                                       310410933034475      SMSO
8209     03/11/17     02:40:30      19728970197        17022195151                                                            SMST
8210     03/11/17     02:40:30      19728970197        17022195151                                                            SMST
8211     03/11/17     02:41:29      17022195151        19728970197                                                            SMSO
8212     03/11/17     02:41:29      17022195151        19728970197                                       310410933034475      SMST
8213     03/11/17     02:47:56      19728970197        17022195151                                       310410933034475      SMSO
8214     03/11/17     02:47:56      19728970197        17022195151                                                            SMST
8215     03/11/17     02:48:23      19728970197        19149062888                                       310410933034475      SMSO
8216     03/11/17     02:48:23      19728970197        19149062888                                                            SMST
8217     03/11/17     04:43:07      17022195151        19728970197                                                            SMSO
8218     03/11/17     04:43:07      17022195151        19728970197                                       310410933034475      SMST
8219     03/11/17     04:46:02      19728970197        17022195151                                       310410933034475      SMSO
8220     03/11/17     04:46:02      19728970197        17022195151                                                            SMST
8221     03/11/17     15:25:41      22000              19728970197                                       310410933034475      SMST
8222     03/11/17     16:56:58                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 121 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   291
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8223     03/11/17     16:56:59                         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8224     03/11/17     22:28:55      19177044960        19728970197                                                            SMSO
8225     03/11/17     22:28:55      19177044960        19728970197                                       310410933034475      SMST
8226     03/11/17     22:54:06      19177044960        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8227     03/12/17     03:03:34      13105629627        19728970197                                                            SMSO
8228     03/12/17     03:03:35      13105629627        19728970197                                       310410933034475      SMST
8229     03/12/17     03:05:06      13105629627        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8230     03/12/17     17:33:48      22000              19728970197                                       310410933034475      SMST
8231     03/13/17     14:34:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8232     03/13/17     14:34:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7438




8233     03/13/17     15:23:45      19728970197        13105629627                                       310410933034475      SMSO
8234     03/13/17     15:23:45      19728970197        13105629627                                       310410933034475      SMSO
8235     03/13/17     15:23:55      19728970197        13105629627                                                            SMST
8236     03/13/17     15:24:05      19728970197        13105629627                                                            SMST
8237     03/13/17     15:25:17      19728970197        13105629627                                                            SMST
8238     03/13/17     18:26:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8239     03/13/17     18:26:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8240     03/13/17     19:43:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8241     03/13/17     19:43:58      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8242     03/13/17     20:54:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 122 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   292
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8243     03/13/17     20:54:23      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8244     03/13/17     21:09:15      14692371625        19728970197                                       310410933034475      SMST
8245     03/13/17     21:09:26      14692371625        19728970197                                       310410933034475      SMST
8246     03/13/17     21:09:29                         19728970197                                       310410933034475      SMST
8247     03/13/17     21:10:40                         19728970197                                       310410933034475      SMST
8248     03/13/17     21:11:38      14692371625        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8249     03/13/17     21:34:17      12142822920        19728970197                                                            SMSO
8250     03/13/17     21:34:17      12142822920        19728970197                                       310410933034475      SMST
8251     03/13/17     21:34:28      1111301000         19728970197                                       310410933034475      SMST
8252     03/13/17     21:34:38      1111301000         19728970197                                       310410933034475      SMST
8253     03/13/17     21:34:56                         19728970197                                       310410933034475      SMST
8254     03/13/17     21:36:19                         19728970197                                       310410933034475      SMST
8255     03/13/17     21:37:46                         19728970197                                       310410933034475      SMST
8256     03/13/17     21:39:12                         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7439




8257     03/13/17     21:41:36                         19728970197                                       310410933034475      SMST
8258     03/13/17     21:44:02                         19728970197                                       310410933034475      SMST
8259     03/13/17     21:46:28                         19728970197                                       310410933034475      SMST
8260     03/13/17     21:51:53                         19728970197                                       310410933034475      SMST
8261     03/13/17     21:57:17                         19728970197                                       310410933034475      SMST
8262     03/13/17     22:02:41                         19728970197                                       310410933034475      SMST
8263     03/13/17     22:08:08                         19728970197                                       310410933034475      SMST
8264     03/13/17     22:13:33                         19728970197                                       310410933034475      SMST
8265     03/13/17     22:28:59                         19728970197                                       310410933034475      SMST
8266     03/13/17     22:44:23                         19728970197                                       310410933034475      SMST
8267     03/13/17     22:59:50                         19728970197                                       310410933034475      SMST
8268     03/13/17     23:15:14                         19728970197                                       310410933034475      SMST
8269     03/13/17     23:30:41                         19728970197                                       310410933034475      SMST
8270     03/13/17     23:52:23      14692371625        19728970197                                       310410933034475      SMST
8271     03/13/17     23:52:28      14692371625        19728970197                                       310410933034475      SMST
8272     03/14/17     00:04:06      19728970197        13109208193                                       310410933034475      SMSO
8273     03/14/17     00:29:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 123 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   293
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8274     03/14/17     00:29:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8275     03/14/17     00:30:43                         19728970197                                       310410933034475      SMST
8276     03/14/17     00:31:40      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8277     03/14/17     03:18:30      19728970197        12146016822                                       310410933034475      SMSO
8278     03/14/17     03:18:55      19728970197        12146016822                                       310410933034475      SMSO
8279     03/14/17     03:19:00      19728970197        12146016822                                       310410933034475      SMSO
8280     03/14/17     03:22:02      19728970197        14696678128                                       310410933034475      SMSO
8281     03/14/17     04:05:24      14696678128        19728970197                                       310410933034475      SMST
8282     03/14/17     14:18:13                         19728970197                                       310410933034475      SMST
8283     03/14/17     14:18:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8284     03/14/17     14:18:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7440




8285     03/14/17     16:38:24      1111301000         19728970197                                       310410933034475      SMST
8286     03/14/17     16:38:24      1111301000         19728970197                                       310410933034475      SMST
8287     03/14/17     16:38:24      18083063161        19728970197                                                            SMSO
8288     03/14/17     16:38:24      18083063161        19728970197                                       310410933034475      SMST
8289     03/14/17     17:03:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8290     03/14/17     17:03:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8291     03/14/17     18:01:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8292     03/14/17     18:01:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8293     03/14/17     18:47:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8294     03/14/17     18:47:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 124 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   294
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8295     03/14/17     20:50:55      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8296     03/14/17     20:50:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8297     03/14/17     21:18:19      19728970197        14696678128                                       310410933034475      SMSO
8298     03/14/17     21:44:12      19728970197        12148707800                                       310410933034475      SMSO
8299     03/14/17     22:08:19      19728970197        12148707800                                       310410933034475      SMSO
8300     03/14/17     22:08:19      19728970197        12148707800                                                            SMST
8301     03/15/17     12:48:42      19728970197        13109208193                                       310410933034475      SMSO
8302     03/15/17     14:34:51      19728970197        13109208193                                       310410933034475      SMSO
8303     03/15/17     14:35:00      19728970197        13109208193                                       310410933034475      SMSO
8304     03/15/17     16:26:22      14082146513        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8305     03/15/17     16:26:22      14082146513        19728970197                                       310410933034475      SMST
8306     03/15/17     18:51:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7441




                                                                                  IPHONE6SPLUS
8307     03/15/17     18:51:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8308     03/15/17     20:03:14      16027542574        19728970197                                       310410933034475      SMST
8309     03/15/17     20:25:00      19728970197        12142822920                                       310410933034475      SMSO
8310     03/15/17     20:25:00      19728970197        12142822920                                                            SMST
8311     03/15/17     22:37:33      19728970197        12142822920                                                            SMST
8312     03/16/17     13:01:48      19728970197        19172246039                                       310410933034475      SMSO
8313     03/16/17     17:23:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8314     03/16/17     17:23:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8315     03/16/17     20:45:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8316     03/16/17     20:45:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8317     03/16/17     21:24:00      19728970197        15616283155                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 125 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   295
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8318     03/16/17     21:28:45      15616283155        19728970197                                       310410933034475      SMST
8319     03/16/17     21:30:06      19728970197        15616283155                                       310410933034475      SMSO
8320     03/16/17     21:30:44      15616283155        19728970197                                       310410933034475      SMST
8321     03/16/17     21:31:01      15616283155        19728970197                                       310410933034475      SMST
8322     03/16/17     21:33:26      19728970197        15616283155                                       310410933034475      SMSO
8323     03/16/17     22:52:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8324     03/16/17     22:52:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8325     03/16/17     23:21:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8326     03/16/17     23:21:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8327     03/16/17     23:24:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7442




8328     03/16/17     23:24:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8329     03/16/17     23:33:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8330     03/16/17     23:33:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8331     03/16/17     23:51:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8332     03/16/17     23:51:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8333     03/16/17     23:52:38      19728970197        19725058802                                       310410933034475      SMSO
8334     03/17/17     03:43:16      58682              19728970197                                       310410933034475      SMST
8335     03/17/17     14:40:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 126 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   296
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8336     03/17/17     14:40:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8337     03/17/17     16:52:27      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8338     03/17/17     16:52:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8339     03/17/17     18:00:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8340     03/17/17     18:11:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8341     03/17/17     18:11:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8342     03/17/17     18:12:45      1111301000         19728970197                                       310410933034475      SMST
8343     03/17/17     18:12:45      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7443




8344     03/17/17     18:12:45      18083063161        19728970197                                                            SMSO
8345     03/17/17     18:12:45      18083063161        19728970197                                       310410933034475      SMST
8346     03/17/17     18:54:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8347     03/17/17     18:54:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8348     03/17/17     20:17:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8349     03/17/17     20:17:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8350     03/17/17     20:37:02      18083063161        19728970197                                                            SMSO
8351     03/17/17     20:37:02      18083063161        19728970197                                       310410933034475      SMST
8352     03/17/17     20:37:03      1111301000         19728970197                                       310410933034475      SMST
8353     03/17/17     20:37:03      1111301000         19728970197                                       310410933034475      SMST
8354     03/17/17     20:55:03      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 127 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   297
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8355     03/17/17     20:55:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8356     03/17/17     21:30:37      35422              19728970197                                       310410933034475      SMST
8357     03/17/17     21:30:37      35422              19728970197                                       310410933034475      SMST
8358     03/17/17     21:30:59      35422              19728970197                                       310410933034475      SMST
8359     03/17/17     21:31:18      19728970197        35422                                             310410933034475      SMSO
8360     03/17/17     21:31:25      35422              19728970197                                       310410933034475      SMST
8361     03/17/17     22:42:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8362     03/17/17     22:53:15      19728970197        19012366016                                       310410933034475      SMSO
8363     03/17/17     22:53:26      19728970197        19012366016                                       310410933034475      SMSO
8364     03/17/17     22:53:51      19012366016        19728970197                                       310410933034475      SMST
8365     03/18/17     14:20:59      19728970197        12022255136                                       310410933034475      SMSO
8366     03/18/17     14:20:59      19728970197        12022255136                                                            SMST
8367     03/18/17     20:32:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7444




8368     03/18/17     20:32:58      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8369     03/19/17     10:56:10      19728970197        19178549395                                       310410933034475      SMSO
8370     03/19/17     10:56:10      19728970197        19178549395                                                            SMST
8371     03/19/17     10:57:01      19728970197        19178549395                                       310410933034475      SMSO
8372     03/19/17     10:57:02      19728970197        19178549395                                                            SMST
8373     03/19/17     13:35:23      19728970197        19178549395                                                            SMST
8374     03/19/17     13:35:24      19728970197        19178549395                                                            SMST
8375     03/19/17     14:13:23      19728970197        12013210276                                       310410933034475      SMSO
8376     03/19/17     14:13:23      19728970197        12013210276                                                            SMST
8377     03/19/17     14:58:01      19728970197        12013210276                                                            SMST
8378     03/19/17     15:16:19      19728970197        13109208193                                       310410933034475      SMSO
8379     03/19/17     15:16:19      19728970197        13109208193                                                            SMST
8380     03/19/17     15:16:19      19728970197        18083063161                                       310410933034475      SMSO
8381     03/19/17     15:16:19      19728970197        18083063161                                                            SMST
8382     03/19/17     18:24:22      19728970197        15592881919                                       310410933034475      SMSO
8383     03/19/17     19:19:58                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 128 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   298
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8384     03/19/17     19:36:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8385     03/19/17     19:36:18      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8386     03/20/17     14:02:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8387     03/20/17     15:42:22      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8388     03/20/17     15:42:23      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8389     03/20/17     16:12:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8390     03/20/17     18:16:08      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7445




8391     03/20/17     18:16:09      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8392     03/20/17     18:40:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8393     03/20/17     18:40:41      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8394     03/20/17     20:14:30      15616283155        19728970197                                       310410933034475      SMST
8395     03/20/17     20:40:05      1111301000         19728970197                                       310410933034475      SMST
8396     03/20/17     20:40:05      1111301000         19728970197                                       310410933034475      SMST
8397     03/20/17     20:40:05      15616283155        19728970197                                                            SMSO
8398     03/20/17     20:40:05      15616283155        19728970197                                       310410933034475      SMST
8399     03/20/17     20:40:15      15616283155        19728970197                                       310410933034475      SMST
8400     03/20/17     21:04:13      19728970197        15616283155                                       310410933034475      SMSO
8401     03/20/17     21:07:22      15616283155        19728970197                                       310410933034475      SMST
8402     03/20/17     21:24:39      19728970197        12142822920                                       310410933034475      SMSO
8403     03/20/17     21:24:39      19728970197        12142822920                                                            SMST
8404     03/20/17     21:24:39      19728970197        12144034458                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 129 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   299
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8405     03/20/17     21:24:39      19728970197       12144034458                                                             SMST
8406     03/20/17     21:24:39      19728970197       12144057437                                        310410933034475      SMSO
8407     03/20/17     21:24:39      19728970197       12144057437                                                             SMST
8408     03/20/17     21:24:39      19728970197       19177106988                                        310410933034475      SMSO
8409     03/20/17     21:24:39      19728970197       19177106988                                                             SMST
8410     03/20/17     21:24:39      19728970197       19729891004                                        310410933034475      SMSO
8411     03/20/17     21:24:39      19728970197       19729891004                                                             SMST
8412     03/20/17     21:26:01      1111301000        19728970197                                        310410933034475      SMST
8413     03/20/17     21:26:01      1111301000        19728970197                                        310410933034475      SMST
8414     03/20/17     21:26:01      12142822920       19728970197                                                             SMSO
8415     03/20/17     21:26:01      12142822920       19728970197                                        310410933034475      SMST
8416     03/20/17     21:30:30      19177106988       19728970197                                                             SMSO
8417     03/20/17     21:30:30      19177106988       19728970197                                        310410933034475      SMST
8418     03/20/17     21:30:31      1111301000        19728970197                                        310410933034475      SMST
8419     03/20/17     21:30:31      1111301000        19728970197                                        310410933034475      SMST
8420     03/20/17     21:43:51      19729891004       19728970197                                                             SMSO
8421     03/20/17     21:43:51      19729891004       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7446




8422     03/20/17     21:43:52      1111301000        19728970197                                        310410933034475      SMST
8423     03/20/17     21:43:52      1111301000        19728970197                                        310410933034475      SMST
8424     03/20/17     23:07:13      19728970197       16027542574                                        310410933034475      SMSO
8425     03/20/17     23:07:13      19728970197       16027542574                                                             SMST
8426     03/20/17     23:07:36      19728970197       16027542574                                        310410933034475      SMSO
8427     03/20/17     23:23:26      19728970197       16027542574                                        310410933034475      SMSO
8428     03/20/17     23:23:26      19728970197       16027542574                                                             SMST
8429     03/21/17     01:05:32      16027542574       19728970197                                        310410933034475      SMST
8430     03/21/17     01:06:12      19728970197       16027542574                                        310410933034475      SMSO
8431     03/21/17     01:06:39      16027542574       19728970197                                        310410933034475      SMST
8432     03/21/17     02:21:22      19728970197       16027542574                                        310410933034475      SMSO
8433     03/21/17     02:49:27      16027542574       19728970197                                        310410933034475      SMST
8434     03/21/17     02:49:50      19728970197       16027542574                                        310410933034475      SMSO
8435     03/21/17     02:49:58      19728970197       16027542574                                        310410933034475      SMSO
8436     03/21/17     03:10:33      16027542574       19728970197                                        310410933034475      SMST
8437     03/21/17     11:12:04      19728970197       19178549395                                        310410933034475      SMSO
8438     03/21/17     11:12:04      19728970197       19178549395                                        310410933034475      SMSO
8439     03/21/17     11:12:04      19728970197       19178549395                                                             SMST
8440     03/21/17     11:12:04      19728970197       19178549395                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 130 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   300
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8441     03/21/17     11:13:10      19728970197        13109852307                                       310410933034475      SMSO
8442     03/21/17     11:13:10      19728970197        13109852307                                                            SMST
8443     03/21/17     11:13:12      19728970197        13109852307                                                            SMST
8444     03/21/17     11:13:24      19728970197        13109852307                                       310410933034475      SMSO
8445     03/21/17     11:13:24      19728970197        13109852307                                                            SMST
8446     03/21/17     11:13:28      19728970197        13109852307                                                            SMST
8447     03/21/17     11:47:42      19728970197        15128505755                                       310410933034475      SMSO
8448     03/21/17     11:47:58      19728970197        15128505755                                       310410933034475      SMSO
8449     03/21/17     11:48:32      19728970197        15128505755                                       310410933034475      SMSO
8450     03/21/17     15:12:12      19728970197        19178549395                                                            SMST
8451     03/21/17     15:12:13      19728970197        19178549395                                                            SMST
8452     03/21/17     15:42:04      16027542574        19728970197                                       310410933034475      SMST
8453     03/21/17     15:42:04      16027542574        19728970197                                       310410933034475      SMST
8454     03/21/17     15:42:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8455     03/21/17     15:42:40      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7447




                                                                                  IPHONE6SPLUS
8456     03/21/17     15:43:12      16027542574        19728970197                                       310410933034475      SMST
8457     03/21/17     15:53:35      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8458     03/21/17     15:53:36      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8459     03/21/17     16:30:20      96167              19728970197                                       310410933034475      SMST
8460     03/21/17     18:28:53      15128505755        19728970197                                       310410933034475      SMST
8461     03/21/17     18:30:50      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8462     03/21/17     18:30:51      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8463     03/22/17     03:25:27      12146016822        19728970197                                       310410933034475      SMST
8464     03/22/17     03:25:52      12146016822        19728970197                                       310410933034475      SMST
8465     03/22/17     03:25:52      12146016822        19728970197                                       310410933034475      SMST
8466     03/22/17     10:34:09      12146016822        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 131 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   301
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:22
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8467     03/22/17     10:34:10      12146016822       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8468     03/22/17     10:34:11      12146016822       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8469     03/22/17     11:47:47      19728970197       12024542809                                        310410933034475      SMSO
8470     03/22/17     12:52:16                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8471     03/22/17     12:52:17                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8472     03/22/17     15:47:37                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8473     03/22/17     15:47:38                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8474     03/22/17     15:59:49                        19728970197              3557220700307612          310410933034475      SMST
                                                                                                                                                                                    7448




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8475     03/22/17     15:59:50                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8476     03/22/17     16:31:58                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8477     03/22/17     16:31:59                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8478     03/22/17     18:13:10                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8479     03/22/17     18:13:11                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8480     03/22/17     18:46:51      19728970197       15128505755                                        310410933034475      SMSO
8481     03/22/17     19:40:42      19728970197       12146759382                                        310410933034475      SMSO
8482     03/22/17     19:40:42      19728970197       12146759382                                                             SMST
8483     03/22/17     19:41:02                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 132 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   302
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8484     03/22/17     19:41:03                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8485     03/22/17     19:41:54      12146759382       19728970197                                                             SMSO
8486     03/22/17     19:41:54      12146759382       19728970197                                        310410933034475      SMST
8487     03/22/17     20:35:59                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8488     03/22/17     20:36:04                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8489     03/22/17     20:56:45      12146016822       19728970197                                        310410933034475      SMST
8490     03/22/17     21:08:03      15082083169       19728970197                                        310410933034475      SMST
8491     03/22/17     21:08:04      15082083169       19728970197                                        310410933034475      SMST
8492     03/22/17     21:37:00      19728970197       15082083169                                        310410933034475      SMSO
8493     03/22/17     23:27:07      1111301000        19728970197                                        310410933034475      SMST
8494     03/22/17     23:27:07      1111301000        19728970197                                        310410933034475      SMST
8495     03/22/17     23:27:07      19177501033       19728970197                                                             SMSO
8496     03/22/17     23:27:07      19177501033       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7449




8497     03/22/17     23:27:35      1111301000        19728970197                                        310410933034475      SMST
8498     03/22/17     23:27:35      1111301000        19728970197                                        310410933034475      SMST
8499     03/22/17     23:27:35      19177501033       19728970197                                                             SMSO
8500     03/22/17     23:27:35      19177501033       19728970197                                        310410933034475      SMST
8501     03/22/17     23:30:20      19728970197       16463010834                                        310410933034475      SMSO
8502     03/22/17     23:30:20      19728970197       16463010834                                                             SMST
8503     03/22/17     23:30:20      19728970197       19177501033                                        310410933034475      SMSO
8504     03/22/17     23:30:20      19728970197       19177501033                                                             SMST
8505     03/22/17     23:31:07      16463010834       19728970197                                                             SMSO
8506     03/22/17     23:31:07      16463010834       19728970197                                        310410933034475      SMST
8507     03/22/17     23:31:08      1111301000        19728970197                                        310410933034475      SMST
8508     03/22/17     23:31:08      1111301000        19728970197                                        310410933034475      SMST
8509     03/22/17     23:31:32      1111301000        19728970197                                        310410933034475      SMST
8510     03/22/17     23:31:32      1111301000        19728970197                                        310410933034475      SMST
8511     03/22/17     23:31:32      16463010834       19728970197                                                             SMSO
8512     03/22/17     23:31:32      16463010834       19728970197                                        310410933034475      SMST
8513     03/22/17     23:31:43      1111301000        19728970197                                        310410933034475      SMST
8514     03/22/17     23:31:43      1111301000        19728970197                                        310410933034475      SMST
8515     03/22/17     23:31:43      19177501033       19728970197                                                             SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 133 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   303
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8516     03/22/17     23:31:43      19177501033       19728970197                                        310410933034475      SMST
8517     03/22/17     23:32:12      19728970197       16463010834                                        310410933034475      SMSO
8518     03/22/17     23:32:12      19728970197       16463010834                                                             SMST
8519     03/22/17     23:32:12      19728970197       19177501033                                        310410933034475      SMSO
8520     03/22/17     23:32:12      19728970197       19177501033                                                             SMST
8521     03/22/17     23:32:52      1111301000        19728970197                                        310410933034475      SMST
8522     03/22/17     23:32:52      1111301000        19728970197                                        310410933034475      SMST
8523     03/22/17     23:32:52      19177501033       19728970197                                                             SMSO
8524     03/22/17     23:32:52      19177501033       19728970197                                        310410933034475      SMST
8525     03/22/17     23:33:10      19177501033       19728970197                                                             SMSO
8526     03/22/17     23:33:10      19177501033       19728970197                                        310410933034475      SMST
8527     03/22/17     23:33:11      1111301000        19728970197                                        310410933034475      SMST
8528     03/22/17     23:33:11      1111301000        19728970197                                        310410933034475      SMST
8529     03/23/17     06:03:07      19728245110       19728970197                                        310410933034475      SMST
8530     03/23/17     06:03:08      19728245110       19728970197                                        310410933034475      SMST
8531     03/23/17     06:03:09      19728245110       19728970197                                        310410933034475      SMST
8532     03/23/17     06:03:10      19728245110       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7450




8533     03/23/17     10:05:42      19728245110       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8534     03/23/17     10:05:43      19728245110       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8535     03/23/17     10:05:44      19728245110       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8536     03/23/17     10:05:45      19728245110       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8537     03/23/17     10:05:46      19728245110       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8538     03/23/17     11:08:52      19728970197       19728245110                                        310410933034475      SMSO
8539     03/23/17     11:36:28      15082083169       19728970197                                        310410933034475      SMST
8540     03/23/17     11:37:11      15082083169       19728970197                                        310410933034475      SMST
8541     03/23/17     13:41:58                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 134 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   304
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8542     03/23/17     13:41:59                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8543     03/23/17     15:26:06                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8544     03/23/17     15:26:07                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8545     03/23/17     15:31:08                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8546     03/23/17     15:31:09                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8547     03/23/17     20:06:31      1111301000        19728970197                                        310410933034475      SMST
8548     03/23/17     20:06:31      1111301000        19728970197                                        310410933034475      SMST
8549     03/23/17     20:06:31      19177501033       19728970197                                                             SMSO
8550     03/23/17     20:06:31      19177501033       19728970197                                        310410933034475      SMST
8551     03/23/17     20:15:59                        19728970197              3557220700307612          310410933034475      SMST
                                                                                                                                                                                    7451




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8552     03/23/17     20:16:00                        19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8553     03/23/17     20:51:45      19728970197       16463010834                                        310410933034475      SMSO
8554     03/23/17     20:51:45      19728970197       16463010834                                                             SMST
8555     03/23/17     20:51:45      19728970197       19177501033                                        310410933034475      SMSO
8556     03/23/17     20:51:45      19728970197       19177501033                                                             SMST
8557     03/23/17     21:07:10      1111301000        19728970197                                        310410933034475      SMST
8558     03/23/17     21:07:10      1111301000        19728970197                                        310410933034475      SMST
8559     03/23/17     21:07:10      16463010834       19728970197                                                             SMSO
8560     03/23/17     21:07:10      16463010834       19728970197                                        310410933034475      SMST
8561     03/23/17     23:26:55      1111301000        19728970197                                        310410933034475      SMST
8562     03/23/17     23:26:55      1111301000        19728970197                                        310410933034475      SMST
8563     03/23/17     23:26:55      18083063161       19728970197                                                             SMSO
8564     03/23/17     23:26:55      18083063161       19728970197                                        310410933034475      SMST
8565     03/23/17     23:27:45      1111301000        19728970197                                        310410933034475      SMST
8566     03/23/17     23:27:45      1111301000        19728970197                                        310410933034475      SMST
8567     03/23/17     23:27:45      18083063161       19728970197                                                             SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 135 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   305
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8568     03/23/17     23:27:45      18083063161       19728970197                                        310410933034475      SMST
8569     03/23/17     23:43:56      1111301000        19728970197                                        310410933034475      SMST
8570     03/23/17     23:43:56      1111301000        19728970197                                        310410933034475      SMST
8571     03/23/17     23:43:56      18083063161       19728970197                                                             SMSO
8572     03/23/17     23:43:56      18083063161       19728970197                                        310410933034475      SMST
8573     03/23/17     23:45:02      1111301000        19728970197                                        310410933034475      SMST
8574     03/23/17     23:45:02      1111301000        19728970197                                        310410933034475      SMST
8575     03/23/17     23:45:02      18083063161       19728970197                                                             SMSO
8576     03/23/17     23:45:02      18083063161       19728970197                                        310410933034475      SMST
8577     03/24/17     01:05:17      19728970197       13109208193                                        310410933034475      SMSO
8578     03/24/17     01:05:17      19728970197       13109208193                                                             SMST
8579     03/24/17     01:05:17      19728970197       18083063161                                        310410933034475      SMSO
8580     03/24/17     01:05:17      19728970197       18083063161                                                             SMST
8581     03/24/17     01:05:50      1111301000        19728970197                                        310410933034475      SMST
8582     03/24/17     01:05:50      18083063161       19728970197                                                             SMSO
8583     03/24/17     01:05:50      18083063161       19728970197                                        310410933034475      SMST
8584     03/24/17     01:05:51      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7452




8585     03/24/17     01:05:55      19728970197       13109208193                                        310410933034475      SMSO
8586     03/24/17     01:05:55      19728970197       13109208193                                                             SMST
8587     03/24/17     01:05:55      19728970197       18083063161                                        310410933034475      SMSO
8588     03/24/17     01:05:55      19728970197       18083063161                                                             SMST
8589     03/24/17     01:06:08      19728970197       13109208193                                        310410933034475      SMSO
8590     03/24/17     01:06:08      19728970197       13109208193                                                             SMST
8591     03/24/17     01:06:08      19728970197       18083063161                                        310410933034475      SMSO
8592     03/24/17     01:06:08      19728970197       18083063161                                                             SMST
8593     03/24/17     01:06:17      19728970197       13109208193                                        310410933034475      SMSO
8594     03/24/17     01:06:17      19728970197       13109208193                                                             SMST
8595     03/24/17     01:06:17      19728970197       18083063161                                        310410933034475      SMSO
8596     03/24/17     01:06:17      19728970197       18083063161                                                             SMST
8597     03/24/17     01:06:33      1111301000        19728970197                                        310410933034475      SMST
8598     03/24/17     01:06:33      1111301000        19728970197                                        310410933034475      SMST
8599     03/24/17     01:06:33      18083063161       19728970197                                                             SMSO
8600     03/24/17     01:06:33      18083063161       19728970197                                        310410933034475      SMST
8601     03/24/17     01:06:54      1111301000        19728970197                                        310410933034475      SMST
8602     03/24/17     01:06:54      1111301000        19728970197                                        310410933034475      SMST
8603     03/24/17     01:06:54      18083063161       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 136 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   306
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8604     03/24/17     01:06:54      18083063161       19728970197                                        310410933034475      SMST
8605     03/24/17     01:07:26      19728970197       13109208193                                        310410933034475      SMSO
8606     03/24/17     01:07:26      19728970197       13109208193                                                             SMST
8607     03/24/17     01:07:26      19728970197       18083063161                                        310410933034475      SMSO
8608     03/24/17     01:07:26      19728970197       18083063161                                                             SMST
8609     03/24/17     01:07:30      18083063161       19728970197                                                             SMSO
8610     03/24/17     01:07:30      18083063161       19728970197                                        310410933034475      SMST
8611     03/24/17     01:07:31      1111301000        19728970197                                        310410933034475      SMST
8612     03/24/17     01:07:31      1111301000        19728970197                                        310410933034475      SMST
8613     03/24/17     01:08:08      1111301000        19728970197                                        310410933034475      SMST
8614     03/24/17     01:08:08      1111301000        19728970197                                        310410933034475      SMST
8615     03/24/17     01:08:08      18083063161       19728970197                                                             SMSO
8616     03/24/17     01:08:08      18083063161       19728970197                                        310410933034475      SMST
8617     03/24/17     01:08:10      19728970197       13109208193                                        310410933034475      SMSO
8618     03/24/17     01:08:10      19728970197       13109208193                                                             SMST
8619     03/24/17     01:08:10      19728970197       18083063161                                        310410933034475      SMSO
8620     03/24/17     01:08:10      19728970197       18083063161                                                             SMST
                                                                                                                                                                                    7453




8621     03/24/17     01:08:45      1111301000        19728970197                                        310410933034475      SMST
8622     03/24/17     01:08:45      1111301000        19728970197                                        310410933034475      SMST
8623     03/24/17     01:08:45      18083063161       19728970197                                                             SMSO
8624     03/24/17     01:08:45      18083063161       19728970197                                        310410933034475      SMST
8625     03/24/17     01:09:40      13109208193       19728970197                                                             SMSO
8626     03/24/17     01:09:40      13109208193       19728970197                                        310410933034475      SMST
8627     03/24/17     01:09:41      1111301000        19728970197                                        310410933034475      SMST
8628     03/24/17     01:09:41      1111301000        19728970197                                        310410933034475      SMST
8629     03/24/17     01:10:19      1111301000        19728970197                                        310410933034475      SMST
8630     03/24/17     01:10:19      13109208193       19728970197                                                             SMSO
8631     03/24/17     01:10:19      13109208193       19728970197                                        310410933034475      SMST
8632     03/24/17     01:10:20      1111301000        19728970197                                        310410933034475      SMST
8633     03/24/17     01:10:22      1111301000        19728970197                                        310410933034475      SMST
8634     03/24/17     01:10:22      1111301000        19728970197                                        310410933034475      SMST
8635     03/24/17     01:10:22      13109208193       19728970197                                                             SMSO
8636     03/24/17     01:10:22      13109208193       19728970197                                        310410933034475      SMST
8637     03/24/17     01:10:59      1111301000        19728970197                                        310410933034475      SMST
8638     03/24/17     01:10:59      1111301000        19728970197                                        310410933034475      SMST
8639     03/24/17     01:10:59      13109208193       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 137 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   307
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8640     03/24/17     01:10:59      13109208193       19728970197                                        310410933034475      SMST
8641     03/24/17     01:11:05      18083063161       19728970197                                                             SMSO
8642     03/24/17     01:11:05      18083063161       19728970197                                        310410933034475      SMST
8643     03/24/17     01:11:06      1111301000        19728970197                                        310410933034475      SMST
8644     03/24/17     01:11:06      1111301000        19728970197                                        310410933034475      SMST
8645     03/24/17     01:50:38      19728970197       13109208193                                        310410933034475      SMSO
8646     03/24/17     01:50:38      19728970197       13109208193                                                             SMST
8647     03/24/17     01:50:38      19728970197       18083063161                                        310410933034475      SMSO
8648     03/24/17     01:50:38      19728970197       18083063161                                                             SMST
8649     03/24/17     01:55:50      18083063161       19728970197                                                             SMSO
8650     03/24/17     01:55:50      18083063161       19728970197                                        310410933034475      SMST
8651     03/24/17     01:55:51      1111301000        19728970197                                        310410933034475      SMST
8652     03/24/17     01:55:51      1111301000        19728970197                                        310410933034475      SMST
8653     03/24/17     01:58:28      1111301000        19728970197                                        310410933034475      SMST
8654     03/24/17     01:58:28      1111301000        19728970197                                        310410933034475      SMST
8655     03/24/17     01:58:28      13109208193       19728970197                                                             SMSO
8656     03/24/17     01:58:28      13109208193       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7454




8657     03/24/17     02:47:02      12024980011       19728970197                                        310410933034475      SMST
8658     03/24/17     04:19:20      14022165853       19728970197                                        310410933034475      SMST
8659     03/24/17     04:19:26      14022165853       19728970197                                        310410933034475      SMST
8660     03/24/17     09:49:17      14022165853       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8661     03/24/17     09:49:18      14022165853       19728970197              3557220700307612          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
8662     03/24/17     09:55:05      19728970197       14022165853                                        310410933034475      SMSO
8663     03/24/17     11:56:23      19728970197       13109208193                                        310410933034475      SMSO
8664     03/24/17     11:56:23      19728970197       13109208193                                                             SMST
8665     03/24/17     11:56:23      19728970197       18083063161                                        310410933034475      SMSO
8666     03/24/17     11:56:23      19728970197       18083063161                                                             SMST
8667     03/24/17     12:38:02      19728970197       13109208193                                        310410933034475      SMSO
8668     03/24/17     12:38:02      19728970197       13109208193                                                             SMST
8669     03/24/17     12:38:02      19728970197       18083063161                                        310410933034475      SMSO
8670     03/24/17     12:38:02      19728970197       18083063161                                                             SMST
8671     03/24/17     12:44:17      15026091988       19728970197                                                             SMSO
8672     03/24/17     12:44:17      15026091988       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 138 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   308
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8673     03/24/17     12:44:17      15026091988        19728970197                                       310410933034475      SMST
8674     03/24/17     12:51:35      19728970197        15026091988                                       310410933034475      SMSO
8675     03/24/17     12:51:35      19728970197        15026091988                                                            SMST
8676     03/24/17     12:51:36      19728970197        15026091988                                                            SMST
8677     03/24/17     14:10:20                         19728970197                                       310410933034475      SMST
8678     03/24/17     14:48:42      16176403999        19728970197                                       310410933034475      SMST
8679     03/24/17     15:25:45      18083063161        19728970197                                                            SMSO
8680     03/24/17     15:25:45      18083063161        19728970197                                       310410933034475      SMST
8681     03/24/17     15:25:46      1111301000         19728970197                                       310410933034475      SMST
8682     03/24/17     15:25:46      1111301000         19728970197                                       310410933034475      SMST
8683     03/24/17     15:32:51      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8684     03/24/17     15:32:51      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8685     03/24/17     15:32:51      16176403999        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7455




8686     03/24/17     15:32:52      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8687     03/24/17     15:32:52      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8688     03/24/17     15:53:27      19178549395        19728970197                                                            SMSO
8689     03/24/17     15:53:27      19178549395        19728970197                                                            SMSO
8690     03/24/17     15:53:27      19178549395        19728970197                                       310410933034475      SMST
8691     03/24/17     15:53:30                         19728970197                                       310410933034475      SMST
8692     03/24/17     16:39:37      15616283155        19728970197                                       310410933034475      SMST
8693     03/24/17     16:39:39      15616283155        19728970197                                       310410933034475      SMST
8694     03/24/17     16:39:40      15616283155        19728970197                                       310410933034475      SMST
8695     03/24/17     17:01:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8696     03/24/17     17:01:34      15616283155        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 139 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   309
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8697     03/24/17     17:01:34      19178549395        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8698     03/24/17     17:01:35      15616283155        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8699     03/24/17     17:24:46      18083063161        19728970197                                       310410933034475      SMST
8700     03/24/17     17:24:46      18083063161        19728970197                                       310410933034475      SMST
8701     03/24/17     17:24:49                         19728970197                                       310410933034475      SMST
8702     03/24/17     18:16:00      19178549395        19728970197                                                            SMSO
8703     03/24/17     18:16:00      19178549395        19728970197                                       310410933034475      SMST
8704     03/24/17     18:16:01      19178549395        19728970197                                                            SMSO
8705     03/24/17     18:16:06      19178549395        19728970197                                                            SMSO
8706     03/24/17     18:16:06      19178549395        19728970197                                                            SMSO
8707     03/24/17     18:16:06      19178549395        19728970197                                       310410933034475      SMST
8708     03/24/17     18:23:55      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8709     03/24/17     18:23:55      18083063161        19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                    7456




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8710     03/24/17     18:23:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8711     03/24/17     18:23:56      19178549395        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8712     03/24/17     18:23:57      19178549395        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8713     03/24/17     22:43:54      1111301000         19728970197                                       310410933034475      SMST
8714     03/24/17     22:43:54      1111301000         19728970197                                       310410933034475      SMST
8715     03/24/17     22:43:54      16463010834        19728970197                                                            SMSO
8716     03/24/17     22:43:54      16463010834        19728970197                                       310410933034475      SMST
8717     03/24/17     22:47:49      1111301000         19728970197                                       310410933034475      SMST
8718     03/24/17     22:47:49      1111301000         19728970197                                       310410933034475      SMST
8719     03/24/17     22:47:49      19177501033        19728970197                                                            SMSO
8720     03/24/17     22:47:49      19177501033        19728970197                                       310410933034475      SMST
8721     03/24/17     22:59:41      1111301000         19728970197                                       310410933034475      SMST
8722     03/24/17     22:59:41      1111301000         19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 140 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   310
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
8723     03/24/17     22:59:41      16463010834       19728970197                                                             SMSO
8724     03/24/17     22:59:41      16463010834       19728970197                                        310410933034475      SMST
8725     03/24/17     23:00:20      19177501033       19728970197                                                             SMSO
8726     03/24/17     23:00:20      19177501033       19728970197                                        310410933034475      SMST
8727     03/24/17     23:00:21      1111301000        19728970197                                        310410933034475      SMST
8728     03/24/17     23:00:21      1111301000        19728970197                                        310410933034475      SMST
8729     03/24/17     23:04:52      19728970197       16463010834                                        310410933034475      SMSO
8730     03/24/17     23:04:52      19728970197       16463010834                                                             SMST
8731     03/24/17     23:04:52      19728970197       19177501033                                        310410933034475      SMSO
8732     03/24/17     23:04:52      19728970197       19177501033                                                             SMST
8733     03/24/17     23:19:51      16463010834       19728970197                                                             SMSO
8734     03/24/17     23:19:51      16463010834       19728970197                                        310410933034475      SMST
8735     03/24/17     23:20:02      1111301000        19728970197                                        310410933034475      SMST
8736     03/24/17     23:20:12      1111301000        19728970197                                        310410933034475      SMST
8737     03/24/17     23:20:31                        19728970197                                        310410933034475      SMST
8738     03/24/17     23:20:44      19177501033       19728970197                                                             SMSO
8739     03/24/17     23:20:44      19177501033       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7457




8740     03/24/17     23:20:55      1111301000        19728970197                                        310410933034475      SMST
8741     03/24/17     23:21:05      1111301000        19728970197                                        310410933034475      SMST
8742     03/24/17     23:21:24                        19728970197                                        310410933034475      SMST
8743     03/24/17     23:22:49                        19728970197                                        310410933034475      SMST
8744     03/24/17     23:24:14                        19728970197                                        310410933034475      SMST
8745     03/24/17     23:26:41                        19728970197                                        310410933034475      SMST
8746     03/24/17     23:29:07                        19728970197                                        310410933034475      SMST
8747     03/24/17     23:31:34                        19728970197                                        310410933034475      SMST
8748     03/24/17     23:36:57                        19728970197                                        310410933034475      SMST
8749     03/24/17     23:42:21                        19728970197                                        310410933034475      SMST
8750     03/24/17     23:47:48                        19728970197                                        310410933034475      SMST
8751     03/24/17     23:53:16                        19728970197                                        310410933034475      SMST
8752     03/24/17     23:58:41                        19728970197                                        310410933034475      SMST
8753     03/25/17     00:14:08                        19728970197                                        310410933034475      SMST
8754     03/25/17     00:29:34                        19728970197                                        310410933034475      SMST
8755     03/25/17     00:44:58                        19728970197                                        310410933034475      SMST
8756     03/25/17     01:00:24                        19728970197                                        310410933034475      SMST
8757     03/25/17     01:15:51                        19728970197                                        310410933034475      SMST
8758     03/25/17     01:28:45      12142822920       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 141 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   311
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8759     03/25/17     01:28:46      12142822920        19728970197                                       310410933034475      SMST
8760     03/25/17     01:29:16                         19728970197                                       310410933034475      SMST
8761     03/25/17     02:29:39                         19728970197                                       310410933034475      SMST
8762     03/25/17     03:21:48      19728970197        19728245110                                       310410933034475      SMSO
8763     03/25/17     03:29:39      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8764     03/25/17     03:29:40      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8765     03/25/17     03:29:41      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8766     03/25/17     03:29:42      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8767     03/25/17     03:32:02      19728970197        16463010834                                       310410933034475      SMSO
8768     03/25/17     03:32:02      19728970197        16463010834                                                            SMST
8769     03/25/17     03:32:02      19728970197        19177501033                                       310410933034475      SMSO
                                                                                                                                                                                    7458




8770     03/25/17     03:32:02      19728970197        19177501033                                                            SMST
8771     03/25/17     03:32:08      19728970197        16463010834                                       310410933034475      SMSO
8772     03/25/17     03:32:08      19728970197        16463010834                                                            SMST
8773     03/25/17     03:32:08      19728970197        19177501033                                       310410933034475      SMSO
8774     03/25/17     03:32:08      19728970197        19177501033                                                            SMST
8775     03/25/17     03:46:36      19728245110        19728970197                                       310410933034475      SMST
8776     03/25/17     03:51:34      1111301000         19728970197                                       310410933034475      SMST
8777     03/25/17     03:51:34      1111301000         19728970197                                       310410933034475      SMST
8778     03/25/17     03:51:34      16463010834        19728970197                                                            SMSO
8779     03/25/17     03:51:34      16463010834        19728970197                                       310410933034475      SMST
8780     03/25/17     03:51:42      1111301000         19728970197                                       310410933034475      SMST
8781     03/25/17     03:51:42      1111301000         19728970197                                       310410933034475      SMST
8782     03/25/17     03:51:42      19177501033        19728970197                                                            SMSO
8783     03/25/17     03:51:42      19177501033        19728970197                                       310410933034475      SMST
8784     03/25/17     13:37:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8785     03/25/17     13:37:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 142 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   312
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8786     03/25/17     15:32:18      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8787     03/25/17     15:32:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8788     03/25/17     17:23:32      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8789     03/25/17     17:23:33      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8790     03/25/17     18:28:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8791     03/25/17     18:37:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8792     03/25/17     18:37:39      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7459




8793     03/25/17     20:52:44      50472              19728970197                                       310410933034475      SMST
8794     03/26/17     01:52:15      73958              19728970197                                       310410933034475      SMST
8795     03/26/17     02:44:58      19728970197        73958                                             310410933034475      SMSO
8796     03/26/17     02:45:00      73958              19728970197                                       310410933034475      SMST
8797     03/26/17     12:18:19      19728970197        12142822920                                       310410933034475      SMSO
8798     03/26/17     12:18:19      19728970197        12142822920                                                            SMST
8799     03/26/17     12:18:19      19728970197        12144031955                                       310410933034475      SMSO
8800     03/26/17     12:18:19      19728970197        12144031955                                                            SMST
8801     03/26/17     12:18:19      19728970197        13109208193                                       310410933034475      SMSO
8802     03/26/17     12:18:19      19728970197        13109208193                                                            SMST
8803     03/26/17     12:18:19      19728970197        18083063161                                       310410933034475      SMSO
8804     03/26/17     12:18:19      19728970197        18083063161                                                            SMST
8805     03/26/17     15:36:38      1111301000         19728970197                                       310410933034475      SMST
8806     03/26/17     15:36:38      1111301000         19728970197                                       310410933034475      SMST
8807     03/26/17     15:36:38      18083063161        19728970197                                                            SMSO
8808     03/26/17     15:36:38      18083063161        19728970197                                       310410933034475      SMST
8809     03/26/17     17:57:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 143 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   313
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8810     03/26/17     17:57:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8811     03/26/17     18:30:17      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8812     03/26/17     18:30:18      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8813     03/27/17     00:27:38      12144057437        19728970197                                       310410933034475      SMST
8814     03/27/17     00:28:22      19728970197        12144057437                                       310410933034475      SMSO
8815     03/27/17     00:28:37      12144057437        19728970197                                       310410933034475      SMST
8816     03/27/17     12:30:55      13127145705        19728970197                                                            SMSO
8817     03/27/17     12:30:55      13127145705        19728970197                                       310410933034475      SMST
8818     03/27/17     12:31:01                         19728970197                                       310410933034475      SMST
8819     03/27/17     12:38:37      17192879602        19728970197                                       310410933034475      SMST
8820     03/27/17     13:37:53      1111301000         19728970197                                       310410933034475      SMST
8821     03/27/17     13:37:53      1111301000         19728970197                                       310410933034475      SMST
8822     03/27/17     13:37:53      12146687860        19728970197                                                            SMSO
                                                                                                                                                                                    7460




8823     03/27/17     13:37:53      12146687860        19728970197                                       310410933034475      SMST
8824     03/27/17     14:55:09      17182191370        19728970197                                       310410933034475      SMST
8825     03/27/17     14:56:50      12149572477        19728970197                                                            SMSO
8826     03/27/17     14:56:50      12149572477        19728970197                                       310410933034475      SMST
8827     03/27/17     17:08:09      15163306281        19728970197                                       310410933034475      SMST
8828     03/27/17     17:45:14      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8829     03/27/17     17:45:14      13127145705        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8830     03/27/17     17:45:15      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8831     03/27/17     17:45:15      17192879602        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8832     03/27/17     17:45:16      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 144 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   314
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8833     03/27/17     17:45:16      17182191370        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8834     03/27/17     17:45:17      12149572477        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8835     03/27/17     17:45:18      15163306281        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8836     03/27/17     17:49:15      1111301000         19728970197                                       310410933034475      SMST
8837     03/27/17     17:49:15      1111301000         19728970197                                       310410933034475      SMST
8838     03/27/17     17:49:15      12142822920        19728970197                                                            SMSO
8839     03/27/17     17:49:15      12142822920        19728970197                                       310410933034475      SMST
8840     03/27/17     19:49:11      16027542574        19728970197                                                            SMSO
8841     03/27/17     19:49:11      16027542574        19728970197                                       310410933034475      SMST
8842     03/27/17     19:49:12      1111301000         19728970197                                       310410933034475      SMST
8843     03/27/17     19:49:12      1111301000         19728970197                                       310410933034475      SMST
8844     03/27/17     20:43:43      12144057437        19728970197                                       310410933034475      SMST
8845     03/27/17     20:56:41      19728970197        12144057437                                       310410933034475      SMSO
                                                                                                                                                                                    7461




8846     03/27/17     20:57:34      12144057437        19728970197                                       310410933034475      SMST
8847     03/27/17     20:58:10      19728970197        12144057437                                       310410933034475      SMSO
8848     03/27/17     20:58:17      19728970197        12144057437                                       310410933034475      SMSO
8849     03/27/17     20:59:03      12144057437        19728970197                                       310410933034475      SMST
8850     03/27/17     20:59:14      12144057437        19728970197                                       310410933034475      SMST
8851     03/27/17     20:59:27      19728970197        12144057437                                       310410933034475      SMSO
8852     03/27/17     21:22:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8853     03/27/17     21:22:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8854     03/28/17     01:46:37      19728970197        12038320176                                       310410933034475      SMSO
8855     03/28/17     01:46:37      19728970197        12038320176                                       310410933034475      SMSO
8856     03/28/17     01:46:37      19728970197        12038320176                                                            SMST
8857     03/28/17     01:46:37      19728970197        12038320176                                                            SMST
8858     03/28/17     01:46:38      19728970197        12038320176                                                            SMST
8859     03/28/17     01:46:39      19728970197        12038320176                                                            SMST
8860     03/28/17     03:49:17      19728970197        12144057437                                       310410933034475      SMSO
8861     03/28/17     03:51:12      12144057437        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 145 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   315
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8862     03/28/17     03:52:24      12144057437        19728970197                                       310410933034475      SMST
8863     03/28/17     03:52:48      12144057437        19728970197                                       310410933034475      SMST
8864     03/28/17     03:54:50      12144057437        19728970197                                       310410933034475      SMST
8865     03/28/17     04:05:08      19728970197        12144057437                                       310410933034475      SMSO
8866     03/28/17     09:30:58      15714850462        19728970197                                       310410933034475      SMST
8867     03/28/17     09:31:02                         19728970197                                       310410933034475      SMST
8868     03/28/17     10:58:38      15714850462        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8869     03/28/17     11:19:42      12038320176        19728970197                                                            SMSO
8870     03/28/17     11:19:42      12038320176        19728970197                                                            SMSO
8871     03/28/17     11:19:42      12038320176        19728970197                                       310410933034475      SMST
8872     03/28/17     11:31:08      12038320176        19728970197                                                            SMSO
8873     03/28/17     11:31:09      12038320176        19728970197                                                            SMSO
8874     03/28/17     11:31:09      12038320176        19728970197                                       310410933034475      SMST
8875     03/28/17     11:48:49      19728970197        13109208193                                       310410933034475      SMSO
8876     03/28/17     11:48:49      19728970197        13109208193                                                            SMST
8877     03/28/17     11:48:49      19728970197        18083063161                                       310410933034475      SMSO
                                                                                                                                                                                    7462




8878     03/28/17     11:48:49      19728970197        18083063161                                                            SMST
8879     03/28/17     12:14:34      1111301000         19728970197                                       310410933034475      SMST
8880     03/28/17     12:14:34      1111301000         19728970197                                       310410933034475      SMST
8881     03/28/17     12:14:34      18083063161        19728970197                                                            SMSO
8882     03/28/17     12:14:34      18083063161        19728970197                                       310410933034475      SMST
8883     03/28/17     12:19:33      19728970197        13109208193                                       310410933034475      SMSO
8884     03/28/17     12:19:33      19728970197        13109208193                                                            SMST
8885     03/28/17     12:19:33      19728970197        18083063161                                       310410933034475      SMSO
8886     03/28/17     12:19:33      19728970197        18083063161                                                            SMST
8887     03/28/17     13:51:42      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8888     03/28/17     13:51:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8889     03/28/17     14:01:15      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8890     03/28/17     14:01:16      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 146 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   316
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8891     03/28/17     14:44:09      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8892     03/28/17     14:44:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8893     03/28/17     15:12:34      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8894     03/28/17     20:39:47      1111301000         19728970197                                       310410933034475      SMST
8895     03/28/17     20:39:47      18083063161        19728970197                                                            SMSO
8896     03/28/17     20:39:47      18083063161        19728970197                                       310410933034475      SMST
8897     03/28/17     20:39:48      1111301000         19728970197                                       310410933034475      SMST
8898     03/28/17     20:40:24      1111301000         19728970197                                       310410933034475      SMST
8899     03/28/17     20:40:24      1111301000         19728970197                                       310410933034475      SMST
8900     03/28/17     20:40:24      13109208193        19728970197                                                            SMSO
8901     03/28/17     20:40:24      13109208193        19728970197                                       310410933034475      SMST
8902     03/28/17     20:40:53      1111301000         19728970197                                       310410933034475      SMST
8903     03/28/17     20:40:53      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7463




8904     03/28/17     20:40:53      18083063161        19728970197                                                            SMSO
8905     03/28/17     20:40:53      18083063161        19728970197                                       310410933034475      SMST
8906     03/28/17     20:41:12      19728970197        13109208193                                       310410933034475      SMSO
8907     03/28/17     20:41:12      19728970197        13109208193                                                            SMST
8908     03/28/17     20:41:12      19728970197        18083063161                                       310410933034475      SMSO
8909     03/28/17     20:41:12      19728970197        18083063161                                                            SMST
8910     03/28/17     20:41:33      1111301000         19728970197                                       310410933034475      SMST
8911     03/28/17     20:41:33      1111301000         19728970197                                       310410933034475      SMST
8912     03/28/17     20:41:33      13109208193        19728970197                                                            SMSO
8913     03/28/17     20:41:33      13109208193        19728970197                                       310410933034475      SMST
8914     03/28/17     20:41:45      1111301000         19728970197                                       310410933034475      SMST
8915     03/28/17     20:41:45      1111301000         19728970197                                       310410933034475      SMST
8916     03/28/17     20:41:45      18083063161        19728970197                                                            SMSO
8917     03/28/17     20:41:45      18083063161        19728970197                                       310410933034475      SMST
8918     03/28/17     20:41:55      19728970197        13109208193                                       310410933034475      SMSO
8919     03/28/17     20:41:55      19728970197        13109208193                                                            SMST
8920     03/28/17     20:41:55      19728970197        18083063161                                       310410933034475      SMSO
8921     03/28/17     20:41:55      19728970197        18083063161                                                            SMST
8922     03/28/17     20:42:38      19728970197        13109208193                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 147 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   317
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8923     03/28/17     20:42:38      19728970197        13109208193                                                            SMST
8924     03/28/17     20:42:38      19728970197        18083063161                                       310410933034475      SMSO
8925     03/28/17     20:42:38      19728970197        18083063161                                                            SMST
8926     03/28/17     20:42:48      1111301000         19728970197                                       310410933034475      SMST
8927     03/28/17     20:42:48      1111301000         19728970197                                       310410933034475      SMST
8928     03/28/17     20:42:48      18083063161        19728970197                                                            SMSO
8929     03/28/17     20:42:48      18083063161        19728970197                                       310410933034475      SMST
8930     03/28/17     22:10:38      12144057437        19728970197                                       310410933034475      SMST
8931     03/28/17     22:10:54      12144057437        19728970197                                       310410933034475      SMST
8932     03/28/17     22:42:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8933     03/28/17     22:42:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8934     03/29/17     00:32:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8935     03/29/17     00:32:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                    7464




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8936     03/29/17     01:16:09      19178549395        19728970197                                                            SMSO
8937     03/29/17     01:16:09      19178549395        19728970197                                                            SMSO
8938     03/29/17     01:16:09      19178549395        19728970197                                       310410933034475      SMST
8939     03/29/17     02:35:50      19728970197        17326727837                                       310410933034475      SMSO
8940     03/29/17     02:35:50      19728970197        17326727837                                                            SMST
8941     03/29/17     02:54:05      17326727837        19728970197                                                            SMSO
8942     03/29/17     02:54:05      17326727837        19728970197                                                            SMSO
8943     03/29/17     02:54:05      17326727837        19728970197                                       310410933034475      SMST
8944     03/29/17     12:47:01      19728970197        19178549395                                       310410933034475      SMSO
8945     03/29/17     12:47:01      19728970197        19178549395                                                            SMST
8946     03/29/17     12:47:30      19728970197        19178549395                                       310410933034475      SMSO
8947     03/29/17     12:47:30      19728970197        19178549395                                                            SMST
8948     03/29/17     13:32:24      19728970197        19178549395                                                            SMST
8949     03/29/17     15:19:10      1111301000         19728970197                                       310410933034475      SMST
8950     03/29/17     15:19:10      1111301000         19728970197                                       310410933034475      SMST
8951     03/29/17     15:19:10      12144588782        19728970197                                                            SMSO
8952     03/29/17     15:19:10      12144588782        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 148 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   318
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:23
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8953     03/29/17     15:19:14                         19728970197                                       310410933034475      SMST
8954     03/29/17     15:24:40      1111301000         19728970197                                       310410933034475      SMST
8955     03/29/17     15:24:40      1111301000         19728970197                                       310410933034475      SMST
8956     03/29/17     15:24:40      14693588077        19728970197                                                            SMSO
8957     03/29/17     15:24:40      14693588077        19728970197                                       310410933034475      SMST
8958     03/29/17     15:25:33      1111301000         19728970197                                       310410933034475      SMST
8959     03/29/17     15:25:33      1111301000         19728970197                                       310410933034475      SMST
8960     03/29/17     15:25:33      14693588077        19728970197                                                            SMSO
8961     03/29/17     15:25:33      14693588077        19728970197                                       310410933034475      SMST
8962     03/29/17     15:27:51      1111301000         19728970197                                       310410933034475      SMST
8963     03/29/17     15:27:51      1111301000         19728970197                                       310410933034475      SMST
8964     03/29/17     15:27:51      12144588782        19728970197                                                            SMSO
8965     03/29/17     15:27:51      12144588782        19728970197                                       310410933034475      SMST
8966     03/29/17     15:30:19      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8967     03/29/17     15:30:20      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7465




                                                                                  IPHONE6SPLUS
8968     03/29/17     15:30:21      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8969     03/29/17     15:30:22      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8970     03/29/17     15:30:23      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8971     03/29/17     16:07:27      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8972     03/29/17     16:07:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8973     03/29/17     17:03:22      19728245110        19728970197                                       310410933034475      SMST
8974     03/29/17     17:17:22      12142152081        19728970197                                                            SMSO
8975     03/29/17     17:17:23      12142152081        19728970197                                       310410933034475      SMST
8976     03/29/17     17:17:35                         19728970197                                       310410933034475      SMST
8977     03/29/17     17:18:45                         19728970197                                       310410933034475      SMST
8978     03/29/17     17:19:54                         19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 149 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   319
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
8979     03/29/17     17:21:05                         19728970197                                       310410933034475      SMST
8980     03/29/17     17:23:14                         19728970197                                       310410933034475      SMST
8981     03/29/17     17:25:12      12142152081        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8982     03/29/17     17:40:54      1111301000         19728970197                                       310410933034475      SMST
8983     03/29/17     17:40:54      1111301000         19728970197                                       310410933034475      SMST
8984     03/29/17     17:40:54      18083063161        19728970197                                                            SMSO
8985     03/29/17     17:40:54      18083063161        19728970197                                       310410933034475      SMST
8986     03/29/17     20:43:43      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8987     03/29/17     20:43:44      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8988     03/30/17     01:09:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8989     03/30/17     01:09:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                                                                                                                    7466




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8990     03/30/17     15:50:33      14242688245        19728970197                                       310410933034475      SMST
8991     03/30/17     15:50:33      14242688245        19728970197                                       310410933034475      SMST
8992     03/30/17     16:31:07      19728970197        15616283155                                       310410933034475      SMSO
8993     03/30/17     16:31:08      19728970197        15616283155                                       310410933034475      SMSO
8994     03/30/17     16:36:22      15616283155        19728970197                                       310410933034475      SMST
8995     03/30/17     16:36:44      15616283155        19728970197                                       310410933034475      SMST
8996     03/30/17     16:43:56      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8997     03/30/17     16:43:57      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
8998     03/30/17     17:25:19      19728970197        15592881919                                       310410933034475      SMSO
8999     03/30/17     19:31:08      19728970197        12023683007                                       310410933034475      SMSO
9000     03/30/17     19:31:18      19728970197        12023683007                                                            SMST
9001     03/30/17     19:42:03      19728970197        12144057437                                       310410933034475      SMSO
9002     03/30/17     19:42:03      19728970197        12144057437                                                            SMST
9003     03/30/17     19:47:41      12144057437        19728970197                                       310410933034475      SMST
9004     03/30/17     19:48:10      12144057437        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 150 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   320
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9005     03/30/17     19:55:33      19728970197       12023683007                                                             SMST
9006     03/30/17     23:24:07      12144057437       19728970197                                        310410933034475      SMST
9007     03/31/17     02:30:17      19728970197       12144057437                                        310410933034475      SMSO
9008     03/31/17     02:30:30      19728970197       12144057437                                        310410933034475      SMSO
9009     03/31/17     02:31:05      19728970197       12038320176                                        310410933034475      SMSO
9010     03/31/17     02:31:06      19728970197       12038320176                                                             SMST
9011     03/31/17     02:31:07      19728970197       12038320176                                                             SMST
9012     03/31/17     02:31:53      12144057437       19728970197                                        310410933034475      SMST
9013     03/31/17     03:19:24      13109208193       19728970197                                        310410933034475      SMST
9014     03/31/17     03:20:59      19728970197       13109208193                                        310410933034475      SMSO
9015     03/31/17     03:20:59      19728970197       13109208193                                        310410933034475      SMSO
9016     03/31/17     03:21:23      19728970197       13109208193                                        310410933034475      SMSO
9017     03/31/17     03:21:53      19728970197       13109208193                                        310410933034475      SMSO
9018     03/31/17     04:41:52                        19728970197                                        310410933034475      SMST
9019     03/31/17     04:47:30      12142822920       19728970197                                                             SMSO
9020     03/31/17     04:47:30      12142822920       19728970197                                        310410933034475      SMST
9021     03/31/17     04:49:25      12142822920       19728970197                                                             SMSO
                                                                                                                                                                                    7467




9022     03/31/17     04:49:25      12142822920       19728970197                                                             SMSO
9023     03/31/17     04:49:25      12142822920       19728970197                                        310410933034475      SMST
9024     03/31/17     04:49:26      12142822920       19728970197                                        310410933034475      SMST
9025     03/31/17     04:51:08      12142822920       19728970197                                                             SMSO
9026     03/31/17     04:51:08      12142822920       19728970197                                                             SMSO
9027     03/31/17     04:51:08      12142822920       19728970197                                        310410933034475      SMST
9028     03/31/17     04:51:08      12142822920       19728970197                                        310410933034475      SMST
9029     03/31/17     04:54:14      12142822920       19728970197                                                             SMSO
9030     03/31/17     04:54:14      12142822920       19728970197                                                             SMSO
9031     03/31/17     04:54:14      12142822920       19728970197                                        310410933034475      SMST
9032     03/31/17     04:54:14      12142822920       19728970197                                        310410933034475      SMST
9033     03/31/17     04:59:16      12142822920       19728970197                                                             SMSO
9034     03/31/17     04:59:16      12142822920       19728970197                                                             SMSO
9035     03/31/17     04:59:16      12142822920       19728970197                                        310410933034475      SMST
9036     03/31/17     04:59:16      12142822920       19728970197                                        310410933034475      SMST
9037     03/31/17     04:59:33      12142822920       19728970197                                                             SMSO
9038     03/31/17     04:59:33      12142822920       19728970197                                        310410933034475      SMST
9039     03/31/17     05:04:08      12142822920       19728970197                                                             SMSO
9040     03/31/17     05:04:08      12142822920       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 151 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   321
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9041     03/31/17     05:15:18      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9042     03/31/17     05:15:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9043     03/31/17     05:15:19      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9044     03/31/17     05:15:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9045     03/31/17     05:15:20      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9046     03/31/17     05:15:21      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9047     03/31/17     05:15:22      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7468




9048     03/31/17     05:15:23      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9049     03/31/17     05:15:24      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9050     03/31/17     05:15:25      12142822920        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9051     03/31/17     05:16:22      19728970197        13109208193                                       310410933034475      SMSO
9052     03/31/17     09:18:49      19176012902        19728970197                                                            SMSO
9053     03/31/17     09:18:49      19176012902        19728970197                                       310410933034475      SMST
9054     03/31/17     09:18:52                         19728970197                                       310410933034475      SMST
9055     03/31/17     11:31:38      19176012902        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9056     03/31/17     11:34:00      12038320176        19728970197                                                            SMSO
9057     03/31/17     11:34:00      12038320176        19728970197                                                            SMSO
9058     03/31/17     11:34:00      12038320176        19728970197                                       310410933034475      SMST
9059     03/31/17     11:34:01      12038320176        19728970197                                                            SMSO
9060     03/31/17     11:34:01      12038320176        19728970197                                                            SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 152 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   322
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9061     03/31/17     11:34:01      12038320176        19728970197                                       310410933034475      SMST
9062     03/31/17     11:34:28      12038320176        19728970197                                                            SMSO
9063     03/31/17     11:34:28      12038320176        19728970197                                                            SMSO
9064     03/31/17     11:34:28      12038320176        19728970197                                       310410933034475      SMST
9065     03/31/17     11:34:57      12038320176        19728970197                                                            SMSO
9066     03/31/17     11:34:57      12038320176        19728970197                                                            SMSO
9067     03/31/17     11:34:57      12038320176        19728970197                                       310410933034475      SMST
9068     03/31/17     11:35:42      12038320176        19728970197                                                            SMSO
9069     03/31/17     11:35:42      12038320176        19728970197                                                            SMSO
9070     03/31/17     11:35:42      12038320176        19728970197                                       310410933034475      SMST
9071     03/31/17     12:27:07      12038320176        19728970197                                                            SMSO
9072     03/31/17     12:27:07      12038320176        19728970197                                                            SMSO
9073     03/31/17     12:27:07      12038320176        19728970197                                       310410933034475      SMST
9074     03/31/17     12:27:08      12038320176        19728970197                                                            SMSO
9075     03/31/17     12:27:08      12038320176        19728970197                                                            SMSO
9076     03/31/17     12:27:08      12038320176        19728970197                                       310410933034475      SMST
9077     03/31/17     13:06:00      19728970197        13109208193                                       310410933034475      SMSO
                                                                                                                                                                                    7469




9078     03/31/17     13:11:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9079     03/31/17     14:35:27      19728970197        13109208193                                       310410933034475      SMSO
9080     03/31/17     14:58:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9081     03/31/17     14:58:49      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9082     03/31/17     15:27:10      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9083     03/31/17     16:36:33      19728970197        13109208193                                       310410933034475      SMSO
9084     03/31/17     17:10:58      12142822920        19728970197                                                            SMSO
9085     03/31/17     17:10:58      12142822920        19728970197                                                            SMSO
9086     03/31/17     17:10:58      12142822920        19728970197                                       310410933034475      SMST
9087     03/31/17     17:10:58      12142822920        19728970197                                       310410933034475      SMST
9088     03/31/17     18:27:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 153 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   323
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9089     03/31/17     18:27:26      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9090     03/31/17     20:00:12      19728970197        12142593200                                       310410933034475      SMSO
9091     03/31/17     20:27:01      1111301000         19728970197                                       310410933034475      SMST
9092     03/31/17     20:27:01      1111301000         19728970197                                       310410933034475      SMST
9093     03/31/17     20:27:01      18083063161        19728970197                                                            SMSO
9094     03/31/17     20:27:01      18083063161        19728970197                                       310410933034475      SMST
9095     03/31/17     20:53:32      14178482210        19728970197                                                            SMSO
9096     03/31/17     20:53:32      14178482210        19728970197                                       310410933034475      SMST
9097     03/31/17     21:16:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9098     03/31/17     21:16:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9099     03/31/17     21:47:38      19728970197        14178482210                                       310410933034475      SMSO
9100     03/31/17     21:47:38      19728970197        14178482210                                                            SMST
9101     03/31/17     21:52:30      14178482210        19728970197                                                            SMSO
                                                                                                                                                                                    7470




9102     03/31/17     21:52:31      14178482210        19728970197                                       310410933034475      SMST
9103     04/01/17     00:41:15      1111301000         19728970197                                       310410933034475      SMST
9104     04/01/17     00:41:15      1111301000         19728970197                                       310410933034475      SMST
9105     04/01/17     00:41:15      18083063161        19728970197                                                            SMSO
9106     04/01/17     00:41:15      18083063161        19728970197                                                            SMSO
9107     04/01/17     00:41:15      18083063161        19728970197                                       310410933034475      SMST
9108     04/01/17     00:41:15      18083063161        19728970197                                       310410933034475      SMST
9109     04/01/17     00:50:45      1111301000         19728970197                                       310410933034475      SMST
9110     04/01/17     00:50:45      18083063161        19728970197                                                            SMSO
9111     04/01/17     00:50:45      18083063161        19728970197                                       310410933034475      SMST
9112     04/01/17     00:50:46      1111301000         19728970197                                       310410933034475      SMST
9113     04/01/17     04:14:13      19728970197        12147706565                                       310410933034475      SMSO
9114     04/01/17     04:14:13      19728970197        12147706565                                                            SMST
9115     04/01/17     08:16:40      19144037755        19728970197                                       310410933034475      SMST
9116     04/01/17     08:16:42                         19728970197                                       310410933034475      SMST
9117     04/01/17     10:42:37      19144037755        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9118     04/01/17     10:48:40      19728970197        19144037755                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 154 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   324
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9119     04/01/17     10:49:53      19728970197        13109208193                                       310410933034475      SMSO
9120     04/01/17     13:29:07      19728970197                                                          310410933034475      SMSO
9121     04/01/17     13:29:07      19728970197                                                                               MMST
9122     04/01/17     13:29:07      19728970197        12023683007                                       310410933034475      SMSO
9123     04/01/17     13:29:07      19728970197        12023683007                                                            SMST
9124     04/01/17     15:04:03      19728970197        13109208193                                       310410933034475      SMSO
9125     04/01/17     18:06:23      19728970197        14696678128                                       310410933034475      SMSO
9126     04/01/17     18:06:23      19728970197        14696678128                                                            SMST
9127     04/01/17     18:13:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9128     04/01/17     18:13:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9129     04/01/17     18:27:13      19728970197        14696678128                                       310410933034475      SMSO
9130     04/01/17     18:27:46      12144057437        19728970197                                       310410933034475      SMST
9131     04/01/17     18:28:55      19728970197        12144057437                                       310410933034475      SMSO
9132     04/01/17     19:21:37      14696678128        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7471




9133     04/01/17     19:31:01      12144057437        19728970197                                       310410933034475      SMST
9134     04/01/17     19:47:20      19728970197        12144057437                                       310410933034475      SMSO
9135     04/01/17     19:48:26      1111301000         19728970197                                       310410933034475      SMST
9136     04/01/17     19:48:26      1111301000         19728970197                                       310410933034475      SMST
9137     04/01/17     19:48:26      18083063161        19728970197                                                            SMSO
9138     04/01/17     19:48:26      18083063161        19728970197                                       310410933034475      SMST
9139     04/01/17     20:15:54      12144057437        19728970197                                       310410933034475      SMST
9140     04/01/17     20:16:20      19728970197        12144057437                                       310410933034475      SMSO
9141     04/01/17     20:16:42      12144057437        19728970197                                       310410933034475      SMST
9142     04/01/17     20:16:50      12144057437        19728970197                                       310410933034475      SMST
9143     04/01/17     20:16:58      19728970197        12144057437                                       310410933034475      SMSO
9144     04/01/17     20:17:13      12144057437        19728970197                                       310410933034475      SMST
9145     04/01/17     20:17:54      19728970197        12144057437                                       310410933034475      SMSO
9146     04/01/17     20:18:47      12144057437        19728970197                                       310410933034475      SMST
9147     04/01/17     20:19:15      19728970197        12144057437                                       310410933034475      SMSO
9148     04/01/17     20:19:51      12144057437        19728970197                                       310410933034475      SMST
9149     04/01/17     20:21:43      19728970197        12144057437                                       310410933034475      SMSO
9150     04/01/17     20:44:11      19728970197        13109208193                                       310410933034475      SMSO
9151     04/01/17     21:27:39      19728970197        19728245110                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 155 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   325
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9152     04/01/17     21:30:21      1111301000        19728970197                                        310410933034475      SMST
9153     04/01/17     21:30:21      1111301000        19728970197                                        310410933034475      SMST
9154     04/01/17     21:30:21      18083063161       19728970197                                                             SMSO
9155     04/01/17     21:30:21      18083063161       19728970197                                        310410933034475      SMST
9156     04/01/17     21:30:51      18083063161       19728970197                                                             SMSO
9157     04/01/17     21:30:51      18083063161       19728970197                                        310410933034475      SMST
9158     04/01/17     21:30:52      1111301000        19728970197                                        310410933034475      SMST
9159     04/01/17     21:30:52      1111301000        19728970197                                        310410933034475      SMST
9160     04/01/17     21:34:52      19728970197       13109208193                                        310410933034475      SMSO
9161     04/01/17     21:34:52      19728970197       13109208193                                                             SMST
9162     04/01/17     21:34:52      19728970197       18083063161                                        310410933034475      SMSO
9163     04/01/17     21:34:52      19728970197       18083063161                                                             SMST
9164     04/01/17     22:27:50      19728970197       13109208193                                        310410933034475      SMSO
9165     04/01/17     22:28:49      19728970197       13109208193                                        310410933034475      SMSO
9166     04/02/17     00:04:01      19728970197       13362869444                                        310410933034475      SMSO
9167     04/02/17     00:04:01      19728970197       13362869444                                                             SMST
9168     04/02/17     00:04:01      19728970197       13363395239                                        310410933034475      SMSO
                                                                                                                                                                                    7472




9169     04/02/17     00:04:01      19728970197       13363395239                                                             SMST
9170     04/02/17     00:26:27      13363395239       19728970197                                                             SMSO
9171     04/02/17     00:26:27      13363395239       19728970197                                        310410933034475      SMST
9172     04/02/17     00:26:28      1111301000        19728970197                                        310410933034475      SMST
9173     04/02/17     00:26:28      1111301000        19728970197                                        310410933034475      SMST
9174     04/02/17     01:06:26      19728970197       13109208193                                        310410933034475      SMSO
9175     04/02/17     01:06:32      19728970197       13109208193                                        310410933034475      SMSO
9176     04/02/17     01:13:58      19728245110       19728970197                                        310410933034475      SMST
9177     04/02/17     01:20:48      19728970197       12024542809                                        310410933034475      SMSO
9178     04/02/17     01:27:09      13109208193       19728970197                                        310410933034475      SMST
9179     04/02/17     01:29:24      19728970197       13109208193                                        310410933034475      SMSO
9180     04/02/17     01:29:38      13109208193       19728970197                                        310410933034475      SMST
9181     04/02/17     01:36:44      19728970197       19728245110                                        310410933034475      SMSO
9182     04/02/17     01:38:43      19728245110       19728970197                                        310410933034475      SMST
9183     04/02/17     03:15:27      19728970197       13109208193                                        310410933034475      SMSO
9184     04/02/17     03:45:30      19728970197       13109208193                                        310410933034475      SMSO
9185     04/02/17     03:45:46      19728970197       13109208193                                        310410933034475      SMSO
9186     04/02/17     03:47:46      19728970197       13109208193                                        310410933034475      SMSO
9187     04/02/17     03:47:46      19728970197       13109208193                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 156 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   326
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9188     04/02/17     04:07:19      19728970197        13109208193                                       310410933034475      SMSO
9189     04/02/17     04:13:30      13109208193        19728970197                                       310410933034475      SMST
9190     04/02/17     04:13:40      13109208193        19728970197                                       310410933034475      SMST
9191     04/02/17     04:16:52      19728970197        13109208193                                       310410933034475      SMSO
9192     04/02/17     04:35:02      19728970197        13109208193                                       310410933034475      SMSO
9193     04/02/17     04:38:55      19728970197        13109208193                                       310410933034475      SMSO
9194     04/02/17     04:38:55      19728970197        13109208193                                                            SMST
9195     04/02/17     13:44:52      19728970197        16179099169                                       310410933034475      SMSO
9196     04/02/17     13:45:01      19728970197        16179099169                                       310410933034475      SMSO
9197     04/02/17     13:55:16      19728970197        16179099169                                       310410933034475      SMSO
9198     04/02/17     14:04:06      19728970197        13109208193                                       310410933034475      SMSO
9199     04/02/17     14:04:21      19728970197        13109208193                                       310410933034475      SMSO
9200     04/02/17     14:38:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9201     04/02/17     14:38:48      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7473




9202     04/02/17     15:57:35      16179099169        19728970197                                       310410933034475      SMST
9203     04/02/17     15:57:36      16179099169        19728970197                                       310410933034475      SMST
9204     04/02/17     17:24:47      19728970197        16179099169                                       310410933034475      SMSO
9205     04/02/17     17:25:37      16179099169        19728970197                                       310410933034475      SMST
9206     04/02/17     19:49:03      14242688538        19728970197                                       310410933034475      SMST
9207     04/02/17     19:49:39      14242688538        19728970197                                       310410933034475      SMST
9208     04/02/17     19:49:55      14242688538        19728970197                                       310410933034475      SMST
9209     04/02/17     20:27:55      19728970197        13109208193                                       310410933034475      SMSO
9210     04/02/17     20:35:25      19728970197        13109208193                                       310410933034475      SMSO
9211     04/02/17     21:51:47      19728970197        13109208193                                       310410933034475      SMSO
9212     04/02/17     21:54:17      19728970197        13109208193                                       310410933034475      SMSO
9213     04/02/17     21:54:17      19728970197        13109208193                                       310410933034475      SMSO
9214     04/03/17     00:28:37      19728970197        19728245110                                       310410933034475      SMSO
9215     04/03/17     00:28:57      19728970197        19728245110                                       310410933034475      SMSO
9216     04/03/17     00:29:21      19728970197        19728245110                                       310410933034475      SMSO
9217     04/03/17     00:31:19      19728245110        19728970197                                       310410933034475      SMST
9218     04/03/17     01:41:36      52894              19728970197                                       310410933034475      SMST
9219     04/03/17     02:10:01      19728970197        13109208193                                       310410933034475      SMSO
9220     04/03/17     02:11:10      19728970197        13109208193                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 157 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   327
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9221     04/03/17     02:11:10      19728970197        13109208193                                                            SMST
9222     04/03/17     02:22:36      19728970197        13109208193                                       310410933034475      SMSO
9223     04/03/17     02:22:36      19728970197        13109208193                                       310410933034475      SMSO
9224     04/03/17     03:50:55      18454535630        19728970197                                                            SMSO
9225     04/03/17     03:50:56      18454535630        19728970197                                       310410933034475      SMST
9226     04/03/17     10:18:23      19728970197        13109208193                                       310410933034475      SMSO
9227     04/03/17     10:21:05      19728970197        12016657267                                       310410933034475      SMSO
9228     04/03/17     10:21:06      19728970197        12016657267                                       310410933034475      SMSO
9229     04/03/17     10:21:06      19728970197        12016657267                                                            SMST
9230     04/03/17     10:21:06      19728970197        12016657267                                                            SMST
9231     04/03/17     11:22:41      19728970197        13109208193                                       310410933034475      SMSO
9232     04/03/17     11:22:41      19728970197        13109208193                                                            SMST
9233     04/03/17     11:28:39      19728970197        13109208193                                       310410933034475      SMSO
9234     04/03/17     11:44:17      12016657267        19728970197                                                            SMSO
9235     04/03/17     11:44:17      12016657267        19728970197                                       310410933034475      SMST
9236     04/03/17     12:14:05      19728970197        13109208193                                       310410933034475      SMSO
9237     04/03/17     12:15:21      19728970197        13109208193                                       310410933034475      SMSO
                                                                                                                                                                                    7474




9238     04/03/17     12:22:07      19728970197        13109208193                                       310410933034475      SMSO
9239     04/03/17     12:22:24      19728970197        13109208193                                       310410933034475      SMSO
9240     04/03/17     12:26:07      13109208193        19728970197                                       310410933034475      SMST
9241     04/03/17     14:47:29      1111301000         19728970197                                       310410933034475      SMST
9242     04/03/17     14:47:29      1111301000         19728970197                                       310410933034475      SMST
9243     04/03/17     14:47:29      18083063161        19728970197                                                            SMSO
9244     04/03/17     14:47:29      18083063161        19728970197                                       310410933034475      SMST
9245     04/03/17     18:03:37      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9246     04/03/17     18:03:38      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9247     04/03/17     18:31:27      19728970197        19177029129                                       310410933034475      SMSO
9248     04/03/17     19:02:24      19728245110        19728970197                                       310410933034475      SMST
9249     04/03/17     19:11:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 158 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   328
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9250     04/03/17     19:21:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9251     04/03/17     19:21:21      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9252     04/03/17     21:14:55      19728970197        19728245110                                       310410933034475      SMSO
9253     04/03/17     21:14:55      19728970197        19728245110                                                            SMST
9254     04/03/17     22:38:49      19728970197        13109208193                                       310410933034475      SMSO
9255     04/04/17     00:54:40      19728970197        14178482210                                       310410933034475      SMSO
9256     04/04/17     00:54:40      19728970197        14178482210                                                            SMST
9257     04/04/17     00:55:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9258     04/04/17     00:55:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9259     04/04/17     01:07:30      19728970197        14178482210                                       310410933034475      SMSO
9260     04/04/17     01:07:30      19728970197        14178482210                                                            SMST
                                                                                                                                                                                    7475




9261     04/04/17     02:14:54      1111301000         19728970197                                       310410933034475      SMST
9262     04/04/17     02:14:54      1111301000         19728970197                                       310410933034475      SMST
9263     04/04/17     02:14:54      14178482210        19728970197                                                            SMSO
9264     04/04/17     02:14:54      14178482210        19728970197                                       310410933034475      SMST
9265     04/04/17     03:40:18      19728970197        14178482210                                       310410933034475      SMSO
9266     04/04/17     03:40:18      19728970197        14178482210                                                            SMST
9267     04/04/17     03:43:42      19728970197        14178482210                                       310410933034475      SMSO
9268     04/04/17     03:43:43      19728970197        14178482210                                       310410933034475      SMSO
9269     04/04/17     03:43:43      19728970197        14178482210                                       310410933034475      SMSO
9270     04/04/17     03:43:53      19728970197        14178482210                                                            SMST
9271     04/04/17     03:43:55      19728970197        14178482210                                                            SMST
9272     04/04/17     03:43:55      19728970197        14178482210                                                            SMST
9273     04/04/17     03:44:03      19728970197        14178482210                                                            SMST
9274     04/04/17     03:53:53      19728970197        14178482210                                                            SMST
9275     04/04/17     03:53:54      19728970197        14178482210                                                            SMST
9276     04/04/17     03:53:55      19728970197        14178482210                                                            SMST
9277     04/04/17     03:53:56      19728970197        14178482210                                                            SMST
9278     04/04/17     04:15:56      19728245110        19728970197                                       310410933034475      SMST
9279     04/04/17     04:16:00                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 159 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   329
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9280     04/04/17     04:52:31      13109208193        19728970197                                       310410933034475      SMST
9281     04/04/17     07:11:46      18083063161        19728970197                                                            SMSO
9282     04/04/17     07:11:46      18083063161        19728970197                                       310410933034475      SMST
9283     04/04/17     07:11:47      1111301000         19728970197                                       310410933034475      SMST
9284     04/04/17     07:11:47      1111301000         19728970197                                       310410933034475      SMST
9285     04/04/17     07:14:21      18083063161        19728970197                                       310410933034475      SMST
9286     04/04/17     07:14:21      18083063161        19728970197                                       310410933034475      SMST
9287     04/04/17     12:58:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9288     04/04/17     12:58:00      13109208193        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9289     04/04/17     12:58:00      19728245110        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9290     04/04/17     12:58:01      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7476




9291     04/04/17     12:58:02      18083063161        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9292     04/04/17     16:02:33      19728970197        13109208193                                       310410933034475      SMSO
9293     04/04/17     16:02:33      19728970197        13109208193                                                            SMST
9294     04/04/17     16:15:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9295     04/04/17     16:15:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9296     04/04/17     16:39:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9297     04/04/17     16:39:20      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9298     04/04/17     16:44:46      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9299     04/04/17     16:44:47      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 160 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   330
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9300     04/04/17     17:20:10      1111301000         19728970197                                       310410933034475      SMST
9301     04/04/17     17:20:10      1111301000         19728970197                                       310410933034475      SMST
9302     04/04/17     17:20:10      14178482210        19728970197                                                            SMSO
9303     04/04/17     17:20:10      14178482210        19728970197                                       310410933034475      SMST
9304     04/04/17     17:31:54      19728970197        14178482210                                       310410933034475      SMSO
9305     04/04/17     17:31:54      19728970197        14178482210                                                            SMST
9306     04/04/17     17:32:15      19728970197        14178482210                                       310410933034475      SMSO
9307     04/04/17     17:32:16      19728970197        14178482210                                       310410933034475      SMSO
9308     04/04/17     17:32:26      19728970197        14178482210                                                            SMST
9309     04/04/17     17:32:36      19728970197        14178482210                                                            SMST
9310     04/04/17     17:33:37      19728970197        14178482210                                       310410933034475      SMSO
9311     04/04/17     17:33:38      19728970197        14178482210                                       310410933034475      SMSO
9312     04/04/17     17:33:38      19728970197        14178482210                                       310410933034475      SMSO
9313     04/04/17     17:33:38      19728970197        14178482210                                                            SMST
9314     04/04/17     17:33:38      19728970197        14178482210                                                            SMST
9315     04/04/17     17:33:39      19728970197        14178482210                                                            SMST
9316     04/04/17     17:33:39      19728970197        14178482210                                                            SMST
                                                                                                                                                                                    7477




9317     04/04/17     17:50:58      14178482210        19728970197                                                            SMSO
9318     04/04/17     17:50:58      14178482210        19728970197                                                            SMSO
9319     04/04/17     17:50:58      14178482210        19728970197                                       310410933034475      SMST
9320     04/04/17     17:50:59      14178482210        19728970197                                       310410933034475      SMST
9321     04/04/17     17:56:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9322     04/04/17     19:05:31      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9323     04/04/17     20:48:04      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9324     04/04/17     20:48:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9325     04/04/17     23:38:00      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9326     04/04/17     23:38:01      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 161 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   331
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9327     04/05/17     01:52:18      19728245110        19728970197                                       310410933034475      SMST
9328     04/05/17     01:52:19      19728245110        19728970197                                       310410933034475      SMST
9329     04/05/17     02:27:10      13109208193        19728970197                                       310410933034475      SMST
9330     04/05/17     02:27:14                         19728970197                                       310410933034475      SMST
9331     04/05/17     11:15:29      13109208193        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9332     04/05/17     11:16:44      19728970197        19725058802                                       310410933034475      SMSO
9333     04/05/17     11:16:44      19728970197        19725058802                                                            SMST
9334     04/05/17     11:17:47      19728970197        13109208193                                       310410933034475      SMSO
9335     04/05/17     11:33:31      19728970197        12142152081                                       310410933034475      SMSO
9336     04/05/17     11:33:31      19728970197        12142152081                                                            SMST
9337     04/05/17     13:29:51      19728970197        12142152081                                                            SMST
9338     04/05/17     16:12:19      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9339     04/05/17     16:24:24      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7478




9340     04/05/17     16:24:25      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9341     04/05/17     18:43:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9342     04/05/17     18:43:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9343     04/05/17     19:46:05      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9344     04/05/17     19:46:06      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9345     04/05/17     21:47:02      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9346     04/05/17     22:16:30      1121611611         19728970197                                       310410933034475      SMST
9347     04/05/17     22:16:30      19728970197        12143730200                                       310410933034475      SMSO
9348     04/06/17     00:17:45                         19728970197                                       310410933034475      SMST
9349     04/06/17     00:45:13      19728245110        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 162 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   332
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:24
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9350     04/06/17     00:51:29      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9351     04/06/17     00:51:29      19728245110        19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9352     04/06/17     00:51:30      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9353     04/06/17     06:37:56      1111301000         19728970197                                       310410933034475      SMST
9354     04/06/17     06:37:56      1111301000         19728970197                                       310410933034475      SMST
9355     04/06/17     06:37:56      18083063161        19728970197                                                            SMSO
9356     04/06/17     06:37:56      18083063161        19728970197                                       310410933034475      SMST
9357     04/06/17     06:37:59                         19728970197                                       310410933034475      SMST
9358     04/06/17     06:43:56      1111301000         19728970197                                       310410933034475      SMST
9359     04/06/17     06:43:56      1111301000         19728970197                                       310410933034475      SMST
9360     04/06/17     06:43:56      18083063161        19728970197                                                            SMSO
9361     04/06/17     06:43:56      18083063161        19728970197                                       310410933034475      SMST
9362     04/06/17     06:59:58      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7479




9363     04/06/17     06:59:58      1111301000         19728970197                                       310410933034475      SMST
9364     04/06/17     06:59:58      18083063161        19728970197                                                            SMSO
9365     04/06/17     06:59:58      18083063161        19728970197                                       310410933034475      SMST
9366     04/06/17     07:00:01      1111301000         19728970197                                       310410933034475      SMST
9367     04/06/17     07:00:01      1111301000         19728970197                                       310410933034475      SMST
9368     04/06/17     07:00:01      18083063161        19728970197                                                            SMSO
9369     04/06/17     07:00:01      18083063161        19728970197                                       310410933034475      SMST
9370     04/06/17     08:12:22      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9371     04/06/17     08:12:23      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9372     04/06/17     08:12:24      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9373     04/06/17     08:12:25      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 163 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   333
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:26
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9374     04/06/17     08:12:26      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9375     04/06/17     08:12:27      1111301000         19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9376     04/06/17     08:16:14      19728970197        13109208193                                       310410933034475      SMSO
9377     04/06/17     08:16:14      19728970197        13109208193                                                            SMST
9378     04/06/17     08:16:14      19728970197        18083063161                                       310410933034475      SMSO
9379     04/06/17     08:16:14      19728970197        18083063161                                                            SMST
9380     04/06/17     12:26:06      1111301000         19728970197                                       310410933034475      SMST
9381     04/06/17     12:26:06      1111301000         19728970197                                       310410933034475      SMST
9382     04/06/17     12:26:06      13109208193        19728970197                                                            SMSO
9383     04/06/17     12:26:06      13109208193        19728970197                                       310410933034475      SMST
9384     04/06/17     12:37:23      19728970197        13109208193                                       310410933034475      SMSO
9385     04/06/17     12:37:23      19728970197        13109208193                                                            SMST
9386     04/06/17     12:37:23      19728970197        18083063161                                       310410933034475      SMSO
9387     04/06/17     12:37:23      19728970197        18083063161                                                            SMST
                                                                                                                                                                                    7480




9388     04/06/17     13:43:52      12144057437        19728970197                                       310410933034475      SMST
9389     04/06/17     13:53:56      1111301000         19728970197                                       310410933034475      SMST
9390     04/06/17     13:53:56      1111301000         19728970197                                       310410933034475      SMST
9391     04/06/17     13:53:56      18083063161        19728970197                                                            SMSO
9392     04/06/17     13:53:56      18083063161        19728970197                                       310410933034475      SMST
9393     04/06/17     14:12:55      1111301000         19728970197                                       310410933034475      SMST
9394     04/06/17     14:12:55      1111301000         19728970197                                       310410933034475      SMST
9395     04/06/17     14:12:55      18083063161        19728970197                                                            SMSO
9396     04/06/17     14:12:55      18083063161        19728970197                                       310410933034475      SMST
9397     04/06/17     16:22:52      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9398     04/06/17     19:20:11      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9399     04/06/17     19:20:12      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9400     04/06/17     19:34:28      02                 19728970197              3557220700307612         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 164 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   334
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:26
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9401     04/06/17     20:54:59      19728970197       12145297694                                        310410933034475      SMSO
9402     04/06/17     20:54:59      19728970197       12145297694                                                             SMST
9403     04/06/17     21:07:54      12145297694       19728970197                                        310410933034475      SMST
9404     04/06/17     21:55:43      18083063161       19728970197                                        310410933034475      SMST
9405     04/06/17     21:55:44      1111301000        19728970197                                        310410933034475      SMST
9406     04/06/17     21:55:44      1111301000        19728970197                                        310410933034475      SMST
9407     04/06/17     21:55:54      1111301000        19728970197                                        310410933034475      SMST
9408     04/06/17     21:55:54      1111301000        19728970197                                        310410933034475      SMST
9409     04/06/17     21:55:54      18083063161       19728970197                                                             SMSO
9410     04/06/17     21:55:54      18083063161       19728970197                                        310410933034475      SMST
9411     04/06/17     21:58:14      13109208193       19728970197                                                             SMSO
9412     04/06/17     21:58:14      13109208193       19728970197                                        310410933034475      SMST
9413     04/06/17     21:58:15      1111301000        19728970197                                        310410933034475      SMST
9414     04/06/17     21:58:15      1111301000        19728970197                                        310410933034475      SMST
9415     04/06/17     22:12:11      19728970197       13109208193                                        310410933034475      SMSO
9416     04/06/17     22:12:11      19728970197       13109208193                                                             SMST
9417     04/06/17     22:12:11      19728970197       18083063161                                        310410933034475      SMSO
                                                                                                                                                                                    7481




9418     04/06/17     22:12:11      19728970197       18083063161                                                             SMST
9419     04/06/17     23:26:58      12144057437       19728970197                                        310410933034475      SMST
9420     04/07/17     01:30:31      1111301000        19728970197                                        310410933034475      SMST
9421     04/07/17     01:30:31      1111301000        19728970197                                        310410933034475      SMST
9422     04/07/17     01:30:31      18083063161       19728970197                                                             SMSO
9423     04/07/17     01:30:31      18083063161       19728970197                                        310410933034475      SMST
9424     04/07/17     01:41:00      12144057437       19728970197                                        310410933034475      SMST
9425     04/07/17     01:55:12      19728970197       13109208193                                        310410933034475      SMSO
9426     04/07/17     01:55:12      19728970197       13109208193                                                             SMST
9427     04/07/17     01:55:12      19728970197       18083063161                                        310410933034475      SMSO
9428     04/07/17     01:55:12      19728970197       18083063161                                                             SMST
9429     04/07/17     01:56:21      18083063161       19728970197                                                             SMSO
9430     04/07/17     01:56:21      18083063161       19728970197                                        310410933034475      SMST
9431     04/07/17     01:56:22      1111301000        19728970197                                        310410933034475      SMST
9432     04/07/17     01:56:22      1111301000        19728970197                                        310410933034475      SMST
9433     04/07/17     02:02:47      1111301000        19728970197                                        310410933034475      SMST
9434     04/07/17     02:02:47      1111301000        19728970197                                        310410933034475      SMST
9435     04/07/17     02:02:47      18083063161       19728970197                                                             SMSO
9436     04/07/17     02:02:47      18083063161       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 165 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   335
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:26
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9437     04/07/17     02:03:55      1111301000         19728970197                                       310410933034475      SMST
9438     04/07/17     02:03:55      1111301000         19728970197                                       310410933034475      SMST
9439     04/07/17     02:03:55      13109208193        19728970197                                                            SMSO
9440     04/07/17     02:03:55      13109208193        19728970197                                       310410933034475      SMST
9441     04/07/17     02:04:04      1111301000         19728970197                                       310410933034475      SMST
9442     04/07/17     02:04:04      1111301000         19728970197                                       310410933034475      SMST
9443     04/07/17     02:04:04      13109208193        19728970197                                                            SMSO
9444     04/07/17     02:04:04      13109208193        19728970197                                       310410933034475      SMST
9445     04/07/17     02:04:11      1111301000         19728970197                                       310410933034475      SMST
9446     04/07/17     02:04:11      1111301000         19728970197                                       310410933034475      SMST
9447     04/07/17     02:04:11      1111301000         19728970197                                       310410933034475      SMST
9448     04/07/17     02:04:11      13109208193        19728970197                                                            SMSO
9449     04/07/17     02:04:11      13109208193        19728970197                                       310410933034475      SMST
9450     04/07/17     02:04:11      18083063161        19728970197                                                            SMSO
9451     04/07/17     02:04:11      18083063161        19728970197                                       310410933034475      SMST
9452     04/07/17     02:04:12      1111301000         19728970197                                       310410933034475      SMST
9453     04/07/17     02:04:12      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7482




9454     04/07/17     02:04:12      18083063161        19728970197                                                            SMSO
9455     04/07/17     02:04:12      18083063161        19728970197                                       310410933034475      SMST
9456     04/07/17     02:19:12      19728970197        12144057437                                       310410933034475      SMSO
9457     04/07/17     02:32:10      12144057437        19728970197                                       310410933034475      SMST
9458     04/07/17     02:34:59      19728970197        12144157123                                       310410933034475      SMSO
9459     04/07/17     02:34:59      19728970197        12144157123                                                            SMST
9460     04/07/17     11:06:25      19728970197        1111340002                                        310410933034475      SMSO
9461     04/07/17     15:14:37      19728970197        12144157123                                                            SMST
9462     04/07/17     15:18:31      89885              19728970197                                       310410933034475      SMST
9463     04/07/17     18:07:56      61480              19728970197                                       310410933034475      SMST
9464     04/07/17     18:11:13      12145297694        19728970197                                       310410933034475      SMST
9465     04/07/17     18:11:33      19728970197        12145297694                                       310410933034475      SMSO
9466     04/07/17     18:32:49      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9467     04/07/17     18:32:50      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9468     04/07/17     20:44:05      19728970197        19728388042                                       310410933034475      SMSO
9469     04/07/17     20:44:05      19728970197        19728388042                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 166 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   336
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:26
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9470     04/07/17     21:30:54      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9471     04/07/17     22:09:39      19728970197        13109208193                                       310410933034475      SMSO
9472     04/07/17     22:09:39      19728970197        13109208193                                       310410933034475      SMSO
9473     04/08/17     01:30:10      15109008276        19728970197                                       310410933034475      SMST
9474     04/08/17     03:30:34      19727469982        19728970197                                                            SMSO
9475     04/08/17     03:30:34      19727469982        19728970197                                       310410933034475      SMST
9476     04/08/17     11:28:59      19728970197        19727469982                                       310410933034475      SMSO
9477     04/08/17     11:28:59      19728970197        19727469982                                                            SMST
9478     04/08/17     11:29:00      19728970197        19727469982                                                            SMST
9479     04/08/17     11:36:39      19728970197                                                          310410933034475      SMSO
9480     04/08/17     11:36:39      19728970197                                                                               MMST
9481     04/08/17     11:36:39      19728970197        13109208193                                       310410933034475      SMSO
9482     04/08/17     11:36:39      19728970197        13109208193                                                            SMST
9483     04/08/17     11:36:39      19728970197        18083063161                                       310410933034475      SMSO
9484     04/08/17     11:36:39      19728970197        18083063161                                                            SMST
9485     04/08/17     12:57:34      19727469982        19728970197                                                            SMSO
                                                                                                                                                                                    7483




9486     04/08/17     12:57:34      19727469982        19728970197                                       310410933034475      SMST
9487     04/08/17     13:59:01      19728970197                                                          310410933034475      SMSO
9488     04/08/17     13:59:01      19728970197                                                                               MMST
9489     04/08/17     13:59:01      19728970197        13109208193                                       310410933034475      SMSO
9490     04/08/17     13:59:01      19728970197        13109208193                                                            SMST
9491     04/08/17     13:59:01      19728970197        18083063161                                       310410933034475      SMSO
9492     04/08/17     13:59:01      19728970197        18083063161                                                            SMST
9493     04/08/17     20:02:53      19728970197        12144057437                                       310410933034475      SMSO
9494     04/08/17     20:03:46      12144057437        19728970197                                       310410933034475      SMST
9495     04/08/17     20:05:29      19728970197        12144057437                                       310410933034475      SMSO
9496     04/08/17     20:07:53      12144057437        19728970197                                       310410933034475      SMST
9497     04/08/17     20:08:18      12144057437        19728970197                                       310410933034475      SMST
9498     04/08/17     20:55:31      12145297694        19728970197                                       310410933034475      SMST
9499     04/08/17     21:17:07      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9500     04/08/17     21:17:08      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 167 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   337
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9501     04/08/17     22:15:38      19728970197        14696424056                                       310410933034475      SMSO
9502     04/08/17     22:15:38      19728970197        14696424056                                       310410933034475      SMSO
9503     04/09/17     01:51:40      19728970197        19178856773                                       310410933034475      SMSO
9504     04/09/17     01:51:40      19728970197        19178856773                                       310410933034475      SMSO
9505     04/09/17     01:52:15      19728970197        19178856773                                       310410933034475      SMSO
9506     04/09/17     02:18:07      12144057437        19728970197                                       310410933034475      SMST
9507     04/09/17     02:23:23      19728970197        12144057437                                       310410933034475      SMSO
9508     04/09/17     02:26:58      12144057437        19728970197                                       310410933034475      SMST
9509     04/09/17     13:17:31                         19728970197                                       310410933034475      SMST
9510     04/09/17     13:20:22      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9511     04/09/17     13:57:32      18083063161        19728970197                                                            SMSO
9512     04/09/17     13:57:32      18083063161        19728970197                                       310410933034475      SMST
9513     04/09/17     13:57:33      1111301000         19728970197                                       310410933034475      SMST
9514     04/09/17     13:57:33      1111301000         19728970197                                       310410933034475      SMST
9515     04/09/17     13:57:58      1111301000         19728970197                                       310410933034475      SMST
9516     04/09/17     13:57:58      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7484




9517     04/09/17     13:57:58      18083063161        19728970197                                                            SMSO
9518     04/09/17     13:57:58      18083063161        19728970197                                       310410933034475      SMST
9519     04/09/17     13:58:12      19728970197        13109208193                                       310410933034475      SMSO
9520     04/09/17     13:58:12      19728970197        13109208193                                                            SMST
9521     04/09/17     13:58:12      19728970197        18083063161                                       310410933034475      SMSO
9522     04/09/17     13:58:12      19728970197        18083063161                                                            SMST
9523     04/09/17     13:58:50      1111301000         19728970197                                       310410933034475      SMST
9524     04/09/17     13:58:50      1111301000         19728970197                                       310410933034475      SMST
9525     04/09/17     13:58:50      18083063161        19728970197                                                            SMSO
9526     04/09/17     13:58:50      18083063161        19728970197                                       310410933034475      SMST
9527     04/09/17     18:55:10      19728970197        19178549395                                       310410933034475      SMSO
9528     04/09/17     18:55:10      19728970197        19178549395                                                            SMST
9529     04/09/17     18:58:37      1111301000         19728970197                                       310410933034475      SMST
9530     04/09/17     18:58:37      1111301000         19728970197                                       310410933034475      SMST
9531     04/09/17     18:58:37      18083063161        19728970197                                                            SMSO
9532     04/09/17     18:58:37      18083063161        19728970197                                       310410933034475      SMST
9533     04/09/17     19:02:04      12144057437        19728970197                                       310410933034475      SMST
9534     04/09/17     19:02:28      12144057437        19728970197                                       310410933034475      SMST
9535     04/09/17     19:02:30      19728970197        12144057437                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 168 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   338
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9536     04/09/17     19:02:38      19728970197       12144057437                                        310410933034475      SMSO
9537     04/09/17     19:03:10      12144057437       19728970197                                        310410933034475      SMST
9538     04/09/17     19:03:37      12144057437       19728970197                                        310410933034475      SMST
9539     04/09/17     21:51:22      19728970197       19178549395                                                             SMST
9540     04/09/17     22:24:52      19728970197       12149240505                                        310410933034475      SMSO
9541     04/09/17     22:24:52      19728970197       12149240505                                                             SMST
9542     04/09/17     23:11:05      1111301000        19728970197                                        310410933034475      SMST
9543     04/09/17     23:11:05      1111301000        19728970197                                        310410933034475      SMST
9544     04/09/17     23:11:05      18083063161       19728970197                                                             SMSO
9545     04/09/17     23:11:05      18083063161       19728970197                                        310410933034475      SMST
9546     04/09/17     23:12:51      19728970197       13109208193                                        310410933034475      SMSO
9547     04/09/17     23:12:51      19728970197       13109208193                                                             SMST
9548     04/09/17     23:12:51      19728970197       18083063161                                        310410933034475      SMSO
9549     04/09/17     23:12:51      19728970197       18083063161                                                             SMST
9550     04/09/17     23:31:04      1111301000        19728970197                                        310410933034475      SMST
9551     04/09/17     23:31:04      1111301000        19728970197                                        310410933034475      SMST
9552     04/09/17     23:31:04      18083063161       19728970197                                                             SMSO
                                                                                                                                                                                    7485




9553     04/09/17     23:31:04      18083063161       19728970197                                        310410933034475      SMST
9554     04/09/17     23:31:08      1111301000        19728970197                                        310410933034475      SMST
9555     04/09/17     23:31:08      1111301000        19728970197                                        310410933034475      SMST
9556     04/09/17     23:31:08      18083063161       19728970197                                                             SMSO
9557     04/09/17     23:31:08      18083063161       19728970197                                        310410933034475      SMST
9558     04/10/17     00:39:18      19728970197       13052054030                                        310410933034475      SMSO
9559     04/10/17     00:39:18      19728970197       13052054030                                                             SMST
9560     04/10/17     01:47:18      19728970197       13109208193                                        310410933034475      SMSO
9561     04/10/17     03:24:07      13107210034       19728970197                                                             SMSO
9562     04/10/17     03:24:07      13107210034       19728970197                                                             SMSO
9563     04/10/17     03:24:07      13107210034       19728970197                                        310410933034475      SMST
9564     04/10/17     03:24:10                        19728970197                                        310410933034475      SMST
9565     04/10/17     11:53:45      13107210034       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
9566     04/10/17     12:01:19      19728970197       13109208193                                        310410933034475      SMSO
9567     04/10/17     13:27:02      19728970197       19542405844                                        310410933034475      SMSO
9568     04/10/17     18:00:02      02                19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 169 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   339
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9569     04/10/17     18:13:11      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9570     04/10/17     18:13:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9571     04/10/17     22:35:55      61480              19728970197                                       310410933034475      SMST
9572     04/10/17     23:24:41      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9573     04/11/17     08:09:43      19177501033        19728970197                                       310410933034475      SMST
9574     04/11/17     08:09:47                         19728970197                                       310410933034475      SMST
9575     04/11/17     08:09:53      19177501033        19728970197                                                            SMSO
9576     04/11/17     08:09:53      19177501033        19728970197                                       310410933034475      SMST
9577     04/11/17     08:09:54      1111301000         19728970197                                       310410933034475      SMST
9578     04/11/17     08:09:54      1111301000         19728970197                                       310410933034475      SMST
9579     04/11/17     11:15:34      19177501033        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7486




9580     04/11/17     11:15:35      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9581     04/11/17     11:15:36      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9582     04/11/17     13:50:17      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9583     04/11/17     13:50:41      19728970197        19038410604                                       310410933034475      SMSO
9584     04/11/17     17:22:34      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9585     04/11/17     17:22:35      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9586     04/11/17     17:24:27      12038320176        19728970197                                                            SMSO
9587     04/11/17     17:24:27      12038320176        19728970197                                                            SMSO
9588     04/11/17     17:24:27      12038320176        19728970197                                       310410933034475      SMST
9589     04/11/17     17:24:28      12038320176        19728970197                                                            SMSO
9590     04/11/17     17:24:28      12038320176        19728970197                                                            SMSO
9591     04/11/17     17:24:28      12038320176        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 170 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   340
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9592     04/11/17     17:24:29      12038320176       19728970197                                                             SMSO
9593     04/11/17     17:24:29      12038320176       19728970197                                                             SMSO
9594     04/11/17     17:24:29      12038320176       19728970197                                        310410933034475      SMST
9595     04/11/17     19:17:14      19728970197       13108495634                                        310410933034475      SMSO
9596     04/11/17     19:17:14      19728970197       13108495634                                                             SMST
9597     04/11/17     19:51:09      89885             19728970197                                        310410933034475      SMST
9598     04/12/17     00:42:45      19728970197       13109208193                                        310410933034475      SMSO
9599     04/12/17     00:42:45      19728970197       13109208193                                                             SMST
9600     04/12/17     00:42:45      19728970197       18083063161                                        310410933034475      SMSO
9601     04/12/17     00:42:45      19728970197       18083063161                                                             SMST
9602     04/12/17     00:43:02      1111301000        19728970197                                        310410933034475      SMST
9603     04/12/17     00:43:02      1111301000        19728970197                                        310410933034475      SMST
9604     04/12/17     00:43:02      18083063161       19728970197                                                             SMSO
9605     04/12/17     00:43:02      18083063161       19728970197                                        310410933034475      SMST
9606     04/12/17     00:44:02      18083063161       19728970197                                                             SMSO
9607     04/12/17     00:44:02      18083063161       19728970197                                        310410933034475      SMST
9608     04/12/17     00:44:03      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7487




9609     04/12/17     00:44:03      1111301000        19728970197                                        310410933034475      SMST
9610     04/12/17     00:48:51      13109208193       19728970197                                                             SMSO
9611     04/12/17     00:48:51      13109208193       19728970197                                        310410933034475      SMST
9612     04/12/17     00:48:52      1111301000        19728970197                                        310410933034475      SMST
9613     04/12/17     00:48:52      1111301000        19728970197                                        310410933034475      SMST
9614     04/12/17     00:49:01      1111301000        19728970197                                        310410933034475      SMST
9615     04/12/17     00:49:01      1111301000        19728970197                                        310410933034475      SMST
9616     04/12/17     00:49:01      13109208193       19728970197                                                             SMSO
9617     04/12/17     00:49:01      13109208193       19728970197                                        310410933034475      SMST
9618     04/12/17     00:49:14      1111301000        19728970197                                        310410933034475      SMST
9619     04/12/17     00:49:14      1111301000        19728970197                                        310410933034475      SMST
9620     04/12/17     00:49:14      18083063161       19728970197                                                             SMSO
9621     04/12/17     00:49:14      18083063161       19728970197                                        310410933034475      SMST
9622     04/12/17     00:49:18      1111301000        19728970197                                        310410933034475      SMST
9623     04/12/17     00:49:18      1111301000        19728970197                                        310410933034475      SMST
9624     04/12/17     00:49:18      18083063161       19728970197                                                             SMSO
9625     04/12/17     00:49:18      18083063161       19728970197                                        310410933034475      SMST
9626     04/12/17     00:49:43      19728970197       13109208193                                        310410933034475      SMSO
9627     04/12/17     00:49:43      19728970197       13109208193                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 171 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   341
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9628     04/12/17     00:49:43      19728970197       18083063161                                        310410933034475      SMSO
9629     04/12/17     00:49:43      19728970197       18083063161                                                             SMST
9630     04/12/17     00:49:56      19728970197       13109208193                                        310410933034475      SMSO
9631     04/12/17     00:49:56      19728970197       13109208193                                                             SMST
9632     04/12/17     00:49:56      19728970197       18083063161                                        310410933034475      SMSO
9633     04/12/17     00:49:56      19728970197       18083063161                                                             SMST
9634     04/12/17     00:50:35      1111301000        19728970197                                        310410933034475      SMST
9635     04/12/17     00:50:35      1111301000        19728970197                                        310410933034475      SMST
9636     04/12/17     00:50:35      18083063161       19728970197                                                             SMSO
9637     04/12/17     00:50:35      18083063161       19728970197                                        310410933034475      SMST
9638     04/12/17     00:52:04      1111301000        19728970197                                        310410933034475      SMST
9639     04/12/17     00:52:04      1111301000        19728970197                                        310410933034475      SMST
9640     04/12/17     00:52:04      13109208193       19728970197                                                             SMSO
9641     04/12/17     00:52:04      13109208193       19728970197                                        310410933034475      SMST
9642     04/12/17     01:05:24      19728970197       13109208193                                        310410933034475      SMSO
9643     04/12/17     01:05:24      19728970197       13109208193                                                             SMST
9644     04/12/17     01:05:24      19728970197       18083063161                                        310410933034475      SMSO
                                                                                                                                                                                    7488




9645     04/12/17     01:05:24      19728970197       18083063161                                                             SMST
9646     04/12/17     01:30:34      1111301000        19728970197                                        310410933034475      SMST
9647     04/12/17     01:30:34      1111301000        19728970197                                        310410933034475      SMST
9648     04/12/17     01:30:34      13109208193       19728970197                                                             SMSO
9649     04/12/17     01:30:34      13109208193       19728970197                                                             SMSO
9650     04/12/17     01:30:34      13109208193       19728970197                                        310410933034475      SMST
9651     04/12/17     01:30:34      13109208193       19728970197                                        310410933034475      SMST
9652     04/12/17     01:30:35      1111301000        19728970197                                        310410933034475      SMST
9653     04/12/17     01:30:35      1111301000        19728970197                                        310410933034475      SMST
9654     04/12/17     02:27:11      19038410604       19728970197                                        310410933034475      SMST
9655     04/12/17     02:28:53      19728970197       19038410604                                        310410933034475      SMSO
9656     04/12/17     02:31:53      19038410604       19728970197                                        310410933034475      SMST
9657     04/12/17     02:31:56                        19728970197                                        310410933034475      SMST
9658     04/12/17     09:23:35      19038410604       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
9659     04/12/17     11:32:03      19728970197       19038410604                                        310410933034475      SMSO
9660     04/12/17     11:36:55      19728970197                                                          310410933034475      SMSO
9661     04/12/17     11:36:55      19728970197                                                                               MMST
9662     04/12/17     11:36:55      19728970197       13109208193                                        310410933034475      SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 172 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   342
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9663     04/12/17     11:36:55      19728970197        13109208193                                                            SMST
9664     04/12/17     11:36:55      19728970197        18083063161                                       310410933034475      SMSO
9665     04/12/17     11:36:55      19728970197        18083063161                                                            SMST
9666     04/12/17     12:53:00      19728970197        19038410604                                       310410933034475      SMSO
9667     04/12/17     12:53:01      19728970197        19038410604                                       310410933034475      SMSO
9668     04/12/17     13:05:57      19038410604        19728970197                                       310410933034475      SMST
9669     04/12/17     14:24:50      19728970197        15026091988                                       310410933034475      SMSO
9670     04/12/17     14:24:50      19728970197        15026091988                                                            SMST
9671     04/12/17     14:24:51      19728970197        15026091988                                                            SMST
9672     04/12/17     14:25:16      19728970197        15026091988                                       310410933034475      SMSO
9673     04/12/17     14:25:16      19728970197        15026091988                                                            SMST
9674     04/12/17     14:25:18      19728970197        15026091988                                                            SMST
9675     04/12/17     14:25:24      15026091988        19728970197                                                            SMSO
9676     04/12/17     14:25:24      15026091988        19728970197                                                            SMSO
9677     04/12/17     14:25:24      15026091988        19728970197                                       310410933034475      SMST
9678     04/12/17     14:34:05      15026091988        19728970197                                                            SMSO
9679     04/12/17     14:34:05      15026091988        19728970197                                                            SMSO
                                                                                                                                                                                    7489




9680     04/12/17     14:34:05      15026091988        19728970197                                       310410933034475      SMST
9681     04/12/17     15:14:57      1111301000         19728970197                                       310410933034475      SMST
9682     04/12/17     15:14:57      1111301000         19728970197                                       310410933034475      SMST
9683     04/12/17     15:14:57      18083063161        19728970197                                                            SMSO
9684     04/12/17     15:14:57      18083063161        19728970197                                       310410933034475      SMST
9685     04/12/17     15:15:23      1111301000         19728970197                                       310410933034475      SMST
9686     04/12/17     15:15:23      1111301000         19728970197                                       310410933034475      SMST
9687     04/12/17     15:15:23      18083063161        19728970197                                                            SMSO
9688     04/12/17     15:15:23      18083063161        19728970197                                       310410933034475      SMST
9689     04/12/17     16:30:36      1111301000         19728970197                                       310410933034475      SMST
9690     04/12/17     16:30:36      1111301000         19728970197                                       310410933034475      SMST
9691     04/12/17     16:30:36      18083063161        19728970197                                                            SMSO
9692     04/12/17     16:30:36      18083063161        19728970197                                       310410933034475      SMST
9693     04/12/17     17:23:27      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9694     04/12/17     17:23:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9695     04/12/17     18:18:49      1111301000         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 173 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   343
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9696     04/12/17     18:18:49      1111301000        19728970197                                        310410933034475      SMST
9697     04/12/17     18:18:49      18083063161       19728970197                                                             SMSO
9698     04/12/17     18:18:49      18083063161       19728970197                                        310410933034475      SMST
9699     04/12/17     18:20:05      19728970197       13109208193                                        310410933034475      SMSO
9700     04/12/17     18:20:05      19728970197       13109208193                                                             SMST
9701     04/12/17     18:20:05      19728970197       18083063161                                        310410933034475      SMSO
9702     04/12/17     18:20:05      19728970197       18083063161                                                             SMST
9703     04/12/17     18:20:06      19728970197       13109208193                                        310410933034475      SMSO
9704     04/12/17     18:20:06      19728970197       13109208193                                                             SMST
9705     04/12/17     18:20:06      19728970197       18083063161                                        310410933034475      SMSO
9706     04/12/17     18:20:06      19728970197       18083063161                                                             SMST
9707     04/12/17     18:20:25      18083063161       19728970197                                                             SMSO
9708     04/12/17     18:20:25      18083063161       19728970197                                        310410933034475      SMST
9709     04/12/17     18:20:26      1111301000        19728970197                                        310410933034475      SMST
9710     04/12/17     18:20:26      1111301000        19728970197                                        310410933034475      SMST
9711     04/12/17     18:20:32      18083063161       19728970197                                                             SMSO
9712     04/12/17     18:20:32      18083063161       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7490




9713     04/12/17     18:20:33      1111301000        19728970197                                        310410933034475      SMST
9714     04/12/17     18:20:33      1111301000        19728970197                                        310410933034475      SMST
9715     04/12/17     18:21:56      1111301000        19728970197                                        310410933034475      SMST
9716     04/12/17     18:21:56      1111301000        19728970197                                        310410933034475      SMST
9717     04/12/17     18:21:56      18083063161       19728970197                                                             SMSO
9718     04/12/17     18:21:56      18083063161       19728970197                                        310410933034475      SMST
9719     04/12/17     18:27:36      1111301000        19728970197                                        310410933034475      SMST
9720     04/12/17     18:27:36      1111301000        19728970197                                        310410933034475      SMST
9721     04/12/17     18:27:36      13109208193       19728970197                                                             SMSO
9722     04/12/17     18:27:36      13109208193       19728970197                                        310410933034475      SMST
9723     04/12/17     18:27:38      1111301000        19728970197                                        310410933034475      SMST
9724     04/12/17     18:27:38      1111301000        19728970197                                        310410933034475      SMST
9725     04/12/17     18:27:38      13109208193       19728970197                                                             SMSO
9726     04/12/17     18:27:38      13109208193       19728970197                                        310410933034475      SMST
9727     04/12/17     18:28:10      1111301000        19728970197                                        310410933034475      SMST
9728     04/12/17     18:28:10      1111301000        19728970197                                        310410933034475      SMST
9729     04/12/17     18:28:10      18083063161       19728970197                                                             SMSO
9730     04/12/17     18:28:10      18083063161       19728970197                                        310410933034475      SMST
9731     04/12/17     18:47:59      19728970197       13109208193                                        310410933034475      SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 174 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   344
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9732     04/12/17     18:47:59      19728970197        13109208193                                                            SMST
9733     04/12/17     18:47:59      19728970197        18083063161                                       310410933034475      SMSO
9734     04/12/17     18:47:59      19728970197        18083063161                                                            SMST
9735     04/12/17     18:49:08      1111301000         19728970197                                       310410933034475      SMST
9736     04/12/17     18:49:08      1111301000         19728970197                                       310410933034475      SMST
9737     04/12/17     18:49:08      18083063161        19728970197                                                            SMSO
9738     04/12/17     18:49:08      18083063161        19728970197                                       310410933034475      SMST
9739     04/12/17     18:49:17      1111301000         19728970197                                       310410933034475      SMST
9740     04/12/17     18:49:17      1111301000         19728970197                                       310410933034475      SMST
9741     04/12/17     18:49:17      18083063161        19728970197                                                            SMSO
9742     04/12/17     18:49:17      18083063161        19728970197                                       310410933034475      SMST
9743     04/12/17     22:03:01                         19728970197                                       310410933034475      SMST
9744     04/12/17     22:03:32      19149609069        19728970197                                       310410933034475      SMST
9745     04/12/17     22:05:53      19149609069        19728970197                                       310410933034475      SMST
9746     04/12/17     22:22:20      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9747     04/12/17     22:22:20      19149609069        19728970197              3557220700307613         310410933034475      SMST
                                                                                                                                                                                    7491




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9748     04/12/17     23:30:08      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9749     04/12/17     23:30:09      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9750     04/13/17     01:48:11      19728970197        13163936830                                       310410933034475      SMSO
9751     04/13/17     01:48:11      19728970197        13163936830                                       310410933034475      SMSO
9752     04/13/17     10:59:01      19728970197        15714850462                                       310410933034475      SMSO
9753     04/13/17     10:59:01      19728970197        15714850462                                                            SMST
9754     04/13/17     14:17:01      19728970197        12024542809                                       310410933034475      SMSO
9755     04/13/17     14:17:10      19728970197        12024542809                                       310410933034475      SMSO
9756     04/13/17     17:23:11      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9757     04/13/17     17:23:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 175 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   345
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9758     04/13/17     17:57:46      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9759     04/13/17     17:57:49                         19728970197                                       310410933034475      SMST
9760     04/13/17     17:57:58      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9761     04/13/17     22:33:18      19728970197        12144777469                                       310410933034475      SMSO
9762     04/13/17     22:33:18      19728970197        12144777469                                                            SMST
9763     04/13/17     23:50:52      1111301000         19728970197                                       310410933034475      SMST
9764     04/13/17     23:50:52      1111301000         19728970197                                       310410933034475      SMST
9765     04/13/17     23:50:52      18083063161        19728970197                                                            SMSO
9766     04/13/17     23:50:52      18083063161        19728970197                                       310410933034475      SMST
9767     04/13/17     23:51:11      1111301000         19728970197                                       310410933034475      SMST
9768     04/13/17     23:51:11      1111301000         19728970197                                       310410933034475      SMST
9769     04/13/17     23:51:11      18083063161        19728970197                                                            SMSO
9770     04/13/17     23:51:11      18083063161        19728970197                                       310410933034475      SMST
9771     04/13/17     23:52:35      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7492




9772     04/13/17     23:52:35      1111301000         19728970197                                       310410933034475      SMST
9773     04/13/17     23:52:35      18083063161        19728970197                                                            SMSO
9774     04/13/17     23:52:35      18083063161        19728970197                                       310410933034475      SMST
9775     04/13/17     23:58:28      1111301000         19728970197                                       310410933034475      SMST
9776     04/13/17     23:58:28      1111301000         19728970197                                       310410933034475      SMST
9777     04/13/17     23:58:28      13109208193        19728970197                                                            SMSO
9778     04/13/17     23:58:28      13109208193        19728970197                                       310410933034475      SMST
9779     04/14/17     01:01:57      18083063161        19728970197                                                            SMSO
9780     04/14/17     01:01:57      18083063161        19728970197                                       310410933034475      SMST
9781     04/14/17     01:01:58      1111301000         19728970197                                       310410933034475      SMST
9782     04/14/17     01:01:58      1111301000         19728970197                                       310410933034475      SMST
9783     04/14/17     01:09:17      19728970197        13109208193                                       310410933034475      SMSO
9784     04/14/17     01:09:17      19728970197        13109208193                                                            SMST
9785     04/14/17     01:09:17      19728970197        18083063161                                       310410933034475      SMSO
9786     04/14/17     01:09:17      19728970197        18083063161                                                            SMST
9787     04/14/17     03:14:44      12144057437        19728970197                                       310410933034475      SMST
9788     04/14/17     03:42:22      1111301000         19728970197                                       310410933034475      SMST
9789     04/14/17     03:42:22      1111301000         19728970197                                       310410933034475      SMST
9790     04/14/17     03:42:22      18083063161        19728970197                                                            SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 176 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   346
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9791     04/14/17     03:42:22      18083063161        19728970197                                       310410933034475      SMST
9792     04/14/17     03:42:26                         19728970197                                       310410933034475      SMST
9793     04/14/17     13:04:17      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9794     04/14/17     13:04:18      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9795     04/14/17     13:04:18      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9796     04/14/17     13:53:20      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9797     04/14/17     13:53:21      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9798     04/14/17     14:07:03      19728970197        17036236167                                       310410933034475      SMSO
9799     04/14/17     14:07:03      19728970197        17036236167                                                            SMST
9800     04/14/17     15:15:38      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7493




9801     04/14/17     15:15:38      1111301000         19728970197                                       310410933034475      SMST
9802     04/14/17     15:15:38      18083063161        19728970197                                                            SMSO
9803     04/14/17     15:15:38      18083063161        19728970197                                       310410933034475      SMST
9804     04/14/17     16:00:08      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9805     04/14/17     16:00:09      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9806     04/14/17     18:08:36      19728970197        12022561039                                       310410933034475      SMSO
9807     04/14/17     18:08:46      19728970197        12022561039                                                            SMST
9808     04/14/17     18:36:54      19728970197        13109208193                                       310410933034475      SMSO
9809     04/14/17     18:36:54      19728970197        13109208193                                                            SMST
9810     04/14/17     18:36:54      19728970197        18083063161                                       310410933034475      SMSO
9811     04/14/17     18:36:54      19728970197        18083063161                                                            SMST
9812     04/14/17     18:44:50      19728970197        12022561039                                                            SMST
9813     04/14/17     18:47:22      19728970197        12144057437                                       310410933034475      SMSO
9814     04/14/17     18:47:54      12144057437        19728970197                                       310410933034475      SMST
9815     04/14/17     18:52:45      19728970197        15109190429                                       310410933034475      SMSO
9816     04/14/17     18:52:45      19728970197        15109190429                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 177 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   347
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
9817     04/14/17     18:54:19      19728970197       12144057437                                        310410933034475      SMSO
9818     04/14/17     19:04:16      19728970197       19728327378                                        310410933034475      SMSO
9819     04/14/17     19:04:16      19728970197       19728327378                                                             SMST
9820     04/14/17     19:42:17      1111301000        19728970197                                        310410933034475      SMST
9821     04/14/17     19:42:17      1111301000        19728970197                                        310410933034475      SMST
9822     04/14/17     19:42:17      12144057437       19728970197                                                             SMSO
9823     04/14/17     19:42:17      12144057437       19728970197                                        310410933034475      SMST
9824     04/14/17     19:42:50      19728970197       19728327378                                                             SMST
9825     04/14/17     19:43:06      19728970197       12144057437                                        310410933034475      SMSO
9826     04/14/17     19:43:13      19728970197       12144057437                                        310410933034475      SMSO
9827     04/14/17     20:14:58      12144057437       19728970197                                        310410933034475      SMST
9828     04/14/17     23:33:28      19728970197       17042589859                                        310410933034475      SMSO
9829     04/15/17     01:21:39      1111301000        19728970197                                        310410933034475      SMST
9830     04/15/17     01:21:39      1111301000        19728970197                                        310410933034475      SMST
9831     04/15/17     01:21:39      18083063161       19728970197                                                             SMSO
9832     04/15/17     01:21:39      18083063161       19728970197                                        310410933034475      SMST
9833     04/15/17     01:24:59      19728970197       13109208193                                        310410933034475      SMSO
                                                                                                                                                                                    7494




9834     04/15/17     01:24:59      19728970197       13109208193                                                             SMST
9835     04/15/17     01:24:59      19728970197       18083063161                                        310410933034475      SMSO
9836     04/15/17     01:24:59      19728970197       18083063161                                                             SMST
9837     04/15/17     01:27:14      1111301000        19728970197                                        310410933034475      SMST
9838     04/15/17     01:27:14      1111301000        19728970197                                        310410933034475      SMST
9839     04/15/17     01:27:14      18083063161       19728970197                                                             SMSO
9840     04/15/17     01:27:14      18083063161       19728970197                                        310410933034475      SMST
9841     04/15/17     10:37:50      729725            19728970197                                        310410933034475      SMST
9842     04/15/17     12:21:00      19728970197       19085772012                                        310410933034475      SMSO
9843     04/15/17     12:55:24      19728970197       19085772012                                        310410933034475      SMSO
9844     04/15/17     12:55:24      19728970197       19085772012                                                             SMST
9845     04/15/17     13:12:16      19728970197       19085772012                                        310410933034475      SMSO
9846     04/15/17     13:49:36      19728970197       12149145837                                        310410933034475      SMSO
9847     04/15/17     13:49:37      19728970197       12149145837                                                             SMST
9848     04/15/17     14:16:54      19728970197       13109208193                                        310410933034475      SMSO
9849     04/15/17     14:29:17      19728970197       12149145837                                                             SMST
9850     04/15/17     14:29:18      19728970197       12149145837                                                             SMST
9851     04/15/17     14:34:34      19728970197       13109208193                                        310410933034475      SMSO
9852     04/15/17     14:34:34      19728970197       13109208193                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 178 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   348
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9853     04/15/17     14:34:34      19728970197        18083063161                                       310410933034475      SMSO
9854     04/15/17     14:34:34      19728970197        18083063161                                                            SMST
9855     04/15/17     17:07:59      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9856     04/16/17     03:13:02      19728970197        19149609069                                       310410933034475      SMSO
9857     04/16/17     03:13:10      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9858     04/16/17     03:13:11      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9859     04/16/17     03:13:38      19149609069        19728970197                                       310410933034475      SMST
9860     04/16/17     10:57:40      19728970197        19149609069                                       310410933034475      SMSO
9861     04/16/17     10:58:33      19149609069        19728970197                                       310410933034475      SMST
9862     04/16/17     20:23:39      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9863     04/16/17     20:23:40      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                                                                                                                    7495




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9864     04/16/17     20:53:21      19144037755        19728970197                                                            SMSO
9865     04/16/17     20:53:21      19144037755        19728970197                                       310410933034475      SMST
9866     04/16/17     20:53:22      1111301000         19728970197                                       310410933034475      SMST
9867     04/16/17     20:53:22      1111301000         19728970197                                       310410933034475      SMST
9868     04/16/17     20:56:23      19144037755        19728970197                                                            SMSO
9869     04/16/17     20:56:23      19144037755        19728970197                                       310410933034475      SMST
9870     04/16/17     20:56:24      1111301000         19728970197                                       310410933034475      SMST
9871     04/16/17     20:56:24      1111301000         19728970197                                       310410933034475      SMST
9872     04/16/17     20:59:49      18453990911        19728970197                                                            SMSO
9873     04/16/17     20:59:49      18453990911        19728970197                                       310410933034475      SMST
9874     04/16/17     20:59:50      1111301000         19728970197                                       310410933034475      SMST
9875     04/16/17     20:59:50      1111301000         19728970197                                       310410933034475      SMST
9876     04/16/17     21:09:34      1111301000         19728970197                                       310410933034475      SMST
9877     04/16/17     21:09:34      1111301000         19728970197                                       310410933034475      SMST
9878     04/16/17     21:09:34      19147151104        19728970197                                                            SMSO
9879     04/16/17     21:09:34      19147151104        19728970197                                       310410933034475      SMST
9880     04/16/17     21:13:13      19144037755        19728970197                                                            SMSO
9881     04/16/17     21:13:13      19144037755        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 179 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   349
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9882     04/16/17     21:13:14      1111301000         19728970197                                       310410933034475      SMST
9883     04/16/17     21:13:14      1111301000         19728970197                                       310410933034475      SMST
9884     04/16/17     21:16:53      19147151104        19728970197                                                            SMSO
9885     04/16/17     21:16:53      19147151104        19728970197                                       310410933034475      SMST
9886     04/16/17     21:16:54      1111301000         19728970197                                       310410933034475      SMST
9887     04/16/17     21:16:54      1111301000         19728970197                                       310410933034475      SMST
9888     04/16/17     21:39:07      1111301000         19728970197                                       310410933034475      SMST
9889     04/16/17     21:39:07      1111301000         19728970197                                       310410933034475      SMST
9890     04/16/17     21:39:07      18453990911        19728970197                                                            SMSO
9891     04/16/17     21:39:07      18453990911        19728970197                                       310410933034475      SMST
9892     04/16/17     21:56:20      1111301000         19728970197                                       310410933034475      SMST
9893     04/16/17     21:56:20      1111301000         19728970197                                       310410933034475      SMST
9894     04/16/17     21:56:20      19147151104        19728970197                                                            SMSO
9895     04/16/17     21:56:20      19147151104        19728970197                                       310410933034475      SMST
9896     04/16/17     22:13:34      12149145837        19728970197                                                            SMSO
9897     04/16/17     22:13:35      12149145837        19728970197                                                            SMSO
9898     04/16/17     22:13:35      12149145837        19728970197                                                            SMSO
                                                                                                                                                                                    7496




9899     04/16/17     22:13:35      12149145837        19728970197                                       310410933034475      SMST
9900     04/16/17     22:13:35      12149145837        19728970197                                       310410933034475      SMST
9901     04/16/17     22:13:36      12149145837        19728970197                                                            SMSO
9902     04/16/17     22:13:36      12149145837        19728970197                                                            SMSO
9903     04/16/17     22:13:36      12149145837        19728970197                                       310410933034475      SMST
9904     04/16/17     22:58:53      84230              19728970197                                       310410933034475      SMST
9905     04/16/17     23:12:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9906     04/16/17     23:12:29      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9907     04/16/17     23:13:25      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9908     04/16/17     23:13:26      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9909     04/16/17     23:18:11      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 180 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   350
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9910     04/16/17     23:18:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9911     04/17/17     10:57:07      19728970197        12149145837                                       310410933034475      SMSO
9912     04/17/17     10:57:07      19728970197        12149145837                                                            SMST
9913     04/17/17     12:18:24      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9914     04/17/17     14:03:59      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9915     04/17/17     14:04:00      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9916     04/17/17     18:10:59      35842              19728970197                                       310410933034475      SMST
9917     04/17/17     18:17:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9918     04/17/17     18:17:29      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7497




                                                                                  IPHONE6SPLUS
9919     04/17/17     19:13:48      12149145837        19728970197                                                            SMSO
9920     04/17/17     19:13:48      12149145837        19728970197                                       310410933034475      SMST
9921     04/17/17     19:26:44      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9922     04/17/17     19:26:45      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9923     04/17/17     19:34:56      19728970197        12149145837                                       310410933034475      SMSO
9924     04/17/17     19:34:56      19728970197        12149145837                                                            SMST
9925     04/17/17     19:36:07      12149145837        19728970197                                                            SMSO
9926     04/17/17     19:36:07      12149145837        19728970197                                       310410933034475      SMST
9927     04/17/17     20:06:43      19728970197        12149145837                                       310410933034475      SMSO
9928     04/17/17     20:06:43      19728970197        12149145837                                                            SMST
9929     04/17/17     20:08:47      12149145837        19728970197                                                            SMSO
9930     04/17/17     20:08:47      12149145837        19728970197                                       310410933034475      SMST
9931     04/17/17     20:16:55      19728970197        12149145837                                       310410933034475      SMSO
9932     04/17/17     20:16:55      19728970197        12149145837                                                            SMST
9933     04/17/17     20:17:02      19728970197        12149145837                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 181 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   351
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9934     04/17/17     20:17:02      19728970197        12149145837                                                            SMST
9935     04/17/17     21:07:20      12149145837        19728970197                                                            SMSO
9936     04/17/17     21:07:20      12149145837        19728970197                                       310410933034475      SMST
9937     04/17/17     21:10:03      19728970197        12149145837                                       310410933034475      SMSO
9938     04/17/17     21:10:03      19728970197        12149145837                                                            SMST
9939     04/17/17     21:10:13      19728970197        12149145837                                       310410933034475      SMSO
9940     04/17/17     21:10:14      19728970197        12149145837                                                            SMST
9941     04/17/17     23:46:16      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9942     04/18/17     00:27:57                         19728970197                                       310410933034475      SMST
9943     04/18/17     00:34:47      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9944     04/18/17     10:29:17      19728970197        19728327378                                       310410933034475      SMSO
9945     04/18/17     10:29:17      19728970197        19728327378                                                            SMST
9946     04/18/17     11:40:56      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7498




9947     04/18/17     11:40:57      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9948     04/18/17     12:01:00      19728970197        19728327378                                                            SMST
9949     04/18/17     12:27:42      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9950     04/18/17     12:27:43      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9951     04/18/17     13:12:00      19728970197        16824789898                                       310410933034475      SMSO
9952     04/18/17     13:12:31      16824789898        19728970197                                       310410933034475      SMST
9953     04/18/17     13:12:54      19728970197        16824789898                                       310410933034475      SMSO
9954     04/18/17     13:13:05      19728970197        16824789898                                       310410933034475      SMSO
9955     04/18/17     13:16:21      16824789898        19728970197                                       310410933034475      SMST
9956     04/18/17     13:36:45      16824789898        19728970197                                       310410933034475      SMST
9957     04/18/17     17:31:01      19728970197        14055681717                                       310410933034475      SMSO
9958     04/18/17     17:31:01      19728970197        14055681717                                                            SMST
9959     04/18/17     18:05:21      19728970197        12144777469                                       310410933034475      SMSO
9960     04/18/17     18:05:21      19728970197        12144777469                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 182 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   352
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:27
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9961     04/18/17     18:49:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9962     04/18/17     20:30:02      19728970197        13108495634                                       310410933034475      SMSO
9963     04/18/17     20:30:02      19728970197        13108495634                                                            SMST
9964     04/18/17     20:36:48      19728970197        13108495634                                                            SMST
9965     04/18/17     21:42:34      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9966     04/18/17     21:42:35      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9967     04/18/17     21:54:09      17039400086        19728970197                                       310410933034475      SMST
9968     04/18/17     21:54:09      17039400086        19728970197                                       310410933034475      SMST
9969     04/18/17     22:20:52      17605053520        19728970197                                       310410933034475      SMST
9970     04/19/17     00:00:34      18083063161        19728970197                                                            SMSO
9971     04/19/17     00:00:34      18083063161        19728970197                                       310410933034475      SMST
9972     04/19/17     00:00:35      1111301000         19728970197                                       310410933034475      SMST
9973     04/19/17     00:00:35      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7499




9974     04/19/17     00:19:04      1111301000         19728970197                                       310410933034475      SMST
9975     04/19/17     00:19:04      1111301000         19728970197                                       310410933034475      SMST
9976     04/19/17     00:19:04      13109208193        19728970197                                                            SMSO
9977     04/19/17     00:19:04      13109208193        19728970197                                       310410933034475      SMST
9978     04/19/17     00:26:28      19728970197        13109208193                                       310410933034475      SMSO
9979     04/19/17     00:26:28      19728970197        13109208193                                                            SMST
9980     04/19/17     00:26:28      19728970197        18083063161                                       310410933034475      SMSO
9981     04/19/17     00:26:28      19728970197        18083063161                                                            SMST
9982     04/19/17     00:58:01      1111301000         19728970197                                       310410933034475      SMST
9983     04/19/17     00:58:01      1111301000         19728970197                                       310410933034475      SMST
9984     04/19/17     00:58:01      18083063161        19728970197                                                            SMSO
9985     04/19/17     00:58:01      18083063161        19728970197                                       310410933034475      SMST
9986     04/19/17     00:58:34      1111301000         19728970197                                       310410933034475      SMST
9987     04/19/17     00:58:34      1111301000         19728970197                                       310410933034475      SMST
9988     04/19/17     00:58:34      18083063161        19728970197                                                            SMSO
9989     04/19/17     00:58:34      18083063161        19728970197                                       310410933034475      SMST
9990     04/19/17     01:20:29      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 183 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   353
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
9991     04/19/17     01:20:30      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
9992     04/19/17     11:11:15      19728970197        13109208193                                       310410933034475      SMSO
9993     04/19/17     16:17:06      1111301000         19728970197                                       310410933034475      SMST
9994     04/19/17     16:17:06      1111301000         19728970197                                       310410933034475      SMST
9995     04/19/17     16:17:06      18083063161        19728970197                                                            SMSO
9996     04/19/17     16:17:06      18083063161        19728970197                                       310410933034475      SMST
9997     04/19/17     16:17:46      19728970197        13109208193                                       310410933034475      SMSO
9998     04/19/17     16:17:46      19728970197        13109208193                                                            SMST
9999     04/19/17     16:17:46      19728970197        18083063161                                       310410933034475      SMSO
10000    04/19/17     16:17:46      19728970197        18083063161                                                            SMST
10001    04/19/17     16:18:08      1111301000         19728970197                                       310410933034475      SMST
10002    04/19/17     16:18:08      1111301000         19728970197                                       310410933034475      SMST
10003    04/19/17     16:18:08      18083063161        19728970197                                                            SMSO
10004    04/19/17     16:18:08      18083063161        19728970197                                       310410933034475      SMST
10005    04/19/17     16:55:43      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7500




                                                                                  IPHONE6SPLUS
10006    04/19/17     17:14:44      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10007    04/19/17     17:14:45      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10008    04/19/17     17:45:48                         19728970197                                       310410933034475      SMST
10009    04/19/17     18:00:23                         19728970197                                       310410933034475      SMST
10010    04/19/17     18:00:56                         19728970197                                       310410933034475      SMST
10011    04/19/17     18:02:22                         19728970197                                       310410933034475      SMST
10012    04/19/17     18:03:46                         19728970197                                       310410933034475      SMST
10013    04/19/17     18:05:12                         19728970197                                       310410933034475      SMST
10014    04/19/17     18:07:35                         19728970197                                       310410933034475      SMST
10015    04/19/17     18:10:56                         19728970197                                       310410933034475      SMST
10016    04/19/17     18:13:02                         19728970197                                       310410933034475      SMST
10017    04/19/17     18:13:36                         19728970197                                       310410933034475      SMST
10018    04/19/17     18:15:01                         19728970197                                       310410933034475      SMST
10019    04/19/17     18:16:25                         19728970197                                       310410933034475      SMST
10020    04/19/17     18:17:52                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 184 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   354
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10021    04/19/17     18:20:17                         19728970197                                       310410933034475      SMST
10022    04/19/17     18:22:40                         19728970197                                       310410933034475      SMST
10023    04/19/17     18:25:07                         19728970197                                       310410933034475      SMST
10024    04/19/17     18:30:12      1111301000         19728970197                                       310410933034475      SMST
10025    04/19/17     18:30:12      1111301000         19728970197                                       310410933034475      SMST
10026    04/19/17     18:30:12      18083063161        19728970197                                                            SMSO
10027    04/19/17     18:30:12      18083063161        19728970197                                       310410933034475      SMST
10028    04/19/17     18:30:29                         19728970197                                       310410933034475      SMST
10029    04/19/17     18:31:29      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10030    04/19/17     18:35:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10031    04/19/17     18:39:37      13109208193        19728970197                                                            SMSO
10032    04/19/17     18:39:37      13109208193        19728970197                                       310410933034475      SMST
10033    04/19/17     18:39:38      1111301000         19728970197                                       310410933034475      SMST
10034    04/19/17     18:39:38      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7501




10035    04/19/17     19:11:29      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10036    04/19/17     19:11:30      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10037    04/19/17     19:38:39                         19728970197                                       310410933034475      SMST
10038    04/19/17     20:02:04      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10039    04/19/17     20:07:49      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10040    04/19/17     20:07:50      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10041    04/19/17     21:00:16      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10042    04/19/17     21:00:17      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 185 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   355
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10043    04/19/17     21:45:42      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10044    04/19/17     21:45:43      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10045    04/19/17     23:00:35      12146016822        19728970197                                       310410933034475      SMST
10046    04/19/17     23:00:38                         19728970197                                       310410933034475      SMST
10047    04/19/17     23:27:43                         19728970197                                       310410933034475      SMST
10048    04/19/17     23:28:52                         19728970197                                       310410933034475      SMST
10049    04/19/17     23:29:49      12146016822        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10050    04/20/17     05:32:08      19177501033        19728970197                                       310410933034475      SMST
10051    04/20/17     05:32:12                         19728970197                                       310410933034475      SMST
10052    04/20/17     09:20:09      19177501033        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10053    04/20/17     10:57:09      19728970197        19729417107                                       310410933034475      SMSO
                                                                                                                                                                                    7502




10054    04/20/17     11:34:02      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10055    04/20/17     11:34:03      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10056    04/20/17     13:22:40                         19728970197                                       310410933034475      SMST
10057    04/20/17     13:23:13                         19728970197                                       310410933034475      SMST
10058    04/20/17     13:24:39                         19728970197                                       310410933034475      SMST
10059    04/20/17     13:26:02                         19728970197                                       310410933034475      SMST
10060    04/20/17     13:27:27                         19728970197                                       310410933034475      SMST
10061    04/20/17     13:29:54                         19728970197                                       310410933034475      SMST
10062    04/20/17     13:32:17                         19728970197                                       310410933034475      SMST
10063    04/20/17     13:34:44                         19728970197                                       310410933034475      SMST
10064    04/20/17     13:40:07                         19728970197                                       310410933034475      SMST
10065    04/20/17     13:45:33                         19728970197                                       310410933034475      SMST
10066    04/20/17     13:50:57                         19728970197                                       310410933034475      SMST
10067    04/20/17     13:56:22                         19728970197                                       310410933034475      SMST
10068    04/20/17     14:01:47                         19728970197                                       310410933034475      SMST
10069    04/20/17     14:17:11                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 186 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   356
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10070    04/20/17     14:32:37                        19728970197                                        310410933034475      SMST
10071    04/20/17     14:47:36                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10072    04/20/17     14:47:37                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10073    04/20/17     16:57:29                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10074    04/20/17     16:57:30                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10075    04/20/17     18:17:23                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10076    04/20/17     18:17:24                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10077    04/20/17     18:31:23      19728970197       13109208193                                        310410933034475      SMSO
                                                                                                                                                                                    7503




10078    04/20/17     20:23:45                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10079    04/20/17     20:23:46                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10080    04/20/17     21:51:02                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10081    04/20/17     21:51:03                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10082    04/20/17     22:51:50      19728970197       12028531572                                        310410933034475      SMSO
10083    04/20/17     23:08:41      19728970197       19172246039                                        310410933034475      SMSO
10084    04/20/17     23:08:41      19728970197       19172246039                                                             SMST
10085    04/20/17     23:37:05      19172246039       19728970197                                        310410933034475      SMST
10086    04/21/17     00:13:47      19728970197       19172246039                                        310410933034475      SMSO
10087    04/21/17     13:08:50      12149145837       19728970197                                                             SMSO
10088    04/21/17     13:08:50      12149145837       19728970197                                        310410933034475      SMST
10089    04/21/17     13:13:43      19728970197       12149145837                                        310410933034475      SMSO
10090    04/21/17     13:13:43      19728970197       12149145837                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 187 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   357
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10091    04/21/17     13:25:02      19728970197       13109208193                                        310410933034475      SMSO
10092    04/21/17     13:25:02      19728970197       13109208193                                                             SMST
10093    04/21/17     13:25:02      19728970197       18083063161                                        310410933034475      SMSO
10094    04/21/17     13:25:02      19728970197       18083063161                                                             SMST
10095    04/21/17     13:26:39      1111301000        19728970197                                        310410933034475      SMST
10096    04/21/17     13:26:39      1111301000        19728970197                                        310410933034475      SMST
10097    04/21/17     13:26:39      18083063161       19728970197                                                             SMSO
10098    04/21/17     13:26:39      18083063161       19728970197                                        310410933034475      SMST
10099    04/21/17     13:33:09      1111301000        19728970197                                        310410933034475      SMST
10100    04/21/17     13:33:09      1111301000        19728970197                                        310410933034475      SMST
10101    04/21/17     13:33:09      18083063161       19728970197                                                             SMSO
10102    04/21/17     13:33:09      18083063161       19728970197                                        310410933034475      SMST
10103    04/21/17     13:36:04      18083063161       19728970197                                                             SMSO
10104    04/21/17     13:36:04      18083063161       19728970197                                        310410933034475      SMST
10105    04/21/17     13:36:05      1111301000        19728970197                                        310410933034475      SMST
10106    04/21/17     13:36:05      1111301000        19728970197                                        310410933034475      SMST
10107    04/21/17     14:13:15      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7504




10108    04/21/17     14:13:15      1111301000        19728970197                                        310410933034475      SMST
10109    04/21/17     14:13:15      13109208193       19728970197                                                             SMSO
10110    04/21/17     14:13:15      13109208193       19728970197                                        310410933034475      SMST
10111    04/21/17     14:21:21      1111301000        19728970197                                        310410933034475      SMST
10112    04/21/17     14:21:21      1111301000        19728970197                                        310410933034475      SMST
10113    04/21/17     14:21:21      13109208193       19728970197                                                             SMSO
10114    04/21/17     14:21:21      13109208193       19728970197                                        310410933034475      SMST
10115    04/21/17     14:21:40      1111301000        19728970197                                        310410933034475      SMST
10116    04/21/17     14:21:40      1111301000        19728970197                                        310410933034475      SMST
10117    04/21/17     14:21:40      13109208193       19728970197                                                             SMSO
10118    04/21/17     14:21:40      13109208193       19728970197                                        310410933034475      SMST
10119    04/21/17     14:21:51      1111301000        19728970197                                        310410933034475      SMST
10120    04/21/17     14:21:51      1111301000        19728970197                                        310410933034475      SMST
10121    04/21/17     14:21:51      13109208193       19728970197                                                             SMSO
10122    04/21/17     14:21:51      13109208193       19728970197                                        310410933034475      SMST
10123    04/21/17     16:43:28                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 188 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   358
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10124    04/21/17     16:43:29                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10125    04/21/17     17:21:34      1111301000         19728970197                                       310410933034475      SMST
10126    04/21/17     17:21:34      1111301000         19728970197                                       310410933034475      SMST
10127    04/21/17     17:21:34      18083063161        19728970197                                                            SMSO
10128    04/21/17     17:21:34      18083063161        19728970197                                       310410933034475      SMST
10129    04/21/17     17:22:05                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10130    04/21/17     17:22:06                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10131    04/21/17     17:25:37      19728970197        13109208193                                       310410933034475      SMSO
10132    04/21/17     17:25:37      19728970197        13109208193                                                            SMST
10133    04/21/17     17:25:37      19728970197        18083063161                                       310410933034475      SMSO
10134    04/21/17     17:25:37      19728970197        18083063161                                                            SMST
10135    04/21/17     18:25:07      12038320176        19728970197                                                            SMSO
10136    04/21/17     18:25:07      12038320176        19728970197                                                            SMSO
                                                                                                                                                                                    7505




10137    04/21/17     18:25:07      12038320176        19728970197                                       310410933034475      SMST
10138    04/21/17     18:49:56                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10139    04/21/17     18:49:57                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10140    04/21/17     22:50:40                         19728970197                                       310410933034475      SMST
10141    04/21/17     22:51:00                         19728970197                                       310410933034475      SMST
10142    04/21/17     22:52:10      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10143    04/21/17     22:52:11      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10144    04/21/17     23:36:58      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10145    04/22/17     12:41:41      19728970197        15164563642                                       310410933034475      SMSO
10146    04/22/17     16:00:39      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 189 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   359
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10147    04/22/17     16:00:40      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10148    04/22/17     18:15:39      17039400086        19728970197                                       310410933034475      SMST
10149    04/22/17     18:15:39      17039400086        19728970197                                       310410933034475      SMST
10150    04/22/17     22:03:33      22395              19728970197                                       310410933034475      SMST
10151    04/23/17     00:08:24      1111301000         19728970197                                       310410933034475      SMST
10152    04/23/17     00:08:24      1111301000         19728970197                                       310410933034475      SMST
10153    04/23/17     00:08:24      12144057437        19728970197                                                            SMSO
10154    04/23/17     00:08:24      12144057437        19728970197                                       310410933034475      SMST
10155    04/23/17     00:45:26      19728970197        12142930122                                       310410933034475      SMSO
10156    04/23/17     00:45:36      19728970197        12142930122                                                            SMST
10157    04/23/17     00:48:27      19728970197        12142930122                                                            SMST
10158    04/23/17     15:01:40      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10159    04/23/17     17:47:02      16027542574        19728970197                                       310410933034475      SMST
10160    04/23/17     19:34:43      19728970197        17025458861                                       310410933034475      SMSO
                                                                                                                                                                                    7506




10161    04/23/17     19:34:43      19728970197        17025458861                                                            SMST
10162    04/23/17     19:49:35      19728970197        17326727837                                       310410933034475      SMSO
10163    04/23/17     19:49:35      19728970197        17326727837                                                            SMST
10164    04/23/17     20:44:23      19728970197        19729417107                                       310410933034475      SMSO
10165    04/23/17     21:51:54      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10166    04/23/17     21:51:55      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10167    04/23/17     23:03:44      19728970197        17025458861                                                            SMST
10168    04/23/17     23:33:06      17025458861        19728970197                                                            SMSO
10169    04/23/17     23:33:07      17025458861        19728970197                                                            SMSO
10170    04/23/17     23:33:07      17025458861        19728970197                                       310410933034475      SMST
10171    04/23/17     23:33:46      19728970197        17025458861                                       310410933034475      SMSO
10172    04/23/17     23:33:46      19728970197        17025458861                                                            SMST
10173    04/23/17     23:33:51      19728970197        17025458861                                                            SMST
10174    04/23/17     23:40:51      17025458861        19728970197                                                            SMSO
10175    04/23/17     23:40:51      17025458861        19728970197                                                            SMSO
10176    04/23/17     23:40:51      17025458861        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 190 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   360
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10177    04/23/17     23:40:55      17025458861       19728970197                                                             SMSO
10178    04/23/17     23:40:55      17025458861       19728970197                                                             SMSO
10179    04/23/17     23:40:55      17025458861       19728970197                                        310410933034475      SMST
10180    04/23/17     23:42:51      17025458861       19728970197                                                             SMSO
10181    04/23/17     23:42:51      17025458861       19728970197                                                             SMSO
10182    04/23/17     23:42:51      17025458861       19728970197                                        310410933034475      SMST
10183    04/24/17     00:14:41      19728970197       19178549395                                        310410933034475      SMSO
10184    04/24/17     00:14:41      19728970197       19178549395                                                             SMST
10185    04/24/17     00:14:54      19728970197       19178549395                                        310410933034475      SMSO
10186    04/24/17     00:14:54      19728970197       19178549395                                                             SMST
10187    04/24/17     00:46:49      19728970197       19178549395                                                             SMST
10188    04/24/17     14:05:46      19728970197       19038410604                                        310410933034475      SMSO
10189    04/24/17     19:44:23      18625762723       19728970197                                                             SMSO
10190    04/24/17     19:44:23      18625762723       19728970197                                        310410933034475      SMST
10191    04/24/17     19:44:54      19728970197       18625762723                                        310410933034475      SMSO
10192    04/24/17     19:44:55      19728970197       18625762723                                                             SMST
10193    04/24/17     20:26:16      17326727837       19728970197                                                             SMSO
                                                                                                                                                                                    7507




10194    04/24/17     20:26:16      17326727837       19728970197                                                             SMSO
10195    04/24/17     20:26:16      17326727837       19728970197                                        310410933034475      SMST
10196    04/24/17     20:30:17      19728970197       17326727837                                        310410933034475      SMSO
10197    04/24/17     20:30:17      19728970197       17326727837                                                             SMST
10198    04/24/17     20:30:17      19728970197       17326727837                                                             SMST
10199    04/24/17     20:30:56      17326727837       19728970197                                                             SMSO
10200    04/24/17     20:30:56      17326727837       19728970197                                                             SMSO
10201    04/24/17     20:30:57      17326727837       19728970197                                        310410933034475      SMST
10202    04/24/17     20:32:23      19728970197       17326727837                                        310410933034475      SMSO
10203    04/24/17     20:32:24      19728970197       17326727837                                                             SMST
10204    04/24/17     20:32:25      19728970197       17326727837                                                             SMST
10205    04/24/17     20:32:45      17326727837       19728970197                                                             SMSO
10206    04/24/17     20:32:46      17326727837       19728970197                                                             SMSO
10207    04/24/17     20:32:46      17326727837       19728970197                                        310410933034475      SMST
10208    04/24/17     20:39:38      17326727837       19728970197                                                             SMSO
10209    04/24/17     20:39:38      17326727837       19728970197                                                             SMSO
10210    04/24/17     20:39:38      17326727837       19728970197                                        310410933034475      SMST
10211    04/24/17     21:08:52      12143361385       19728970197                                        310410933034475      SMST
10212    04/24/17     22:02:45      19728970197       19172246039                                        310410933034475      SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 191 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   361
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:28
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10213    04/24/17     22:11:47      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10214    04/24/17     22:11:48      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10215    04/25/17     00:44:22      19728970197        19038410604                                       310410933034475      SMSO
10216    04/25/17     00:53:21      19728970197        19038410604                                       310410933034475      SMSO
10217    04/25/17     01:29:21      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10218    04/25/17     01:29:22      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10219    04/25/17     02:36:55      19173656163        19728970197                                                            SMSO   Wi-Fi
10220    04/25/17     02:36:55      19173656163        19728970197                                       310410933034475      SMST
10221    04/25/17     02:36:58                         19728970197                                       310410933034475      SMST
10222    04/25/17     03:57:05      18083063161        19728970197                                       310410933034475      SMST
10223    04/25/17     09:09:34      18083063161        19728970197              3557220700307613         310410933034475      SMST
                                                                                                                                                                                    7508




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10224    04/25/17     09:09:34      19173656163        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10225    04/25/17     10:42:10      19728970197        19176995253                                       310410933034475      SMSO
10226    04/25/17     11:53:31      19728970197        15616283155                                       310410933034475      SMSO
10227    04/25/17     11:57:35      15616283155        19728970197                                       310410933034475      SMST
10228    04/25/17     12:05:09      19728970197        15616283155                                       310410933034475      SMSO
10229    04/25/17     12:20:33      15616283155        19728970197                                       310410933034475      SMST
10230    04/25/17     13:00:38      19172246039        19728970197                                       310410933034475      SMST
10231    04/25/17     13:00:41                         19728970197                                       310410933034475      SMST
10232    04/25/17     13:09:23      19172246039        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10233    04/25/17     13:10:15      19728970197        19172246039                                       310410933034475      SMSO
10234    04/25/17     14:35:43      17326727837        19728970197                                                            SMSO
10235    04/25/17     14:35:43      17326727837        19728970197                                                            SMSO
10236    04/25/17     14:35:43      17326727837        19728970197                                       310410933034475      SMST
10237    04/25/17     14:35:47                         19728970197                                       310410933034475      SMST
10238    04/25/17     14:37:55      19172246039        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 192 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   362
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10239    04/25/17     15:56:13      17326727837       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10240    04/25/17     15:56:15      19172246039       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10241    04/25/17     15:56:22                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10242    04/25/17     15:56:24                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10243    04/25/17     16:12:56      19728970197       17326727837              3557220700307613          310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10244    04/25/17     16:12:56      19728970197       17326727837                                        310410933034475      SMSO
10245    04/25/17     16:12:56      19728970197       17326727837                                                             SMST
10246    04/25/17     16:12:57      19728970197       17326727837                                                             SMST
10247    04/25/17     16:12:58      19728970197       17326727837                                        310410933034475      SMSO
10248    04/25/17     16:13:31      17326727837       19728970197                                                             SMSO
                                                                                                                                                                                    7509




10249    04/25/17     16:13:31      17326727837       19728970197                                                             SMSO
10250    04/25/17     16:13:41      17326727837       19728970197                                        310410933034475      SMST
10251    04/25/17     16:13:49      17326727837       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10252    04/25/17     16:16:22      1111301000        19728970197                                        310410933034475      SMST
10253    04/25/17     16:16:22      1111301000        19728970197                                        310410933034475      SMST
10254    04/25/17     16:16:22      18083063161       19728970197                                                             SMSO
10255    04/25/17     16:16:22      18083063161       19728970197                                        310410933034475      SMST
10256    04/25/17     16:16:37      1111301000        19728970197                                        310410933034475      SMST
10257    04/25/17     16:16:37      1111301000        19728970197                                        310410933034475      SMST
10258    04/25/17     16:16:37      18083063161       19728970197                                                             SMSO
10259    04/25/17     16:16:37      18083063161       19728970197                                        310410933034475      SMST
10260    04/25/17     16:19:32      1111301000        19728970197                                        310410933034475      SMST
10261    04/25/17     16:19:32      1111301000        19728970197                                        310410933034475      SMST
10262    04/25/17     16:19:32      18083063161       19728970197                                                             SMSO
10263    04/25/17     16:19:32      18083063161       19728970197                                        310410933034475      SMST
10264    04/25/17     16:20:52                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 193 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   363
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10265    04/25/17     16:20:53                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10266    04/25/17     16:22:26      19728970197       17326727837                                        310410933034475      SMSO
10267    04/25/17     16:22:26      19728970197       17326727837                                                             SMST
10268    04/25/17     16:22:27      19728970197       17326727837                                                             SMST
10269    04/25/17     16:22:29      19728970197       17326727837                                        310410933034475      SMSO
10270    04/25/17     16:22:30      19728970197       17326727837                                                             SMST
10271    04/25/17     16:22:30      19728970197       17326727837                                                             SMST
10272    04/25/17     16:27:12      17326727837       19728970197                                                             SMSO
10273    04/25/17     16:27:12      17326727837       19728970197                                                             SMSO
10274    04/25/17     16:27:12      17326727837       19728970197                                        310410933034475      SMST
10275    04/25/17     16:27:39      16467832454       19728970197                                        310410933034475      SMST
10276    04/25/17     16:30:04      17326727837       19728970197                                                             SMSO
10277    04/25/17     16:30:04      17326727837       19728970197                                                             SMSO
10278    04/25/17     16:30:04      17326727837       19728970197                                                             SMSO
10279    04/25/17     16:30:04      17326727837       19728970197                                        310410933034475      SMST
10280    04/25/17     16:30:04      17326727837       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7510




10281    04/25/17     16:31:36      19728970197       17326727837                                        310410933034475      SMSO
10282    04/25/17     16:31:36      19728970197       17326727837                                                             SMST
10283    04/25/17     16:31:38      19728970197       17326727837                                                             SMST
10284    04/25/17     16:33:34      16467832454       19728970197                                        310410933034475      SMST
10285    04/25/17     16:34:36      17326727837       19728970197                                                             SMSO
10286    04/25/17     16:34:36      17326727837       19728970197                                                             SMSO
10287    04/25/17     16:34:36      17326727837       19728970197                                        310410933034475      SMST
10288    04/25/17     17:00:49      19728970197       17326727837                                        310410933034475      SMSO
10289    04/25/17     17:00:49      19728970197       17326727837                                                             SMST
10290    04/25/17     17:00:50      19728970197       17326727837                                                             SMST
10291    04/25/17     17:10:14      14696886388       19728970197                                        310410933034475      SMST
10292    04/25/17     17:45:25      19728970197       17326727837                                        310410933034475      SMSO
10293    04/25/17     17:45:25      19728970197       17326727837                                                             SMST
10294    04/25/17     17:45:25      19728970197       17326727837                                                             SMST
10295    04/25/17     17:47:39      17326727837       19728970197                                                             SMSO
10296    04/25/17     17:47:39      17326727837       19728970197                                                             SMSO
10297    04/25/17     17:47:39      17326727837       19728970197                                        310410933034475      SMST
10298    04/25/17     17:47:47      19728970197       17326727837                                        310410933034475      SMSO
10299    04/25/17     17:47:47      19728970197       17326727837                                                             SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 194 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   364
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10300    04/25/17     17:47:48      19728970197       17326727837                                                             SMST
10301    04/25/17     17:48:59      19728970197       13109208193                                        310410933034475      SMSO
10302    04/25/17     17:51:34      13109208193       19728970197                                        310410933034475      SMST
10303    04/25/17     17:52:08      19728970197       13109208193                                        310410933034475      SMSO
10304    04/25/17     18:31:37      19728970197       13109208193                                        310410933034475      SMSO
10305    04/25/17     18:31:37      19728970197       13109208193                                                             SMST
10306    04/25/17     21:40:27      19728970197       13104208293                                        310410933034475      SMSO
10307    04/25/17     21:41:44      19728970197       13104208293                                        310410933034475      SMSO
10308    04/26/17     00:43:57      14696886388       19728970197                                        310410933034475      SMST
10309    04/26/17     01:49:20      19728970197       14696886388                                        310410933034475      SMSO
10310    04/26/17     11:58:08                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10311    04/26/17     11:58:09                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10312    04/26/17     14:51:33                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7511




10313    04/26/17     14:51:35                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10314    04/26/17     15:25:20                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10315    04/26/17     15:25:22                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10316    04/26/17     18:11:22      12124866628       19728970197                                        310410933034475      SMST
10317    04/26/17     18:11:23      12124866628       19728970197                                        310410933034475      SMST
10318    04/26/17     20:50:04      12145294675       19728970197                                        310410933034475      SMST
10319    04/26/17     20:50:25      12145294675       19728970197                                        310410933034475      SMST
10320    04/26/17     20:50:52      19728970197       12145294675                                        310410933034475      SMSO
10321    04/26/17     20:51:39      12145294675       19728970197                                        310410933034475      SMST
10322    04/26/17     21:02:23      19728970197       19034453501                                        310410933034475      SMSO
10323    04/26/17     23:07:29      15614987711       19728970197                                                             SMSO
10324    04/26/17     23:07:39      15614987711       19728970197                                        310410933034475      SMST
10325    04/26/17     23:36:55      12144057437       19728970197                                        310410933034475      SMST
10326    04/26/17     23:40:57      12144057437       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 195 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   365
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10327    04/27/17     00:16:01      15614987711        19728970197                                                            SMSO
10328    04/27/17     00:16:01      15614987711        19728970197                                                            SMSO
10329    04/27/17     00:16:01      15614987711        19728970197                                       310410933034475      SMST
10330    04/27/17     00:16:07      15614987711        19728970197                                                            SMSO
10331    04/27/17     00:16:07      15614987711        19728970197                                                            SMSO
10332    04/27/17     00:16:07      15614987711        19728970197                                       310410933034475      SMST
10333    04/27/17     01:46:46                         19728970197                                       310410933034475      SMST
10334    04/27/17     02:46:45      15614987711        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10335    04/27/17     02:46:46      12144057437        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10336    04/27/17     02:46:47      15614987711        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10337    04/27/17     02:46:48      15614987711        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7512




10338    04/27/17     02:47:02      19728970197        12144057437                                       310410933034475      SMSO
10339    04/27/17     02:47:08      19728970197        12144057437                                       310410933034475      SMSO
10340    04/27/17     02:48:43      12144057437        19728970197                                       310410933034475      SMST
10341    04/27/17     02:48:56      12144057437        19728970197                                       310410933034475      SMST
10342    04/27/17     02:51:43      12144057437        19728970197                                       310410933034475      SMST
10343    04/27/17     02:52:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10344    04/27/17     02:52:29      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10345    04/27/17     02:58:44      19728970197        12144057437                                       310410933034475      SMSO
10346    04/27/17     02:58:54      19728970197        12144057437                                       310410933034475      SMSO
10347    04/27/17     03:01:02      12144057437        19728970197                                       310410933034475      SMST
10348    04/27/17     03:03:27      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10349    04/27/17     03:03:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10350    04/27/17     03:29:14      12144057437        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 196 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   366
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10351    04/27/17     03:30:17      19728970197        12144057437                                       310410933034475      SMSO
10352    04/27/17     03:30:23      12144057437        19728970197                                       310410933034475      SMST
10353    04/27/17     03:33:40      12144057437        19728970197                                       310410933034475      SMST
10354    04/27/17     03:33:45                         19728970197                                       310410933034475      SMST
10355    04/27/17     12:12:51      12144057437        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10356    04/27/17     19:55:42      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10357    04/27/17     19:55:43      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10358    04/27/17     20:40:48      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10359    04/27/17     20:40:49      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10360    04/27/17     20:59:33      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                                                                                                                    7513




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10361    04/27/17     20:59:34      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10362    04/27/17     22:56:51      19728970197        17082561901                                       310410933034475      SMSO
10363    04/27/17     22:56:51      19728970197        17082561901                                                            SMST
10364    04/27/17     23:12:05      19728970197        17082561901                                                            SMST
10365    04/27/17     23:46:03      19728970197        13109208193                                       310410933034475      SMSO
10366    04/28/17     18:07:39      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10367    04/28/17     18:07:40      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10368    04/28/17     18:37:43      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10369    04/28/17     18:39:00      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10370    04/28/17     22:34:25                         19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 197 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   367
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10371    04/28/17     22:35:08      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10372    04/28/17     22:35:09      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10373    04/28/17     23:09:26      19728970197        13109208193                                       310410933034475      SMSO
10374    04/28/17     23:10:56      13109208193        19728970197                                       310410933034475      SMST
10375    04/28/17     23:11:13      19728970197        13109208193                                       310410933034475      SMSO
10376    04/29/17     19:38:05      19728970197        12147270705                                       310410933034475      SMSO
10377    04/29/17     19:39:13      12147270705        19728970197                                       310410933034475      SMST
10378    04/29/17     19:39:44      19728970197        12147270705                                       310410933034475      SMSO
10379    04/29/17     19:40:16      12147270705        19728970197                                       310410933034475      SMST
10380    04/29/17     19:41:11      12147270705        19728970197                                       310410933034475      SMST
10381    04/29/17     19:44:31      19728970197        12147270705                                       310410933034475      SMSO
10382    04/29/17     23:35:39      16176403999        19728970197                                       310410933034475      SMST
10383    04/29/17     23:42:06      19728970197        16176403999                                       310410933034475      SMSO
10384    04/29/17     23:42:29      19728970197        16176403999                                       310410933034475      SMSO
                                                                                                                                                                                    7514




10385    04/30/17     00:07:10      19728970197        16176403999                                       310410933034475      SMSO
10386    04/30/17     00:07:25      19728970197        16176403999                                       310410933034475      SMSO
10387    04/30/17     01:03:02      73958              19728970197                                       310410933034475      SMST
10388    04/30/17     11:59:51      35422              19728970197                                       310410933034475      SMST
10389    04/30/17     11:59:52      35422              19728970197                                       310410933034475      SMST
10390    04/30/17     11:59:52      35422              19728970197                                       310410933034475      SMST
10391    04/30/17     12:06:20      19728970197        35422                                             310410933034475      SMSO
10392    04/30/17     12:06:29      35422              19728970197                                       310410933034475      SMST
10393    04/30/17     20:36:09      14692379449        19728970197                                       310410933034475      SMST
10394    04/30/17     20:36:14      14692379449        19728970197                                       310410933034475      SMST
10395    04/30/17     22:03:32      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10396    04/30/17     23:42:03      19728970197        12144057437                                       310410933034475      SMSO
10397    04/30/17     23:44:11      12144057437        19728970197                                       310410933034475      SMST
10398    04/30/17     23:44:46      19728970197        12144057437                                       310410933034475      SMSO
10399    04/30/17     23:45:01      12144057437        19728970197                                       310410933034475      SMST
10400    04/30/17     23:45:03      19728970197        12144057437                                       310410933034475      SMSO
10401    04/30/17     23:45:08      12144057437        19728970197                                       310410933034475      SMST
10402    04/30/17     23:45:28      12144057437        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 198 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   368
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10403    04/30/17     23:45:28      19728970197        12144057437                                       310410933034475      SMSO
10404    04/30/17     23:49:12      19728970197        19034453501                                       310410933034475      SMSO
10405    05/01/17     00:12:08      12144057437        19728970197                                       310410933034475      SMST
10406    05/01/17     15:14:36      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10407    05/01/17     15:20:36      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10408    05/01/17     15:20:37      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10409    05/01/17     19:32:41      19728327378        19728970197                                                            SMSO
10410    05/01/17     19:32:41      19728327378        19728970197                                       310410933034475      SMST
10411    05/01/17     19:32:45      19728327378        19728970197                                                            SMSO
10412    05/01/17     19:32:45      19728327378        19728970197                                       310410933034475      SMST
10413    05/01/17     19:35:05      19728970197        19728327378                                       310410933034475      SMSO
10414    05/01/17     19:35:05      19728970197        19728327378                                                            SMST
10415    05/01/17     19:59:40      16027542574        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7515




10416    05/01/17     19:59:40      16027542574        19728970197                                       310410933034475      SMST
10417    05/01/17     20:22:21      19728970197        19728327378                                       310410933034475      SMSO
10418    05/01/17     20:22:22      19728970197        19728327378                                                            SMST
10419    05/01/17     21:50:41      19728327378        19728970197                                                            SMSO
10420    05/01/17     21:50:41      19728327378        19728970197                                       310410933034475      SMST
10421    05/01/17     22:00:18      16027542574        19728970197                                       310410933034475      SMST
10422    05/01/17     22:01:40      19728970197        19728327378                                       310410933034475      SMSO
10423    05/01/17     22:01:40      19728970197        19728327378                                                            SMST
10424    05/01/17     22:25:11      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10425    05/01/17     22:25:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10426    05/01/17     22:27:47      19728970197        19728327378                                       310410933034475      SMSO
10427    05/01/17     22:27:47      19728970197        19728327378                                                            SMST
10428    05/01/17     22:36:01      19728970197        19728327378                                       310410933034475      SMSO
10429    05/01/17     22:36:01      19728970197        19728327378                                                            SMST
10430    05/01/17     22:38:49      19728327378        19728970197                                                            SMSO
10431    05/01/17     22:38:49      19728327378        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 199 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   369
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10432    05/01/17     22:39:24      19728970197       19728327378                                        310410933034475      SMSO
10433    05/01/17     22:39:25      19728970197       19728327378                                                             SMST
10434    05/01/17     22:40:06      19728970197       19728327378                                        310410933034475      SMSO
10435    05/01/17     22:40:06      19728970197       19728327378                                                             SMST
10436    05/01/17     22:40:08      19728970197       19728327378                                                             SMST
10437    05/01/17     22:40:34      19728970197       19728327378                                        310410933034475      SMSO
10438    05/01/17     22:40:34      19728970197       19728327378                                                             SMST
10439    05/01/17     22:40:45      19728970197       19728327378                                        310410933034475      SMSO
10440    05/01/17     22:40:45      19728970197       19728327378                                                             SMST
10441    05/01/17     22:44:27      19728327378       19728970197                                                             SMSO
10442    05/01/17     22:44:27      19728327378       19728970197                                        310410933034475      SMST
10443    05/01/17     22:44:30      19728327378       19728970197                                                             SMSO
10444    05/01/17     22:44:30      19728327378       19728970197                                        310410933034475      SMST
10445    05/02/17     05:54:24      12146748170       19728970197                                                             SMSO
10446    05/02/17     05:54:24      12146748170       19728970197                                                             SMSO
10447    05/02/17     05:54:24      12146748170       19728970197                                        310410933034475      SMST
10448    05/02/17     05:54:28                        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7516




10449    05/02/17     07:36:39      19519659980       19728970197                                        310410933034475      SMST
10450    05/02/17     10:08:56      12146748170       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10451    05/02/17     10:08:57      19519659980       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10452    05/02/17     10:39:30      19728970197       12146748170                                        310410933034475      SMSO
10453    05/02/17     10:39:30      19728970197       12146748170                                                             SMST
10454    05/02/17     10:39:31      19728970197       12146748170                                                             SMST
10455    05/02/17     10:41:09      19728970197       12146748170                                        310410933034475      SMSO
10456    05/02/17     10:41:09      19728970197       12146748170                                                             SMST
10457    05/02/17     10:41:11      19728970197       12146748170                                                             SMST
10458    05/02/17     10:41:22      19728970197       12146748170                                        310410933034475      SMSO
10459    05/02/17     10:41:22      19728970197       12146748170                                                             SMST
10460    05/02/17     10:41:24      19728970197       12146748170                                                             SMST
10461    05/02/17     12:21:38      19728970197       19519659980                                        310410933034475      SMSO
10462    05/02/17     12:56:19      19728970197       12672660243                                        310410933034475      SMSO
10463    05/02/17     13:35:08      19728970197       12142152081                                        310410933034475      SMSO
10464    05/02/17     13:35:08      19728970197       12142152081                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 200 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   370
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10465    05/02/17     13:50:10      19728970197        12142152081                                                            SMST
10466    05/02/17     19:26:37      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10467    05/02/17     19:26:38      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10468    05/02/17     21:38:13      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10469    05/02/17     21:38:14      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10470    05/02/17     23:22:53      14692370543        19728970197                                       310410933034475      SMST
10471    05/02/17     23:22:58      14692370543        19728970197                                       310410933034475      SMST
10472    05/03/17     02:02:15      14692370543        19728970197                                       310410933034475      SMST
10473    05/03/17     02:02:20      14692370543        19728970197                                       310410933034475      SMST
10474    05/03/17     11:15:22      19728970197        16155162999                                       310410933034475      SMSO
10475    05/03/17     11:15:23      19728970197        16155162999                                                            SMST
                                                                                                                                                                                    7517




10476    05/03/17     12:09:01      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10477    05/03/17     12:09:02      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10478    05/03/17     13:16:01      16155162999        19728970197                                                            SMSO
10479    05/03/17     13:16:01      16155162999        19728970197                                       310410933034475      SMST
10480    05/03/17     15:19:23      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10481    05/03/17     15:19:24      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10482    05/03/17     15:51:07      19728970197        13109208193                                       310410933034475      SMSO
10483    05/03/17     15:57:51      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10484    05/03/17     15:57:52      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 201 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   371
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10485    05/03/17     16:08:20      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10486    05/03/17     16:08:21      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10487    05/03/17     17:28:26      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10488    05/03/17     21:45:21      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10489    05/03/17     23:31:45      19728970197        19034453501                                       310410933034475      SMSO
10490    05/03/17     23:31:45      19728970197        19034453501                                                            SMST
10491    05/04/17     00:40:19      19728970197        13109208193                                       310410933034475      SMSO
10492    05/04/17     00:41:09      13109208193        19728970197                                       310410933034475      SMST
10493    05/04/17     00:41:28      19728970197        13109208193                                       310410933034475      SMSO
10494    05/04/17     00:41:54      19728970197        13109208193                                       310410933034475      SMSO
10495    05/04/17     01:06:52      13109208193        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7518




10496    05/04/17     02:34:47                         19728970197                                       310410933034475      SMST
10497    05/04/17     10:33:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10498    05/04/17     12:29:47      19728970197        13109208193                                       310410933034475      SMSO
10499    05/04/17     12:29:47      19728970197        13109208193                                                            SMST
10500    05/04/17     12:29:47      19728970197        18083063161                                       310410933034475      SMSO
10501    05/04/17     12:29:47      19728970197        18083063161                                                            SMST
10502    05/04/17     13:04:15      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10503    05/04/17     17:29:07      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10504    05/04/17     17:29:08      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10505    05/04/17     18:21:03      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 202 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   372
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10506    05/04/17     18:21:04      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10507    05/04/17     19:20:19      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10508    05/04/17     19:48:39      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10509    05/04/17     19:48:40      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10510    05/04/17     20:21:57                         19728970197                                       310410933034475      SMST
10511    05/04/17     20:52:57      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10512    05/04/17     20:59:54      19728970197        19173595025                                       310410933034475      SMSO
10513    05/04/17     21:02:04      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7519




10514    05/04/17     21:27:30      19728970197        12145291473                                       310410933034475      SMSO
10515    05/04/17     21:28:14      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10516    05/04/17     21:28:15      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10517    05/04/17     21:34:40      19728970197        12145291473                                       310410933034475      SMSO
10518    05/04/17     22:44:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10519    05/04/17     23:17:27      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10520    05/04/17     23:17:28      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10521    05/05/17     00:01:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10522    05/05/17     00:01:13      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 203 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   373
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10523    05/05/17     00:02:05      12145294675        19728970197                                       310410933034475      SMST
10524    05/05/17     00:03:40      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10525    05/05/17     04:31:36                         19728970197                                       310410933034475      SMST
10526    05/05/17     11:07:52      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10527    05/05/17     11:07:53      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10528    05/05/17     14:32:18      19728970197        12145294675                                       310410933034475      SMSO
10529    05/05/17     15:57:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10530    05/05/17     15:57:13      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10531    05/05/17     17:44:58      12145294675        19728970197                                       310410933034475      SMST
10532    05/05/17     17:48:03      19728970197        12145294675                                       310410933034475      SMSO
                                                                                                                                                                                    7520




10533    05/05/17     19:25:44      12149126054        19728970197                                                            SMSO
10534    05/05/17     19:25:44      12149126054        19728970197                                       310410933034475      SMST
10535    05/05/17     19:53:57      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10536    05/05/17     20:05:23      12145294675        19728970197                                       310410933034475      SMST
10537    05/05/17     20:06:09      19728970197        12145294675                                       310410933034475      SMSO
10538    05/05/17     20:10:19      12145294675        19728970197                                       310410933034475      SMST
10539    05/05/17     20:13:24      12068546001        19728970197                                                            SMSO
10540    05/05/17     20:13:24      12068546001        19728970197                                       310410933034475      SMST
10541    05/05/17     20:13:41      12068546001        19728970197                                                            SMSO
10542    05/05/17     20:13:41      12068546001        19728970197                                       310410933034475      SMST
10543    05/05/17     20:17:39      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10544    05/05/17     20:42:04      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10545    05/05/17     20:42:05      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 204 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   374
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10546    05/05/17     21:20:34      19728970197       12145294675                                        310410933034475      SMSO
10547    05/05/17     22:04:52      1111301000        19728970197                                        310410933034475      SMST
10548    05/05/17     22:04:52      1111301000        19728970197                                        310410933034475      SMST
10549    05/05/17     22:04:52      18083063161       19728970197                                                             SMSO
10550    05/05/17     22:04:52      18083063161       19728970197                                        310410933034475      SMST
10551    05/05/17     23:27:25      19728970197       12532320467                                        310410933034475      SMSO
10552    05/05/17     23:58:46      1111301000        19728970197                                        310410933034475      SMST
10553    05/05/17     23:58:46      1111301000        19728970197                                        310410933034475      SMST
10554    05/05/17     23:58:46      18083063161       19728970197                                                             SMSO
10555    05/05/17     23:58:46      18083063161       19728970197                                        310410933034475      SMST
10556    05/05/17     23:58:53      1111301000        19728970197                                        310410933034475      SMST
10557    05/05/17     23:58:53      1111301000        19728970197                                        310410933034475      SMST
10558    05/05/17     23:58:53      18083063161       19728970197                                                             SMSO
10559    05/05/17     23:58:53      18083063161       19728970197                                        310410933034475      SMST
10560    05/06/17     00:00:54      1111301000        19728970197                                        310410933034475      SMST
10561    05/06/17     00:00:54      1111301000        19728970197                                        310410933034475      SMST
10562    05/06/17     00:00:54      13109208193       19728970197                                                             SMSO
                                                                                                                                                                                    7521




10563    05/06/17     00:00:54      13109208193       19728970197                                        310410933034475      SMST
10564    05/06/17     00:02:05      1111301000        19728970197                                        310410933034475      SMST
10565    05/06/17     00:02:05      1111301000        19728970197                                        310410933034475      SMST
10566    05/06/17     00:02:05      18083063161       19728970197                                                             SMSO
10567    05/06/17     00:02:05      18083063161       19728970197                                        310410933034475      SMST
10568    05/06/17     00:03:08      18083063161       19728970197                                                             SMSO
10569    05/06/17     00:03:08      18083063161       19728970197                                        310410933034475      SMST
10570    05/06/17     00:03:09      1111301000        19728970197                                        310410933034475      SMST
10571    05/06/17     00:03:09      1111301000        19728970197                                        310410933034475      SMST
10572    05/06/17     17:43:04      19728970197       13109208193                                        310410933034475      SMSO
10573    05/06/17     21:41:31      1111301000        19728970197                                        310410933034475      SMST
10574    05/06/17     21:41:31      1111301000        19728970197                                        310410933034475      SMST
10575    05/06/17     21:41:31      14053016595       19728970197                                                             SMSO
10576    05/06/17     21:41:31      14053016595       19728970197                                        310410933034475      SMST
10577    05/06/17     21:41:37                        19728970197                                        310410933034475      SMST
10578    05/06/17     22:05:24      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10579    05/06/17     22:06:12      19728970197       12144035705                                        310410933034475      SMSO
10580    05/06/17     22:06:12      19728970197       12144035705                                                             SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 205 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   375
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10581    05/07/17     00:34:52      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10582    05/07/17     00:34:53      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10583    05/07/17     02:53:35      12144035705        19728970197                                                            SMSO
10584    05/07/17     02:53:35      12144035705        19728970197                                       310410933034475      SMST
10585    05/07/17     17:10:47      19728970197        19727402097                                       310410933034475      SMSO
10586    05/07/17     17:10:57      19728970197        19727402097                                                            SMST
10587    05/07/17     20:06:17      19728970197        19727402097                                                            SMST
10588    05/07/17     23:49:41      1111301000         19728970197                                       310410933034475      SMST
10589    05/07/17     23:49:41      1111301000         19728970197                                       310410933034475      SMST
10590    05/07/17     23:49:41      18584334295        19728970197                                                            SMSO
10591    05/07/17     23:49:41      18584334295        19728970197                                       310410933034475      SMST
10592    05/08/17     02:13:59                         19728970197                                       310410933034475      SMST
10593    05/08/17     06:09:36      1111301000         19728970197                                       310410933034475      SMST
10594    05/08/17     06:09:36      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7522




10595    05/08/17     06:09:36      19178173558        19728970197                                                            SMSO
10596    05/08/17     06:09:36      19178173558        19728970197                                       310410933034475      SMST
10597    05/08/17     06:09:47      1111301000         19728970197                                       310410933034475      SMST
10598    05/08/17     06:09:47      1111301000         19728970197                                       310410933034475      SMST
10599    05/08/17     06:09:47      19178173558        19728970197                                                            SMSO
10600    05/08/17     06:09:47      19178173558        19728970197                                       310410933034475      SMST
10601    05/08/17     10:52:51      19146431553        19728970197                                       310410933034475      SMST
10602    05/08/17     10:52:57      19146431553        19728970197                                       310410933034475      SMST
10603    05/08/17     11:04:04      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10604    05/08/17     11:04:04      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10605    05/08/17     11:04:05      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10606    05/08/17     11:04:05      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 206 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   376
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10607    05/08/17     11:04:06      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10608    05/08/17     11:04:07      19146431553        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10609    05/08/17     11:04:09      19728970197        13109208193                                       310410933034475      SMSO
10610    05/08/17     11:04:09      19728970197        13109208193                                       310410933034475      SMSO
10611    05/08/17     13:24:45      19728970197        12142152081                                       310410933034475      SMSO
10612    05/08/17     13:24:45      19728970197        12142152081                                                            SMST
10613    05/08/17     13:57:47      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10614    05/08/17     13:57:49      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10615    05/08/17     15:36:35      19728970197        12142152081                                                            SMST
10616    05/08/17     17:23:43      19728970197        12532320467                                       310410933034475      SMSO
10617    05/08/17     17:23:43      19728970197        12532320467                                                            SMST
                                                                                                                                                                                    7523




10618    05/08/17     17:23:43      19728970197        18504597443                                       310410933034475      SMSO
10619    05/08/17     17:23:43      19728970197        18504597443                                                            SMST
10620    05/08/17     17:27:56      1111301000         19728970197                                       310410933034475      SMST
10621    05/08/17     17:27:56      1111301000         19728970197                                       310410933034475      SMST
10622    05/08/17     17:27:56      18504597443        19728970197                                                            SMSO
10623    05/08/17     17:27:56      18504597443        19728970197                                       310410933034475      SMST
10624    05/08/17     17:52:25      19728970197        12038320176                                       310410933034475      SMSO
10625    05/08/17     17:52:25      19728970197        12038320176                                                            SMST
10626    05/08/17     17:52:32      19728970197        12038320176                                                            SMST
10627    05/08/17     17:53:25      1111301000         19728970197                                       310410933034475      SMST
10628    05/08/17     17:53:25      1111301000         19728970197                                       310410933034475      SMST
10629    05/08/17     17:53:25      18083063161        19728970197                                                            SMSO
10630    05/08/17     17:53:25      18083063161        19728970197                                       310410933034475      SMST
10631    05/08/17     17:55:13      19728970197        13109208193                                       310410933034475      SMSO
10632    05/08/17     17:55:13      19728970197        13109208193                                                            SMST
10633    05/08/17     17:55:13      19728970197        18083063161                                       310410933034475      SMSO
10634    05/08/17     17:55:13      19728970197        18083063161                                                            SMST
10635    05/08/17     17:56:32      19728970197        13109208193                                       310410933034475      SMSO
10636    05/08/17     17:56:32      19728970197        13109208193                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 207 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   377
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10637    05/08/17     17:56:32      19728970197       18083063161                                        310410933034475      SMSO
10638    05/08/17     17:56:32      19728970197       18083063161                                                             SMST
10639    05/08/17     18:02:23      18083063161       19728970197                                                             SMSO
10640    05/08/17     18:02:23      18083063161       19728970197                                        310410933034475      SMST
10641    05/08/17     18:02:24      1111301000        19728970197                                        310410933034475      SMST
10642    05/08/17     18:02:24      1111301000        19728970197                                        310410933034475      SMST
10643    05/08/17     18:48:20                        19728970197                                        310410933034475      SMST
10644    05/08/17     18:48:54                        19728970197                                        310410933034475      SMST
10645    05/08/17     18:50:17                        19728970197                                        310410933034475      SMST
10646    05/08/17     18:51:45                        19728970197                                        310410933034475      SMST
10647    05/08/17     18:53:06                        19728970197                                        310410933034475      SMST
10648    05/08/17     18:55:33                        19728970197                                        310410933034475      SMST
10649    05/08/17     18:57:59                        19728970197                                        310410933034475      SMST
10650    05/08/17     19:00:22                        19728970197                                        310410933034475      SMST
10651    05/08/17     19:05:47                        19728970197                                        310410933034475      SMST
10652    05/08/17     19:11:12                        19728970197                                        310410933034475      SMST
10653    05/08/17     19:16:36                        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7524




10654    05/08/17     19:22:03                        19728970197                                        310410933034475      SMST
10655    05/08/17     19:24:23      1111301000        19728970197                                        310410933034475      SMST
10656    05/08/17     19:24:23      1111301000        19728970197                                        310410933034475      SMST
10657    05/08/17     19:24:23      18083063161       19728970197                                                             SMSO
10658    05/08/17     19:24:23      18083063161       19728970197                                        310410933034475      SMST
10659    05/08/17     19:24:52                        19728970197                                        310410933034475      SMST
10660    05/08/17     19:26:16                        19728970197                                        310410933034475      SMST
10661    05/08/17     19:27:26                        19728970197                                        310410933034475      SMST
10662    05/08/17     19:28:52                        19728970197                                        310410933034475      SMST
10663    05/08/17     19:31:19                        19728970197                                        310410933034475      SMST
10664    05/08/17     19:33:43                        19728970197                                        310410933034475      SMST
10665    05/08/17     19:36:09                        19728970197                                        310410933034475      SMST
10666    05/08/17     19:41:35                        19728970197                                        310410933034475      SMST
10667    05/08/17     19:42:53                        19728970197                                        310410933034475      SMST
10668    05/08/17     19:47:01                        19728970197                                        310410933034475      SMST
10669    05/08/17     19:52:28                        19728970197                                        310410933034475      SMST
10670    05/08/17     19:57:52                        19728970197                                        310410933034475      SMST
10671    05/08/17     19:58:18                        19728970197                                        310410933034475      SMST
10672    05/08/17     20:03:15                        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 208 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   378
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10673    05/08/17     20:07:16      1111301000        19728970197                                        310410933034475      SMST
10674    05/08/17     20:07:16      1111301000        19728970197                                        310410933034475      SMST
10675    05/08/17     20:07:16      18083063161       19728970197                                                             SMSO
10676    05/08/17     20:07:16      18083063161       19728970197                                        310410933034475      SMST
10677    05/08/17     20:07:45                        19728970197                                        310410933034475      SMST
10678    05/08/17     20:07:47      18083063161       19728970197                                                             SMSO
10679    05/08/17     20:07:47      18083063161       19728970197                                        310410933034475      SMST
10680    05/08/17     20:07:48      1111301000        19728970197                                        310410933034475      SMST
10681    05/08/17     20:07:48      1111301000        19728970197                                        310410933034475      SMST
10682    05/08/17     20:08:17                        19728970197                                        310410933034475      SMST
10683    05/08/17     20:13:41                        19728970197                                        310410933034475      SMST
10684    05/08/17     20:23:40                        19728970197                                        310410933034475      SMST
10685    05/08/17     20:29:06                        19728970197                                        310410933034475      SMST
10686    05/08/17     20:39:06                        19728970197                                        310410933034475      SMST
10687    05/08/17     20:44:31                        19728970197                                        310410933034475      SMST
10688    05/08/17     20:54:07      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7525




10689    05/08/17     20:54:08      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10690    05/08/17     20:54:10      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10691    05/08/17     20:54:11      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10692    05/08/17     20:54:12      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10693    05/08/17     20:54:14      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10694    05/08/17     20:57:54      19728970197       12532320467                                        310410933034475      SMSO
10695    05/08/17     20:57:54      19728970197       12532320467                                                             SMST
10696    05/08/17     20:57:54      19728970197       18504597443                                        310410933034475      SMSO
10697    05/08/17     20:57:54      19728970197       18504597443                                                             SMST
10698    05/08/17     21:44:30                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 209 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   379
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10699    05/08/17     21:44:31                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10700    05/08/17     22:15:51                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10701    05/08/17     22:15:52                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10702    05/09/17     14:17:55                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10703    05/09/17     14:17:56                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10704    05/09/17     15:21:16                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10705    05/09/17     15:21:17                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7526




10706    05/09/17     15:26:10      19727460420       19728970197                                                             SMSO
10707    05/09/17     15:26:10      19727460420       19728970197                                        310410933034475      SMST
10708    05/09/17     15:26:10      19727460420       19728970197                                        310410933034475      SMST
10709    05/09/17     15:54:38                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10710    05/09/17     15:54:39                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10711    05/09/17     17:24:22                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10712    05/09/17     17:24:23                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10713    05/09/17     17:33:39                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10714    05/09/17     17:33:40                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10715    05/09/17     18:50:49      12038320176       19728970197                                                             SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 210 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   380
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:29
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10716    05/09/17     18:50:49      12038320176        19728970197                                                            SMSO
10717    05/09/17     18:50:49      12038320176        19728970197                                       310410933034475      SMST
10718    05/09/17     20:50:23      19728970197        19033713559                                       310410933034475      SMSO
10719    05/09/17     20:50:23      19728970197        19033713559                                                            SMST
10720    05/09/17     21:19:53      19033713559        19728970197                                       310410933034475      SMST
10721    05/09/17     21:19:54      19033713559        19728970197                                       310410933034475      SMST
10722    05/09/17     21:19:54      19033713559        19728970197                                       310410933034475      SMST
10723    05/09/17     21:20:21      19728970197        19033713559                                       310410933034475      SMSO
10724    05/09/17     21:26:46      19033713559        19728970197                                       310410933034475      SMST
10725    05/09/17     21:26:47      19033713559        19728970197                                       310410933034475      SMST
10726    05/09/17     21:26:47      19033713559        19728970197                                       310410933034475      SMST
10727    05/09/17     21:28:03      19728970197        19034453501                                       310410933034475      SMSO
10728    05/09/17     21:28:04      19728970197        19034453501                                       310410933034475      SMSO
10729    05/09/17     21:37:24      19728970197                                                          310410933034475      SMSO
10730    05/09/17     21:37:24      19728970197                                                                               MMST
10731    05/09/17     21:37:24      19728970197        13109208193                                       310410933034475      SMSO
10732    05/09/17     21:37:24      19728970197        13109208193                                                            SMST
                                                                                                                                                                                    7527




10733    05/09/17     21:42:41      19033713559        19728970197                                       310410933034475      SMST
10734    05/09/17     21:42:41      19033713559        19728970197                                       310410933034475      SMST
10735    05/09/17     22:02:40      13109208193        19728970197                                       310410933034475      SMST
10736    05/10/17     01:57:01      19728970197        14692098163                                       310410933034475      SMSO
10737    05/10/17     01:57:10      14692098163        19728970197                                       310410933034475      SMST
10738    05/10/17     01:57:54      14692098163        19728970197                                       310410933034475      SMST
10739    05/10/17     11:19:58      19728970197        13109208193                                       310410933034475      SMSO
10740    05/10/17     11:19:58      19728970197        13109208193                                                            SMST
10741    05/10/17     11:19:58      19728970197        18083063161                                       310410933034475      SMSO
10742    05/10/17     11:19:58      19728970197        18083063161                                                            SMST
10743    05/10/17     12:05:20      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10744    05/10/17     12:05:21      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10745    05/10/17     12:56:04      19728970197        13109208193                                       310410933034475      SMSO
10746    05/10/17     12:56:04      19728970197        13109208193                                                            SMST
10747    05/10/17     13:09:59      19728970197        13109208193                                       310410933034475      SMSO
10748    05/10/17     13:09:59      19728970197        13109208193                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 211 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   381
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10749    05/10/17     14:00:35      19728970197        13109208193                                       310410933034475      SMSO
10750    05/10/17     14:00:35      19728970197        13109208193                                                            SMST
10751    05/10/17     14:00:35      19728970197        18083063161                                       310410933034475      SMSO
10752    05/10/17     14:00:35      19728970197        18083063161                                                            SMST
10753    05/10/17     14:20:23      1111301000         19728970197                                       310410933034475      SMST
10754    05/10/17     14:20:23      18083063161        19728970197                                                            SMSO
10755    05/10/17     14:20:23      18083063161        19728970197                                       310410933034475      SMST
10756    05/10/17     14:20:24      1111301000         19728970197                                       310410933034475      SMST
10757    05/10/17     16:23:03      89885              19728970197                                       310410933034475      SMST
10758    05/10/17     16:44:21      52894              19728970197                                       310410933034475      SMST
10759    05/10/17     17:50:05      19033713559        19728970197                                       310410933034475      SMST
10760    05/10/17     18:01:32      1111301000         19728970197                                       310410933034475      SMST
10761    05/10/17     18:01:32      1111301000         19728970197                                       310410933034475      SMST
10762    05/10/17     18:01:32      18083063161        19728970197                                                            SMSO
10763    05/10/17     18:01:32      18083063161        19728970197                                       310410933034475      SMST
10764    05/10/17     18:01:50      1111301000         19728970197                                       310410933034475      SMST
10765    05/10/17     18:01:50      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7528




10766    05/10/17     18:01:50      18083063161        19728970197                                                            SMSO
10767    05/10/17     18:01:50      18083063161        19728970197                                       310410933034475      SMST
10768    05/10/17     18:02:45      1111301000         19728970197                                       310410933034475      SMST
10769    05/10/17     18:02:45      1111301000         19728970197                                       310410933034475      SMST
10770    05/10/17     18:02:45      18083063161        19728970197                                                            SMSO
10771    05/10/17     18:02:45      18083063161        19728970197                                       310410933034475      SMST
10772    05/10/17     19:06:46      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10773    05/10/17     19:06:47      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10774    05/10/17     21:30:25      1111301000         19728970197                                       310410933034475      SMST
10775    05/10/17     21:30:25      1111301000         19728970197                                       310410933034475      SMST
10776    05/10/17     21:30:25      14693631099        19728970197                                                            SMSO
10777    05/10/17     21:30:25      14693631099        19728970197                                       310410933034475      SMST
10778    05/10/17     21:43:11      19728970197        13109208193                                       310410933034475      SMSO
10779    05/10/17     21:43:11      19728970197        13109208193                                                            SMST
10780    05/10/17     21:43:11      19728970197        18083063161                                       310410933034475      SMSO
10781    05/10/17     21:43:11      19728970197        18083063161                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 212 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   382
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10782    05/10/17     21:45:37      18083063161        19728970197                                                            SMSO
10783    05/10/17     21:45:37      18083063161        19728970197                                       310410933034475      SMST
10784    05/10/17     21:45:38      1111301000         19728970197                                       310410933034475      SMST
10785    05/10/17     21:45:38      1111301000         19728970197                                       310410933034475      SMST
10786    05/10/17     21:57:50      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10787    05/10/17     21:57:51      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10788    05/10/17     22:26:41      19728970197        13109208193                                       310410933034475      SMSO
10789    05/10/17     22:26:41      19728970197        13109208193                                                            SMST
10790    05/11/17     00:19:24      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10791    05/11/17     00:19:25      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10792    05/11/17     01:16:55      19728970197        12146768621                                       310410933034475      SMSO
                                                                                                                                                                                    7529




10793    05/11/17     01:16:55      19728970197        12146768621                                                            SMST
10794    05/11/17     01:16:55      19728970197        14693622321                                       310410933034475      SMSO
10795    05/11/17     01:16:55      19728970197        14693622321                                                            SMST
10796    05/11/17     14:48:23      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10797    05/11/17     14:51:38      19728970197        13109208193                                       310410933034475      SMSO
10798    05/11/17     14:52:33      13109208193        19728970197                                       310410933034475      SMST
10799    05/11/17     15:16:18      19728970197        13109208193                                       310410933034475      SMSO
10800    05/11/17     16:37:36      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10801    05/11/17     16:37:37      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10802    05/11/17     16:38:03      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10803    05/11/17     16:38:04      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10804    05/11/17     19:30:30                         19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 213 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   383
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10805    05/11/17     20:32:17      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10806    05/11/17     21:04:30      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10807    05/11/17     21:12:31      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10808    05/11/17     21:12:32      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10809    05/11/17     23:10:42      1111301000         19728970197                                       310410933034475      SMST
10810    05/11/17     23:10:42      1111301000         19728970197                                       310410933034475      SMST
10811    05/11/17     23:10:42      18083063161        19728970197                                                            SMSO
10812    05/11/17     23:10:42      18083063161        19728970197                                       310410933034475      SMST
10813    05/11/17     23:38:33      19728970197        13109208193                                       310410933034475      SMSO
10814    05/12/17     00:48:49      19728970197        13109208193                                       310410933034475      SMSO
10815    05/12/17     00:48:49      19728970197        13109208193                                                            SMST
                                                                                                                                                                                    7530




10816    05/12/17     00:48:49      19728970197        18083063161                                       310410933034475      SMSO
10817    05/12/17     00:48:49      19728970197        18083063161                                                            SMST
10818    05/12/17     01:32:55      1111301000         19728970197                                       310410933034475      SMST
10819    05/12/17     01:32:55      1111301000         19728970197                                       310410933034475      SMST
10820    05/12/17     01:32:55      18083063161        19728970197                                                            SMSO
10821    05/12/17     01:32:55      18083063161        19728970197                                       310410933034475      SMST
10822    05/12/17     02:40:10      19728970197        13109208193                                       310410933034475      SMSO
10823    05/12/17     02:40:10      19728970197        13109208193                                                            SMST
10824    05/12/17     02:40:10      19728970197        18083063161                                       310410933034475      SMSO
10825    05/12/17     02:40:10      19728970197        18083063161                                                            SMST
10826    05/12/17     03:06:55      13109208193        19728970197                                                            SMSO
10827    05/12/17     03:06:55      13109208193        19728970197                                       310410933034475      SMST
10828    05/12/17     03:06:56      1111301000         19728970197                                       310410933034475      SMST
10829    05/12/17     03:06:56      1111301000         19728970197                                       310410933034475      SMST
10830    05/12/17     03:06:59                         19728970197                                       310410933034475      SMST
10831    05/12/17     03:13:29      13109208193        19728970197                                       310410933034475      SMST
10832    05/12/17     03:13:29      13109208193        19728970197                                       310410933034475      SMST
10833    05/12/17     03:13:30      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 214 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   384
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10834    05/12/17     03:13:31      13109208193        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10835    05/12/17     03:13:32      13109208193        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10836    05/12/17     03:17:06      19728970197        13109208193                                       310410933034475      SMSO
10837    05/12/17     03:19:29      19728970197        13109208193                                       310410933034475      SMSO
10838    05/12/17     03:19:29      19728970197        13109208193                                                            SMST
10839    05/12/17     03:19:29      19728970197        18083063161                                       310410933034475      SMSO
10840    05/12/17     03:19:29      19728970197        18083063161                                                            SMST
10841    05/12/17     03:34:58      13109208193        19728970197                                       310410933034475      SMST
10842    05/12/17     03:35:10      13109208193        19728970197                                       310410933034475      SMST
10843    05/12/17     11:17:55      19728970197        15124848199                                       310410933034475      SMSO
10844    05/12/17     11:17:55      19728970197        15124848199                                       310410933034475      SMSO
10845    05/12/17     15:42:19      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10846    05/12/17     15:42:20      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                                                                                                                    7531




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10847    05/12/17     17:39:15      19728970197        13109208193                                       310410933034475      SMSO
10848    05/12/17     17:39:19      19728970197        13109208193                                       310410933034475      SMSO
10849    05/12/17     18:27:16      18083063161        19728970197                                       310410933034475      SMST
10850    05/12/17     18:27:29                         19728970197                                       310410933034475      SMST
10851    05/12/17     18:27:41      18083063161        19728970197                                       310410933034475      SMST
10852    05/12/17     18:27:52                         19728970197                                       310410933034475      SMST
10853    05/12/17     18:29:05                         19728970197                                       310410933034475      SMST
10854    05/12/17     18:29:20                         19728970197                                       310410933034475      SMST
10855    05/12/17     18:29:41                         19728970197                                       310410933034475      SMST
10856    05/12/17     18:30:12                         19728970197                                       310410933034475      SMST
10857    05/12/17     18:30:48                         19728970197                                       310410933034475      SMST
10858    05/12/17     18:31:58                         19728970197                                       310410933034475      SMST
10859    05/12/17     18:32:23                         19728970197                                       310410933034475      SMST
10860    05/12/17     18:33:09                         19728970197                                       310410933034475      SMST
10861    05/12/17     18:34:33                         19728970197                                       310410933034475      SMST
10862    05/12/17     18:35:19                         19728970197                                       310410933034475      SMST
10863    05/12/17     18:36:42                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 215 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   385
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10864    05/12/17     18:37:26                        19728970197                                        310410933034475      SMST
10865    05/12/17     18:39:35                        19728970197                                        310410933034475      SMST
10866    05/12/17     18:41:51                        19728970197                                        310410933034475      SMST
10867    05/12/17     18:54:13      19728970197       16313854357                                        310410933034475      SMSO
10868    05/12/17     18:54:15      1121611611        19728970197                                        310410933034475      SMST
10869    05/12/17     18:55:06                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10870    05/12/17     18:55:07                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10871    05/12/17     18:57:37      18083063161       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10872    05/12/17     18:57:38      18083063161       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10873    05/12/17     19:10:05      19728970197       13109208193                                        310410933034475      SMSO
10874    05/12/17     19:13:43      19728970197       13109208193                                        310410933034475      SMSO
                                                                                                                                                                                    7532




10875    05/12/17     19:13:43      19728970197       13109208193                                                             SMST
10876    05/12/17     19:35:51      19728970197       13109208193                                        310410933034475      SMSO
10877    05/12/17     20:13:13                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10878    05/12/17     20:13:14                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10879    05/12/17     20:31:48                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10880    05/12/17     20:31:49                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10881    05/12/17     20:44:18                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10882    05/12/17     21:06:43      19728970197       13109208193                                        310410933034475      SMSO
10883    05/12/17     21:07:41      13109208193       19728970197                                        310410933034475      SMST
10884    05/12/17     21:07:44      13109208193       19728970197                                        310410933034475      SMST
10885    05/13/17     01:58:55      12038320176       19728970197                                                             SMSO
10886    05/13/17     01:58:55      12038320176       19728970197                                                             SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 216 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   386
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10887    05/13/17     01:58:55      12038320176       19728970197                                        310410933034475      SMST
10888    05/13/17     01:59:03      12038320176       19728970197                                                             SMSO
10889    05/13/17     01:59:03      12038320176       19728970197                                                             SMSO
10890    05/13/17     01:59:03      12038320176       19728970197                                        310410933034475      SMST
10891    05/13/17     02:31:45      1111301000        19728970197                                        310410933034475      SMST
10892    05/13/17     02:31:45      1111301000        19728970197                                        310410933034475      SMST
10893    05/13/17     02:31:45      18083063161       19728970197                                                             SMSO
10894    05/13/17     02:31:45      18083063161       19728970197                                        310410933034475      SMST
10895    05/13/17     02:32:27      19728970197       13109208193                                        310410933034475      SMSO
10896    05/13/17     02:32:27      19728970197       13109208193                                                             SMST
10897    05/13/17     02:32:27      19728970197       18083063161                                        310410933034475      SMSO
10898    05/13/17     02:32:27      19728970197       18083063161                                                             SMST
10899    05/13/17     02:50:06      12038320176       19728970197                                                             SMSO
10900    05/13/17     02:50:07      12038320176       19728970197                                                             SMSO
10901    05/13/17     02:50:07      12038320176       19728970197                                        310410933034475      SMST
10902    05/13/17     02:51:28      1111301000        19728970197                                        310410933034475      SMST
10903    05/13/17     02:51:28      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7533




10904    05/13/17     02:51:28      12038320176       19728970197                                                             SMSO
10905    05/13/17     02:51:28      12038320176       19728970197                                        310410933034475      SMST
10906    05/13/17     02:51:32      19728970197       12038320176                                        310410933034475      SMSO
10907    05/13/17     02:51:32      19728970197       12038320176                                                             SMST
10908    05/13/17     02:51:32      19728970197       12038320176                                                             SMST
10909    05/13/17     02:54:45      12038320176       19728970197                                                             SMSO
10910    05/13/17     02:54:45      12038320176       19728970197                                                             SMSO
10911    05/13/17     02:54:46      12038320176       19728970197                                        310410933034475      SMST
10912    05/13/17     02:54:50      12038320176       19728970197                                                             SMSO
10913    05/13/17     02:54:50      12038320176       19728970197                                                             SMSO
10914    05/13/17     02:54:50      12038320176       19728970197                                        310410933034475      SMST
10915    05/13/17     03:09:45      19728970197       13109208193                                        310410933034475      SMSO
10916    05/13/17     03:09:57      19728970197       13109208193                                        310410933034475      SMSO
10917    05/13/17     13:25:33      19728970197       13109208193                                        310410933034475      SMSO
10918    05/13/17     13:25:33      19728970197       13109208193                                                             SMST
10919    05/13/17     13:25:33      19728970197       18083063161                                        310410933034475      SMSO
10920    05/13/17     13:25:33      19728970197       18083063161                                                             SMST
10921    05/13/17     13:37:22      19728970197       12038320176                                        310410933034475      SMSO
10922    05/13/17     13:37:22      19728970197       12038320176                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 217 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   387
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
10923    05/13/17     13:37:24      19728970197       12038320176                                                             SMST
10924    05/13/17     13:40:00      12038320176       19728970197                                                             SMSO
10925    05/13/17     13:40:00      12038320176       19728970197                                                             SMSO
10926    05/13/17     13:40:00      12038320176       19728970197                                        310410933034475      SMST
10927    05/13/17     13:43:03      1111301000        19728970197                                        310410933034475      SMST
10928    05/13/17     13:43:03      1111301000        19728970197                                        310410933034475      SMST
10929    05/13/17     13:43:03      18083063161       19728970197                                                             SMSO
10930    05/13/17     13:43:03      18083063161       19728970197                                        310410933034475      SMST
10931    05/13/17     18:25:44                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10932    05/13/17     18:25:45                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
10933    05/13/17     19:22:02      12038320176       19728970197                                                             SMSO
10934    05/13/17     19:22:02      12038320176       19728970197                                                             SMSO
10935    05/13/17     19:22:02      12038320176       19728970197                                        310410933034475      SMST
10936    05/13/17     20:03:08      19728970197       12144057437                                        310410933034475      SMSO
                                                                                                                                                                                    7534




10937    05/13/17     20:09:39      12144057437       19728970197                                        310410933034475      SMST
10938    05/13/17     20:09:48      12144057437       19728970197                                        310410933034475      SMST
10939    05/13/17     20:10:31      12144057437       19728970197                                        310410933034475      SMST
10940    05/13/17     20:11:09      12144057437       19728970197                                        310410933034475      SMST
10941    05/13/17     20:12:23      12144057437       19728970197                                        310410933034475      SMST
10942    05/13/17     20:12:46      19728970197       12144057437                                        310410933034475      SMSO
10943    05/13/17     20:15:32      12144057437       19728970197                                        310410933034475      SMST
10944    05/13/17     20:16:14      19728970197       12144057437                                        310410933034475      SMSO
10945    05/13/17     20:16:15      19728970197       12144057437                                        310410933034475      SMSO
10946    05/13/17     20:16:44      12144057437       19728970197                                        310410933034475      SMST
10947    05/13/17     20:17:00      19728970197       12144057437                                        310410933034475      SMSO
10948    05/13/17     20:17:11      12144057437       19728970197                                        310410933034475      SMST
10949    05/13/17     20:18:31      12144057437       19728970197                                        310410933034475      SMST
10950    05/13/17     20:18:32      12144057437       19728970197                                        310410933034475      SMST
10951    05/13/17     20:19:12      12144057437       19728970197                                        310410933034475      SMST
10952    05/13/17     20:19:35      12144057437       19728970197                                        310410933034475      SMST
10953    05/13/17     20:59:21      19728970197       14042719757                                        310410933034475      SMSO
10954    05/13/17     20:59:21      19728970197       14042719757                                                             SMST
10955    05/13/17     21:39:29      14042719757       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 218 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   388
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10956    05/14/17     02:10:01      19728970197        17022195151                                       310410933034475      SMSO
10957    05/14/17     02:10:01      19728970197        17022195151                                       310410933034475      SMSO
10958    05/14/17     02:10:01      19728970197        17022195151                                                            SMST
10959    05/14/17     02:10:01      19728970197        17022195151                                                            SMST
10960    05/14/17     03:51:40      17022195151        19728970197                                                            SMSO
10961    05/14/17     03:51:40      17022195151        19728970197                                       310410933034475      SMST
10962    05/14/17     10:26:51      17022195151        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10963    05/14/17     11:51:10      19728970197        17022195151                                       310410933034475      SMSO
10964    05/14/17     11:51:10      19728970197        17022195151                                                            SMST
10965    05/14/17     11:53:43      19728970197        17022195151                                       310410933034475      SMSO
10966    05/14/17     11:53:43      19728970197        17022195151                                       310410933034475      SMSO
10967    05/14/17     11:53:43      19728970197        17022195151                                                            SMST
10968    05/14/17     11:53:43      19728970197        17022195151                                                            SMST
10969    05/14/17     17:46:59                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
                                                                                                                                                                                    7535




10970    05/14/17     17:47:00                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10971    05/14/17     19:55:24      17022195151        19728970197                                                            SMSO
10972    05/14/17     19:55:24      17022195151        19728970197                                       310410933034475      SMST
10973    05/15/17     12:37:45      1111301000         19728970197                                       310410933034475      SMST
10974    05/15/17     12:37:45      1111301000         19728970197                                       310410933034475      SMST
10975    05/15/17     12:37:45      14042719757        19728970197                                                            SMSO
10976    05/15/17     12:37:45      14042719757        19728970197                                       310410933034475      SMST
10977    05/15/17     17:57:24      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10978    05/15/17     17:57:25      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10979    05/15/17     19:37:23      12038320176        19728970197                                                            SMSO
10980    05/15/17     19:37:23      12038320176        19728970197                                                            SMSO
10981    05/15/17     19:37:23      12038320176        19728970197                                       310410933034475      SMST
10982    05/15/17     19:39:12      19728970197        12038320176                                       310410933034475      SMSO
10983    05/15/17     19:39:12      19728970197        12038320176                                                            SMST
10984    05/15/17     19:39:13      19728970197        12038320176                                                            SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 219 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   389
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
10985    05/15/17     21:18:53      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10986    05/15/17     21:41:55      19728970197        15592881919                                       310410933034475      SMSO
10987    05/15/17     23:33:36      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10988    05/15/17     23:33:37      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
10989    05/16/17     03:22:22      13109208193        19728970197                                       310410933034475      SMST
10990    05/16/17     03:22:25                         19728970197                                       310410933034475      SMST
10991    05/16/17     03:29:04      1111301000         19728970197                                       310410933034475      SMST
10992    05/16/17     03:29:04      1111301000         19728970197                                       310410933034475      SMST
10993    05/16/17     03:29:04      18083063161        19728970197                                                            SMSO
10994    05/16/17     03:29:04      18083063161        19728970197                                       310410933034475      SMST
10995    05/16/17     03:47:25      1111301000         19728970197                                       310410933034475      SMST
10996    05/16/17     03:47:25      1111301000         19728970197                                       310410933034475      SMST
10997    05/16/17     03:47:25      13109208193        19728970197                                                            SMSO
                                                                                                                                                                                    7536




10998    05/16/17     03:47:25      13109208193        19728970197                                       310410933034475      SMST
10999    05/16/17     03:47:33      1111301000         19728970197                                       310410933034475      SMST
11000    05/16/17     03:47:33      1111301000         19728970197                                       310410933034475      SMST
11001    05/16/17     03:47:33      13109208193        19728970197                                                            SMSO
11002    05/16/17     03:47:33      13109208193        19728970197                                       310410933034475      SMST
11003    05/16/17     04:04:19      13109208193        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11004    05/16/17     04:04:20      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11005    05/16/17     04:04:21      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11006    05/16/17     04:04:22      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11007    05/16/17     04:04:23      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11008    05/16/17     04:12:22      19728970197        17025458861                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 220 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   390
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
11009    05/16/17     04:12:22      19728970197        17025458861                                                            SMST
11010    05/16/17     04:12:23      19728970197        17025458861                                       310410933034475      SMSO
11011    05/16/17     04:12:23      19728970197        17025458861                                       310410933034475      SMSO
11012    05/16/17     04:12:23      19728970197        17025458861                                                            SMST
11013    05/16/17     04:12:23      19728970197        17025458861                                                            SMST
11014    05/16/17     04:12:28      19728970197        17025458861                                                            SMST
11015    05/16/17     04:12:34      19728970197        17025458861                                                            SMST
11016    05/16/17     04:12:35      19728970197        17025458861                                                            SMST
11017    05/16/17     04:12:37      19728970197        17025458861                                                            SMST
11018    05/16/17     04:12:39      19728970197        17025458861                                                            SMST
11019    05/16/17     04:19:43      1111301000         19728970197                                       310410933034475      SMST
11020    05/16/17     04:19:43      1111301000         19728970197                                       310410933034475      SMST
11021    05/16/17     04:19:43      18083063161        19728970197                                                            SMSO
11022    05/16/17     04:19:43      18083063161        19728970197                                       310410933034475      SMST
11023    05/16/17     04:41:23      19728970197        17025458861                                       310410933034475      SMSO
11024    05/16/17     04:41:23      19728970197        17025458861                                                            SMST
11025    05/16/17     04:41:24      19728970197        17025458861                                       310410933034475      SMSO
                                                                                                                                                                                    7537




11026    05/16/17     04:41:24      19728970197        17025458861                                                            SMST
11027    05/16/17     04:41:28      19728970197        17025458861                                                            SMST
11028    05/16/17     04:41:34      19728970197        17025458861                                                            SMST
11029    05/16/17     04:41:36      19728970197        17025458861                                                            SMST
11030    05/16/17     05:27:41      18083063161        19728970197                                       310410933034475      SMST
11031    05/16/17     05:27:45                         19728970197                                       310410933034475      SMST
11032    05/16/17     10:02:42      18083063161        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11033    05/16/17     13:21:13      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11034    05/16/17     13:21:14      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11035    05/16/17     13:53:16      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11036    05/16/17     13:53:17      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11037    05/16/17     14:32:22      1111301000         19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 221 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   391
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
11038    05/16/17     14:32:22      14042719757        19728970197                                                            SMSO
11039    05/16/17     14:32:22      14042719757        19728970197                                       310410933034475      SMST
11040    05/16/17     14:32:35      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11041    05/16/17     14:32:35      1111301000         19728970197                                       310410933034475      SMST
11042    05/16/17     14:33:06      1111301000         19728970197                                       310410933034475      SMST
11043    05/16/17     14:33:06      14042719757        19728970197                                                            SMSO
11044    05/16/17     14:33:06      14042719757        19728970197                                       310410933034475      SMST
11045    05/16/17     14:33:19      1111301000         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11046    05/16/17     14:33:19      1111301000         19728970197                                       310410933034475      SMST
11047    05/16/17     14:52:34      1111301000         19728970197                                       310410933034475      SMST
11048    05/16/17     14:52:34      1111301000         19728970197                                       310410933034475      SMST
11049    05/16/17     14:52:34      12038320176        19728970197                                                            SMSO
11050    05/16/17     14:52:34      12038320176        19728970197                                       310410933034475      SMST
11051    05/16/17     14:56:42      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7538




11052    05/16/17     14:56:42      1111301000         19728970197                                       310410933034475      SMST
11053    05/16/17     14:56:42      14042719757        19728970197                                                            SMSO
11054    05/16/17     14:56:42      14042719757        19728970197                                       310410933034475      SMST
11055    05/16/17     15:41:14      19728970197        12142150109                                       310410933034475      SMSO
11056    05/16/17     15:41:14      19728970197        12142150109                                                            SMST
11057    05/16/17     16:09:47      95577              19728970197                                       310410933034475      SMST
11058    05/16/17     16:10:14      95577              19728970197                                       310410933034475      SMST
11059    05/16/17     16:15:16      12144035705        19728970197                                                            SMSO
11060    05/16/17     16:15:16      12144035705        19728970197                                       310410933034475      SMST
11061    05/16/17     16:22:20      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11062    05/16/17     16:38:01      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11063    05/16/17     17:22:56      19033713559        19728970197                                       310410933034475      SMST
11064    05/16/17     19:55:26      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 222 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   392
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
11065    05/16/17     19:55:27      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11066    05/16/17     20:02:59      14053016595        19728970197                                                            SMSO
11067    05/16/17     20:02:59      14053016595        19728970197                                       310410933034475      SMST
11068    05/16/17     20:10:33      1111301000         19728970197                                       310410933034475      SMST
11069    05/16/17     20:10:33      1111301000         19728970197                                       310410933034475      SMST
11070    05/16/17     20:10:33      14053016595        19728970197                                                            SMSO
11071    05/16/17     20:10:33      14053016595        19728970197                                       310410933034475      SMST
11072    05/16/17     20:11:37      13142103290        19728970197                                                            SMSO
11073    05/16/17     20:11:37      13142103290        19728970197                                                            SMSO
11074    05/16/17     20:11:37      13142103290        19728970197                                       310410933034475      SMST
11075    05/16/17     20:11:42      14053016595        19728970197                                                            SMSO
11076    05/16/17     20:11:42      14053016595        19728970197                                       310410933034475      SMST
11077    05/16/17     20:11:43      1111301000         19728970197                                       310410933034475      SMST
11078    05/16/17     20:11:43      1111301000         19728970197                                       310410933034475      SMST
11079    05/16/17     21:15:16      12144035705        19728970197                                                            SMSO
11080    05/16/17     21:15:16      12144035705        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7539




11081    05/16/17     21:15:33      19728970197        12144035705                                       310410933034475      SMSO
11082    05/16/17     21:15:33      19728970197        12144035705                                                            SMST
11083    05/16/17     21:16:34      12144035705        19728970197                                                            SMSO
11084    05/16/17     21:16:34      12144035705        19728970197                                       310410933034475      SMST
11085    05/16/17     21:17:03      12144035705        19728970197                                                            SMSO
11086    05/16/17     21:17:03      12144035705        19728970197                                       310410933034475      SMST
11087    05/16/17     22:52:47      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11088    05/16/17     22:52:48      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11089    05/17/17     00:33:16      19728970197        12142892135                                       310410933034475      SMSO
11090    05/17/17     00:33:16      19728970197        12142892135                                                            SMST
11091    05/17/17     00:33:36      19728970197        12142892135                                       310410933034475      SMSO
11092    05/17/17     00:33:36      19728970197        12142892135                                                            SMST
11093    05/17/17     01:27:23      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 223 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   393
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
11094    05/17/17     01:27:24      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11095    05/17/17     02:06:33      19728970197        17022195151                                       310410933034475      SMSO
11096    05/17/17     02:06:33      19728970197        17022195151                                       310410933034475      SMSO
11097    05/17/17     02:06:33      19728970197        17022195151                                                            SMST
11098    05/17/17     02:06:33      19728970197        17022195151                                                            SMST
11099    05/17/17     05:15:56                         19728970197                                       310410933034475      SMST
11100    05/17/17     05:59:24      19728970197        17022195151                                                            SMST
11101    05/17/17     05:59:25      19728970197        17022195151                                                            SMST
11102    05/17/17     06:21:11      17022195151        19728970197                                                            SMSO
11103    05/17/17     06:21:11      17022195151        19728970197                                       310410933034475      SMST
11104    05/17/17     06:21:11      17022195151        19728970197                                       310410933034475      SMST
11105    05/17/17     06:45:47      17022195151        19728970197                                                            SMSO
11106    05/17/17     06:45:47      17022195151        19728970197                                       310410933034475      SMST
11107    05/17/17     06:45:47      17022195151        19728970197                                       310410933034475      SMST
11108    05/17/17     10:03:53      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7540




                                                                                  IPHONE6SPLUS
11109    05/17/17     10:03:53      17022195151        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11110    05/17/17     10:03:54      17022195151        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11111    05/17/17     10:03:55      17022195151        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11112    05/17/17     12:25:22      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11113    05/17/17     12:25:23      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11114    05/17/17     12:29:31      12144035705        19728970197                                                            SMSO
11115    05/17/17     12:29:31      12144035705        19728970197                                       310410933034475      SMST
11116    05/17/17     16:56:41      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 224 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   394
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
11117    05/17/17     17:06:36      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11118    05/17/17     17:06:55      95577              19728970197                                       310410933034475      SMST
11119    05/17/17     17:17:48      19728970197        19725058802                                       310410933034475      SMSO
11120    05/17/17     18:35:12      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11121    05/17/17     18:35:13      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11122    05/17/17     18:40:43      95577              19728970197                                       310410933034475      SMST
11123    05/17/17     18:41:18      19728970197        13109208193                                       310410933034475      SMSO
11124    05/17/17     18:49:59      19728970197        12038320176                                       310410933034475      SMSO
11125    05/17/17     18:50:00      19728970197        12038320176                                                            SMST
11126    05/17/17     18:50:00      19728970197        12038320176                                                            SMST
11127    05/17/17     19:03:01      19728970197        19033713559                                       310410933034475      SMSO
11128    05/17/17     19:14:37      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7541




                                                                                  IPHONE6SPLUS
11129    05/17/17     19:42:30      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11130    05/17/17     19:42:31      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11131    05/17/17     21:14:02      1111301000         19728970197                                       310410933034475      SMST
11132    05/17/17     21:14:02      1111301000         19728970197                                       310410933034475      SMST
11133    05/17/17     21:14:02      14042719757        19728970197                                                            SMSO
11134    05/17/17     21:14:02      14042719757        19728970197                                       310410933034475      SMST
11135    05/17/17     22:25:41      19033713559        19728970197                                       310410933034475      SMST
11136    05/18/17     03:10:23                         19728970197                                       310410933034475      SMST
11137    05/18/17     03:49:14      13105629627        19728970197                                                            SMSO
11138    05/18/17     03:49:14      13105629627        19728970197                                                            SMSO
11139    05/18/17     03:49:14      13105629627        19728970197                                       310410933034475      SMST
11140    05/18/17     03:49:14      13105629627        19728970197                                       310410933034475      SMST
11141    05/18/17     10:14:41      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 225 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   395
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
11142    05/18/17     10:14:42      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11143    05/18/17     10:14:42      13105629627        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
11144    05/18/17     14:02:40      1111301000         19728970197                                       310410933034475      SMST
11145    05/18/17     14:02:40      1111301000         19728970197                                       310410933034475      SMST
11146    05/18/17     14:02:40      14042719757        19728970197                                                            SMSO
11147    05/18/17     14:02:40      14042719757        19728970197                                       310410933034475      SMST
11148    05/18/17     14:04:05      19728970197        14042719757                                       310410933034475      SMSO
11149    05/18/17     14:04:05      19728970197        14042719757                                                            SMST
11150    05/18/17     14:04:05      19728970197        15088680425                                       310410933034475      SMSO
11151    05/18/17     14:04:05      19728970197        15088680425                                                            SMST
11152    05/18/17     14:19:05      1111301000         19728970197                                       310410933034475      SMST
11153    05/18/17     14:19:05      1111301000         19728970197                                       310410933034475      SMST
11154    05/18/17     14:19:05      15088680425        19728970197                                                            SMSO
11155    05/18/17     14:19:05      15088680425        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7542




11156    05/18/17     15:26:38      19728970197        19177279253                                       310410933034475      SMSO
11157    05/18/17     15:40:20      19177279253        19728970197                                       310410933034475      SMST
11158    05/18/17     15:40:37      19177279253        19728970197                                       310410933034475      SMST
11159    05/18/17     16:07:42      19033713559        19728970197                                       310410933034475      SMST
11160    05/18/17     16:21:26      1111301000         19728970197                                       310410933034475      SMST
11161    05/18/17     16:21:26      1111301000         19728970197                                       310410933034475      SMST
11162    05/18/17     16:21:26      14042719757        19728970197                                                            SMSO
11163    05/18/17     16:21:26      14042719757        19728970197                                       310410933034475      SMST
11164    05/18/17     16:22:20      1111301000         19728970197                                       310410933034475      SMST
11165    05/18/17     16:22:20      1111301000         19728970197                                       310410933034475      SMST
11166    05/18/17     16:22:20      14042719757        19728970197                                                            SMSO
11167    05/18/17     16:22:20      14042719757        19728970197                                       310410933034475      SMST
11168    05/18/17     16:28:17      1111301000         19728970197                                       310410933034475      SMST
11169    05/18/17     16:28:17      1111301000         19728970197                                       310410933034475      SMST
11170    05/18/17     16:28:17      13363395239        19728970197                                                            SMSO
11171    05/18/17     16:28:17      13363395239        19728970197                                       310410933034475      SMST
11172    05/18/17     16:53:50      19728970197        13109208193                                       310410933034475      SMSO
11173    05/18/17     16:53:50      19728970197        13109208193                                                            SMST
11174    05/18/17     16:53:50      19728970197        18083063161                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 226 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   396
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11175    05/18/17     16:53:50      19728970197       18083063161                                                             SMST
11176    05/18/17     16:57:13      19728970197       19033713559                                        310410933034475      SMSO
11177    05/18/17     16:57:58      19033713559       19728970197                                        310410933034475      SMST
11178    05/18/17     17:13:43      1111301000        19728970197                                        310410933034475      SMST
11179    05/18/17     17:13:43      18083063161       19728970197                                                             SMSO
11180    05/18/17     17:13:43      18083063161       19728970197                                        310410933034475      SMST
11181    05/18/17     17:13:44      1111301000        19728970197                                        310410933034475      SMST
11182    05/18/17     17:13:51      1111301000        19728970197                                        310410933034475      SMST
11183    05/18/17     17:13:51      1111301000        19728970197                                        310410933034475      SMST
11184    05/18/17     17:13:51      18083063161       19728970197                                                             SMSO
11185    05/18/17     17:13:51      18083063161       19728970197                                        310410933034475      SMST
11186    05/18/17     17:20:26      13109208193       19728970197                                                             SMSO
11187    05/18/17     17:20:26      13109208193       19728970197                                        310410933034475      SMST
11188    05/18/17     17:20:27      1111301000        19728970197                                        310410933034475      SMST
11189    05/18/17     17:20:27      1111301000        19728970197                                        310410933034475      SMST
11190    05/18/17     17:21:08      19728970197       13109208193                                        310410933034475      SMSO
11191    05/18/17     17:21:08      19728970197       13109208193                                                             SMST
                                                                                                                                                                                    7543




11192    05/18/17     17:21:08      19728970197       18083063161                                        310410933034475      SMSO
11193    05/18/17     17:21:08      19728970197       18083063161                                                             SMST
11194    05/18/17     17:21:49      1111301000        19728970197                                        310410933034475      SMST
11195    05/18/17     17:21:49      1111301000        19728970197                                        310410933034475      SMST
11196    05/18/17     17:21:49      18083063161       19728970197                                                             SMSO
11197    05/18/17     17:21:49      18083063161       19728970197                                        310410933034475      SMST
11198    05/18/17     17:21:56      1111301000        19728970197                                        310410933034475      SMST
11199    05/18/17     17:21:56      1111301000        19728970197                                        310410933034475      SMST
11200    05/18/17     17:21:56      13109208193       19728970197                                                             SMSO
11201    05/18/17     17:21:56      13109208193       19728970197                                        310410933034475      SMST
11202    05/18/17     17:31:56      1111301000        19728970197                                        310410933034475      SMST
11203    05/18/17     17:31:56      1111301000        19728970197                                        310410933034475      SMST
11204    05/18/17     17:31:56      18083063161       19728970197                                                             SMSO
11205    05/18/17     17:31:56      18083063161       19728970197                                        310410933034475      SMST
11206    05/18/17     18:27:42      1111301000        19728970197                                        310410933034475      SMST
11207    05/18/17     18:27:42      1111301000        19728970197                                        310410933034475      SMST
11208    05/18/17     18:27:42      18083063161       19728970197                                                             SMSO
11209    05/18/17     18:27:42      18083063161       19728970197                                        310410933034475      SMST
11210    05/18/17     23:02:03      12038320176       19728970197                                                             SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 227 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   397
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:30
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11211    05/18/17     23:02:03      12038320176       19728970197                                        310410933034475      SMST
11212    05/18/17     23:02:04      1111301000        19728970197                                        310410933034475      SMST
11213    05/18/17     23:02:04      1111301000        19728970197                                        310410933034475      SMST
11214    05/18/17     23:03:42      1111301000        19728970197                                        310410933034475      SMST
11215    05/18/17     23:03:42      1111301000        19728970197                                        310410933034475      SMST
11216    05/18/17     23:03:42      14042719757       19728970197                                                             SMSO
11217    05/18/17     23:03:42      14042719757       19728970197                                        310410933034475      SMST
11218    05/18/17     23:21:04      1111301000        19728970197                                        310410933034475      SMST
11219    05/18/17     23:21:04      1111301000        19728970197                                        310410933034475      SMST
11220    05/18/17     23:21:04      12038320176       19728970197                                                             SMSO
11221    05/18/17     23:21:04      12038320176       19728970197                                        310410933034475      SMST
11222    05/19/17     01:21:25      19728970197       13109208193                                        310410933034475      SMSO
11223    05/19/17     01:21:25      19728970197       13109208193                                                             SMST
11224    05/19/17     01:21:25      19728970197       18083063161                                        310410933034475      SMSO
11225    05/19/17     01:21:25      19728970197       18083063161                                                             SMST
11226    05/19/17     03:00:39      19728970197       13109208193                                        310410933034475      SMSO
11227    05/19/17     03:00:44      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7544




11228    05/19/17     03:00:44      1111301000        19728970197                                        310410933034475      SMST
11229    05/19/17     03:00:44      13109208193       19728970197                                                             SMSO
11230    05/19/17     03:00:44      13109208193       19728970197                                        310410933034475      SMST
11231    05/19/17     13:36:33      19728970197       18179944879                                        310410933034475      SMSO
11232    05/19/17     13:36:33      19728970197       18179944879                                                             SMST
11233    05/19/17     15:38:57      1111301000        19728970197                                        310410933034475      SMST
11234    05/19/17     15:38:57      1111301000        19728970197                                        310410933034475      SMST
11235    05/19/17     15:38:57      15088680425       19728970197                                                             SMSO
11236    05/19/17     15:38:57      15088680425       19728970197                                        310410933034475      SMST
11237    05/19/17     15:54:53      19728970197       12142122373                                        310410933034475      SMSO
11238    05/19/17     15:54:53      19728970197       12142122373                                                             SMST
11239    05/19/17     15:54:54      19728970197       12142122373                                                             SMST
11240    05/19/17     16:32:19      19033713559       19728970197                                        310410933034475      SMST
11241    05/19/17     16:32:20      19033713559       19728970197                                        310410933034475      SMST
11242    05/19/17     18:24:51      1111301000        19728970197                                        310410933034475      SMST
11243    05/19/17     18:24:51      1111301000        19728970197                                        310410933034475      SMST
11244    05/19/17     18:24:51      18083063161       19728970197                                                             SMSO
11245    05/19/17     18:24:51      18083063161       19728970197                                        310410933034475      SMST
11246    05/19/17     18:58:25      1111301000        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 228 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   398
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11247    05/19/17     18:58:25      1111301000        19728970197                                        310410933034475      SMST
11248    05/19/17     18:58:25      13109208193       19728970197                                                             SMSO
11249    05/19/17     18:58:25      13109208193       19728970197                                        310410933034475      SMST
11250    05/19/17     19:01:47      1111301000        19728970197                                        310410933034475      SMST
11251    05/19/17     19:01:47      1111301000        19728970197                                        310410933034475      SMST
11252    05/19/17     19:01:47      18083063161       19728970197                                                             SMSO
11253    05/19/17     19:01:47      18083063161       19728970197                                        310410933034475      SMST
11254    05/19/17     19:09:33      18179944879       19728970197                                                             SMSO
11255    05/19/17     19:09:33      18179944879       19728970197                                        310410933034475      SMST
11256    05/19/17     19:12:03      19728970197       13109208193                                        310410933034475      SMSO
11257    05/19/17     19:12:03      19728970197       13109208193                                                             SMST
11258    05/19/17     19:12:03      19728970197       18083063161                                        310410933034475      SMSO
11259    05/19/17     19:12:03      19728970197       18083063161                                                             SMST
11260    05/19/17     19:12:26      1111301000        19728970197                                        310410933034475      SMST
11261    05/19/17     19:12:26      1111301000        19728970197                                        310410933034475      SMST
11262    05/19/17     19:12:26      18083063161       19728970197                                                             SMSO
11263    05/19/17     19:12:26      18083063161       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7545




11264    05/19/17     19:12:31      18083063161       19728970197                                                             SMSO
11265    05/19/17     19:12:31      18083063161       19728970197                                        310410933034475      SMST
11266    05/19/17     19:12:32      1111301000        19728970197                                        310410933034475      SMST
11267    05/19/17     19:12:32      1111301000        19728970197                                        310410933034475      SMST
11268    05/19/17     20:23:44      19728970197       19728391103                                        310410933034475      SMSO
11269    05/20/17     01:24:06      1111301000        19728970197                                        310410933034475      SMST
11270    05/20/17     01:24:06      1111301000        19728970197                                        310410933034475      SMST
11271    05/20/17     01:24:06      12144057437       19728970197                                                             SMSO
11272    05/20/17     01:24:06      12144057437       19728970197                                        310410933034475      SMST
11273    05/20/17     01:24:17      1111301000        19728970197                                        310410933034475      SMST
11274    05/20/17     01:24:17      1111301000        19728970197                                        310410933034475      SMST
11275    05/20/17     01:24:17      12144057437       19728970197                                                             SMSO
11276    05/20/17     01:24:17      12144057437       19728970197                                        310410933034475      SMST
11277    05/20/17     01:25:30      19728970197       12143927392                                        310410933034475      SMSO
11278    05/20/17     01:25:30      19728970197       12143927392                                                             SMST
11279    05/20/17     01:25:30      19728970197       12144057437                                        310410933034475      SMSO
11280    05/20/17     01:25:30      19728970197       12144057437                                                             SMST
11281    05/20/17     01:25:30      19728970197       14696826200                                        310410933034475      SMSO
11282    05/20/17     01:25:30      19728970197       14696826200                                                             SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 229 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   399
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11283    05/20/17     01:26:47      1111301000        19728970197                                        310410933034475      SMST
11284    05/20/17     01:26:47      1111301000        19728970197                                        310410933034475      SMST
11285    05/20/17     01:26:47      12143927392       19728970197                                                             SMSO
11286    05/20/17     01:26:47      12143927392       19728970197                                        310410933034475      SMST
11287    05/20/17     01:28:11      12144057437       19728970197                                                             SMSO
11288    05/20/17     01:28:11      12144057437       19728970197                                        310410933034475      SMST
11289    05/20/17     01:28:12      1111301000        19728970197                                        310410933034475      SMST
11290    05/20/17     01:28:12      1111301000        19728970197                                        310410933034475      SMST
11291    05/20/17     01:28:57      12144057437       19728970197                                        310410933034475      SMST
11292    05/20/17     01:29:37      19728970197       12144057437                                        310410933034475      SMSO
11293    05/20/17     01:29:54      12144057437       19728970197                                        310410933034475      SMST
11294    05/20/17     01:33:57      1111301000        19728970197                                        310410933034475      SMST
11295    05/20/17     01:33:57      1111301000        19728970197                                        310410933034475      SMST
11296    05/20/17     01:33:57      14696826200       19728970197                                                             SMSO
11297    05/20/17     01:33:57      14696826200       19728970197                                        310410933034475      SMST
11298    05/20/17     02:18:28      1111301000        19728970197                                        310410933034475      SMST
11299    05/20/17     02:18:28      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7546




11300    05/20/17     02:18:28      14696826200       19728970197                                                             SMSO
11301    05/20/17     02:18:28      14696826200       19728970197                                        310410933034475      SMST
11302    05/20/17     02:18:47      1111301000        19728970197                                        310410933034475      SMST
11303    05/20/17     02:18:47      1111301000        19728970197                                        310410933034475      SMST
11304    05/20/17     02:18:47      14696826200       19728970197                                                             SMSO
11305    05/20/17     02:18:47      14696826200       19728970197                                        310410933034475      SMST
11306    05/20/17     02:18:55      1111301000        19728970197                                        310410933034475      SMST
11307    05/20/17     02:18:55      1111301000        19728970197                                        310410933034475      SMST
11308    05/20/17     02:18:55      14696826200       19728970197                                                             SMSO
11309    05/20/17     02:18:55      14696826200       19728970197                                        310410933034475      SMST
11310    05/20/17     02:19:24      1111301000        19728970197                                        310410933034475      SMST
11311    05/20/17     02:19:24      1111301000        19728970197                                        310410933034475      SMST
11312    05/20/17     02:19:24      12144057437       19728970197                                                             SMSO
11313    05/20/17     02:19:24      12144057437       19728970197                                        310410933034475      SMST
11314    05/20/17     02:20:09      1111301000        19728970197                                        310410933034475      SMST
11315    05/20/17     02:20:09      1111301000        19728970197                                        310410933034475      SMST
11316    05/20/17     02:20:09      14696826200       19728970197                                                             SMSO
11317    05/20/17     02:20:09      14696826200       19728970197                                        310410933034475      SMST
11318    05/20/17     02:25:47      1111301000        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 230 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   400
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11319    05/20/17     02:25:47      1111301000        19728970197                                        310410933034475      SMST
11320    05/20/17     02:25:47      12144057437       19728970197                                                             SMSO
11321    05/20/17     02:25:47      12144057437       19728970197                                        310410933034475      SMST
11322    05/20/17     02:29:32      19728970197       13109208193                                        310410933034475      SMSO
11323    05/20/17     02:29:32      19728970197       13109208193                                                             SMST
11324    05/20/17     02:29:32      19728970197       18083063161                                        310410933034475      SMSO
11325    05/20/17     02:29:32      19728970197       18083063161                                                             SMST
11326    05/20/17     02:33:25      1111301000        19728970197                                        310410933034475      SMST
11327    05/20/17     02:33:25      1111301000        19728970197                                        310410933034475      SMST
11328    05/20/17     02:33:25      14696826200       19728970197                                                             SMSO
11329    05/20/17     02:33:25      14696826200       19728970197                                        310410933034475      SMST
11330    05/20/17     14:31:59      40404             19728970197                                        310410933034475      SMST
11331    05/20/17     14:32:07      40404             19728970197                                        310410933034475      SMST
11332    05/20/17     15:25:49      19728970197       13109208193                                        310410933034475      SMSO
11333    05/20/17     15:25:49      19728970197       13109208193                                                             SMST
11334    05/20/17     15:25:49      19728970197       18083063161                                        310410933034475      SMSO
11335    05/20/17     15:25:49      19728970197       18083063161                                                             SMST
                                                                                                                                                                                    7547




11336    05/20/17     15:42:50      19728970197       15124848199                                        310410933034475      SMSO
11337    05/20/17     19:13:23      19728970197       16824789898                                        310410933034475      SMSO
11338    05/21/17     03:18:33      14696826200       19728970197                                                             SMSO
11339    05/21/17     03:18:33      14696826200       19728970197                                        310410933034475      SMST
11340    05/21/17     03:18:34      1111301000        19728970197                                        310410933034475      SMST
11341    05/21/17     03:18:34      1111301000        19728970197                                        310410933034475      SMST
11342    05/21/17     03:18:37                        19728970197                                        310410933034475      SMST
11343    05/21/17     03:20:12      1111301000        19728970197                                        310410933034475      SMST
11344    05/21/17     03:20:12      1111301000        19728970197                                        310410933034475      SMST
11345    05/21/17     03:20:12      12144057437       19728970197                                                             SMSO
11346    05/21/17     03:20:12      12144057437       19728970197                                        310410933034475      SMST
11347    05/21/17     03:20:49      12143927392       19728970197                                                             SMSO
11348    05/21/17     03:20:49      12143927392       19728970197                                        310410933034475      SMST
11349    05/21/17     03:20:50      1111301000        19728970197                                        310410933034475      SMST
11350    05/21/17     03:20:50      1111301000        19728970197                                        310410933034475      SMST
11351    05/21/17     03:21:08      1111301000        19728970197                                        310410933034475      SMST
11352    05/21/17     03:21:08      1111301000        19728970197                                        310410933034475      SMST
11353    05/21/17     03:21:08      12144057437       19728970197                                                             SMSO
11354    05/21/17     03:21:08      12144057437       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 231 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   401
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11355    05/21/17     03:21:17      1111301000        19728970197                                        310410933034475      SMST
11356    05/21/17     03:21:17      1111301000        19728970197                                        310410933034475      SMST
11357    05/21/17     03:21:17      14696826200       19728970197                                                             SMSO
11358    05/21/17     03:21:17      14696826200       19728970197                                        310410933034475      SMST
11359    05/21/17     03:21:21      1111301000        19728970197                                        310410933034475      SMST
11360    05/21/17     03:21:21      1111301000        19728970197                                        310410933034475      SMST
11361    05/21/17     03:21:21      12144057437       19728970197                                                             SMSO
11362    05/21/17     03:21:21      12144057437       19728970197                                        310410933034475      SMST
11363    05/21/17     03:21:47      1111301000        19728970197                                        310410933034475      SMST
11364    05/21/17     03:21:47      1111301000        19728970197                                        310410933034475      SMST
11365    05/21/17     03:21:47      14696826200       19728970197                                                             SMSO
11366    05/21/17     03:21:47      14696826200       19728970197                                        310410933034475      SMST
11367    05/21/17     03:22:16      12144057437       19728970197                                                             SMSO
11368    05/21/17     03:22:16      12144057437       19728970197                                        310410933034475      SMST
11369    05/21/17     03:22:17      1111301000        19728970197                                        310410933034475      SMST
11370    05/21/17     03:22:17      1111301000        19728970197                                        310410933034475      SMST
11371    05/21/17     03:22:42      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7548




11372    05/21/17     03:22:42      1111301000        19728970197                                        310410933034475      SMST
11373    05/21/17     03:22:42      14696826200       19728970197                                                             SMSO
11374    05/21/17     03:22:42      14696826200       19728970197                                        310410933034475      SMST
11375    05/21/17     03:24:19      1111301000        19728970197                                        310410933034475      SMST
11376    05/21/17     03:24:19      1111301000        19728970197                                        310410933034475      SMST
11377    05/21/17     03:24:19      12144057437       19728970197                                                             SMSO
11378    05/21/17     03:24:19      12144057437       19728970197                                        310410933034475      SMST
11379    05/21/17     03:24:24      12144057437       19728970197                                                             SMSO
11380    05/21/17     03:24:24      12144057437       19728970197                                        310410933034475      SMST
11381    05/21/17     03:24:25      1111301000        19728970197                                        310410933034475      SMST
11382    05/21/17     03:24:25      1111301000        19728970197                                        310410933034475      SMST
11383    05/21/17     11:26:58      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11384    05/21/17     11:26:59      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11385    05/21/17     11:27:00      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 232 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   402
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11386    05/21/17     11:27:01      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11387    05/21/17     11:27:02      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11388    05/21/17     11:27:03      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11389    05/21/17     11:27:04      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11390    05/21/17     11:27:05      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11391    05/21/17     11:27:06      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11392    05/21/17     11:27:07      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7549




11393    05/21/17     11:27:08      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11394    05/21/17     11:27:09      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11395    05/21/17     11:27:10      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11396    05/21/17     11:27:11      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11397    05/21/17     11:27:12      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11398    05/21/17     11:27:13      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11399    05/21/17     11:27:14      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 233 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   403
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11400    05/21/17     11:27:15      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11401    05/21/17     11:44:42      19728970197       19727460420                                        310410933034475      SMSO
11402    05/21/17     11:44:42      19728970197       19727460420                                        310410933034475      SMSO
11403    05/21/17     11:44:42      19728970197       19727460420                                                             SMST
11404    05/21/17     11:44:43      19728970197       19727460420                                                             SMST
11405    05/21/17     12:02:35      8618613807596     19728970197                                        310410933034475      SMST
11406    05/21/17     12:02:38      8618613807596     19728970197                                        310410933034475      SMST
11407    05/21/17     12:25:40      19728970197       8618613807596                                      310410933034475      SMSO
11408    05/21/17     12:30:10      14692370543       19728970197                                        310410933034475      SMST
11409    05/21/17     12:30:11      14692371625       19728970197                                        310410933034475      SMST
11410    05/21/17     12:30:16      14692370543       19728970197                                        310410933034475      SMST
11411    05/21/17     12:30:18      14692371625       19728970197                                        310410933034475      SMST
11412    05/21/17     13:47:10      8618613807596     19728970197                                        310410933034475      SMST
11413    05/21/17     13:58:11      19728970197       19727460420                                                             SMST
11414    05/21/17     13:58:55      19727460420       19728970197                                                             SMSO
11415    05/21/17     13:58:55      19727460420       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7550




11416    05/21/17     13:58:57                        19728970197                                        310410933034475      SMST
11417    05/21/17     13:59:56      19727460420       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11418    05/21/17     14:07:26      19728970197       19727460420                                        310410933034475      SMSO
11419    05/21/17     14:07:26      19728970197       19727460420                                                             SMST
11420    05/21/17     14:07:57      19728970197       19727460420                                        310410933034475      SMSO
11421    05/21/17     14:07:57      19728970197       19727460420                                                             SMST
11422    05/21/17     14:14:17      19727460420       19728970197                                                             SMSO
11423    05/21/17     14:14:17      19727460420       19728970197                                        310410933034475      SMST
11424    05/21/17     14:14:17      19727460420       19728970197                                        310410933034475      SMST
11425    05/21/17     16:47:50      12145852805       19728970197                                                             SMSO
11426    05/21/17     16:47:50      12145852805       19728970197                                        310410933034475      SMST
11427    05/21/17     17:08:07      12145852805       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11428    05/21/17     19:37:19      19728970197       17022195151                                        310410933034475      SMSO
11429    05/21/17     19:37:19      19728970197       17022195151                                                             SMST
11430    05/21/17     20:02:18      19728970197       17812640709                                        310410933034475      SMSO
11431    05/21/17     20:02:32      19728970197       17812640709                                        310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 234 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   404
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11432    05/21/17     22:06:57      19728970197       12035352668                                        310410933034475      SMSO
11433    05/21/17     22:06:57      19728970197       12035352668                                                             SMST
11434    05/22/17     01:55:35      17022195151       19728970197                                                             SMSO
11435    05/22/17     01:55:35      17022195151       19728970197                                        310410933034475      SMST
11436    05/22/17     10:39:20      19728970197       18083063161                                        310410933034475      SMSO
11437    05/22/17     12:01:45      19728970197       17022195151                                        310410933034475      SMSO
11438    05/22/17     12:01:45      19728970197       17022195151                                        310410933034475      SMSO
11439    05/22/17     12:01:45      19728970197       17022195151                                                             SMST
11440    05/22/17     12:01:45      19728970197       17022195151                                                             SMST
11441    05/22/17     12:15:50      19728970197       12532320467                                        310410933034475      SMSO
11442    05/22/17     12:15:50      19728970197       12532320467                                        310410933034475      SMSO
11443    05/22/17     12:16:02      19728970197       12532320467                                        310410933034475      SMSO
11444    05/22/17     16:03:08      1121611611        19728970197                                        310410933034475      SMST
11445    05/22/17     16:03:08      19728970197       19728652228                                        310410933034475      SMSO
11446    05/22/17     16:20:14      17022195151       19728970197                                                             SMSO
11447    05/22/17     16:20:14      17022195151       19728970197                                        310410933034475      SMST
11448    05/22/17     16:49:14      17022195151       19728970197                                                             SMSO
                                                                                                                                                                                    7551




11449    05/22/17     16:49:15      17022195151       19728970197                                        310410933034475      SMST
11450    05/22/17     16:51:05      17022195151       19728970197                                                             SMSO
11451    05/22/17     16:51:05      17022195151       19728970197                                        310410933034475      SMST
11452    05/23/17     01:21:05      19728970197       17022195151                                        310410933034475      SMSO
11453    05/23/17     01:21:05      19728970197       17022195151                                        310410933034475      SMSO
11454    05/23/17     01:21:05      19728970197       17022195151                                                             SMST
11455    05/23/17     01:21:05      19728970197       17022195151                                                             SMST
11456    05/23/17     13:56:27      19728970197       19177044960                                        310410933034475      SMSO
11457    05/23/17     13:56:28      19728970197       19177044960                                                             SMST
11458    05/23/17     13:56:51      19177044960       19728970197                                                             SMSO
11459    05/23/17     13:56:51      19177044960       19728970197                                        310410933034475      SMST
11460    05/23/17     13:57:11      19177044960       19728970197                                                             SMSO
11461    05/23/17     13:57:12      19177044960       19728970197                                        310410933034475      SMST
11462    05/23/17     15:11:13      19728970197       19178605032                                        310410933034475      SMSO
11463    05/23/17     15:11:13      19728970197       19178605032                                                             SMST
11464    05/23/17     15:11:23      19728970197       19178605032                                        310410933034475      SMSO
11465    05/23/17     15:11:23      19728970197       19178605032                                                             SMST
11466    05/23/17     16:24:33      19728970197       13109208193                                        310410933034475      SMSO
11467    05/23/17     16:24:33      19728970197       13109208193                                        310410933034475      SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 235 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   405
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11468    05/23/17     18:00:47      13134106824       19728970197                                        310410933034475      SMST
11469    05/23/17     18:43:35      1111301000        19728970197                                        310410933034475      SMST
11470    05/23/17     18:43:35      1111301000        19728970197                                        310410933034475      SMST
11471    05/23/17     18:43:35      18083063161       19728970197                                                             SMSO
11472    05/23/17     18:43:35      18083063161       19728970197                                        310410933034475      SMST
11473    05/23/17     18:46:16      1111301000        19728970197                                        310410933034475      SMST
11474    05/23/17     18:46:16      1111301000        19728970197                                        310410933034475      SMST
11475    05/23/17     18:46:16      18083063161       19728970197                                                             SMSO
11476    05/23/17     18:46:16      18083063161       19728970197                                        310410933034475      SMST
11477    05/23/17     18:56:55      95577             19728970197                                        310410933034475      SMST
11478    05/23/17     22:06:27      19033713559       19728970197                                        310410933034475      SMST
11479    05/24/17     01:30:47      19728970197                                                          310410933034475      SMSO
11480    05/24/17     01:30:47      19728970197                                                                               MMST
11481    05/24/17     01:30:47      19728970197       13109208193                                        310410933034475      SMSO
11482    05/24/17     01:30:47      19728970197       13109208193                                                             SMST
11483    05/24/17     01:30:47      19728970197       18083063161                                        310410933034475      SMSO
11484    05/24/17     01:30:47      19728970197       18083063161                                                             SMST
                                                                                                                                                                                    7552




11485    05/24/17     01:31:32      18083063161       19728970197                                                             SMSO
11486    05/24/17     01:31:32      18083063161       19728970197                                        310410933034475      SMST
11487    05/24/17     01:31:43      1111301000        19728970197                                        310410933034475      SMST
11488    05/24/17     01:31:53      1111301000        19728970197                                        310410933034475      SMST
11489    05/24/17     01:34:16      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11490    05/24/17     01:34:17      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11491    05/24/17     02:58:43      1111301000        19728970197                                        310410933034475      SMST
11492    05/24/17     02:58:43      1111301000        19728970197                                        310410933034475      SMST
11493    05/24/17     02:58:43      13109208193       19728970197                                                             SMSO
11494    05/24/17     02:58:43      13109208193       19728970197                                        310410933034475      SMST
11495    05/24/17     04:36:57      18083063161       19728970197                                                             SMSO
11496    05/24/17     04:36:57      18083063161       19728970197                                        310410933034475      SMST
11497    05/24/17     04:36:58      1111301000        19728970197                                        310410933034475      SMST
11498    05/24/17     04:36:58      1111301000        19728970197                                        310410933034475      SMST
11499    05/24/17     04:38:17      1111301000        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 236 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   406
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11500    05/24/17     04:38:17      1111301000        19728970197                                        310410933034475      SMST
11501    05/24/17     04:38:17      18083063161       19728970197                                                             SMSO
11502    05/24/17     04:38:17      18083063161       19728970197                                        310410933034475      SMST
11503    05/24/17     10:39:23      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11504    05/24/17     10:39:24      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11505    05/24/17     10:39:25      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11506    05/24/17     10:39:26      1111301000        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11507    05/24/17     13:47:52      28838270          19728970197                                        310410933034475      SMST
11508    05/24/17     15:17:00                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11509    05/24/17     15:17:01                        19728970197              3557220700307613          310410933034475      SMST
                                                                                                                                                                                    7553




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11510    05/24/17     15:23:23      1111301000        19728970197                                        310410933034475      SMST
11511    05/24/17     15:23:23      1111301000        19728970197                                        310410933034475      SMST
11512    05/24/17     15:23:23      13059786333       19728970197                                                             SMSO
11513    05/24/17     15:23:23      13059786333       19728970197                                        310410933034475      SMST
11514    05/24/17     15:24:27      1111301000        19728970197                                        310410933034475      SMST
11515    05/24/17     15:24:27      1111301000        19728970197                                        310410933034475      SMST
11516    05/24/17     15:24:27      18327225212       19728970197                                                             SMSO
11517    05/24/17     15:24:27      18327225212       19728970197                                        310410933034475      SMST
11518    05/24/17     17:49:07                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11519    05/24/17     17:49:08                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11520    05/24/17     18:09:42      1111301000        19728970197                                        310410933034475      SMST
11521    05/24/17     18:09:42      1111301000        19728970197                                        310410933034475      SMST
11522    05/24/17     18:09:42      18083063161       19728970197                                                             SMSO
11523    05/24/17     18:09:42      18083063161       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 237 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   407
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11524    05/24/17     19:05:19      19728970197       19177099868                                        310410933034475      SMSO
11525    05/24/17     19:16:57      19728970197       13109208193                                        310410933034475      SMSO
11526    05/24/17     19:16:57      19728970197       13109208193                                                             SMST
11527    05/24/17     19:16:57      19728970197       18083063161                                        310410933034475      SMSO
11528    05/24/17     19:16:57      19728970197       18083063161                                                             SMST
11529    05/24/17     19:17:39      1111301000        19728970197                                        310410933034475      SMST
11530    05/24/17     19:17:39      1111301000        19728970197                                        310410933034475      SMST
11531    05/24/17     19:17:39      13109208193       19728970197                                                             SMSO
11532    05/24/17     19:17:39      13109208193       19728970197                                        310410933034475      SMST
11533    05/24/17     19:17:48      1111301000        19728970197                                        310410933034475      SMST
11534    05/24/17     19:17:48      1111301000        19728970197                                        310410933034475      SMST
11535    05/24/17     19:17:48      13109208193       19728970197                                                             SMSO
11536    05/24/17     19:17:48      13109208193       19728970197                                        310410933034475      SMST
11537    05/24/17     19:17:53      19728970197       13109208193                                        310410933034475      SMSO
11538    05/24/17     19:17:53      19728970197       13109208193                                                             SMST
11539    05/24/17     19:17:53      19728970197       18083063161                                        310410933034475      SMSO
11540    05/24/17     19:17:53      19728970197       18083063161                                                             SMST
                                                                                                                                                                                    7554




11541    05/24/17     19:17:57      1111301000        19728970197                                        310410933034475      SMST
11542    05/24/17     19:17:57      1111301000        19728970197                                        310410933034475      SMST
11543    05/24/17     19:17:57      13109208193       19728970197                                                             SMSO
11544    05/24/17     19:17:57      13109208193       19728970197                                        310410933034475      SMST
11545    05/24/17     19:18:02      19728970197       13109208193                                        310410933034475      SMSO
11546    05/24/17     19:18:02      19728970197       13109208193                                                             SMST
11547    05/24/17     19:18:02      19728970197       18083063161                                        310410933034475      SMSO
11548    05/24/17     19:18:02      19728970197       18083063161                                                             SMST
11549    05/24/17     19:41:56      13109208193       19728970197                                                             SMSO
11550    05/24/17     19:41:56      13109208193       19728970197                                        310410933034475      SMST
11551    05/24/17     19:41:57      1111301000        19728970197                                        310410933034475      SMST
11552    05/24/17     19:41:57      1111301000        19728970197                                        310410933034475      SMST
11553    05/24/17     19:49:12      18083063161       19728970197                                                             SMSO
11554    05/24/17     19:49:12      18083063161       19728970197                                        310410933034475      SMST
11555    05/24/17     19:49:13      1111301000        19728970197                                        310410933034475      SMST
11556    05/24/17     19:49:13      1111301000        19728970197                                        310410933034475      SMST
11557    05/24/17     19:50:39                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 238 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   408
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11558    05/24/17     19:50:40                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11559    05/24/17     21:40:29                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11560    05/24/17     21:40:30                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11561    05/24/17     22:18:04                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11562    05/24/17     22:18:05                        19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11563    05/24/17     23:45:01      18083063161       19728970197                                                             SMSO
11564    05/24/17     23:45:01      18083063161       19728970197                                        310410933034475      SMST
11565    05/24/17     23:45:02      1111301000        19728970197                                        310410933034475      SMST
11566    05/24/17     23:45:02      1111301000        19728970197                                        310410933034475      SMST
11567    05/25/17     04:56:06      297               19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7555




11568    05/25/17     04:56:06      297               19728970197                                        310410933034475      SMST
11569    05/25/17     05:12:58      12142822920       19728970197                                                             SMSO
11570    05/25/17     05:12:58      12142822920       19728970197                                        310410933034475      SMST
11571    05/25/17     05:12:59      1111301000        19728970197                                        310410933034475      SMST
11572    05/25/17     05:12:59      1111301000        19728970197                                        310410933034475      SMST
11573    05/25/17     08:54:59      7535              19728970197                                        310410933034475      SMST
11574    05/25/17     08:55:00      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11575    05/25/17     09:19:08      2550              19728970197                                        310410933034475      SMST
11576    05/25/17     09:19:10      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11577    05/25/17     09:19:12      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11578    05/25/17     09:19:14      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 239 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   409
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11579    05/25/17     09:19:16      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11580    05/25/17     09:19:18      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11581    05/25/17     09:19:20      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11582    05/25/17     09:19:23      13603399748       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11583    05/25/17     09:19:33      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11584    05/25/17     09:55:00      19728970197       19728970197                      0                 310410933034475      SMST
11585    05/25/17     10:19:10      19728970197       19728970197                      0                 310410933034475      SMST
11586    05/25/17     10:19:12      19728970197       19728970197                      0                 310410933034475      SMST
11587    05/25/17     10:19:14      19728970197       19728970197                      0                 310410933034475      SMST
11588    05/25/17     10:19:16      19728970197       19728970197                      0                 310410933034475      SMST
                                                                                                                                                                                    7556




11589    05/25/17     10:19:18      19728970197       19728970197                      0                 310410933034475      SMST
11590    05/25/17     10:19:20      19728970197       19728970197                      0                 310410933034475      SMST
11591    05/25/17     10:19:23      19728970197       19728970197                      0                 310410933034475      SMST
11592    05/25/17     10:19:33      19728970197       19728970197                      0                 310410933034475      SMST
11593    05/25/17     13:16:04      19728970197       13109208193                                        310410933034475      SMSO
11594    05/25/17     13:16:05      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11595    05/25/17     14:16:05      19728970197       13123149810                      0                 310410933034475      SMSO
11596    05/25/17     14:43:35      13109208193       19728970197                                        310410933034475      SMST
11597    05/25/17     14:43:38      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11598    05/25/17     14:43:54      13109208193       19728970197                                        310410933034475      SMST
11599    05/25/17     14:43:56      13109208193       19728970197                                        310410933034475      SMST
11600    05/25/17     14:43:58      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11601    05/25/17     14:44:01      13109208193       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 240 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   410
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11602    05/25/17     14:44:01      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11603    05/25/17     14:44:03      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11604    05/25/17     14:53:11      19728970197       13109208193                                        310410933034475      SMSO
11605    05/25/17     14:53:12      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11606    05/25/17     14:57:04      19728970197       13109208193                                        310410933034475      SMSO
11607    05/25/17     14:57:04      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11608    05/25/17     14:58:58      13109208193       19728970197                                        310410933034475      SMST
11609    05/25/17     14:58:59      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11610    05/25/17     14:59:11      13109208193       19728970197                                        310410933034475      SMST
11611    05/25/17     14:59:13      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                                                                                                                    7557




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11612    05/25/17     15:43:38      19728970197       19728970197                      0                 310410933034475      SMST
11613    05/25/17     15:43:58      19728970197       19728970197                      0                 310410933034475      SMST
11614    05/25/17     15:44:01      19728970197       19728970197                      0                 310410933034475      SMST
11615    05/25/17     15:44:03      19728970197       19728970197                      0                 310410933034475      SMST
11616    05/25/17     15:53:12      19728970197       13123149810                      0                 310410933034475      SMSO
11617    05/25/17     15:57:04      19728970197       13123149810                      0                 310410933034475      SMSO
11618    05/25/17     15:58:59      19728970197       19728970197                      0                 310410933034475      SMST
11619    05/25/17     15:59:13      19728970197       19728970197                      0                 310410933034475      SMST
11620    05/25/17     18:21:10      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11621    05/25/17     18:21:10      19728970197       19728245110                                        310410933034475      SMSO
11622    05/25/17     18:22:13      19728245110       19728970197                                        310410933034475      SMST
11623    05/25/17     18:22:15      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11624    05/25/17     18:37:23      19728970197                                                          310410933034475      SMSO
11625    05/25/17     18:37:23      19728970197                                                                               MMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 241 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   411
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11626    05/25/17     19:21:10      19728970197       13123149810                     0                  310410933034475      SMSO
11627    05/25/17     19:22:15      19728970197       19728970197                     0                  310410933034475      SMST
11628    05/26/17     00:42:24      19728970197       17022195151                                        310410933034475      SMSO
11629    05/26/17     00:42:24      19728970197       17022195151                                                             SMST
11630    05/26/17     00:42:25      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11631    05/26/17     00:42:25      19728970197       17022195151                                        310410933034475      SMSO
11632    05/26/17     00:42:25      19728970197       17022195151                                                             SMST
11633    05/26/17     00:42:27      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11634    05/26/17     00:42:52      19728970197       17022195151                                        310410933034475      SMSO
11635    05/26/17     00:42:52      19728970197       17022195151                                                             SMST
11636    05/26/17     00:42:53      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11637    05/26/17     00:55:16      19728970197       17022195151                                        310410933034475      SMSO
11638    05/26/17     00:55:16      19728970197       17022195151                                                             SMST
                                                                                                                                                                                    7558




11639    05/26/17     01:22:54      13109208193       19728970197                                        310410933034475      SMST
11640    05/26/17     01:42:25      19728970197       13123149810                     0                  310410933034475      SMSO
11641    05/26/17     01:42:27      19728970197       13123149810                     0                  310410933034475      SMSO
11642    05/26/17     01:42:53      19728970197       13123149810                     0                  310410933034475      SMSO
11643    05/26/17     03:00:34      13109208193       19728970197                                        310410933034475      SMST
11644    05/26/17     06:57:34      17022195151       19728970197                                                             SMSO
11645    05/26/17     06:57:34      17022195151       19728970197                                        310410933034475      SMST
11646    05/26/17     09:00:41      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11647    05/26/17     09:00:42      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11648    05/26/17     09:00:43      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11649    05/26/17     10:00:41      19728970197       19728970197                      0                 310410933034475      SMST
11650    05/26/17     10:00:42      19728970197       19728970197                      0                 310410933034475      SMST
11651    05/26/17     10:00:43      19728970197       19728970197                      0                 310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 242 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   412
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11652    05/26/17     10:44:49      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11653    05/26/17     10:44:50      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11654    05/26/17     11:44:49      19728970197       19728970197                      0                 310410933034475      SMST
11655    05/26/17     11:44:50      19728970197       19728970197                      0                 310410933034475      SMST
11656    05/26/17     11:59:01      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11657    05/26/17     11:59:02      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11658    05/26/17     12:13:12      19728970197       13109208193                                        310410933034475      SMSO
11659    05/26/17     12:13:13      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11660    05/26/17     12:13:26      19728970197       13109208193                                        310410933034475      SMSO
11661    05/26/17     12:13:26      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                                                                                                                    7559




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11662    05/26/17     12:26:18      35422             19728970197                                        310410933034475      SMST
11663    05/26/17     12:26:20      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11664    05/26/17     12:59:01      19728970197       19728970197                      0                 310410933034475      SMST
11665    05/26/17     12:59:02      19728970197       19728970197                      0                 310410933034475      SMST
11666    05/26/17     13:00:09      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11667    05/26/17     13:00:10      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11668    05/26/17     13:13:13      19728970197       13123149810                      0                 310410933034475      SMSO
11669    05/26/17     13:13:26      19728970197       13123149810                      0                 310410933034475      SMSO
11670    05/26/17     13:26:20      19728970197       19728970197                      0                 310410933034475      SMST
11671    05/26/17     13:44:21      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 243 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   413
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11672    05/26/17     13:44:23      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11673    05/26/17     14:00:09      19728970197       19728970197                      0                 310410933034475      SMST
11674    05/26/17     14:00:10      19728970197       19728970197                      0                 310410933034475      SMST
11675    05/26/17     14:14:43      19728970197       353871317272                                       310410933034475      SMSO
11676    05/26/17     14:14:44      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11677    05/26/17     14:14:49      19728970197       353871317272                                       310410933034475      SMSO
11678    05/26/17     14:14:50      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11679    05/26/17     14:30:08      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11680    05/26/17     14:30:09      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11681    05/26/17     14:44:21      19728970197       19728970197                      0                 310410933034475      SMST
                                                                                                                                                                                    7560




11682    05/26/17     14:44:23      19728970197       19728970197                      0                 310410933034475      SMST
11683    05/26/17     15:14:44      19728970197       13123149810                      0                 310410933034475      SMSO
11684    05/26/17     15:14:50      19728970197       13123149810                      0                 310410933034475      SMSO
11685    05/26/17     15:30:08      19728970197       19728970197                      0                 310410933034475      SMST
11686    05/26/17     15:30:09      19728970197       19728970197                      0                 310410933034475      SMST
11687    05/26/17     16:54:19      19728970197       14042719757                                        310410933034475      SMSO
11688    05/26/17     16:54:19      19728970197       14042719757                                                             SMST
11689    05/26/17     16:54:19      19728970197       15088680425                                        310410933034475      SMSO
11690    05/26/17     16:54:19      19728970197       15088680425                                                             SMST
11691    05/26/17     16:58:39      1111301000        19728970197                                        310410933034475      SMST
11692    05/26/17     16:58:39      1111301000        19728970197                                        310410933034475      SMST
11693    05/26/17     16:58:39      15088680425       19728970197                                                             SMSO
11694    05/26/17     16:58:39      15088680425       19728970197                                        310410933034475      SMST
11695    05/26/17     16:58:40      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11696    05/26/17     16:58:41      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11697    05/26/17     16:59:23      15088680425       19728970197                                                             SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 244 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   414
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:31
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11698    05/26/17     16:59:23      15088680425       19728970197                                        310410933034475      SMST
11699    05/26/17     16:59:24      1111301000        19728970197                                        310410933034475      SMST
11700    05/26/17     16:59:24      1111301000        19728970197                                        310410933034475      SMST
11701    05/26/17     16:59:24      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11702    05/26/17     16:59:26      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11703    05/26/17     17:00:16      1111301000        19728970197                                        310410933034475      SMST
11704    05/26/17     17:00:16      1111301000        19728970197                                        310410933034475      SMST
11705    05/26/17     17:00:16      15088680425       19728970197                                                             SMSO
11706    05/26/17     17:00:16      15088680425       19728970197                                        310410933034475      SMST
11707    05/26/17     17:00:17      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11708    05/26/17     17:00:19      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7561




11709    05/26/17     17:05:32      353871317272      19728970197                                        310410933034475      SMST
11710    05/26/17     17:05:34      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11711    05/26/17     17:08:22      19728970197       353871317272                                       310410933034475      SMSO
11712    05/26/17     17:08:23      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11713    05/26/17     17:58:40      19728970197       19728970197                      0                 310410933034475      SMST
11714    05/26/17     17:58:41      19728970197       19728970197                      0                 310410933034475      SMST
11715    05/26/17     17:59:24      19728970197       19728970197                      0                 310410933034475      SMST
11716    05/26/17     17:59:26      19728970197       19728970197                      0                 310410933034475      SMST
11717    05/26/17     18:00:17      19728970197       19728970197                      0                 310410933034475      SMST
11718    05/26/17     18:00:19      19728970197       19728970197                      0                 310410933034475      SMST
11719    05/26/17     18:05:34      19728970197       19728970197                      0                 310410933034475      SMST
11720    05/26/17     18:08:23      19728970197       13123149810                      0                 310410933034475      SMSO
11721    05/26/17     18:53:49      19728970197       17036236167                                        310410933034475      SMSO
11722    05/26/17     18:53:49      19728970197       17036236167                                                             SMST
11723    05/26/17     18:53:50      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 245 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   415
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11724    05/26/17     18:53:51      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11725    05/26/17     18:53:51      19728970197       17036236167                                        310410933034475      SMSO
11726    05/26/17     18:53:51      19728970197       17036236167                                        310410933034475      SMSO
11727    05/26/17     18:53:51      19728970197       17036236167                                                             SMST
11728    05/26/17     18:53:51      19728970197       17036236167                                                             SMST
11729    05/26/17     18:53:53      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11730    05/26/17     18:54:25      19728970197       17036236167                                        310410933034475      SMSO
11731    05/26/17     18:54:25      19728970197       17036236167                                                             SMST
11732    05/26/17     18:54:26      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11733    05/26/17     18:54:26      19728970197       17036236167                                        310410933034475      SMSO
11734    05/26/17     18:54:26      19728970197       17036236167                                                             SMST
11735    05/26/17     18:54:28      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                                                                                                                    7562




                                                                                 IPHONE6SPLUS
11736    05/26/17     19:53:50      19728970197       13123149810                      0                 310410933034475      SMSO
11737    05/26/17     19:53:51      19728970197       13123149810                      0                 310410933034475      SMSO
11738    05/26/17     19:53:53      19728970197       13123149810                      0                 310410933034475      SMSO
11739    05/26/17     19:54:26      19728970197       13123149810                      0                 310410933034475      SMSO
11740    05/26/17     19:54:28      19728970197       13123149810                      0                 310410933034475      SMSO
11741    05/26/17     20:18:22      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11742    05/26/17     20:18:24      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11743    05/26/17     21:18:22      19728970197       19728970197                      0                 310410933034475      SMST
11744    05/26/17     21:18:24      19728970197       19728970197                      0                 310410933034475      SMST
11745    05/27/17     00:41:44      95577             19728970197                                        310410933034475      SMST
11746    05/27/17     00:41:46      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11747    05/27/17     01:35:30      19728970197       13109208193                                        310410933034475      SMSO
11748    05/27/17     01:35:30      19728970197       13109208193                                                             SMST
11749    05/27/17     01:35:30      19728970197       18083063161                                        310410933034475      SMSO



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 246 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   416
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11750    05/27/17     01:35:30      19728970197       18083063161                                                             SMST
11751    05/27/17     01:36:20      19728970197       13109208193                                        310410933034475      SMSO
11752    05/27/17     01:36:20      19728970197       13109208193                                                             SMST
11753    05/27/17     01:36:20      19728970197       18083063161                                        310410933034475      SMSO
11754    05/27/17     01:36:20      19728970197       18083063161                                                             SMST
11755    05/27/17     01:36:38      1111301000        19728970197                                        310410933034475      SMST
11756    05/27/17     01:36:38      1111301000        19728970197                                        310410933034475      SMST
11757    05/27/17     01:36:38      18083063161       19728970197                                                             SMSO
11758    05/27/17     01:36:38      18083063161       19728970197                                        310410933034475      SMST
11759    05/27/17     01:36:40      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11760    05/27/17     01:36:41      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11761    05/27/17     01:36:42      1111301000        19728970197                                        310410933034475      SMST
11762    05/27/17     01:36:42      1111301000        19728970197                                        310410933034475      SMST
11763    05/27/17     01:36:42      18083063161       19728970197                                                             SMSO
                                                                                                                                                                                    7563




11764    05/27/17     01:36:42      18083063161       19728970197                                        310410933034475      SMST
11765    05/27/17     01:36:43      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11766    05/27/17     01:36:44      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11767    05/27/17     01:36:50      1111301000        19728970197                                        310410933034475      SMST
11768    05/27/17     01:36:50      1111301000        19728970197                                        310410933034475      SMST
11769    05/27/17     01:36:50      18083063161       19728970197                                                             SMSO
11770    05/27/17     01:36:50      18083063161       19728970197                                        310410933034475      SMST
11771    05/27/17     01:36:51      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11772    05/27/17     01:36:53      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11773    05/27/17     01:39:53      1111301000        19728970197                                        310410933034475      SMST
11774    05/27/17     01:39:53      1111301000        19728970197                                        310410933034475      SMST
11775    05/27/17     01:39:53      13109208193       19728970197                                                             SMSO
11776    05/27/17     01:39:53      13109208193       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 247 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   417
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11777    05/27/17     01:39:54      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11778    05/27/17     01:39:56      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11779    05/27/17     01:41:46      19728970197       19728970197                      0                 310410933034475      SMST
11780    05/27/17     02:36:40      19728970197       19728970197                      0                 310410933034475      SMST
11781    05/27/17     02:36:41      19728970197       19728970197                      0                 310410933034475      SMST
11782    05/27/17     02:36:43      19728970197       19728970197                      0                 310410933034475      SMST
11783    05/27/17     02:36:44      19728970197       19728970197                      0                 310410933034475      SMST
11784    05/27/17     02:36:51      19728970197       19728970197                      0                 310410933034475      SMST
11785    05/27/17     02:36:53      19728970197       19728970197                      0                 310410933034475      SMST
11786    05/27/17     02:39:54      19728970197       19728970197                      0                 310410933034475      SMST
11787    05/27/17     02:39:56      19728970197       19728970197                      0                 310410933034475      SMST
11788    05/27/17     07:01:02      353871317272      19728970197                                        310410933034475      SMST
11789    05/27/17     07:01:04      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7564




11790    05/27/17     08:01:04      19728970197       19728970197                      0                 310410933034475      SMST
11791    05/27/17     12:36:40      19728970197       353871317272                                       310410933034475      SMSO
11792    05/27/17     12:36:41      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11793    05/27/17     13:36:41      19728970197       13123149810                      0                 310410933034475      SMSO
11794    05/27/17     13:49:02      18327246121       19728970197                                                             SMSO
11795    05/27/17     13:49:02      18327246121       19728970197                                        310410933034475      SMST
11796    05/27/17     13:49:03      1111301000        19728970197                                        310410933034475      SMST
11797    05/27/17     13:49:03      1111301000        19728970197                                        310410933034475      SMST
11798    05/27/17     13:49:07      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11799    05/27/17     13:49:09      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11800    05/27/17     13:49:24      13059786333       19728970197                                                             SMSO
11801    05/27/17     13:49:24      13059786333       19728970197                                        310410933034475      SMST
11802    05/27/17     13:49:25      1111301000        19728970197                                        310410933034475      SMST
11803    05/27/17     13:49:25      1111301000        19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 248 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   418
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11804    05/27/17     13:49:28      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11805    05/27/17     13:49:32      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11806    05/27/17     13:49:40      1111301000        19728970197                                        310410933034475      SMST
11807    05/27/17     13:49:40      13059786333       19728970197                                                             SMSO
11808    05/27/17     13:49:40      13059786333       19728970197                                        310410933034475      SMST
11809    05/27/17     13:49:41      1111301000        19728970197                                        310410933034475      SMST
11810    05/27/17     13:49:43      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11811    05/27/17     13:49:47      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11812    05/27/17     13:50:33      18327246121       19728970197                                                             SMSO
11813    05/27/17     13:50:33      18327246121       19728970197                                        310410933034475      SMST
11814    05/27/17     13:50:34      1111301000        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7565




11815    05/27/17     13:50:34      1111301000        19728970197                                        310410933034475      SMST
11816    05/27/17     13:50:34      1111301000        19728970197                                        310410933034475      SMST
11817    05/27/17     13:50:34      13059786333       19728970197                                                             SMSO
11818    05/27/17     13:50:34      13059786333       19728970197                                        310410933034475      SMST
11819    05/27/17     13:50:36      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11820    05/27/17     13:50:41      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11821    05/27/17     13:50:42      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11822    05/27/17     13:50:43      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11823    05/27/17     13:51:06      1111301000        19728970197                                        310410933034475      SMST
11824    05/27/17     13:51:06      1111301000        19728970197                                        310410933034475      SMST
11825    05/27/17     13:51:06      13059786333       19728970197                                                             SMSO
11826    05/27/17     13:51:06      13059786333       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 249 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   419
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11827    05/27/17     13:51:10      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11828    05/27/17     13:51:13      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11829    05/27/17     13:52:29      1111301000        19728970197                                        310410933034475      SMST
11830    05/27/17     13:52:29      1111301000        19728970197                                        310410933034475      SMST
11831    05/27/17     13:52:29      18327246121       19728970197                                                             SMSO
11832    05/27/17     13:52:29      18327246121       19728970197                                        310410933034475      SMST
11833    05/27/17     13:52:32      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11834    05/27/17     13:52:36      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11835    05/27/17     14:26:21      19728970197       12038320176                                        310410933034475      SMSO
11836    05/27/17     14:26:21      19728970197       12038320176                                                             SMST
11837    05/27/17     14:26:22      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                                                                                                                    7566




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11838    05/27/17     14:26:23      19728970197       12038320176                                                             SMST
11839    05/27/17     14:31:17      12038320176       19728970197                                                             SMSO
11840    05/27/17     14:31:17      12038320176       19728970197                                                             SMSO
11841    05/27/17     14:31:17      12038320176       19728970197                                        310410933034475      SMST
11842    05/27/17     14:31:18      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11843    05/27/17     14:49:07      19728970197       19728970197                      0                 310410933034475      SMST
11844    05/27/17     14:49:09      19728970197       19728970197                      0                 310410933034475      SMST
11845    05/27/17     14:49:28      19728970197       19728970197                      0                 310410933034475      SMST
11846    05/27/17     14:49:32      19728970197       19728970197                      0                 310410933034475      SMST
11847    05/27/17     14:49:43      19728970197       19728970197                      0                 310410933034475      SMST
11848    05/27/17     14:49:47      19728970197       19728970197                      0                 310410933034475      SMST
11849    05/27/17     14:50:36      19728970197       19728970197                      0                 310410933034475      SMST
11850    05/27/17     14:50:41      19728970197       19728970197                      0                 310410933034475      SMST
11851    05/27/17     14:50:42      19728970197       19728970197                      0                 310410933034475      SMST
11852    05/27/17     14:50:43      19728970197       19728970197                      0                 310410933034475      SMST
11853    05/27/17     14:51:10      19728970197       19728970197                      0                 310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 250 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   420
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11854    05/27/17     14:51:13      19728970197       19728970197                     0                  310410933034475      SMST
11855    05/27/17     14:52:32      19728970197       19728970197                     0                  310410933034475      SMST
11856    05/27/17     14:52:36      19728970197       19728970197                     0                  310410933034475      SMST
11857    05/27/17     15:26:22      19728970197       13123149810                     0                  310410933034475      SMSO
11858    05/27/17     15:31:18      19728970197       19728970197                     0                  310410933034475      SMST
11859    05/27/17     15:35:07      12038320176       19728970197                                                             SMSO
11860    05/27/17     15:35:07      12038320176       19728970197                                                             SMSO
11861    05/27/17     15:35:07      12038320176       19728970197                                        310410933034475      SMST
11862    05/27/17     15:35:08      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11863    05/27/17     16:29:57      12038320176       19728970197                                                             SMSO
11864    05/27/17     16:29:57      12038320176       19728970197                                                             SMSO
11865    05/27/17     16:29:57      12038320176       19728970197                                        310410933034475      SMST
11866    05/27/17     16:29:59      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11867    05/27/17     16:35:08      19728970197       19728970197                      0                 310410933034475      SMST
                                                                                                                                                                                    7567




11868    05/27/17     17:29:59      19728970197       19728970197                      0                 310410933034475      SMST
11869    05/27/17     22:28:26      19728970197       12024542809                                        310410933034475      SMSO
11870    05/27/17     22:28:27      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11871    05/27/17     23:25:57      14695185579       19728970197                                        310410933034475      SMST
11872    05/27/17     23:26:00      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11873    05/27/17     23:28:27      19728970197       13123149810                      0                 310410933034475      SMSO
11874    05/28/17     00:26:00      19728970197       19728970197                      0                 310410933034475      SMST
11875    05/28/17     08:01:26      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11876    05/28/17     08:02:44      13603399748       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11877    05/28/17     08:02:46      13603399749       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11878    05/28/17     09:01:26      19728970197       19728970197                      0                 310410933034475      SMST
11879    05/28/17     09:02:44      19728970197       19728970197                      0                 310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 251 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   421
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11880    05/28/17     09:02:46      19728970197       19728970197                     0                  310410933034475      SMST
11881    05/28/17     09:10:00      19728970197       13109208193                                        310410933034475      SMSO
11882    05/28/17     09:10:00      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11883    05/28/17     10:10:00      19728970197       13123149810                      0                 310410933034475      SMSO
11884    05/28/17     15:50:46      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11885    05/28/17     15:50:46      19728970197       17022195151                                        310410933034475      SMSO
11886    05/28/17     15:50:46      19728970197       17022195151                                                             SMST
11887    05/28/17     16:06:00      19728970197       13109208193                                        310410933034475      SMSO
11888    05/28/17     16:06:00      19728970197       13109208193                                                             SMST
11889    05/28/17     16:06:00      19728970197       18083063161                                        310410933034475      SMSO
11890    05/28/17     16:06:00      19728970197       18083063161                                                             SMST
11891    05/28/17     16:07:22      1111301000        19728970197                                        310410933034475      SMST
11892    05/28/17     16:07:22      1111301000        19728970197                                        310410933034475      SMST
11893    05/28/17     16:07:22      18083063161       19728970197                                                             SMSO
                                                                                                                                                                                    7568




11894    05/28/17     16:07:22      18083063161       19728970197                                        310410933034475      SMST
11895    05/28/17     16:07:23      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11896    05/28/17     16:07:25      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11897    05/28/17     16:07:59      1111301000        19728970197                                        310410933034475      SMST
11898    05/28/17     16:07:59      1111301000        19728970197                                        310410933034475      SMST
11899    05/28/17     16:07:59      18083063161       19728970197                                                             SMSO
11900    05/28/17     16:07:59      18083063161       19728970197                                        310410933034475      SMST
11901    05/28/17     16:08:00      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11902    05/28/17     16:08:01      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11903    05/28/17     16:08:10      1111301000        19728970197                                        310410933034475      SMST
11904    05/28/17     16:08:10      1111301000        19728970197                                        310410933034475      SMST
11905    05/28/17     16:08:10      18083063161       19728970197                                                             SMSO
11906    05/28/17     16:08:10      18083063161       19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 252 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   422
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11907    05/28/17     16:08:11      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11908    05/28/17     16:08:12      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11909    05/28/17     16:08:23      1111301000        19728970197                                        310410933034475      SMST
11910    05/28/17     16:08:23      1111301000        19728970197                                        310410933034475      SMST
11911    05/28/17     16:08:23      18083063161       19728970197                                                             SMSO
11912    05/28/17     16:08:23      18083063161       19728970197                                        310410933034475      SMST
11913    05/28/17     16:08:25      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11914    05/28/17     16:08:26      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11915    05/28/17     16:08:57      1111301000        19728970197                                        310410933034475      SMST
11916    05/28/17     16:08:57      1111301000        19728970197                                        310410933034475      SMST
11917    05/28/17     16:08:57      18083063161       19728970197                                                             SMSO
                                                                                                                                                                                    7569




11918    05/28/17     16:08:57      18083063161       19728970197                                        310410933034475      SMST
11919    05/28/17     16:08:58      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11920    05/28/17     16:09:00      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11921    05/28/17     16:09:02      1111301000        19728970197                                        310410933034475      SMST
11922    05/28/17     16:09:02      1111301000        19728970197                                        310410933034475      SMST
11923    05/28/17     16:09:02      18083063161       19728970197                                                             SMSO
11924    05/28/17     16:09:02      18083063161       19728970197                                        310410933034475      SMST
11925    05/28/17     16:09:04      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11926    05/28/17     16:09:04      19728970197       13109208193                                        310410933034475      SMSO
11927    05/28/17     16:09:04      19728970197       13109208193                                                             SMST
11928    05/28/17     16:09:04      19728970197       18083063161                                        310410933034475      SMSO
11929    05/28/17     16:09:04      19728970197       18083063161                                                             SMST
11930    05/28/17     16:09:05      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 253 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   423
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11931    05/28/17     16:09:51      19728970197       13109208193                                        310410933034475      SMSO
11932    05/28/17     16:09:51      19728970197       13109208193                                                             SMST
11933    05/28/17     16:09:51      19728970197       18083063161                                        310410933034475      SMSO
11934    05/28/17     16:09:51      19728970197       18083063161                                                             SMST
11935    05/28/17     16:10:02      18083063161       19728970197                                                             SMSO
11936    05/28/17     16:10:02      18083063161       19728970197                                        310410933034475      SMST
11937    05/28/17     16:10:03      1111301000        19728970197                                        310410933034475      SMST
11938    05/28/17     16:10:03      1111301000        19728970197                                        310410933034475      SMST
11939    05/28/17     16:10:03      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11940    05/28/17     16:10:05      1111301000        19728970197                                        310410933034475      SMST
11941    05/28/17     16:10:05      1111301000        19728970197                                        310410933034475      SMST
11942    05/28/17     16:10:05      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11943    05/28/17     16:10:05      18083063161       19728970197                                                             SMSO
11944    05/28/17     16:10:05      18083063161       19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7570




11945    05/28/17     16:11:11      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11946    05/28/17     16:11:12      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11947    05/28/17     16:50:46      19728970197       13123149810                      0                 310410933034475      SMSO
11948    05/28/17     17:07:23      19728970197       19728970197                      0                 310410933034475      SMST
11949    05/28/17     17:07:25      19728970197       19728970197                      0                 310410933034475      SMST
11950    05/28/17     17:08:00      19728970197       19728970197                      0                 310410933034475      SMST
11951    05/28/17     17:08:01      19728970197       19728970197                      0                 310410933034475      SMST
11952    05/28/17     17:08:11      19728970197       19728970197                      0                 310410933034475      SMST
11953    05/28/17     17:08:12      19728970197       19728970197                      0                 310410933034475      SMST
11954    05/28/17     17:08:25      19728970197       19728970197                      0                 310410933034475      SMST
11955    05/28/17     17:08:26      19728970197       19728970197                      0                 310410933034475      SMST
11956    05/28/17     17:08:58      19728970197       19728970197                      0                 310410933034475      SMST
11957    05/28/17     17:09:00      19728970197       19728970197                      0                 310410933034475      SMST
11958    05/28/17     17:09:04      19728970197       19728970197                      0                 310410933034475      SMST
11959    05/28/17     17:09:05      19728970197       19728970197                      0                 310410933034475      SMST
11960    05/28/17     17:10:03      19728970197       19728970197                      0                 310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 254 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   424
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11961    05/28/17     17:10:05      19728970197       19728970197                     0                  310410933034475      SMST
11962    05/28/17     17:11:11      19728970197       19728970197                     0                  310410933034475      SMST
11963    05/28/17     17:11:12      19728970197       19728970197                     0                  310410933034475      SMST
11964    05/28/17     18:41:40      19728970197       13109208193                                        310410933034475      SMSO
11965    05/28/17     18:41:40      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11966    05/28/17     18:42:07      19728970197       13109208193                                        310410933034475      SMSO
11967    05/28/17     18:42:07      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11968    05/28/17     19:41:40      19728970197       13123149810                      0                 310410933034475      SMSO
11969    05/28/17     19:42:07      19728970197       13123149810                      0                 310410933034475      SMSO
11970    05/28/17     21:19:37      19728970197       13109208193                                        310410933034475      SMSO
11971    05/28/17     21:19:38      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11972    05/28/17     21:22:42      19728970197       14696678128                                        310410933034475      SMSO
11973    05/28/17     21:22:43      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                                                                                                                    7571




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11974    05/28/17     21:23:50      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11975    05/28/17     21:23:50      19728970197       14696678128                                        310410933034475      SMSO
11976    05/28/17     21:25:32      19728970197       14696678128                                        310410933034475      SMSO
11977    05/28/17     21:25:33      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11978    05/28/17     22:19:38      19728970197       13123149810                      0                 310410933034475      SMSO
11979    05/28/17     22:22:43      19728970197       13123149810                      0                 310410933034475      SMSO
11980    05/28/17     22:23:50      19728970197       13123149810                      0                 310410933034475      SMSO
11981    05/28/17     22:25:33      19728970197       13123149810                      0                 310410933034475      SMSO
11982    05/29/17     07:22:10      19728970197       13109208193                                        310410933034475      SMSO
11983    05/29/17     07:22:11      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11984    05/29/17     08:22:11      19728970197       13123149810                      0                 310410933034475      SMSO
11985    05/29/17     13:14:47      95577             19728970197                                        310410933034475      SMST




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 255 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   425
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
11986    05/29/17     13:14:50      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11987    05/29/17     13:22:13      22000             19728970197                                        310410933034475      SMST
11988    05/29/17     13:22:15      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
11989    05/29/17     13:49:18      19728970197                                                          310410933034475      SMSO
11990    05/29/17     13:49:18      19728970197                                                                               MMST
11991    05/29/17     13:49:18      19728970197       13109208193                                        310410933034475      SMSO
11992    05/29/17     13:49:18      19728970197       13109208193                                                             SMST
11993    05/29/17     13:49:18      19728970197       18083063161                                        310410933034475      SMSO
11994    05/29/17     13:49:18      19728970197       18083063161                                                             SMST
11995    05/29/17     14:14:50      19728970197       19728970197                     0                  310410933034475      SMST
11996    05/29/17     14:22:15      19728970197       19728970197                     0                  310410933034475      SMST
11997    05/30/17     08:03:05      19728970197       13109208193                                        310410933034475      SMSO
11998    05/30/17     08:03:05      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
                                                                                                                                                                                    7572




11999    05/30/17     08:48:42      19728970197       13109208193                                        310410933034475      SMSO
12000    05/30/17     08:48:42      19728970197       13109208193                                                             SMST
12001    05/30/17     09:03:05      19728970197       13123149810                     0                  310410933034475      SMSO
12002    05/30/17     11:22:40      19728970197       12146084062                                        310410933034475      SMSO
12003    05/30/17     11:22:40      19728970197       12146084062                                                             SMST
12004    05/30/17     15:25:15      19728970197       13109208193                                        310410933034475      SMSO
12005    05/30/17     15:25:15      19728970197       13109208193                                                             SMST
12006    05/30/17     15:25:15      19728970197       18083063161                                        310410933034475      SMSO
12007    05/30/17     15:25:15      19728970197       18083063161                                                             SMST
12008    05/30/17     20:27:10      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12009    05/30/17     20:27:12      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12010    05/30/17     21:27:10      19728970197       19728970197                      0                 310410933034475      SMST
12011    05/30/17     21:27:12      19728970197       19728970197                      0                 310410933034475      SMST
12012    05/31/17     06:20:02      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 256 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   426
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12013    05/31/17     06:20:02      19728970197       17022195151                                        310410933034475      SMSO
12014    05/31/17     06:20:02      19728970197       17022195151                                                             SMST
12015    05/31/17     06:20:43      17022195151       19728970197                                                             SMSO
12016    05/31/17     06:20:43      17022195151       19728970197                                        310410933034475      SMST
12017    05/31/17     06:20:45      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12018    05/31/17     07:20:02      19728970197       13123149810                      0                 310410933034475      SMSO
12019    05/31/17     07:20:45      19728970197       19728970197                      0                 310410933034475      SMST
12020    05/31/17     07:31:14      19728970197       17022195151                                        310410933034475      SMSO
12021    05/31/17     07:31:14      19728970197       17022195151                                                             SMST
12022    05/31/17     07:31:15      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12023    05/31/17     07:31:30      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12024    05/31/17     07:31:30      19728970197       17022195151                                        310410933034475      SMSO
12025    05/31/17     07:31:30      19728970197       17022195151                                                             SMST
                                                                                                                                                                                    7573




12026    05/31/17     08:31:15      19728970197       13123149810                     0                  310410933034475      SMSO
12027    05/31/17     08:31:30      19728970197       13123149810                     0                  310410933034475      SMSO
12028    05/31/17     10:43:51      19728970197       12145340021                                        310410933034475      SMSO
12029    05/31/17     10:43:51      19728970197       12145340021                                                             SMST
12030    05/31/17     10:43:52      19728970197       12145340021                                                             SMST
12031    05/31/17     10:43:52      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12032    05/31/17     11:43:52      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12033    05/31/17     15:02:35      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12034    05/31/17     15:02:37      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12035    05/31/17     15:10:11      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 257 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   427
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:32
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12036    05/31/17     15:10:14      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12037    05/31/17     15:16:26      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12038    05/31/17     15:16:29      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12039    05/31/17     16:02:35      19728970197       19728970197                      0                 310410933034475      SMST
12040    05/31/17     16:02:37      19728970197       19728970197                      0                 310410933034475      SMST
12041    05/31/17     16:10:11      19728970197       19728970197                      0                 310410933034475      SMST
12042    05/31/17     16:10:14      19728970197       19728970197                      0                 310410933034475      SMST
12043    05/31/17     16:16:26      19728970197       19728970197                      0                 310410933034475      SMST
12044    05/31/17     16:16:29      19728970197       19728970197                      0                 310410933034475      SMST
12045    05/31/17     21:50:14      19728970197       12038320176                                        310410933034475      SMSO
12046    05/31/17     21:50:14      19728970197       12038320176                                                             SMST
12047    05/31/17     21:50:14      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                                                                                                                    7574




                                                                                 IPHONE6SPLUS
12048    05/31/17     22:03:40      19728970197       12038320176                                                             SMST
12049    05/31/17     22:50:14      19728970197       13123149810                      0                 310410933034475      SMSO
12050    06/01/17     05:02:49      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12051    06/01/17     05:02:50      16363848186       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12052    06/01/17     06:02:49      19728970197       19728970197                      0                 310410933034475      SMST
12053    06/01/17     06:02:50      19728970197       19728970197                      0                 310410933034475      SMST
12054    06/01/17     06:10:40      19728970197       12038320176                                        310410933034475      SMSO
12055    06/01/17     06:10:40      19728970197       12038320176                                                             SMST
12056    06/01/17     06:10:49      19728970197       12038320176                                        310410933034475      SMSO
12057    06/01/17     06:10:49      19728970197       12038320176                                                             SMST
12058    06/01/17     06:10:50      19728970197       12038320176                                                             SMST
12059    06/01/17     06:10:50      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12060    06/01/17     07:00:37      17022195151       19728970197                                                             SMSO
12061    06/01/17     07:00:37      17022195151       19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 258 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   428
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12062    06/01/17     07:00:39      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12063    06/01/17     07:10:50      19728970197       13123149810                      0                 310410933034475      SMSO
12064    06/01/17     08:00:39      19728970197       19728970197                      0                 310410933034475      SMST
12065    06/01/17     08:10:47      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12066    06/01/17     08:10:47      19728970197       17022195151                                        310410933034475      SMSO
12067    06/01/17     08:10:47      19728970197       17022195151                                                             SMST
12068    06/01/17     08:11:38      19728970197       17022195151                                        310410933034475      SMSO
12069    06/01/17     08:11:38      19728970197       17022195151                                                             SMST
12070    06/01/17     08:11:39      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12071    06/01/17     09:10:47      19728970197       13123149810                      0                 310410933034475      SMSO
12072    06/01/17     09:11:39      19728970197       13123149810                      0                 310410933034475      SMSO
12073    06/01/17     09:52:51      19728970197       13109208193                                        310410933034475      SMSO
12074    06/01/17     09:52:51      19728970197       13109208193                                                             SMST
                                                                                                                                                                                    7575




12075    06/01/17     09:52:51      19728970197       18083063161                                        310410933034475      SMSO
12076    06/01/17     09:52:51      19728970197       18083063161                                                             SMST
12077    06/01/17     10:13:55      1121611611        19728970197                                        310410933034475      SMST
12078    06/01/17     10:13:55      19728970197       12142733316                                        310410933034475      SMSO
12079    06/01/17     10:13:55      19728970197       13123149810               35572207003076           310410933034475      SMSO
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12080    06/01/17     10:13:56      16363848923       19728970197               35572207003076           310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12081    06/01/17     10:55:52      12038320176       19728970197                                                             SMSO
12082    06/01/17     10:55:52      12038320176       19728970197                                                             SMSO
12083    06/01/17     10:55:53      12038320176       19728970197                                        310410933034475      SMST
12084    06/01/17     11:13:55      19728970197       13123149810                     0                  310410933034475      SMSO
12085    06/01/17     11:13:56      19728970197       19728970197                     0                  310410933034475      SMST
12086    06/01/17     11:22:34      12038320176       19728970197                                                             SMSO
12087    06/01/17     11:22:34      12038320176       19728970197                                                             SMSO
12088    06/01/17     11:22:34      12038320176       19728970197                                        310410933034475      SMST
12089    06/01/17     16:27:12                        19728970197                                        310410933034475      SMST
12090    06/01/17     16:27:33                        19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 259 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   429
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12091    06/01/17     16:28:22                        19728970197                                        310410933034475      SMST
12092    06/01/17     16:28:43                        19728970197                                        310410933034475      SMST
12093    06/01/17     16:29:32                        19728970197                                        310410933034475      SMST
12094    06/01/17     16:29:51                        19728970197                                        310410933034475      SMST
12095    06/01/17     16:30:32                        19728970197                                        310410933034475      SMST
12096    06/01/17     16:31:03                        19728970197                                        310410933034475      SMST
12097    06/01/17     16:31:42                        19728970197                                        310410933034475      SMST
12098    06/01/17     16:32:42                        19728970197                                        310410933034475      SMST
12099    06/01/17     16:33:10                        19728970197                                        310410933034475      SMST
12100    06/01/17     16:33:52                        19728970197                                        310410933034475      SMST
12101    06/01/17     16:34:53                        19728970197                                        310410933034475      SMST
12102    06/01/17     16:35:22                        19728970197                                        310410933034475      SMST
12103    06/01/17     16:36:03                        19728970197                                        310410933034475      SMST
12104    06/01/17     16:37:29                        19728970197                                        310410933034475      SMST
12105    06/01/17     16:40:05                        19728970197                                        310410933034475      SMST
12106    06/01/17     16:41:11                        19728970197                                        310410933034475      SMST
12107    06/01/17     16:42:40                        19728970197                                        310410933034475      SMST
                                                                                                                                                                                    7576




12108    06/01/17     16:45:14                        19728970197                                        310410933034475      SMST
12109    06/01/17     16:46:23                        19728970197                                        310410933034475      SMST
12110    06/01/17     16:47:52                        19728970197                                        310410933034475      SMST
12111    06/01/17     16:50:26                        19728970197                                        310410933034475      SMST
12112    06/01/17     16:51:30                        19728970197                                        310410933034475      SMST
12113    06/01/17     16:53:00                        19728970197                                        310410933034475      SMST
12114    06/01/17     16:54:48      17022195151       19728970197                                                             SMSO
12115    06/01/17     16:54:48      17022195151       19728970197                                        310410933034475      SMST
12116    06/01/17     16:54:48      17022195151       19728970197                                        310410933034475      SMST
12117    06/01/17     16:55:01                        19728970197                                        310410933034475      SMST
12118    06/01/17     16:56:40                        19728970197                                        310410933034475      SMST
12119    06/01/17     16:58:11                        19728970197                                        310410933034475      SMST
12120    06/01/17     17:00:12                        19728970197                                        310410933034475      SMST
12121    06/01/17     17:01:51                        19728970197                                        310410933034475      SMST
12122    06/01/17     17:03:23                        19728970197                                        310410933034475      SMST
12123    06/01/17     17:30:36      12038320176       19728970197              3557220700307613          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 260 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   430
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12124    06/01/17     17:30:38      17022195151        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12125    06/01/17     17:30:39      17022195151        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12126    06/01/17     17:31:00      19728970197        12038320176                                       310410933034475      SMSO
12127    06/01/17     17:31:00      19728970197        12038320176                                                            SMST
12128    06/01/17     17:31:02      19728970197        12038320176                                                            SMST
12129    06/01/17     17:31:51      12038320176        19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12130    06/01/17     17:33:30                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12131    06/01/17     17:33:31                         19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12132    06/02/17     00:23:58      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7577




                                                                                  IPHONE6SPLUS
12133    06/02/17     00:23:59      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12134    06/02/17     01:46:56      12038320176        19728970197                                                            SMSO
12135    06/02/17     01:46:56      12038320176        19728970197                                                            SMSO
12136    06/02/17     01:46:56      12038320176        19728970197                                       310410933034475      SMST
12137    06/02/17     13:00:54      19728970197        12028720703                                       310410933034475      SMSO
12138    06/02/17     13:00:54      19728970197        12028720703                                       310410933034475      SMSO
12139    06/02/17     13:00:55      1121611611         19728970197                                       310410933034475      SMST
12140    06/02/17     13:00:55      1121611611         19728970197                                       310410933034475      SMST
12141    06/02/17     15:50:16      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12142    06/02/17     18:06:08      19728970197        19724834184                                       310410933034475      SMSO
12143    06/02/17     18:06:21      19728970197        19724834184                                       310410933034475      SMSO
12144    06/02/17     18:45:38      19728970197        15125175055                                       310410933034475      SMSO
12145    06/02/17     18:45:38      19728970197        15125175055                                                            SMST
12146    06/02/17     19:50:13      19728970197        13109208193                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 261 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   431
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12147    06/02/17     20:41:02      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12148    06/02/17     20:41:03      02                 19728970197              3557220700307613         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12149    06/03/17     00:52:50      19728970197        13109208193                                       310410933034475      SMSO
12150    06/03/17     09:24:24      19728970197        1111340002                                        310410933034475      SMSO
12151    06/03/17     12:22:07      1121611611         19728970197                                       310410933034475      SMST
12152    06/03/17     12:22:07      19728970197        12022247719                                       310410933034475      SMSO
12153    06/03/17     15:45:47      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12154    06/03/17     15:45:48      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12155    06/03/17     15:50:49      19728970197        12026845546                                       310410933034475      SMSO
12156    06/03/17     15:50:55      19728970197        12026845546                                       310410933034475      SMSO
12157    06/03/17     16:17:50      12026845546        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7578




12158    06/03/17     17:05:40      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12159    06/03/17     17:05:41      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12160    06/03/17     17:46:15      12026845546        19728970197                                       310410933034475      SMST
12161    06/03/17     19:45:25      19728970197                                                          310410933034475      SMSO
12162    06/03/17     19:45:25      19728970197                                                                               MMST
12163    06/03/17     20:40:02      19728970197        12026845546                                       310410933034475      SMSO
12164    06/03/17     20:48:50      12026845546        19728970197                                       310410933034475      SMST
12165    06/03/17     20:51:09      19728970197        12026845546                                       310410933034475      SMSO
12166    06/03/17     20:51:22      19728970197        12026845546                                       310410933034475      SMSO
12167    06/03/17     20:51:40      12026845546        19728970197                                       310410933034475      SMST
12168    06/04/17     17:44:54      19728970197        12149126054                                       310410933034475      SMSO
12169    06/04/17     17:44:54      19728970197        12149126054                                                            SMST
12170    06/04/17     18:14:03      19728970197        12149126054                                                            SMST
12171    06/04/17     18:14:04      19728970197        12149126054                                                            SMST
12172    06/05/17     11:51:22      19728970197        12195773103                                       310410933034475      SMSO
12173    06/05/17     11:54:02      12195773103        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 262 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   432
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12174    06/05/17     13:08:43      19728970197        16176403999                                       310410933034475      SMSO
12175    06/05/17     15:06:54      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12176    06/05/17     15:06:55      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12177    06/05/17     15:53:09                         19728970197                                       310410933034475      SMST
12178    06/05/17     16:27:04      19033713559        19728970197                                       310410933034475      SMST
12179    06/05/17     16:27:05      19033713559        19728970197                                       310410933034475      SMST
12180    06/05/17     16:27:06      19033713559        19728970197                                       310410933034475      SMST
12181    06/05/17     16:28:59      19033713559        19728970197                                       310410933034475      SMST
12182    06/05/17     16:32:39      19033713559        19728970197                                       310410933034475      SMST
12183    06/05/17     16:32:40      19033713559        19728970197                                       310410933034475      SMST
12184    06/05/17     17:12:16      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12185    06/05/17     17:12:17      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7579




                                                                                  IPHONE6SPLUS
12186    06/05/17     17:12:17      19033713559        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12187    06/05/17     17:12:18      19033713559        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12188    06/05/17     17:12:19      19033713559        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12189    06/05/17     17:12:20      19033713559        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12190    06/05/17     17:12:21      19033713559        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12191    06/05/17     17:12:22      19033713559        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12192    06/05/17     19:07:53      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 263 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   433
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12193    06/05/17     19:07:54      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12194    06/05/17     19:38:55      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12195    06/05/17     19:38:56      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12196    06/05/17     19:45:37      19033713559        19728970197                                       310410933034475      SMST
12197    06/05/17     19:45:38      19033713559        19728970197                                       310410933034475      SMST
12198    06/05/17     21:24:17      19728970197        14696678128                                       310410933034475      SMSO
12199    06/05/17     21:30:44      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12200    06/05/17     21:36:10      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12201    06/05/17     21:36:11      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7580




                                                                                  IPHONE6SPLUS
12202    06/05/17     21:53:39      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12203    06/05/17     22:32:31      17862696520        19728970197                                       310410933034475      SMST
12204    06/06/17     13:06:21      13134106824        19728970197                                       310410933034475      SMST
12205    06/06/17     13:07:17      19728970197        13134106824                                       310410933034475      SMSO
12206    06/06/17     13:53:46      13134106824        19728970197                                       310410933034475      SMST
12207    06/06/17     13:54:31      13134106824        19728970197                                       310410933034475      SMST
12208    06/06/17     14:04:48      13134106824        19728970197                                       310410933034475      SMST
12209    06/06/17     14:23:44      19728970197        13134106824                                       310410933034475      SMSO
12210    06/06/17     14:25:44      13134106824        19728970197                                       310410933034475      SMST
12211    06/06/17     14:25:57      13134106824        19728970197                                       310410933034475      SMST
12212    06/06/17     14:26:14      19728970197        13134106824                                       310410933034475      SMSO
12213    06/06/17     14:38:16      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12214    06/06/17     14:38:37      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12215    06/06/17     17:14:07      14696678128        19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 264 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   434
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12216    06/06/17     20:19:47      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12217    06/06/17     20:19:48      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12218    06/07/17     15:51:16                         19728970197                                       310410933034475      SMST
12219    06/07/17     16:18:45      19727481023        19728970197                                       310410933034475      SMST
12220    06/07/17     16:29:46      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12221    06/07/17     16:29:46      19727481023        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12222    06/07/17     21:17:47      19728970197        19727481023                                       310410933034475      SMSO
12223    06/07/17     22:29:39      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12224    06/07/17     22:43:23      19728970197        13134106824                                       310410933034475      SMSO
12225    06/07/17     22:43:45      13134106824        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7581




12226    06/07/17     23:13:56      19728970197        14042719757                                       310410933034475      SMSO
12227    06/07/17     23:13:56      19728970197        14042719757                                                            SMST
12228    06/07/17     23:13:56      19728970197        15088680425                                       310410933034475      SMSO
12229    06/07/17     23:13:56      19728970197        15088680425                                                            SMST
12230    06/07/17     23:16:37      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12231    06/07/17     23:16:38      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12232    06/07/17     23:21:15      1111301000         19728970197                                       310410933034475      SMST
12233    06/07/17     23:21:15      1111301000         19728970197                                       310410933034475      SMST
12234    06/07/17     23:21:15      14042719757        19728970197                                                            SMSO
12235    06/07/17     23:21:15      14042719757        19728970197                                       310410933034475      SMST
12236    06/08/17     00:00:48      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12237    06/08/17     00:00:49      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12238    06/08/17     00:39:39      19728970197        13109208193                                       310410933034475      SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 265 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   435
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12239    06/08/17     00:39:39      19728970197        13109208193                                       310410933034475      SMSO
12240    06/08/17     14:11:51      17175680745        19728970197                                       310410933034475      SMST
12241    06/08/17     16:07:26      19033713559        19728970197                                       310410933034475      SMST
12242    06/08/17     19:58:06      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12243    06/08/17     19:58:07      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12244    06/08/17     20:50:27      19728970197        13109208193                                       310410933034475      SMSO
12245    06/08/17     22:18:30      19728970197        13108495634                                       310410933034475      SMSO
12246    06/08/17     22:18:30      19728970197        13108495634                                       310410933034475      SMSO
12247    06/08/17     22:18:30      19728970197        13108495634                                                            SMST
12248    06/08/17     22:18:30      19728970197        13108495634                                                            SMST
12249    06/08/17     22:18:30      19728970197        13108495634                                                            SMST
12250    06/08/17     22:19:24      19728970197        13108495634                                       310410933034475      SMSO
12251    06/08/17     22:19:25      19728970197        13108495634                                                            SMST
12252    06/08/17     22:24:25      19728970197        13108495634                                       310410933034475      SMSO
                                                                                                                                                                                    7582




12253    06/08/17     22:24:25      19728970197        13108495634                                                            SMST
12254    06/08/17     22:24:26      19728970197        13108495634                                       310410933034475      SMSO
12255    06/08/17     22:24:26      19728970197        13108495634                                                            SMST
12256    06/09/17     13:43:57      15082083169        19728970197                                       310410933034475      SMST
12257    06/09/17     14:10:49      15082083169        19728970197                                       310410933034475      SMST
12258    06/09/17     14:10:50      15082083169        19728970197                                       310410933034475      SMST
12259    06/09/17     14:10:51      15082083169        19728970197                                       310410933034475      SMST
12260    06/09/17     14:10:51      15082083169        19728970197                                       310410933034475      SMST
12261    06/09/17     15:34:43      15082083169        19728970197                                       310410933034475      SMST
12262    06/09/17     16:25:29      19728970197        13109208193                                       310410933034475      SMSO
12263    06/09/17     17:49:32      19728970197        15082083169                                       310410933034475      SMSO
12264    06/09/17     17:50:45      15082083169        19728970197                                       310410933034475      SMST
12265    06/09/17     18:39:39      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12266    06/09/17     18:39:40      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12267    06/09/17     19:20:23      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 266 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   436
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12268    06/09/17     19:20:24      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12269    06/09/17     21:18:47      15082083169        19728970197                                       310410933034475      SMST
12270    06/09/17     22:37:26      14042719757        19728970197                                                            SMSO
12271    06/09/17     22:37:26      14042719757        19728970197                                       310410933034475      SMST
12272    06/09/17     22:37:27      1111301000         19728970197                                       310410933034475      SMST
12273    06/09/17     22:37:27      1111301000         19728970197                                       310410933034475      SMST
12274    06/09/17     22:41:05      13363395239        19728970197                                                            SMSO
12275    06/09/17     22:41:05      13363395239        19728970197                                       310410933034475      SMST
12276    06/09/17     22:41:06      1111301000         19728970197                                       310410933034475      SMST
12277    06/09/17     22:41:06      1111301000         19728970197                                       310410933034475      SMST
12278    06/09/17     22:42:35      1111301000         19728970197                                       310410933034475      SMST
12279    06/09/17     22:42:35      1111301000         19728970197                                       310410933034475      SMST
12280    06/09/17     22:42:35      14042719757        19728970197                                                            SMSO
12281    06/09/17     22:42:35      14042719757        19728970197                                       310410933034475      SMST
12282    06/09/17     22:46:55      13363395239        19728970197                                                            SMSO
12283    06/09/17     22:46:55      13363395239        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7583




12284    06/09/17     22:46:56      1111301000         19728970197                                       310410933034475      SMST
12285    06/09/17     22:46:56      1111301000         19728970197                                       310410933034475      SMST
12286    06/09/17     22:47:23      1111301000         19728970197                                       310410933034475      SMST
12287    06/09/17     22:47:23      1111301000         19728970197                                       310410933034475      SMST
12288    06/09/17     22:47:23      13363395239        19728970197                                                            SMSO
12289    06/09/17     22:47:23      13363395239        19728970197                                       310410933034475      SMST
12290    06/09/17     23:16:40      19728970197        18453990911                                       310410933034475      SMSO
12291    06/09/17     23:16:40      19728970197        18453990911                                                            SMST
12292    06/09/17     23:22:10      19728970197        18453990911                                       310410933034475      SMSO
12293    06/09/17     23:22:10      19728970197        18453990911                                                            SMST
12294    06/09/17     23:22:14      19728970197        18453990911                                       310410933034475      SMSO
12295    06/09/17     23:22:14      19728970197        18453990911                                                            SMST
12296    06/09/17     23:23:28      19728970197        12038320176                                       310410933034475      SMSO
12297    06/09/17     23:23:28      19728970197        12038320176                                                            SMST
12298    06/09/17     23:23:28      19728970197        13363395239                                       310410933034475      SMSO
12299    06/09/17     23:23:28      19728970197        13363395239                                                            SMST
12300    06/09/17     23:23:28      19728970197        14042719757                                       310410933034475      SMSO
12301    06/09/17     23:23:28      19728970197        14042719757                                                            SMST
12302    06/10/17     02:17:01      18453990911        19728970197                                                            SMSO



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 267 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   437
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12303    06/10/17     02:17:01      18453990911        19728970197                                       310410933034475      SMST
12304    06/10/17     12:26:12      353871317272       19728970197                                                            SMSO
12305    06/10/17     12:26:13      353871317272       19728970197                                       310410933034475      SMST
12306    06/10/17     13:06:13      353871317272       19728970197                                                            SMSO
12307    06/10/17     13:06:14      353871317272       19728970197                                       310410933034475      SMST
12308    06/10/17     13:48:51      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12309    06/10/17     13:48:52      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12310    06/10/17     16:01:42      89885              19728970197                                       310410933034475      SMST
12311    06/10/17     22:01:52                         19728970197                                       310410933034475      SMST
12312    06/10/17     23:49:15      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12313    06/10/17     23:57:47      73958              19728970197                                       310410933034475      SMST
12314    06/11/17     14:25:31      19728970197        19178549395                                       310410933034475      SMSO
12315    06/11/17     14:25:31      19728970197        19178549395                                                            SMST
                                                                                                                                                                                    7584




12316    06/11/17     14:39:06      19728970197        13109208193                                       310410933034475      SMSO
12317    06/11/17     14:39:06      19728970197        13109208193                                       310410933034475      SMSO
12318    06/11/17     14:39:27      19728970197        13109208193                                       310410933034475      SMSO
12319    06/11/17     17:12:46      19728970197        19178549395                                                            SMST
12320    06/11/17     17:49:52                         19728970197                                       310410933034475      SMST
12321    06/11/17     18:13:13      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12322    06/11/17     18:13:14      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12323    06/12/17     00:26:07      19728970197        14022165853                                       310410933034475      SMSO
12324    06/12/17     00:26:07      19728970197        14022165853                                                            SMST
12325    06/12/17     13:52:04      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12326    06/12/17     17:47:21      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12327    06/12/17     21:20:29                         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 268 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   438
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12328    06/12/17     22:21:16                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12329    06/12/17     22:21:17                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12330    06/12/17     22:44:29                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12331    06/12/17     22:44:30                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12332    06/12/17     23:15:31                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12333    06/12/17     23:15:32                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12334    06/13/17     12:54:25      1111301000        19728970197                                        310410933034475      SMST
12335    06/13/17     12:54:25      14042719757       19728970197                                                             SMSO
                                                                                                                                                                                    7585




12336    06/13/17     12:54:25      14042719757       19728970197                                        310410933034475      SMST
12337    06/13/17     12:54:26      1111301000        19728970197                                        310410933034475      SMST
12338    06/13/17     12:56:49      1111301000        19728970197                                        310410933034475      SMST
12339    06/13/17     12:56:49      1111301000        19728970197                                        310410933034475      SMST
12340    06/13/17     12:56:49      13363395239       19728970197                                                             SMSO
12341    06/13/17     12:56:49      13363395239       19728970197                                        310410933034475      SMST
12342    06/13/17     14:54:02      19728970197       12023683007                                        310410933034475      SMSO
12343    06/13/17     14:54:12      19728970197       12023683007                                                             SMST
12344    06/13/17     15:25:42      19728970197       12023683007                                                             SMST
12345    06/13/17     16:15:55                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12346    06/13/17     16:15:56                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12347    06/13/17     19:24:27                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12348    06/13/17     19:24:28                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 269 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   439
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12349    06/13/17     21:33:19                         19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12350    06/13/17     21:33:20                         19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12351    06/13/17     22:17:46      1111301000         19728970197                                       310410933034475      SMST
12352    06/13/17     22:17:46      1111301000         19728970197                                       310410933034475      SMST
12353    06/13/17     22:17:46      14042719757        19728970197                                                            SMSO
12354    06/13/17     22:17:46      14042719757        19728970197                                       310410933034475      SMST
12355    06/13/17     22:23:38      1111301000         19728970197                                       310410933034475      SMST
12356    06/13/17     22:23:38      1111301000         19728970197                                       310410933034475      SMST
12357    06/13/17     22:23:38      13363395239        19728970197                                                            SMSO
12358    06/13/17     22:23:38      13363395239        19728970197                                       310410933034475      SMST
12359    06/13/17     23:04:12      19728970197        13109208193                                       310410933034475      SMSO
12360    06/14/17     13:49:47      16027542574        19728970197                                       310410933034475      SMST
12361    06/14/17     13:49:47      16027542574        19728970197                                       310410933034475      SMST
12362    06/14/17     18:37:34      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                                                                                                                    7586




                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12363    06/14/17     20:11:56      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12364    06/15/17     11:48:38      19728970197        13109208193                                       310410933034475      SMSO
12365    06/15/17     11:48:38      19728970197        13109208193                                                            SMST
12366    06/15/17     11:48:38      19728970197        18083063161                                       310410933034475      SMSO
12367    06/15/17     11:48:38      19728970197        18083063161                                                            SMST
12368    06/15/17     14:35:00                         19728970197                                       310410933034475      SMST
12369    06/15/17     14:35:08      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12370    06/15/17     15:09:53      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12371    06/15/17     18:40:12      12144057437        19728970197                                       310410933034475      SMST
12372    06/15/17     18:40:25      12144057437        19728970197                                                            SMSO
12373    06/15/17     18:40:25      12144057437        19728970197                                       310410933034475      SMST
12374    06/15/17     18:40:26      1111301000         19728970197                                       310410933034475      SMST
12375    06/15/17     18:40:26      1111301000         19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 270 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   440
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12376    06/15/17     20:07:21      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12377    06/15/17     21:36:27      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12378    06/15/17     21:36:28      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12379    06/15/17     23:25:33      19728970197        13109208193                                       310410933034475      SMSO
12380    06/15/17     23:43:25      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12381    06/15/17     23:43:26      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12382    06/16/17     15:10:11      19728970197        13109208193                                       310410933034475      SMSO
12383    06/16/17     15:10:11      19728970197        13109208193                                                            SMST
12384    06/16/17     15:10:11      19728970197        18083063161                                       310410933034475      SMSO
12385    06/16/17     15:10:11      19728970197        18083063161                                                            SMST
                                                                                                                                                                                    7587




12386    06/16/17     21:25:42                         19728970197                                       310410933034475      SMST
12387    06/16/17     21:58:16      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12388    06/17/17     00:10:16      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12389    06/17/17     00:10:17      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12390    06/17/17     02:40:12      19728970197        17182191370                                       310410933034475      SMSO
12391    06/17/17     10:06:51      75589              19728970197                                       310410933034475      SMST
12392    06/17/17     17:23:32      4889               19728970197                                       310410933034475      SMST
12393    06/17/17     17:23:52      4889               19728970197                                       310410933034475      SMST
12394    06/17/17     19:21:53      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12395    06/17/17     19:21:54      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12396    06/17/17     22:20:51      35422              19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 271 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   441
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12397    06/17/17     22:20:51      35422              19728970197                                       310410933034475      SMST
12398    06/17/17     22:20:51      35422              19728970197                                       310410933034475      SMST
12399    06/17/17     22:20:54                         19728970197                                       310410933034475      SMST
12400    06/17/17     23:11:48      35422              19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12401    06/17/17     23:11:49      35422              19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12402    06/17/17     23:24:12      19728970197        35422                                             310410933034475      SMSO
12403    06/17/17     23:24:20      35422              19728970197                                       310410933034475      SMST
12404    06/17/17     23:34:15      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12405    06/17/17     23:34:16      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12406    06/18/17     00:02:31      19728970197        12145024855                                       310410933034475      SMSO
12407    06/18/17     00:02:31      19728970197        12145024855                                                            SMST
                                                                                                                                                                                    7588




12408    06/18/17     00:02:31      19728970197        19729718625                                       310410933034475      SMSO
12409    06/18/17     00:02:31      19728970197        19729718625                                                            SMST
12410    06/18/17     03:13:31      35422              19728970197                                       310410933034475      SMST
12411    06/18/17     03:53:44      66952              19728970197                                       310410933034475      SMST
12412    06/18/17     06:11:06      1111301000         19728970197                                       310410933034475      SMST
12413    06/18/17     06:11:06      1111301000         19728970197                                       310410933034475      SMST
12414    06/18/17     06:11:06      12142152081        19728970197                                                            SMSO
12415    06/18/17     06:11:06      12142152081        19728970197                                       310410933034475      SMST
12416    06/18/17     06:11:10                         19728970197                                       310410933034475      SMST
12417    06/18/17     10:17:05      1111301000         19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12418    06/18/17     16:13:10      19728970197        12142152081                                       310410933034475      SMSO
12419    06/18/17     16:13:10      19728970197        12142152081                                                            SMST
12420    06/18/17     17:01:36      18453990911        19728970197                                                            SMSO
12421    06/18/17     17:01:36      18453990911        19728970197                                       310410933034475      SMST
12422    06/18/17     17:04:16      18453990911        19728970197                                                            SMSO
12423    06/18/17     17:04:17      18453990911        19728970197                                       310410933034475      SMST
12424    06/18/17     17:41:05      12145970202        19728970197                                       310410933034475      SMST
12425    06/18/17     21:04:37      35422              19728970197                                       310410933034475      SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 272 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   442
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12426    06/18/17     21:04:37      35422              19728970197                                       310410933034475      SMST
12427    06/18/17     21:04:38      35422              19728970197                                       310410933034475      SMST
12428    06/18/17     22:15:59      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12429    06/18/17     22:16:01      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12430    06/19/17     01:23:28      19728970197        18453990911                                       310410933034475      SMSO
12431    06/19/17     01:23:28      19728970197        18453990911                                                            SMST
12432    06/19/17     01:59:09      18453990911        19728970197                                                            SMSO
12433    06/19/17     01:59:09      18453990911        19728970197                                       310410933034475      SMST
12434    06/19/17     02:22:16      19728970197        18453990911                                       310410933034475      SMSO
12435    06/19/17     02:22:16      19728970197        18453990911                                                            SMST
12436    06/19/17     12:36:37      19728970197        19727460420                                       310410933034475      SMSO
12437    06/19/17     12:36:37      19728970197        19727460420                                                            SMST
12438    06/19/17     12:44:28      19728970197        17192879602                                       310410933034475      SMSO
12439    06/19/17     13:18:56      19728970197        17192879602                                       310410933034475      SMSO
                                                                                                                                                                                    7589




12440    06/19/17     14:17:23      18453990911        19728970197                                                            SMSO
12441    06/19/17     14:17:23      18453990911        19728970197                                       310410933034475      SMST
12442    06/19/17     15:47:59      19727460420        19728970197                                                            SMSO
12443    06/19/17     15:47:59      19727460420        19728970197                                       310410933034475      SMST
12444    06/19/17     17:15:09      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12445    06/19/17     17:15:10      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12446    06/19/17     18:39:22      66952              19728970197                                       310410933034475      SMST
12447    06/19/17     19:03:03      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12448    06/19/17     19:03:04      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12449    06/19/17     19:27:36      19728970197        19144037755                                       310410933034475      SMSO
12450    06/19/17     19:27:36      19728970197        19144037755                                                            SMST
12451    06/19/17     19:27:42      19728970197        19144037755                                       310410933034475      SMSO
12452    06/19/17     19:27:42      19728970197        19144037755                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 273 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   443
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12453    06/19/17     19:34:17      19144037755        19728970197                                       310410933034475      SMST
12454    06/19/17     20:56:14      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12455    06/19/17     22:00:43      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12456    06/19/17     22:00:44      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12457    06/19/17     22:39:02      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12458    06/20/17     12:03:54      19728970197        16153401990                                       310410933034475      SMSO
12459    06/20/17     12:03:55      1121611611         19728970197                                       310410933034475      SMST
12460    06/20/17     13:23:56      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12461    06/20/17     13:23:57      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                                                                                                                    7590




                                                                                  IPHONE6SPLUS
12462    06/20/17     13:48:17      19728970197        17193575018                                       310410933034475      SMSO
12463    06/20/17     13:48:17      19728970197        17193575018                                       310410933034475      SMSO
12464    06/20/17     14:46:47      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12465    06/20/17     15:21:18      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12466    06/20/17     16:30:08      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12467    06/20/17     16:30:09      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12468    06/20/17     18:03:08      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12469    06/20/17     18:03:09      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12470    06/20/17     19:37:25      12146509699        19728970197                                       310410933034475      SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 274 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   444
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:33
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12471    06/20/17     19:49:50      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12472    06/20/17     19:49:51      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12473    06/20/17     20:47:57      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12474    06/20/17     20:47:58      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12475    06/21/17     00:37:11      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12476    06/21/17     00:37:12      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12477    06/21/17     13:46:15      19728970197        12149241084                                       310410933034475      SMSO
12478    06/21/17     13:46:51      12149241084        19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7591




12479    06/21/17     14:20:47      19728970197        13233160777                                       310410933034475      SMSO
12480    06/21/17     14:20:52      19728970197        13233160777                                       310410933034475      SMSO
12481    06/21/17     14:46:28      12146509699        19728970197                                       310410933034475      SMST
12482    06/21/17     14:46:28      12146509699        19728970197                                       310410933034475      SMST
12483    06/21/17     15:55:18      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12484    06/21/17     15:55:19      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12485    06/21/17     17:33:52      15616283155        19728970197                                       310410933034475      SMST
12486    06/21/17     17:33:54      15616283155        19728970197                                       310410933034475      SMST
12487    06/21/17     20:22:33      19728970197        15616283155                                       310410933034475      SMSO
12488    06/21/17     22:08:53      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12489    06/21/17     22:08:54      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12490    06/21/17     22:57:30      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 275 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   445
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12491    06/21/17     22:57:31      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12492    06/22/17     15:47:11      19728970197        12146509699                                       310410933034475      SMSO
12493    06/22/17     16:01:35      12146509699        19728970197                                       310410933034475      SMST
12494    06/22/17     17:37:06      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12495    06/22/17     17:37:07      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12496    06/22/17     18:15:17      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12497    06/22/17     18:15:18      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12498    06/22/17     18:15:25      19728970197        12142126969                                       310410933034475      SMSO
12499    06/22/17     18:15:25      19728970197        12142126969                                                            SMST
12500    06/22/17     18:15:25      19728970197        19724507350                                       310410933034475      SMSO
                                                                                                                                                                                    7592




12501    06/22/17     18:15:25      19728970197        19724507350                                                            SMST
12502    06/22/17     18:22:06      19727481023        19728970197                                       310410933034475      SMST
12503    06/22/17     19:46:04      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12504    06/22/17     22:14:13      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12505    06/22/17     22:28:43      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12506    06/23/17     00:33:58      19728970197        19727481023                                       310410933034475      SMSO
12507    06/23/17     00:34:26      19728970197        19727481023                                       310410933034475      SMSO
12508    06/23/17     00:36:10      19727481023        19728970197                                       310410933034475      SMST
12509    06/23/17     00:36:34      19728970197        19727481023                                       310410933034475      SMSO
12510    06/23/17     00:36:49      19728970197        19727481023                                       310410933034475      SMSO
12511    06/23/17     00:37:13      19727481023        19728970197                                       310410933034475      SMST
12512    06/23/17     00:37:34      19727481023        19728970197                                       310410933034475      SMST
12513    06/23/17     12:37:07      19728970197        12149145837                                       310410933034475      SMSO
12514    06/23/17     12:37:07      19728970197        12149145837                                                            SMST




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 276 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   446
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12515    06/23/17     13:52:41      12149145837        19728970197                                                            SMSO
12516    06/23/17     13:52:41      12149145837        19728970197                                       310410933034475      SMST
12517    06/23/17     20:16:19      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12518    06/23/17     20:37:21      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12519    06/23/17     20:37:22      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12520    06/23/17     21:10:22      1111301000         19728970197                                       310410933034475      SMST
12521    06/23/17     21:10:22      1111301000         19728970197                                       310410933034475      SMST
12522    06/23/17     21:10:22      18453990911        19728970197                                                            SMSO
12523    06/23/17     21:10:22      18453990911        19728970197                                       310410933034475      SMST
12524    06/23/17     21:10:40      1111301000         19728970197                                       310410933034475      SMST
12525    06/23/17     21:10:40      18453990911        19728970197                                                            SMSO
12526    06/23/17     21:10:40      18453990911        19728970197                                       310410933034475      SMST
12527    06/23/17     21:10:41      1111301000         19728970197                                       310410933034475      SMST
                                                                                                                                                                                    7593




12528    06/23/17     23:13:09      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12529    06/24/17     16:45:13      19728970197        16176403999                                       310410933034475      SMSO
12530    06/25/17     00:51:18      73958              19728970197                                       310410933034475      SMST
12531    06/25/17     03:40:46      19728970197        16462065955                                       310410933034475      SMSO
12532    06/25/17     03:40:46      19728970197        16462065955                                                            SMST
12533    06/25/17     03:40:46      19728970197        17063087372                                       310410933034475      SMSO
12534    06/25/17     03:40:46      19728970197        17063087372                                                            SMST
12535    06/25/17     09:56:22      14042719757        19728970197                                       310410933034475      SMST
12536    06/25/17     09:56:23      14042719757        19728970197                                       310410933034475      SMST
12537    06/25/17     09:56:28                         19728970197                                       310410933034475      SMST
12538    06/25/17     10:03:40      14042719757        19728970197                                       310410933034475      SMST
12539    06/25/17     10:48:17      14042719757        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12540    06/25/17     10:48:18      14042719757        19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 277 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   447
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12541    06/25/17     10:48:19      14042719757       19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12542    06/25/17     14:41:47      19728970197       15026091988                                        310410933034475      SMSO
12543    06/25/17     14:41:47      19728970197       15026091988                                                             SMST
12544    06/25/17     14:41:47      19728970197       15026091988                                                             SMST
12545    06/25/17     20:10:14      1111301000        19728970197                                        310410933034475      SMST
12546    06/25/17     20:10:14      1111301000        19728970197                                        310410933034475      SMST
12547    06/25/17     20:10:14      17063087372       19728970197                                                             SMSO
12548    06/25/17     20:10:14      17063087372       19728970197                                        310410933034475      SMST
12549    06/25/17     20:10:28      1111301000        19728970197                                        310410933034475      SMST
12550    06/25/17     20:10:28      1111301000        19728970197                                        310410933034475      SMST
12551    06/25/17     20:10:28      17063087372       19728970197                                                             SMSO
12552    06/25/17     20:10:28      17063087372       19728970197                                        310410933034475      SMST
12553    06/25/17     20:10:51      19728970197       13109208193                                        310410933034475      SMSO
12554    06/25/17     20:10:51      19728970197       13109208193                                                             SMST
12555    06/25/17     20:11:24      1111301000        19728970197                                        310410933034475      SMST
12556    06/25/17     20:11:24      17063087372       19728970197                                                             SMSO
                                                                                                                                                                                    7594




12557    06/25/17     20:11:24      17063087372       19728970197                                        310410933034475      SMST
12558    06/25/17     20:11:25      1111301000        19728970197                                        310410933034475      SMST
12559    06/26/17     14:28:15      12146016822       19728970197                                        310410933034475      SMST
12560    06/26/17     14:28:19      12146016822       19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12561    06/26/17     14:35:28                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12562    06/26/17     14:35:29                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12563    06/26/17     15:39:29      19728970197                                                          310410933034475      SMSO
12564    06/26/17     15:39:29      19728970197                                                                               MMST
12565    06/26/17     19:50:25      19728970197       13109208193                                        310410933034475      SMSO
12566    06/26/17     19:59:32                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12567    06/26/17     19:59:33                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 278 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   448
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12568    06/26/17     20:59:21                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12569    06/26/17     21:34:33      19725238783       19728970197                                                             SMSO
12570    06/26/17     21:34:33      19725238783       19728970197                                                             SMSO
12571    06/26/17     21:34:33      19725238783       19728970197                                        310410933034475      SMST
12572    06/26/17     21:35:04      19728970197       19725238783                                        310410933034475      SMSO
12573    06/26/17     21:35:05      19728970197       19725238783                                                             SMST
12574    06/26/17     21:35:09      19728970197       19725238783                                        310410933034475      SMSO
12575    06/26/17     21:35:09      19728970197       19725238783                                                             SMST
12576    06/26/17     21:35:09      19728970197       19725238783                                                             SMST
12577    06/26/17     21:35:22      19728970197       19725238783                                                             SMST
12578    06/26/17     21:35:39      19725238783       19728970197                                                             SMSO
12579    06/26/17     21:35:39      19725238783       19728970197                                                             SMSO
12580    06/26/17     21:35:39      19725238783       19728970197                                        310410933034475      SMST
12581    06/26/17     23:36:54      19728970197       13105256477                                        310410933034475      SMSO
12582    06/26/17     23:36:55      19728970197       13105256477                                                             SMST
12583    06/26/17     23:58:09      19728970197       13109208193                                        310410933034475      SMSO
                                                                                                                                                                                    7595




12584    06/26/17     23:58:09      19728970197       13109208193                                                             SMST
12585    06/27/17     00:37:01      19728970197       13105256477                                        310410933034475      SMSO
12586    06/27/17     00:37:01      19728970197       13105256477                                                             SMST
12587    06/27/17     01:03:18      19728970197       13105256477                                                             SMST
12588    06/27/17     01:03:22      19728970197       13105256477                                                             SMST
12589    06/27/17     02:08:04      19728970197       12146353730                                        310410933034475      SMSO
12590    06/27/17     02:08:04      19728970197       12146353730                                                             SMST
12591    06/27/17     03:35:49      19728970197       13109208193                                        310410933034475      SMSO
12592    06/27/17     03:36:09      19728970197       13109208193                                        310410933034475      SMSO
12593    06/27/17     03:36:09      19728970197       13109208193                                                             SMST
12594    06/27/17     14:18:47      19725238783       19728970197                                                             SMSO
12595    06/27/17     14:18:47      19725238783       19728970197                                                             SMSO
12596    06/27/17     14:18:47      19725238783       19728970197                                        310410933034475      SMST
12597    06/27/17     14:31:04                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12598    06/27/17     14:31:05                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12599    06/27/17     14:37:29      12195773103       19728970197                                        310410933034475      SMST



                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 279 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   449
                                                 for general distribution.
                                                                          MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.           Originating         Terminating              IMEI                     IMSI            Desc   Feature
           Date          Time              Number              Number
                        (UTC)
12600    06/27/17     14:37:30      12195773103       19728970197                                        310410933034475      SMST
12601    06/27/17     14:53:40      19728970197       19725238783                                        310410933034475      SMSO
12602    06/27/17     14:53:40      19728970197       19725238783                                                             SMST
12603    06/27/17     14:53:45      19728970197       19725238783                                                             SMST
12604    06/27/17     14:54:03      19725238783       19728970197                                                             SMSO
12605    06/27/17     14:54:03      19725238783       19728970197                                                             SMSO
12606    06/27/17     14:54:03      19725238783       19728970197                                        310410933034475      SMST
12607    06/27/17     15:48:14      19728970197       19725238783                                        310410933034475      SMSO
12608    06/27/17     15:48:14      19728970197       19725238783                                                             SMST
12609    06/27/17     15:48:21      19728970197       19725238783                                                             SMST
12610    06/27/17     15:57:36      19725238783       19728970197                                                             SMSO
12611    06/27/17     15:57:36      19725238783       19728970197                                                             SMSO
12612    06/27/17     15:57:36      19725238783       19728970197                                        310410933034475      SMST
12613    06/27/17     16:01:31      19728970197       19725238783                                        310410933034475      SMSO
12614    06/27/17     16:01:31      19728970197       19725238783                                                             SMST
12615    06/27/17     16:01:36      19728970197       19725238783                                                             SMST
12616    06/27/17     17:31:25                        19728970197              3557220700307614          310410933034475      SMST
                                                                                                                                                                                    7596




                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12617    06/27/17     17:31:26                        19728970197              3557220700307614          310410933034475      SMST
                                                                                     APPLE
                                                                                 IPHONE6SPLUS
12618    06/27/17     19:03:38      15616283155       19728970197                                        310410933034475      SMST
12619    06/27/17     20:13:49      19728970197       15616283155                                        310410933034475      SMSO
12620    06/27/17     20:33:40      15616283155       19728970197                                        310410933034475      SMST
12621    06/27/17     21:06:37      19728970197       15616283155                                        310410933034475      SMSO
12622    06/27/17     21:06:37      19728970197       15616283155                                                             SMST
12623    06/27/17     21:12:12      15616283155       19728970197                                        310410933034475      SMST
12624    06/27/17     21:36:51      15616283155       19728970197                                        310410933034475      SMST
12625    06/27/17     21:36:58      15616283155       19728970197                                        310410933034475      SMST
12626    06/27/17     21:37:24      19728970197       15616283155                                        310410933034475      SMSO
12627    06/27/17     21:37:24      19728970197       15616283155                                                             SMST
12628    06/27/17     21:44:45      15616283155       19728970197                                        310410933034475      SMST
12629    06/27/17     22:51:34      19728970197       13109208193                                        310410933034475      SMSO
12630    06/27/17     22:51:34      19728970197       13109208193                                        310410933034475      SMSO
12631    06/27/17     22:53:17      19728970197       13109208193                                        310410933034475      SMSO
12632    06/27/17     22:54:23      19728970197       13109208193                                        310410933034475      SMSO




                                                                     AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 280 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   450
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12633    06/28/17     00:42:59                         19728970197                                       310410933034475      SMST
12634    06/28/17     00:43:36                         19728970197                                       310410933034475      SMST
12635    06/28/17     00:44:59                         19728970197                                       310410933034475      SMST
12636    06/28/17     00:46:26                         19728970197                                       310410933034475      SMST
12637    06/28/17     00:47:50                         19728970197                                       310410933034475      SMST
12638    06/28/17     00:50:15                         19728970197                                       310410933034475      SMST
12639    06/28/17     00:52:39                         19728970197                                       310410933034475      SMST
12640    06/28/17     00:55:06                         19728970197                                       310410933034475      SMST
12641    06/28/17     01:00:30                         19728970197                                       310410933034475      SMST
12642    06/28/17     01:05:56                         19728970197                                       310410933034475      SMST
12643    06/28/17     01:11:22                         19728970197                                       310410933034475      SMST
12644    06/28/17     01:16:47                         19728970197                                       310410933034475      SMST
12645    06/28/17     01:22:13                         19728970197                                       310410933034475      SMST
12646    06/28/17     01:37:39                         19728970197                                       310410933034475      SMST
12647    06/28/17     01:53:01                         19728970197                                       310410933034475      SMST
12648    06/28/17     01:59:01      19728970197        13109208193                                       310410933034475      SMSO
12649    06/28/17     01:59:02      19728970197        13109208193                                       310410933034475      SMSO
                                                                                                                                                                                    7597




12650    06/28/17     02:08:00      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12651    06/28/17     03:17:41                         19728970197                                       310410933034475      SMST
12652    06/28/17     10:28:41      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12653    06/28/17     10:28:42      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12654    06/28/17     13:36:11      19728970197        16172852224                                       310410933034475      SMSO
12655    06/28/17     13:36:11      19728970197        16172852224                                                            SMST
12656    06/28/17     19:20:53      73958              19728970197                                       310410933034475      SMST
12657    06/28/17     19:22:33      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12658    06/28/17     19:22:34      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12659    06/28/17     19:46:57      73958              19728970197                                       310410933034475      SMST
12660    06/29/17     09:42:50      19728970197        17326727837                                       310410933034475      SMSO
12661    06/29/17     09:42:50      19728970197        17326727837                                                            SMST



                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 281 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   451
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12662    06/29/17     09:42:52      19728970197        17326727837                                                            SMST
12663    06/29/17     13:39:53      14042719757        19728970197                                       310410933034475      SMST
12664    06/29/17     13:41:25      19728970197        14042719757                                       310410933034475      SMSO
12665    06/29/17     15:12:04      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12666    06/29/17     15:12:05      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12667    06/29/17     15:24:44      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12668    06/29/17     15:24:45      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12669    06/29/17     19:06:52      12144035705        19728970197                                                            SMSO
12670    06/29/17     19:06:52      12144035705        19728970197                                       310410933034475      SMST
12671    06/29/17     19:32:04      19728970197        16027753177                                       310410933034475      SMSO
12672    06/29/17     19:32:04      19728970197        16027753177                                                            SMST
                                                                                                                                                                                    7598




12673    06/29/17     19:33:14      16027753177        19728970197                                                            SMSO
12674    06/29/17     19:33:14      16027753177        19728970197                                       310410933034475      SMST
12675    06/29/17     19:33:15      1111301000         19728970197                                       310410933034475      SMST
12676    06/29/17     19:33:15      1111301000         19728970197                                       310410933034475      SMST
12677    06/29/17     19:33:45      19728970197        16027753177                                       310410933034475      SMSO
12678    06/29/17     19:33:45      19728970197        16027753177                                                            SMST
12679    06/29/17     20:02:46      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12680    06/29/17     22:33:42      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12681    06/30/17     15:14:28      19728970197        17036236167                                       310410933034475      SMSO
12682    06/30/17     15:14:28      19728970197        17036236167                                                            SMST
12683    06/30/17     15:19:09      19728970197        17036236167                                       310410933034475      SMSO
12684    06/30/17     15:19:20      19728970197        17036236167                                                            SMST
12685    06/30/17     15:29:17      19728970197        17036236167                                                            SMST
12686    06/30/17     17:15:04      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 282 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   452
                                                 for general distribution.
                                                                           MOBILITY
2905249
02/04/2020                  AT&T has queried for records from 07/10/2016 12:00:00am to 01/28/2020 11:59:59pm
                            AT&T has queried for records using Central Time Zone. AT&T's records are stored and provided in
                            UTC.



Run Date:           02/04/2020
Run Time:           06:59:34
SMS Usage For:      (972)897-0197

Item       Conn.        Conn.            Originating         Terminating              IMEI                    IMSI            Desc   Feature
           Date          Time               Number              Number
                        (UTC)
12687    06/30/17     19:30:29      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12688    06/30/17     19:30:30      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12689    07/01/17     03:37:47      19728970197        12142152081                                       310410933034475      SMSO
12690    07/01/17     03:37:47      19728970197        12142152081                                                            SMST
12691    07/01/17     04:10:24      19728970197        12142152081                                       310410933034475      SMSO
12692    07/01/17     04:10:24      19728970197        12142152081                                                            SMST
12693    07/01/17     04:10:34      19728970197        12142152081                                       310410933034475      SMSO
12694    07/01/17     04:10:34      19728970197        12142152081                                                            SMST
12695    07/01/17     04:10:43      19728970197        12142152081                                       310410933034475      SMSO
12696    07/01/17     04:10:43      19728970197        12142152081                                                            SMST
12697    07/01/17     04:11:06      19728970197        12142152081                                       310410933034475      SMSO
12698    07/01/17     04:11:06      19728970197        12142152081                                                            SMST
12699    07/01/17     04:11:13      19728970197        12142152081                                       310410933034475      SMSO
12700    07/01/17     04:11:13      19728970197        12142152081                                                            SMST
                                                                                                                                                                                    7599




12701    07/01/17     14:08:32      36698              19728970197                                       310410933034475      SMST
12702    07/01/17     14:29:49      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12703    07/01/17     16:23:39      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12704    07/01/17     17:06:02      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12705    07/01/17     17:06:03      02                 19728970197              3557220700307614         310410933034475      SMST
                                                                                      APPLE
                                                                                  IPHONE6SPLUS
12706    07/01/17     19:32:03      18057388210        19728970197                                       310410933034475      SMST
12707    07/01/17     19:34:09      19728970197        18057388210                                       310410933034475      SMSO
12708    07/01/17     19:34:09      19728970197        18057388210                                       310410933034475      SMSO
12709    07/01/17     19:36:47      18057388210        19728970197                                       310410933034475      SMST
12710    07/01/17     20:35:15      18057388210        19728970197                                       310410933034475      SMST
12711    07/01/17     20:35:15      18057388210        19728970197                                       310410933034475      SMST
12712    07/01/17     21:37:33      19728970197        18057388210                                       310410933034475      SMSO
12713    07/01/17     21:38:09      19728970197        18057388210                                       310410933034475      SMSO




                                                                      AT&T Proprietary
                                                                                                                                        Page
                                                                                                                                               Case 4:18-cv-00442-ALM-CMC Document 132-9 Filed 05/08/20 Page 283 of 283 PageID #:




                      The information contained here is for use by authorized persons only and is not                                   453
                                                 for general distribution.
